Exhibit 10.02
THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]

--------------------------------------------------------------------------------



ANNUITY REINSURANCE AGREEMENT

between
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY

(the “Company”)

and

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
BRIGHTON, MASSACHUSETTS
(the “Reinsurer”)

Dated June 1, 2018



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS                            1

ARTICLE II
COVERAGE                                15

ARTICLE III
ADMINISTRATION; GENERAL PROVISIONS            17

ARTICLE IV
    INITIAL PAYMENTS                        22

ARTICLE V        ADDITIONAL REINSURANCE PREMIUMS; EXPENSE
ALLOWANCE; COMMISSIONS                    25
ARTICLE VI
ACCOUNTING AND SETTLEMENT                26

ARTICLE VII
TERMINATION FOR NON-PAYMENT                28

ARTICLE VIII
RECAPTURE                                29

ARTICLE IX
TRUST ACCOUNT                            33

ARTICLE X
DURATION AND TERMINATION                    36

ARTICLE XI
INSOLVENCY                            37

ARTICLE XII
DISPUTE RESOLUTION REGARDING ADMINISTRATION    37

ARTICLE XIII
DAC TAX ELECTION                        39

ARTICLE XIV
CONFIDENTIALITY                            40

ARTICLE XV
REPRESENTATIONS AND COVENANTS                41

ARTICLE XVI
INDEMNIFICATION                            53

ARTICLE XVII
REINSURANCE CREDIT                        61

ARTICLE XVIII
MISCELLANEOUS PROVISIONS                    62




--------------------------------------------------------------------------------



SCHEDULES


SCHEDULE 1.1(a)    -    INTERIM PERIOD INTEREST
SCHEDULE 1.1(b)    -    KNOWLEDGE OF THE COMPANY
SCHEDULE A    -    REINSURED CONTRACTS
SCHEDULE B    -    AMORTIZATION OF CEDING COMMISSION
SCHEDULE C    -    RECAPTURE PAYMENT FORMULA
SCHEDULE D    -    TERMINAL ACCOUNTING SETTLEMENT REPORT
SCHEDULE E    -    EXPENSE ALLOWANCE
SCHEDULE F-1    -    MONTHLY REINSURANCE SETTLEMENT REPORT
SCHEDULE F-2    -    SERIATIM DATA REPORT
SCHEDULE F-3    -    STATEMENT OF NAIC RESERVES
SCHEDULE G    -    ANNUAL FINANCIAL REPORTS
SCHEDULE H    -    ONGOING REPORTS
SCHEDULE I        -    INTEREST MAINTENANCE RESERVE
SCHEDULE J        -    COMMISSIONS


EXHIBITS


EXHIBIT 1        -    TRUST AGREEMENT
EXHIBIT 2        -    FORM OF RETROCESSION TRUST AGREEMENT
EXHIBIT 3
-    INVESTMENT GUIDELINES



ANNEXES


ANNEX A-1
-    ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART A

ANNEX B-1
-    ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART B




--------------------------------------------------------------------------------



ANNUITY REINSURANCE AGREEMENT
This Annuity Reinsurance Agreement, dated June 1, 2018 (this “Agreement”), is
made and entered into by and between Hartford Life and Annuity Insurance
Company, a life insurance company organized under the laws of Connecticut (the
“Company”), and Commonwealth Annuity and Life Insurance Company, a life
insurance company organized under the laws of the Commonwealth of Massachusetts
(the “Reinsurer”).
The Company agrees to cede and the Reinsurer agrees to accept liability under
the terms and conditions stated herein. This Agreement is an indemnity
reinsurance agreement solely between the Company and the Reinsurer. The Company
shall be and shall remain the only party hereunder that is liable to any
insured, contract holder, claimant or beneficiary under any annuity contract
reinsured hereunder.

ARTICLE I
DEFINITIONS
1.1.    Definitions. As used in this Agreement, the following terms shall have
the following meanings (definitions are applicable to both the singular and the
plural forms of each term defined in this Article):
“Account Value” means the account value, as defined in and determined in
accordance with the express terms of the Reinsured Contracts hereunder, without
regard to surrender charges.
“Action” means any claim, action, suit, litigation, arbitration, investigation,
inquiry, hearing, charge, complaint, demand, notice or proceeding by or before
any Governmental Authority or arbitrator or arbitration panel or similar Person
or body.
“Actuarial Appraisal” shall have the meaning specified in Section 15.1(m)(i).
“Actuarial Standards of Practice” means the actuarial standards of practice in
effect as of the date of determination, as published by the Actuarial Standards
Board, or any successor thereto.
“Additional Reports” shall have the meaning specified in Section 3.9(c).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. “Control” (including the terms, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or credit
arrangement, as trustee or executor, or otherwise.
“After-Tax Basis” means that, in determining the amount of the payment necessary
to indemnify and hold harmless any party against Losses, the amount of such
Losses shall be determined net of any Tax benefit actually realized by the
Indemnified Party (or any Affiliate thereof) in the Tax year an indemnity
payment is made as the result of sustaining or paying such Losses (including as
the result of facts or circumstances due to which the Indemnified Party
sustained or paid such Losses). Such Tax benefits shall be computed assuming
that the Indemnified Party (or such Affiliate) recognized all other items of
income, gain, loss, deduction or credit before recognizing any item arising from
the receipt of any indemnity payment made pursuant to this Agreement or as a
result of sustaining or paying any indemnifiable Loss.



--------------------------------------------------------------------------------



“Agreement” shall have the meaning specified in the first paragraph of this
Agreement.
“Anti-Bribery Laws” means any Applicable Laws with respect to the offering,
giving, receiving or soliciting, directly or indirectly, of anything of value to
improperly influence the actions of any Governmental Authority or any employee
or Representative thereof, including the U.S. Foreign Corrupt Practices Act of
1977.
“Applicable Law” means any federal, state, local, foreign or territorial law
(including common law), treaty, convention, code, statute, ordinance, directive,
rule, regulation, decree, order, writ, injunction, judgment, permit, agency
requirement, interpretation, Governmental Order, rule of any self-regulatory
organization, governmental agreement or other requirement or rule of law
applicable to a Person or, as applicable, any of such Person’s subsidiaries,
properties, assets, or to such Person’s officers, directors, managing directors,
employees or agents in their capacity as such.
“ARIAS-US” shall have the meaning specified in Section 12.3.
“Binder” means that certain binding commitment agreement, dated as of the SAPA
Execution Date, by and among Hopmeadow Acquisition, Inc., the Company, Hartford
Life Insurance Company, the Reinsurer and, solely for purposes of Annex A,
Hartford Holdings, Inc.
“Book Value” means, with respect to Trust Account assets, at any date of
determination, the amount stated for such assets on the Reinsurer’s statutory
financial statements determined in accordance with then applicable statutory
accounting principles consistently applied.
“Business Covered” means the in-force block of Reinsured Contracts reinsured
under this Agreement.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of New York, Commonwealth of Massachusetts or the State of
Connecticut are permitted or required to be closed.
“Capital Stock” means any capital stock of, or other type of equity ownership
interest in, as applicable, a Person.
“Ceding Commission” means $141,000,000.
“Closing” shall have the meaning set forth in the Binder.
“Closing Date” means the date of the Closing.
“Commissions” shall have the meaning specified in Section 5.3.
“Company” shall have the meaning specified in the first paragraph of this
Agreement.
“Company Indemnified Parties” shall have the meaning specified in Section
16.2(b).
“Company Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, results of operations or financial condition of
the Company taken as a whole, but in each case to the extent relating to the
Covered Liabilities, taken as a whole; provided that none of the following (or
the results thereof) shall constitute or be deemed to contribute to a Company
Material Adverse Effect, and otherwise shall not be taken into account in
determining whether a Company Material Adverse Effect



--------------------------------------------------------------------------------



has occurred or would be reasonably likely to occur: any adverse fact,
circumstance, change or effect arising out of, resulting from or attributable to
(i) changes in the United States or global economy or capital or financial
markets, including changes in interest or exchange rates or a downturn in equity
markets, (ii) changes in political conditions generally of the United States,
and any natural disasters, pandemics, hostilities, acts of war, sabotage,
terrorism or military actions, (iii) conditions generally affecting participants
in the industries in which the Company or its Affiliates operates, (iv) the
announcement of this Agreement and the transactions contemplated hereby and the
identity of the Reinsurer or the Retrocessionaire (including effects related to
compliance with the covenants contained in this Agreement and the documents
executed in connection herewith (the “Transaction Documents”), or the
Retrocession Agreement and the documents executed in connection therewith (the
“Retrocession Transaction Documents”), or the failure to take any action as a
result of any restrictions or prohibitions set forth in this Agreement, the
Transaction Documents, the Retrocession Agreement or the Retrocession
Transaction Documents), (v) any changes or prospective changes in Applicable
Law, GAAP, SAP or the enforcement or interpretation thereof, (vi) any action
taken by the Reinsurer or its Affiliates or the Retrocessionaire or its
Affiliates with respect to the transactions contemplated hereby, (vii) any
change in the credit, financial strength or other ratings (other than the facts
underlying any such change) of the Company), (viii) the Fair Market Value of any
bonds, notes, debentures, mortgage loans, collateral loans and all other
instruments of indebtedness, stocks, partnership or joint venture interests and
all other equity interests, certificates issued by or interests in trusts and
derivatives of the Company or its Affiliates, (ix) any failure by the Company or
its Affiliates to achieve any earnings, premiums written, or other financial
projections or forecasts (other than facts underlying such failure) or (x) any
effect that is cured by the Company prior to the Closing Date; provided, that,
notwithstanding the foregoing, with respect to clauses (i), (ii), (iii), (v) and
(viii), such fact, circumstance, change or effect shall be taken into account in
determining whether a Company Material Adverse Effect has occurred or would be
reasonably likely to occur solely to the extent such fact, circumstance, change
or effect is disproportionately adverse with respect to (A) the Company or
Hartford Life Insurance Company and (B) the business being reinsured hereunder
as compared to life insurance companies operating in the United States that
issued insurance policies and annuity contracts with similar features and risks
as the Reinsured Contracts and which were issued during the same period in which
such Reinsured Contracts were issued or (b) a material impairment or delay of
the ability of the Company to perform its material obligations under this
Agreement and the Transaction Documents, taken as a whole, including
consummation of the transactions contemplated hereby or thereby.
“Contest” shall have the meaning specified in Section 3.3.
“Contract Considerations” means (i) all Separate Account Fee Income with respect
to the Separate Account Contracts, (ii) all Separate Account Net Contractholder
Transfers with respect to the Separate Account Contracts, excluding any fees and
expenses under the Separate Account Contracts, including, but not limited to,
mortality and expense charges and other fees due and payable thereunder, and
(iii) other collections and recoveries received by the Company with respect to
the Reinsured Contracts (excluding the Separate Account Contracts).
“Covered Liabilities” means (i) the Company’s liabilities under the express
terms of the Reinsured Contracts, before and after giving effect to any
modifications to the Reinsured Contracts that are required under Applicable Law,
including interest accrued on liabilities under the terms of the Reinsured
Contracts or Applicable Law, including but not limited to, withdrawals, death
benefits, payout annuitization options, annuitization amounts, surrenders and
other amounts payable by the Company pursuant to the terms of the Reinsured
Contracts, (ii) all escheat or abandoned property liabilities relating to the
Reinsured Contracts arising or incurred in the ordinary course of the Company’s
business and without any violation of Applicable Law (excluding any fines,
interest, penalties or other payments arising as a result of a failure to timely
pay escheat or abandoned property liabilities or any other violation of
Applicable Law), and (iii) Permitted Ex



--------------------------------------------------------------------------------



Gratia Payments; but excluding all Extra Contractual Liabilities other than (1)
as otherwise expressly provided in this Agreement and (2) Extra-Contractual
Liabilities for which the Reinsurer received prior notice of and the Reinsurer
has expressly concurred, in writing, with the actions taken or not taken, or to
be taken or not taken, by the Company that led to the assessment of such
Extra-Contractual Liabilities.
“Covered Liability Seller Indemnification Claim” shall have the meaning
specified in Section 16.2(d)(ii).
“Disclosure Schedule” shall have the meaning specified in Section 15.1.
“Distributor” shall have the meaning specified in Section 15.1(p)(i).
“Effective Date” means December 31, 2016.
“Effective Time” means 11:59 p.m. on the Effective Date.
“Eligible Trust Account Assets” means assets qualifying as admitted assets for
life insurance companies under the insurance laws of (i) the State of
Connecticut or (ii) the Commonwealth of Massachusetts (whichever of the two
jurisdiction’s laws would be more restrictive if imposed on the Reinsurer), but
in each case complying with the investment guidelines attached hereto as Exhibit
3.
“ERISA Separate Accounts” shall have the meaning set forth in Section
15.1(o)(i).
“Estimated Initial Reinsurance Premium” shall have the meaning specified in
Section 4.1(b).
“Estimated Initial Reinsurance Premium Part A” shall have the meaning set forth
in Section 4.1(b).
“Estimated Initial Reinsurance Premium Part B” shall have the meaning set forth
in Section 4.1(b).
“Estimated Initial Reinsurance Premium Statement” shall have the meaning
specified in Section 4.1(b).
“Exchange Act” means the Securities Exchange Act of 1934.
“Ex-Gratia Payment” mean any voluntary payment made by the Company in response
to a loss for which it is not contractually liable under the terms of a
Reinsured Contract.
“Expense Allowance” shall have the meaning specified in Section 5.2.
“Expenses” means expenses incurred in connection with defending or asserting any
claim or Action indemnified against hereunder (including court filing fees,
court costs, arbitration fees or costs, witness fees and reasonable and
documented fees and disbursements of legal counsel, expert witnesses,
accountants and other professionals).
“Extra Contractual Liabilities” means all liabilities for (i) any fines,
penalties, settlements, Taxes, fees, forfeitures, costs or expenses or any
compensatory, punitive, exemplary, special, treble, bad faith, tort, statutory
or any other form of extra-contractual damages, or portion thereof, as well as
all legal fees and expenses attributable thereto, relating to, but not arising
under, the express terms and conditions of, or in excess of the applicable
payment provisions or coverage limits of, the Reinsured Contracts, whether to
contractholders, insureds, producers, agents, brokers, Distributors,
Governmental Authorities or any other



--------------------------------------------------------------------------------



Person, which arise from any actual or alleged act, error or omission committed
by or on behalf of the Company, whether or not intentional, negligent,
malicious, fraudulent, unlawful, in bad faith or otherwise, including, any act,
error or omission of such Person, relating to (a) the form, marketing, sale,
underwriting, production, issuance, cancellation, offering of elections or
options under, or administration of, the Reinsured Contracts, (b) the
investigation, defense, trial, settlement or handling of claims, benefits or
payments in respect of any Reinsured Contracts, (c) the failure to pay, the
delay in payment or errors in calculating or administering the payment of
benefits, claims or any other amounts due or alleged to be due under or in
connection with any Reinsured Contracts or (d) the failure of any of the
Reinsured Contracts to qualify for their intended tax status; and (ii) Ex Gratia
Payments made by or on behalf of the Company, other than Permitted Ex Gratia
Payments; provided, however, that “Extra Contractual Liabilities” shall not
include any liabilities, costs, expenses or fees (including legal fees and
expenses) resulting from any litigation or dispute arising out of or relating to
any changes in Non-Guaranteed Elements made by the Company to any Reinsured
Contract on or after the Effective Date.
“Fair Market Value” means, with respect to any asset, the market value thereof
as determined by the Reinsurer in accordance with its standard pricing
procedures consistently applied, except with respect to the reference to Fair
Market Value in Section 4.1, which determination of Fair Market Value shall be
as determined by the Company in accordance with its standard pricing procedures
consistently applied.
“Final Initial Reinsurance Premium” shall have the meaning specified in Section
4.1(d).
“Final Initial Reinsurance Premium Statement” shall have the meaning specified
in Section 4.1(d).
“Financial Statements” means the Statutory Statements together with the HLIC
GAAP Financial Statements.
“FINRA” means the Financial Institution Regulatory Authority, Inc. and any
successor thereto.
“Future Annual Statutory Statements” shall have the meaning set forth in the
Stock and Asset Purchase Agreement.
“Future Quarterly Statutory Statements” shall have the meaning set forth in the
Stock and Asset Purchase Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means any foreign or national government, any state or
other political subdivision thereof or any self-regulatory authority, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Governmental Order” means any binding and enforceable order, writ, judgment,
injunction, decree, directive, stipulation, determination or award entered by or
with any Governmental Authority.
“HLIC” means Hartford Life Insurance Company, a life insurance company organized
under the laws of Connecticut.
“HLIC GAAP Financial Statements” means all of the GAAP financial statements of
HLIC and its Subsidiaries (including the Company) included in the HLIC SEC
Reports publicly available on the internet website of the SEC at least ten (10)
Business Days prior to the Closing Date, including notes thereto.



--------------------------------------------------------------------------------



“HLIC Reinsurance Agreement” means that certain Annuity Reinsurance Agreement,
dated as of the date hereof, by and between HLIC, as cedent, and the Reinsurer,
as reinsurer.
“HLIC Retrocession Agreement” means that certain Funds Withheld Annuity
Retrocession Agreement that may be entered into by and between the Reinsurer, as
retrocedent, and the Retrocessionaire, as retrocessionaire, on or after the
Closing Date, with respect to the retrocession of certain liability reinsured to
the Reinsurer under the HLIC Reinsurance Agreement.
“HLIC Retrocession Trust Account” means the trust account that may be
established by Retrocessionaire for the benefit of the Company and the Reinsurer
pursuant to the HLIC Retrocession Agreement.
“HLIC SEC Reports” means all required annual reports on Form 10-K, quarterly
reports on Form 10-Q and reports on Form 8-K required to be filed or furnished
by HLIC with or to the SEC since January 1, 2014.
“HLIC Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of HLIC, and governed by the HLIC Trust Agreement.
“HLIC Trust Agreement” means the Trust Agreement, dated as of the date hereof,
by and among the Reinsurer, HLIC and the Trustee.
“Indemnified Party” shall have the meaning set forth in Section 16.3(a).
“Indemnifying Party” shall have the meaning set forth in Section 16.3(a).
“Initial Net Settlement Amount” shall have the meaning specified in Section
4.3(a).
“Initial Reinsurance Premium Adjustment Period” shall have the meaning specified
in Section 4.1(e)(i).
“Initial Reinsurance Premium Deficiency” shall have the meaning specified in
Section 4.1(e).
“Interest Maintenance Reserve” means the amounts with respect to the Reinsured
Contracts set forth on Schedule I, calculated as of the Effective Time. The
calculation of the Interest Maintenance Reserve for purposes of Section
4.1(b)(iv) (the calculation of the Interest Maintenance Reserve created during
the Interim Period and transferred as a direct result of the transactions
contemplated by this Agreement for purposes of calculating the Estimated Initial
Reinsurance Premium Part B) shall be equal to any net pre-tax realized capital
gains (or losses) multiplied by 65%. For purposes of calculating the Required
Balance and the Recapture Payment, “Interest Maintenance Reserve” means, as of
the applicable date of determination, the reserve determined in accordance with
SAP.
“Interim Period” means the period from and after the Effective Date through and
including the day prior to the Closing Date.
“Interim Period Interest” means interest as calculated on Schedule 1.1(a).
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Knowledge of Company” means the actual knowledge, after reasonable inquiry, of
those Persons listed in Schedule 1.1(b).



--------------------------------------------------------------------------------



“Liabilities” means any and all debts, liabilities, expenses, commitments or
obligations, whether direct or indirect, accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured, determined or determinable,
disputed or undisputed, joint or several, secured or unsecured, liquidated or
unliquidated, whenever (including in the past, present or future) and however
arising (including out of any contract or tort based on negligence or strict
liability) and whether or not the same would be required by GAAP or SAP to be
reflected in any financial statements or disclosed in the notes thereto.
“LIBOR Determination Date” means the date as of which Three-Month LIBOR is to be
determined, or if such date is not a London Banking Day, the next immediately
succeeding London Banking Day.
“London Banking Day” means any business day on which dealings in deposits in
U.S. dollars are transacted in the London interbank market.
“Losses” means any and all losses, costs, charges, settlement payments, awards,
judgments, fines, penalties, damages, expenses (including reasonable attorneys’,
actuaries’, accountants’ and other professionals’ fees, disbursements and
expenses), liabilities, and claims or deficiencies of any kind, in each case to
the extent related to the Business Covered, without giving effect to any
retrocession, if any, by the Reinsurer, and unrelated to any liabilities
excluded or otherwise not covered hereunder; provided, that Losses shall not
include indirect, punitive, exemplary, treble, special or consequential damages
(including lost profits) except to the extent that (a) any such damages are
payable to a third party not affiliated with the relevant Indemnified Party or
(b) solely with respect to consequential damages (including lost profits), such
damages are (i) not based on any special circumstances of the Indemnified Party
and (ii) the natural, probable and reasonably foreseeable result of the event
that gave rise thereto or the matter for which indemnification is sought
hereunder, regardless of the form of action through which such damages are
sought; provided, further, that direct and third party damages measured by the
diminution in the value of the Business Covered shall constitute a “Loss” to the
extent such damages are (A) not based on any special circumstances of the
Indemnified Party (other than special circumstances of the Reinsurer, it being
understood that, for purposes of determining the amount of the Reinsurer’s
Losses in connection with a breach of a representation or warranty by the
Company, this parenthetical shall be deemed to refer to special circumstances of
the Reinsurer that are in existence as of or prior to the SAPA Closing Date) and
(B) the natural, probable and reasonably foreseeable result of the event that
gave rise thereto or the matter for which indemnification is sought hereunder,
regardless of the form of action through which such damages are sought.
“Material Distributor” means each Distributor that wrote variable or fixed
annuity contracts included in the Reinsured Contracts that as of December 31,
2016 had an aggregate Account Value in excess of $1,000,000,000.
“Monthly Accounting Period” means each calendar month, provided that the initial
Monthly Accounting Period shall commence on the Closing Date and end on the last
day of the calendar month in which the Closing Date falls and the final Monthly
Accounting Period shall commence on the first day of the calendar month in which
the Termination Date falls and end on the Termination Date.
“Monthly Reinsurance Settlement Report” shall have the meaning specified in
Section 6.1(a).
“Monthly Settlement” shall have the meaning specified in Section 6.3.
“Monthly Settlement Date” shall have the meaning specified in Section 6.3.



--------------------------------------------------------------------------------



“NAIC Reserves” means, as of any given date, an amount equal to the gross
statutory reserves that are required to be held by the specified party for
purposes of its statutory financial statements with respect to the Reinsured
Contracts, determined in accordance with then applicable SAP consistently
applied, and calculated on a gross basis and without giving effect to the
Reinsurer’s Quota Share. When determining gross statutory reserves required to
be held by the Company for purposes of its own statutory financial statements,
the Company’s calculations shall be determinative of such amounts.
“Non-Guaranteed Elements” means any element within a Reinsured Contract which
(a) affects its Account Value, cash surrender value, annuity benefit rate or any
other contractholder costs or value and (b) may be changed at the discretion of
the Company. Examples of non-guaranteed benefits or charges include: the
Company’s discretion to (i) establish a crediting rate in excess of the minimum
rate guaranteed in a particular Reinsured Contract, (ii) offer a settlement
option rate that produces an immediate annuity benefit that is greater than the
immediate annuity benefit produced by the settlement option rate guaranteed by a
particular Reinsured Contract, (iii) in connection with the annuitization of a
Reinsured Contract, offer an annuity benefit rate that produces annuity benefits
that exceed the minimum guaranteed annuity benefits offered by such Reinsured
Contract, (iv) limit the acceptance of future payments of premium to the extent
such limitation is permitted by the terms of a particular Reinsured Contract,
(v) assess policy and rider charges under a particular Reinsured Contract in an
amount lower than guaranteed maximum amounts, and (vi) determine renewal rates
applicable to market value adjustments.
“Permits” shall have the meaning specified in Section 15.1(k)(i).
“Permitted Ex Gratia Payments” means Ex Gratia Payments by or on behalf of the
Company following the Effective Date in accordance with the Company’s historical
practices (a) up to a maximum aggregate amount of $5,000,000 since the Effective
Date and (b) a maximum aggregate amount of $250,000 per annum.
“Permitted or Prescribed Accounting Practice” shall have the meaning specified
in Section 15.1(e)(ii).
“Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.
“Policy Forms” shall have the meaning specified in Section 15.1(l)(ii).
“Premium Increase” shall have the meaning specified in Section 16.6(b).
“RBC Ratio” means the ratio of (i) Total Adjusted Capital (as defined in the
NAIC Risk Based Capital (RBC) Model Act or in the rules and procedures
prescribed by the NAIC with respect thereto, in each case as in effect on the
date of determination) to (ii) Company Action Level RBC (as defined in the NAIC
Risk Based Capital (RBC) Model Act or in the rules and procedures prescribed by
the NAIC with respect thereto, in each case as in effect on the date of
determination).
“Recapture Effective Time” shall have the meaning specified in Section
8.2(b)(ii).
“Recapture Event” shall have the meaning specified in Section 8.1.
“Recapture Payment” means the amount calculated in accordance with Schedule C.
“Registered Separate Account” shall have the meaning specified in
Section 15.1(o)(iii).



--------------------------------------------------------------------------------



“Reinsurance Credit Event” means an event that causes the Company to be unable,
for any reason attributable to the Reinsurer or to a change in Applicable Law,
to take full statutory financial statement credit for the reinsurance provided
by this Agreement.
“Reinsured Business Fundamental Representations” means the representations and
warranties set forth in Sections 5.03, 5.04, 5.05, 5.06, 5.07, 5.08, 5.15, 5.16,
5.18 and 5.25 of the Stock and Asset Purchase Agreement.
“Reinsured Business Pre-Closing Covenants” means the covenants in Sections
7.01(a)(ix) and 7.01(b)(ii), (iii), (iv), (v), (vi), (xiii), (xiv), (xvii),
(xvii), (xviii), (xix), (xx) and (xxi) of the Stock and Asset Purchase
Agreement, to the extent such covenants affect in any material respect the
Reinsured Contracts or Covered Liabilities.
“Reinsured Contracts” means the payout annuity contracts, period certain
structured settlement contracts, SLSS Policies and variable payout separate
account contracts of the Company, in force as of the Effective Time and
delivered in the United States and U.S. territories to residents thereof, which
are the contracts, riders and endorsements attached thereto set out in Schedule
A under the heading “Reinsured Contracts” and as listed, together with the NAIC
Reserves held (before giving effect to the cession contemplated hereby) by the
Company in respect thereof, on an electronic bordereau delivered by the Company
to the Reinsurer on the Closing Date. Reinsured Contracts shall also include any
annuitizations of the variable deferred separate account annuity contracts
occurring during the Interim Period. For the avoidance of doubt, Reinsured
Contracts shall not include any annuitizations of variable deferred separate
account annuity contracts, including riders, that occur after the Closing Date.
“Reinsurer” shall have the meaning specified in the first paragraph of this
Agreement.
“Reinsurer Indemnified Parties” shall have the meaning specified in Section
16.2(a).
“Reinsured Risks” shall have the meaning specified in Section 2.1(a).
“Reinsurer’s Quota Share” means (a) in the case of the SLSS Policies, 75%, and
(b) in the case of all other Reinsured Contracts, 85%.
“Related Seller Indemnification Claim” shall have the meaning specified in
Section 16.2(d)(iii).
“Representatives” means a Person’s Affiliates, employees, directors, officers,
agents, attorneys, financial advisors, actuaries and accountants.
“Required Balance” means, as of any given date prior to a Reinsurance Credit
Event, an amount equal to (a) times (b) where:
(a)    = [REDACTED]
(b)    (i) the Reinsurer’s Quota Share of the general account NAIC Reserves held
by the Reinsurer on the Business Covered plus (ii) Interest Maintenance Reserve
attributable to the Reinsured Risks, as of such date of determination and
determined in accordance with SAP (on an after-tax basis) minus (iii) the
Unamortized Ceding Commission as of such date.
Following a Reinsurance Credit Event, the required balance of the statutory
trust, if any, put in place to secure reinsurance credit in accordance with
Section 17.1, as of any given date, shall be the greater of the amount



--------------------------------------------------------------------------------



determined under the foregoing calculation and the amount required for the
Company to take full statutory financial statement credit in its domiciliary
state (provided that such domiciliary state is a jurisdiction with substantially
similar requirements as the Company’s domiciliary state as of the Closing Date)
for the reinsurance provided by this Agreement.
“Reserves” means the reserves and deposit fund liabilities (including reserves
established under Applicable Law or otherwise for payment of benefits, losses,
claims, expenses and similar purposes (including claims litigation)) maintained
by the Company with respect to the Covered Liabilities.
“Retrocessionaire” means the retrocessionaire designated by the Reinsurer on or
after the Closing Date.
“Retrocessionaire’s Quota Share” means the quota share set forth in the
Retrocession Agreement.
“Retrocession Agreement” means that certain Annuity Retrocession Agreement that
may be entered into by and between the Reinsurer, as retrocedent, and the
Retrocessionaire, as retrocessionaire, on or after the Closing Date, with
respect to the retrocession of certain liabilities reinsured to the Reinsurer
under the Agreement.
“Retrocession Trust Account” means the trust account that may be established by
Retrocessionaire for the benefit of the Company and the Reinsurer pursuant to
the Retrocession Agreement.
“Retrocession Trust Account Balance” means, as of a given date, the value (as
determined in accordance with the Retrocession Trust Agreement), including
accrued interest, consistently determined in accordance with NAIC statutory
accounting principles, of all assets held in the Retrocession Trust Account as
of such date and complying with the investment guidelines for the Retrocession
Trust Account as set forth in the Retrocession Agreement.
“Retrocession Trust Agreement” shall have the meaning specified in Section 9.1.
“Revised Estimated Initial Reinsurance Premium” shall have the meaning specified
in Section 4.1(c).
“Revised Estimated Initial Reinsurance Premium Statement” shall have the meaning
specified in Section 4.1(c).
“SAP” means the statutory accounting principles and practices applicable to life
insurance companies domiciled in the Commonwealth of Massachusetts; except that
for purposes of Section 4.1(b), “SAP” means the statutory accounting principles
and practices applicable to life insurance companies domiciled in the State of
Connecticut.
“SAPA Execution Date” means December 3, 2017.
“SAPA Closing Date” means the date the closing under the Stock and Asset
Purchase Agreement takes place.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------



“Seller Indemnification Claim” shall have the meaning specified in Section
16.2(d)(i).
“Separate Account Annual Statement” shall have the meaning specified in Section
15.1(e)(v).
“Separate Account Assets” means the assets held by the Company in the Separate
Accounts in support of, and at least equal to, the Separate Account Liabilities.
“Separate Account Contracts” means those variable payout separate account
annuity contracts included within the definition of Reinsured Contracts.
“Separate Account Fee Income” means, for each calendar month, an amount equal to
1.25% times the Account Value of Separate Account Contracts as of the first day
of such calendar month divided by 12.
“Separate Account Liabilities” means those liabilities that are reflected in the
Separate Accounts and that relate to the Separate Account Contracts, including
amounts transferred from the Separate Accounts to the general account of the
Company pending distribution to beneficiaries of the Separate Account Contracts.
“Separate Account Net Contractholder Transfers” means (i) the aggregate value of
amounts transferred from the Separate Accounts to the general account of the
Company, minus (ii) the aggregate value of amounts transferred from the general
account of the Company to the Separate Account. Separate Account Net
Contractholder Transfers shall include any transfers of amounts required to fund
Reserves in respect of the Separate Account Contracts determined in accordance
with SAP.
“Separate Accounts” means the separate accounts of the Company to the extent
relating to the Separate Account Contracts.
“Services” shall have the meaning specified in Section 3.9(a).
“SLSS Policies” means the standard lives structured settlement contracts issued
by the Company.
“Special Project” shall have the meaning specified in Section 3.9(c)(ii).
“Stock and Asset Purchase Agreement” means that certain Stock and Asset Purchase
Agreement, entered into on the SAPA Execution Date by and among Hartford
Holdings, Inc., Hopmeadow Acquisition, Inc., Hopmeadow Holdings, LP, Hopmeadow
Holdings GP LLC, and, solely for the purposes set forth therein, The Hartford
Financial Services Group, Inc.
“Statutory Statements” means the following statutory statements, in each case
together with the exhibits, schedules and notes thereto: (i) the annual
statement of the Company as of and for the annual periods ended December 31,
2014, 2015 and 2016, in each case as filed with the insurance Governmental
Authority of the jurisdiction of domicile of the Company, (ii) the audited
annual financial statements of the Company as of and for the annual periods
ended December 31, 2014, 2015 and 2016, together with the report of the
Company’s independent auditors thereon and all exhibits, schedules and notes
thereto, and (iii) the quarterly statements of the Company, as of and for the
quarterly periods ended March 31, 2017, June 30, 2017 and September 30, 2017, in
each case as filed with the insurance Governmental Authority of the jurisdiction
of domicile of the Company.



--------------------------------------------------------------------------------



“Subsidiary” of any Person means any corporation, general or limited
partnership, joint venture, limited liability company, limited liability
partnership or other Person that is a legal entity, trust or estate of which (or
in which) at the time of determination (a) the issued and outstanding Capital
Stock having ordinary voting power to elect a majority of the board of directors
(or a majority of another body performing similar functions) of such corporation
or other Person (irrespective of whether at the time Capital Stock of any other
class or classes of such corporation or other Person shall or might have voting
power upon the occurrence of any contingency), (b) more than fifty percent (50%)
of the interest in the capital or profits of such partnership, joint venture or
limited liability company or (c) more than fifty percent (50%) of the beneficial
interest in such trust or estate, is directly or indirectly owned by such
Person.
“Tax” or “Taxes” means all income, premium, excise, gross receipts, ad valorem,
sales, use, employment, franchise, profits, gains, property, transfer, payroll,
stamp taxes or other taxes, (whether payable directly or by withholding) imposed
by any Tax Authority, together with any interest and any penalties thereon or
additional amounts with respect thereto; provided, that any guarantee fund
assessment or escheatment obligation shall not be treated as a Tax; and provided
further that Taxes include any liability for Taxes under Treasury Regulation
Section 1.1502-6 and similar provisions of state, local or non-U.S. law and as a
transferee or successor.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Terminal Accounting Settlement Report” means a report in the form of Schedule
D.
“Termination Date” means the effective date of any termination of this Agreement
as provided in Section 10.2.
“Third Party Actuary” means a nationally recognized accounting or actuarial firm
mutually agreed upon by the parties hereto.
“Third Party Claim” shall have the meaning specified in Section 16.3(a)
“Three-Month LIBOR” means, for each interest period, (i) the London interbank
offered rate for deposits in U.S. dollars, having a maturity of three months
which appears on Bloomberg: verb “BBAM”, 1) “Official ICE LIBOR Fixings” (or any
successor or replacement page) as of 11:00 a.m. London time, on the related
LIBOR Determination Date. If this rate does not appear on Bloomberg: verb
“BBAM”, 1) “Official ICE LIBOR Fixings” (or any successor or replacement page)
on that date, the rate for such interest period will be determined on the basis
of the rates at which deposits in U.S. Dollars, having a maturity of three
months and in a principal amount of not less than U.S. $1,000,000, are offered
at approximately 11:00 a.m., London time, on the LIBOR Determination Date with
respect to that interest period, to prime banks in the London interbank market
or (ii) or an alternative rate as may be mutually agreed to by the parties from
time to time, taking into account then current market practices.
“Transferred Assets” shall have the meaning specified in Section 4.3.
“Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of the Company, and governed by the Trust Agreement.
“Trust Account Balance” means, as of a given date, the aggregate Book Value,
including accrued interest for so long as such interest is credited by the
Trustee, of all assets in the Trust Account on such date, determined in the
manner set forth in Section 9.2.



--------------------------------------------------------------------------------



“Trust Agreement” shall have the meaning specified in Section 9.1.
“Trustee” means, respectively, the trustee of the Trust Account, the HLIC Trust
Account, the Retrocession Trust Account and the HLIC Retrocession Trust Account.
“Unamortized Ceding Commission” means, as of a given date, the portion of the
Ceding Commission that is unamortized as of such date, as determined pursuant to
Schedule B.
“Valuation Expert” means Interactive Data Corporation (or any successor
organization) unless Interactive Data Corporation (or any successor
organization) has a prior relationship with a party hereto that could constitute
a conflict of interest or is unable to provide valuation, or, if Interactive
Data Corporation (or any successor organization) has such a prior relationship
or for assets as to which Interactive Data Corporation (or any successor
organization) is unable to provide valuation, the next of the following firms
(or any successor organization) that is able to provide valuation and does not
have a prior relationship with a party hereto that could constitute a conflict
of interest: BlackRock, Bank of America and J.P. Morgan; provided, if none of
the preceding firms is able to provide a valuation or has such a prior
relationship, the Valuation Expert shall mean a nationally recognized
independent valuation firm mutually agreed upon by the parties hereto without a
conflict of interest; provided, that if the parties are unable to mutually agree
on a valuation firm within ten (10) Business Days from the date on which the
applicable dispute notice requesting a Valuation Expert is first received, the
parties hereto shall jointly request the Third Party Actuary to appoint a
nationally recognized valuation firm without a conflict of interest and
independent of the Company and the Reinsurer and their respective Affiliates to
serve as the Valuation Expert.

ARTICLE II
COVERAGE
2.1.    Coverage.
(a)    From and after the Effective Time, the Company agrees to cede to the
Reinsurer, and the Reinsurer agrees to accept, on a quota share basis, the
Reinsurer’s Quota Share of the Covered Liabilities incurred by the Company, but
excluding all Covered Liabilities that were paid by the Company (which payment
shall not require receipt thereof) prior to the Effective Time (the “Reinsured
Risks”).
(b)    The liability of the Reinsurer under this Agreement (i) with respect to
all Reinsured Contracts other than the Separate Account Contracts, shall be on a
coinsurance basis and (ii) with respect to the Separate Account Contracts, (x)
shall be on a coinsurance basis with respect to the general account insurance
liabilities and obligations arising under the Separate Account Contracts and (y)
on a modified coinsurance basis with respect to the Separate Account Assets and
Separate Account Liabilities.  



--------------------------------------------------------------------------------



2.2.    Conditions.
(a)    If the Company’s liability under any of the Reinsured Contracts is
changed because of changes made after the Effective Date in the terms and
conditions of the Reinsured Contracts (including to any contract riders or
endorsements thereto) that are required due to changes in Applicable Law as
determined in accordance with Section 2.2(b), the Reinsurer will share in the
change proportionately to the Reinsurer’s Quota Share hereunder and the Company
and the Reinsurer will make all appropriate adjustments to amounts due each
other under this Agreement.
(b)    If the Company believes a modification to the Reinsured Contracts is
required under Applicable Law, the Company will provide to the Reinsurer (x) a
memorandum prepared by the Company’s internal counsel summarizing the view that
such modification is required under Applicable Law or (y) if the Reinsurer
disagrees with the Company’s view, a legal memorandum prepared by outside
counsel selected by the Company and reasonably acceptable to the Reinsurer
supporting such view. The positions set forth in such memorandum of outside
counsel shall be final and binding on the parties. In the event the Reinsurer
disagrees with the Company’s view, the parties shall share the expense of such
outside counsel on a pro rata basis, in accordance with their respective quota
shares of the liabilities reinsured hereunder. For purposes hereof, “final and
binding” shall mean that the aforesaid memorandum shall have the same preclusive
effect for all purposes as a determination embodied in a final judgment, no
longer subject to appeal and entered by a court of competent jurisdiction after
full and fair litigation on the merits.
(c)    The Company shall notify the Reinsurer in writing prior to making any
changes, amendments or modifications after the Effective Date in the terms and
conditions of any of the Reinsured Contracts (including to any contract riders
or endorsements thereto). Except as otherwise set forth or contemplated herein,
including in paragraph (a) above, no such changes, amendments or modifications
which, individually or in the aggregate, would materially adversely affect or
would reasonably be expected to materially adversely affect the liability of the
Reinsurer hereunder, shall be covered hereunder unless made by the Company with
the prior written approval of the Reinsurer or, unless required by Applicable
Law as determined in accordance with Section 2.2(b). In the event that any such
changes, amendments or modifications are made in any Reinsured Contract by the
Company without the prior written approval of the Reinsurer, this Agreement will
cover Reinsured Risks incurred by the Company under such Reinsured Contract as
if the non-approved changes, amendments or modifications had not been made,
unless the changes, amendments or modifications were required by Applicable Law.
(d)    Subject to the express terms of this Agreement, the Reinsurer shall
follow the fortunes of the Company, such that (i) the Reinsurer shall accept the
decision of the Company with respect to payment obligations with respect to any
Reinsured Contract, and (ii) the Reinsurer’s liability for the Reinsured
Contracts shall be the same as that of the Company, including the same terms,
risks, and conditions, as may be modified by Applicable Law as determined in
accordance with Section 2.2(b). Claims notifications, claim papers and proofs
will be furnished to the Reinsurer as soon as reasonably practicable following
any written request for such items made by the Reinsurer.
2.3.    Non-Guaranteed Elements. The Company shall set all Non-Guaranteed
Elements under the Reinsured Contracts from and after the Closing Date, but
shall request the recommendations of the Reinsurer (if not previously received)
prior to the setting of any Non-Guaranteed Elements, and shall follow such
recommendations unless the Company determines in good faith and on a reasonable
basis that such recommendations (i) fail to comport with Applicable Law, (ii)
fail to comport with applicable Actuarial Standards of Practice, or (iii) fail
to comport with the terms of a Reinsured Contract.



--------------------------------------------------------------------------------



2.4.    Reinstatement. Reinsured Contracts ceded under this Agreement shall
include any Reinsured Contract that is reduced, terminated, or surrendered, and
later reinstated pursuant to and in accordance with its policy provisions and
will be reinsured by the Reinsurer in accordance with the terms of this
Agreement. A reduced, terminated, or surrendered annuity contract that would
have been a Reinsured Contract had it been in force at the Effective Time, that
later reinstates pursuant to and in accordance with its policy provisions, will
be reinsured by the Reinsurer and become a Reinsured Contract. The Reinsurer
will be entitled to receive and/or retain the Reinsurer’s Quota Share of any
premiums and interest for coverage on or after the Effective Date that is
received for any such reinstatement, termination, or surrender and the Company
will transfer to the Reinsurer an amount in cash equal to the Reinsurer’s Quota
Share of the amount of Reserves (as if such reduction, termination or surrender
had never occurred) for such reinstated Reinsured Contract as of the Effective
Date. The date of reinsurance for such reinstated Reinsured Contracts shall be
the Effective Date.

ARTICLE III
ADMINISTRATION; GENERAL PROVISIONS
3.1.    Contract Administration. The Company shall administer the Reinsured
Contracts and provide all contractholder and claims servicing with respect to
the Reinsured Contracts in all material respects in accordance with the terms of
Section 3.9.
3.2.    Policy Exchanges. Unless the Reinsurer has provided its prior written
consent, the Company shall not, and shall not permit its Affiliates to, directly
or indirectly, undertake, solicit, sponsor or support any exchange program in
respect of the Reinsured Contracts or otherwise target in a directed,
programmatic or systematic manner the Reinsured Contracts for replacement.
3.3.    Claims Settlements. The Company will advise the Reinsurer of its
intention to contest, compromise or litigate (jointly a “Contest”) any claim if
such Contest could reasonably be expected to result in the payment by the
Company of amounts different than the corresponding Covered Liabilities. The
Reinsurer will pay its share of the expense of the Contest in addition to the
Reinsurer’s Quota Share of such corresponding Covered Liabilities, or it may
choose not to participate. If the Company’s Contest of such Covered Liabilities
results in the reduction of its liability and the Reinsurer has chosen to
participate therein, the Reinsurer will share in such reduction in proportion to
the Reinsurer’s Quota Share. If the Reinsurer chooses not to participate, it
will discharge its liability by payment to the Company of the full amount of the
Reinsurer’s Quota Share of the corresponding Covered Liabilities. For the
avoidance of doubt, corrections in Covered Liabilities due to a misstatement of
material fact (such as age or sex) or a legal action initiated by the Company to
determine the lawful claim beneficiary shall be subject to this Section 3.3.
3.4.    Inspection. The Company shall keep accurate and complete records, files
and accounts of all transactions and matters with respect to the Reinsured
Contracts and the Company’s administration thereof in accordance with Applicable
Law and its record management practices in effect from time to time for the
Company’s insurance business not covered by this Agreement. The Reinsurer and
its designated Representatives (which Representatives may include any
Retrocessionaire of the Reinsured Contracts) may at their own expense and upon
reasonable notice inspect, at the offices of the Company where such records are
located (and if such records are located at the offices of a third party, at
such offices), and copy the papers and any and all other books or documents of
the Company reasonably relating to this Agreement, including the Reinsured
Contracts and the administration thereof by the Company and shall have access to
appropriate employees and Representatives of the Company, in each case during
normal business hours without unreasonable disruption of the business of the
Company for such period as any provision of this Agreement



--------------------------------------------------------------------------------



is in effect or the Reinsurer reasonably needs access to such records for
regulatory, Tax or similar purposes; provided, however, that the Reinsurer and
its designated Representatives (which Representatives may include any
Retrocessionaire of the Reinsured Contracts) may not conduct such inspections
more than once in any given six (6) month period. If the Reinsurer exercises its
inspection rights, the Company must provide a reasonable work space for such
audit, examination or copying, reasonably cooperate and produce any and all
materials reasonably requested to be produced. The information obtained shall be
used only for purposes relating to the transactions contemplated under this
Agreement.
3.5.    Errors and Omissions. If any delay, omission, error (including any
omission or error in any Monthly Reinsurance Settlement Report) or failure to
pay amounts due or to perform any other act required by this Agreement is
unintentional and caused by misunderstanding or oversight, the Company and the
Reinsurer will adjust the situation to what it would have been had the
misunderstanding or oversight not occurred. The party first discovering such
misunderstanding or oversight, or an act resulting from such misunderstanding or
oversight, will notify the other party in writing promptly upon discovery
thereof, and the parties shall act to correct such misunderstanding or oversight
within thirty (30) Business Days of such other party’s receipt of such notice.
However, this Section shall not be construed as a waiver by either party of a
right, if any, to enforce strictly the terms of this Agreement.
3.6.    Age, Sex and Other Adjustments. If the Company’s liability under any of
the Reinsured Contracts is changed because of a misstatement of age or sex or
any other material fact, the Reinsurer will share in the change proportionately
to the Reinsurer’s Quota Share hereunder and the Company and the Reinsurer will
make all appropriate adjustments to amounts due each other under this Agreement.
3.7.    Setoff and Recoupment. Any debts or credits, matured or unmatured, in
favor of or against either the Company or the Reinsurer with respect to this
Agreement are deemed mutual debts or credits, as the case may be, and shall be
set off and/or recouped from any amounts due to the Company or the Reinsurer
hereunder, as the case may be, and only the net balance shall be allowed or
paid.
3.8.    Net Retention. The Company shall retain, net and unreinsured, at its own
risk and liability, a 10% quota share of the gross liabilities with respect to
each Reinsured Contract. For the avoidance of doubt, the foregoing net retention
requirement shall not apply to any annuities, insurance policies or products, or
any business of the Company, to the extent not reinsured hereunder.
3.9.    Administration.
(a)    Administration. The Company shall administer the Reinsured Contracts and
provide all required, necessary and appropriate administrative and other
services with respect to the Reinsured Contracts in accordance with the terms
hereof, including, but not limited to (i) contractholder and claims servicing,
(ii) the payment of all Covered Liabilities and the administration of claims and
disbursements, (iii) holding quarterly servicing and administration review calls
with the Reinsurer to discuss issues that have arisen with respect to the
Business Covered, (iv) establishing a secured data transfer channel for safely
exchanging data with respect to the Business Covered, and (v) providing a
monthly data snapshot of applicable Reinsured Contracts and associated
activities (the “Services”). The Company shall provide the Services: (A) in
accordance in all material respects with the terms of the Reinsured Contracts,
the applicable terms of this Agreement, and Applicable Law; and (B) subject to
the foregoing, in substantially the same manner from a quality perspective and
using at least the same standards of skill, diligence, care, effort and
expertise applied by the Company in providing the Services in respect of the
Reinsured Contracts during the twelve (12)-month period prior to the Effective
Date. The Company will not materially change, alter or otherwise compromise its
administrative practices that could have a material adverse effect on the
Reinsurer with respect to the Reinsured Contracts without the prior written
consent of the Reinsurer; such consent not to be



--------------------------------------------------------------------------------



unreasonably withheld, conditioned or delayed, it being understood that this
sentence shall not be construed to alter the Company’s other obligations under
this Agreement.
(b)    Sub-Contracting.
(i)    The Company shall only be permitted to delegate or subcontract its
responsibility to perform any portion of any material administrative Service
(e.g., accepting premiums or adjusting claims) with respect to the Reinsured
Contracts to any other Person with the prior written consent of the Reinsurer;
such consent not to be unreasonably withheld, conditioned or delayed; provided,
that no such subcontracting shall relieve the Company from any of its
obligations or liabilities hereunder, and the Company shall remain responsible
for all obligations or liabilities of such subcontractor with regards to the
providing of such service or services as if provided by the Company.
Notwithstanding the foregoing, the Company shall be permitted to delegate or
subcontract any immaterial Services and to delegate or subcontract the Services
as currently delegated or subcontracted.
(ii)    The Company shall require any unaffiliated subcontractor which provides
a material administrative Service (e.g., accepting premiums or adjusting claims)
with respect to the Reinsured Contracts to provide it with a copy of such
subcontractor’s SSAE 16 Type I report or, if the subcontractor is able to
provide, such subcontractor’s SSAE 16 Type II report, or any successor or other
substantially similar report on an annual basis. A copy of any such reports
required under this Section 3.9(b)(ii) shall be provided by the Company to the
Reinsurer no later than ten (10) Business Days following the Company’s receipt
of such report from such subcontractor. Following receipt by the Company of any
such report that identifies one or more control deficiencies or significant
testing exceptions in effect for such reporting period, the Company shall use
its commercially reasonable efforts to require that such subcontractor promptly
cure such deficiencies and exceptions. The Company shall provide the Reinsurer
with evidence that such deficiency or exception has been cured or a plan of the
actions the Company has taken or will take in order to cure such deficiency or
exception, and the Company shall keep the Reinsurer apprised of any developments
in connection therewith.
(c)    Administration Reports.
(i)    The Company shall prepare the reports set forth in Schedule G and
Schedule H. Additionally, the Company shall prepare any other reports reasonably
requested by the Reinsurer in connection with the Business Covered, so long as
the Company has the general ability to produce such other reports as reasonably
determined by the Company with reference to its then current operations
(“Additional Reports”). Except to the extent that the Company prepares such
Additional Reports in the ordinary course of business, the Reinsurer shall
reimburse the Company for any actual costs the Company incurs in preparing any
such Additional Reports. Any Additional Reports required to be prepared by the
Company shall be prepared and delivered to the Reinsurer within the time agreed
upon by the parties.
(ii)    Any service reasonably requested by the Reinsurer (A) that is in
addition to the Services provided by the Company as of the Closing Date or (B)
attributable to special or unusual circumstances of the Reinsurer shall be
deemed a “Special Project.” The Reinsurer acknowledges that (x) unless and until
the Company has consented in writing, which consent shall not be unreasonably
withheld, conditioned or delayed, to provide services for any Special Project,
the Company will have no obligation to provide such services, and (y) any
services for Special Projects provided by the Company will require the Reinsurer
requesting such Special Project to pay fees to the Company at a rate as
reasonably determined by the Company in accordance with its internal accounting
procedures, including fees charged to the Company by its service providers in
respect of such Special Projects and employee compensation (including salary,
bonus or other incentive compensation), benefits and facilities, plus a
reasonable margin.



--------------------------------------------------------------------------------



(iii)    The Company shall provide the Reinsurer with written notice of any
significant control deficiency or material weakness, including with respect to
cybersecurity or privacy, identified by the Company or its internal and external
auditors and resulting Company action plans which are relevant to the Business
Covered, promptly and, in each case, within five (5) Business Days of the
Company becoming aware of such significant control deficiency or material
weakness or such action plans becoming available, and shall provide the
Reinsurer with any management reports and the respective internal and external
audit reports in respect of such significant control deficiency or material
weakness promptly upon and, in each case, within five (5) Business Days of their
issuance to the Company. In the event the Company has notified the Reinsurer, or
the Reinsurer otherwise becomes aware, of any such deficiency or weakness, the
Reinsurer and its Representatives (which Representatives may include any
Retrocessionaire of the Reinsured Contracts) shall have the right, at the sole
expense of the Reinsurer or such Representative (as appropriate), to conduct
on-site audits, including technology, security, data protection, compliance and
privacy audits, and request documentation at its reasonable discretion related
to an audit or inquiry on the part of the Reinsurer (with which request the
Company shall promptly comply) at any time, and the Company shall permit the
Reinsurer’s certified public accountants to conduct testing and audit procedures
with respect to the Company’s operations in order to support the Reinsurer’s
audit of its financial statements, in each case during normal business hours and
without unreasonable disruption to the business of the Company. The Reinsurer
shall provide the Company with reasonable notice of any such on-site audits or
certified public accountant firm testing and audits; provided, that the
Reinsurer shall comply with such audit protocols as may be reasonably prescribed
by the Company. The information obtained by the Reinsurer pursuant to such
audits and testing shall be used only for purposes relating to the transactions
contemplated under this Agreement.
(d)    Inability to Perform Services. In the event that the Company is unable,
for any reason, to perform all or a portion of the Services at the standard
required by Section 3.9(a) for a period that could reasonably be expected to
exceed ten (10) Business Days, the Company shall promptly provide notice to the
Reinsurer of its inability to so perform the applicable Services and the Company
shall obtain an alternative means of providing such Services reasonably
acceptable to the Reinsurer. The Company shall be responsible for all fees,
costs and expenses incurred in order to obtain such alternative means of
providing the applicable Services.
3.10.    Novation. If the Reinsurer submits a proposal with respect to a
novation of the structured settlement annuity contracts that are part of the
Reinsured Contracts following the Closing Date, the parties agree to discuss the
proposal in good faith and cooperate in evaluating such proposal. Should the
Company on the one hand, and the Reinsurer or the Retrocessionaire, as
applicable, on the other, reach an agreement to novate the contracts, the
parties will develop a plan for such novation, which shall include a strategy
for communicating with contractholders to obtain their consent, and obtaining
all necessary approvals from Governmental Authorities. Any such plan shall
require the Reinsurer and/or the Retrocessionaire, as applicable, to adhere to
communication protocols in form and substance satisfactory to the Company in its
sole discretion.
3.11.    No Ratings. In no event shall any provision of this Agreement be
construed to require the Company to maintain any insurance financial strength
rating or similar rating.
ARTICLE IV
INITIAL PAYMENTS



--------------------------------------------------------------------------------



4.1.    Estimated Initial Reinsurance Premium.1 
(a)    On the Effective Date, the Company shall owe to the Reinsurer an amount
equal to the Estimated Initial Reinsurance Premium, which amount shall be paid
in the manner described in Section 4.3.
(b)    Not later than twenty (20) Business Days prior to the intended Closing
Date, the Company shall deliver to the Reinsurer a statement (the “Estimated
Initial Reinsurance Premium Statement”) of the Company’s good faith calculation
of the Estimated Initial Reinsurance Premium (such calculation, which shall
reflect the amount payable to the Reinsurer, the “Estimated Initial Reinsurance
Premium”) based on:
(i)     those assets that are listed on Annex A-1 and that have a value, as
determined by multiplying each respective asset’s current face value as of the
Closing Date by such asset’s market price (excluding accrued interest) as of the
Effective Date, equal to the Estimated Initial Reinsurance Premium Part A; and
(ii)    those assets and cash that are listed on Annex B-1 and that have a Fair
Market Value (including accrued interest), determined as of the Closing Date,
equal to the Estimated Initial Reinsurance Premium Part B.
For purposes of this Agreement, the “Estimated Initial Reinsurance Premium Part
A” means an amount equal to $2,761,299,141, being the amount equal to the
Reinsurer’s Quota Share of:
(i)    the NAIC Reserves held by the Company on the Business Covered (excluding
separate account NAIC Reserves in respect of the Separate Account Contracts),
determined in accordance with SAP consistently applied, as of the Effective
Time, plus
(ii)    the existing Interest Maintenance Reserve attributable to the Business
Covered, determined in accordance with SAP consistently applied, as of the
Effective Time and as set forth on Schedule I, plus
(iii)    pre-tax unrealized gains (and losses) on the assets listed on Annex A-1
as of the Effective Time.
For purposes of this Agreement, the “Estimated Initial Reinsurance Premium Part
B” means an amount equal to $34,875,168, being the amount equal to the
Reinsurer’s Quota Share of:
(i)    liability cash flows with respect to the Reinsured Contracts during the
Interim Period, being a) Contract Considerations minus b) reinsured benefits
incurred under Covered Liabilities minus c) Expense Allowances and Commissions,
plus
(ii)    Interim Period Interest, plus
(iii)    premium (or annuitized Account Value) for any new Reinsured Contracts
added after the Effective Time, plus
1The Estimated Initial Reinsurance Premium and Annex A-1 have been adjusted to
reflect the novation of certain contracts to the Company using 2/1/18 reserves.



--------------------------------------------------------------------------------



(iv)    the amount with respect to the Reinsured Contracts of any new Interest
Maintenance Reserve created during the Interim Period (which amount may be
negative to the extent of any capital losses) divided by 0.65, plus
(v)    additional cash flow testing reserves with respect to the Reinsured
Contracts posted during the Interim Period divided by 0.65, minus
(vi)    the accrued interest on assets listed under Annex A-1 as of the Closing
Date.
(c)    Within forty-five (45) calendar days after the Closing Date, the Company
may prepare and deliver to the Reinsurer a revised Estimated Initial Reinsurance
Premium Statement (the “Revised Estimated Initial Reinsurance Premium
Statement”) setting forth the Company’s good faith calculation of any
adjustments it deems necessary to the Estimated Initial Reinsurance Premium (the
Estimated Initial Reinsurance Premium, as adjusted, the “Revised Estimated
Initial Reinsurance Premium”), including a statement of each component thereof.
(d)    The Estimated Initial Reinsurance Premium or the Revised Estimated
Initial Reinsurance Premium (if applicable) shall be deemed to be the “Final
Initial Reinsurance Premium”, unless the Reinsurer provides a written notice to
the Company within thirty-five (35) calendar days after receipt of the Estimated
Initial Reinsurance Premium Statement or the Revised Estimated Initial
Reinsurance Premium Statement (if applicable) stating that the Reinsurer
disagrees with one or more of the entries or calculations (or any components
thereof) set forth in the Estimated Initial Reinsurance Premium Statement or the
Revised Estimated Initial Reinsurance Premium Statement (if applicable) and
specifying in reasonable detail each item that the Reinsurer disputes, the
amount in dispute for each such disputed item and the reasons supporting the
Reinsurer’s positions. If the Reinsurer delivers such written notice within such
thirty-five (35) calendar day period, the Company and the Reinsurer shall each
negotiate in good faith to resolve the disputed items within ten (10) Business
Days beginning on the date the Company receives the written notice. If the
Company and the Reinsurer reach agreement with respect to any disputed items,
the Company shall revise the Estimated Initial Reinsurance Premium Statement or
the Revised Estimated Initial Reinsurance Premium Statement (if applicable) to
reflect such agreement. If the Company and the Reinsurer are unable to resolve
all of the disputed items within such ten (10) Business Day period, the Company
and the Reinsurer shall submit the unresolved disputed items to review by the
Third Party Actuary, except to the extent the dispute relates to the valuation
of the Transferred Assets (including disputes relating to Fair Market Value),
the Company and the Reinsurer shall submit the dispute to review by the
Valuation Expert. The Company and the Reinsurer shall instruct the Third Party
Actuary or the Valuation Expert (as applicable) to render its decision as to the
disputed items within thirty (30) calendar days after the submission of the
applicable matter for its review (or as soon thereafter as possible). The Third
Party Actuary or the Valuation Expert (as applicable) shall not review any items
that are not in dispute or any assumptions underlying any calculations provided
to it, and shall adhere to the methodologies employed by the Company for
performing any such calculations. The decision(s) of the Third Party Actuary or
the Valuation Expert (as applicable) shall be final, binding and conclusive upon
the Company and the Reinsurer absent manifest error; provided that the decision
of the Third Party Actuary or the Valuation Expert (as applicable) as to any
figure shall not be outside the range of such figures proposed by each of the
Company and the Reinsurer and the Third Party Actuary or the Valuation Expert
(as applicable) shall be subject to the limitations set forth in the preceding
sentence. Following the resolution of all disputed items, the Company shall
prepare and deliver to the Reinsurer a revised premium statement (the “Final
Initial Reinsurance Premium Statement”) which shall reflect the resolution of
all relevant disputed items and which shall set forth the “Final Initial
Reinsurance Premium”. Any expenses relating to the engagement of the Third Party
Actuary or the Valuation Expert (as applicable) in respect of its services
pursuant to this Section 4.1(d) shall be shared equally by the Company and the
Reinsurer.



--------------------------------------------------------------------------------



(e)    If (1) the Final Initial Reinsurance Premium (as determined in accordance
with Section 4.1(d)) minus (2) the Estimated Initial Reinsurance Premium (such
difference, the “Initial Reinsurance Premium Deficiency”) is greater than or
less than zero, there shall be an adjustment payment as follows:
(i)    if the Initial Reinsurance Premium Deficiency is a positive number, the
Company shall pay to the Reinsurer in cash via a wire transfer of immediately
available funds to the account designated therefor in writing by the Reinsurer
(x) an amount equal to the Initial Reinsurance Premium Deficiency plus (y)
interest on the Initial Reinsurance Premium Deficiency for each day during the
period beginning on the Closing Date and ending on, but not including, the date
of such payment of the post-closing adjustment (the “Initial Reinsurance Premium
Adjustment Period”), calculated at a rate equal to the Three-Month LIBOR plus
thirty (30) basis points per annum as computed on the basis of (i) a 360-day
year composed of twelve (12) 30-day months and (ii) daily compounding; and
(ii)    if the Initial Reinsurance Premium Deficiency is a negative number, the
Reinsurer shall pay to the Company in cash via a wire transfer of immediately
available funds to the account designated therefor in writing by the Company (x)
an amount equal to the absolute value of the Initial Reinsurance Premium
Deficiency plus (y) interest on the absolute value of the Initial Reinsurance
Premium Deficiency for each day during the Initial Reinsurance Premium
Adjustment Period calculated at a rate equal to the Three-Month LIBOR plus
thirty (30) basis points per annum as computed on the basis of (i) a 360-day
year composed of twelve (12) 30-day months and (ii) daily compounding.
Any such adjustment payment shall be made within ten (10) Business Days after
the date that the Final Initial Reinsurance Premium is deemed to be determined.
4.2.    Ceding Commission. On the Effective Date, the Reinsurer shall owe to the
Company an amount equal to the Ceding Commission, which amount shall be paid in
the manner described in Section 4.3.
4.3.    Netting of Payments; Transfer of Assets.
(a)    On the Closing Date, the Company shall pay to the Reinsurer an amount
equal to the Estimated Initial Reinsurance Premium and, simultaneously, the
Reinsurer shall pay to the Company an amount equal to the Ceding Commission. The
foregoing payments shall be netted against each other and, in satisfaction of
the net amount due (such net amount, the “Initial Net Settlement Amount”), the
Company shall deposit into the Trust Account on the Closing Date, on behalf of
the Reinsurer as grantor of the Trust Account, those assets identified in the
attached Annex A-1 and Annex B-1 (the “Transferred Assets”) with a mutually
agreed upon Fair Market Value (as set forth on Annex A-1 and Annex B-1).
(b)    In addition, on the Closing Date, (x) if the Initial Net Settlement
Amount exceeds the value of the Transferred Assets as calculated in Section
4.1(b), then, on the Closing Date, the Company shall deposit into the Trust
Account cash in an amount equal to such excess and (y) if the value, of the
Transferred Assets as calculated in Section 4.1(b) exceeds the Initial Net
Settlement Amount, then, on the Closing Date, the Reinsurer shall pay to the
Company an amount equal to such excess in cash. The Company acknowledges and
agrees that the Reinsurer will not be liable for any failure of the Company to
deliver the Transferred Assets or any such cash directly into the Trust Account.
4.4.    Top-Up with Trustee. On the Closing Date, the Reinsurer shall deposit
into the Trust Account Eligible Trust Account Assets with a Book Value (and Fair
Market Value no less than Book Value) equal, in the aggregate, to (i) the excess
of the estimated Required Balance as of the Closing Date over the



--------------------------------------------------------------------------------



Initial Net Settlement Amount minus (ii) the Retrocession Trust Account Balance
(if applicable and if any) as of the Closing Date.

ARTICLE V
ADDITIONAL REINSURANCE PREMIUMS; EXPENSE ALLOWANCE; COMMISSIONS
5.1.    Additional Contract Considerations. On each Monthly Settlement Date, the
Company shall owe to the Reinsurer the Reinsurer’s Quota Share of the Contract
Considerations with respect to the Reinsured Contracts for the Monthly
Accounting Period corresponding to such Monthly Settlement Date. Except as
otherwise provided in Section 5.4, settlement of amounts owed under this Section
shall be made on a net basis in accordance with Article VI.
5.2.    Expense Allowance. On each Monthly Settlement Date, the Reinsurer shall
owe to the Company with respect to each Monthly Accounting Period ending after
the Effective Date, the Reinsurer’s Quota Share of an expense allowance (each an
“Expense Allowance”) related to each Reinsured Contract in an amount calculated
in accordance with Schedule E. The Reinsurer will bear no part of the expenses
incurred in connection with the Reinsured Contracts, except as otherwise
provided herein. The allowance for any premium Taxes, state guarantee fund
assessments, special assessments or excise Taxes paid in connection with the
Reinsured Contracts is included in Expense Allowances. The Reinsurer will not
reimburse the Company for any other Taxes or assessments paid by the Company in
connection with the Reinsured Contracts. Except as otherwise provided in Section
5.4, settlement of amounts owed under this Section shall be made on a net basis
in accordance with Article VI.
5.3.    Commissions. On each Monthly Settlement Date, the Reinsurer shall owe to
the Company the Reinsurer’s Quota Share of the commission amounts set forth on
Schedule J for the Monthly Accounting Period corresponding to such Monthly
Settlement Date (“Commissions”). The Company shall not change the Commissions
without the prior consent of the Reinsurer. Except as otherwise provided in
Section 5.4, settlement of amounts owed under this Section shall be made on a
net basis in accordance with Article VI.
5.4.    Settlements. Settlement of amounts owed under this Article V with
respect to the Interim Period shall have been effectuated under Section 4.1, and
settlement of amounts owed on and after the Closing Date shall be made in
accordance with Article VI.
ARTICLE VI
ACCOUNTING AND SETTLEMENT
6.1.    Monthly Reinsurance Settlement Reports and NAIC Reserve Reports.
(a)    As soon as practicable but not more than seven (7) Business Days
following the end of each Monthly Accounting Period ending after the Closing
Date, the Company shall deliver to the Reinsurer a monthly reinsurance
settlement report in the form of Schedule F-1  (the “Monthly Reinsurance
Settlement Report”) and seriatim data reports substantially in the form of
Schedule F-2.
(b)    Together with the Monthly Reinsurance Settlement Report, the Company
shall deliver a written statement of the (i) NAIC Reserves for the Company for
the applicable month and (ii) Separate Account NAIC Reserves for the Company for
the applicable month, in each case substantially in the form of Schedule F-3, to
the Reinsurer.



--------------------------------------------------------------------------------



(c)        After the receipt by the Reinsurer from the Company of the monthly
reports provided for in this Section 6.1, and until such time as the Monthly
Reinsurance Settlement Report is finalized pursuant to Section 6.1(e), the
Reinsurer and its authorized Representatives shall have, upon prior written
notice, reasonable access during normal business hours to the working papers of
the Company relating to such reports and the items set forth thereon. The
Reinsurer shall have the right to review the Monthly Reinsurance Settlement
Report and comment thereon for a period of thirty (30) Business Days after
receipt of such report. Any changes in such Monthly Reinsurance Settlement
Report that are agreed to by the parties within such thirty (30) Business Day
review period shall be incorporated into a final report. In the event the
Reinsurer does not dispute such Monthly Reinsurance Settlement Report within
such thirty (30) Business Day review period, such Monthly Reinsurance Settlement
Report shall, subject to Section 3.4, be deemed final and binding on the
parties.
(d)    In the event that a good faith dispute arises regarding any item or items
in a Monthly Reinsurance Settlement Report within such thirty (30) Business Day
review period, each of the parties shall prepare separate written reports of
such item or items remaining in dispute and refer such Monthly Reinsurance
Settlement Report to the Third Party Actuary within ten (10) calendar days after
the expiration of such thirty (30) Business Day review period.
(e)    The Third Party Actuary shall resolve within thirty (30) calendar days
the dispute regarding such item or items in the Monthly Reinsurance Settlement
Report; provided, however, that the dollar amount of each item in dispute shall
be determined within the range of dollar amounts proposed by the Company and the
Reinsurer; and provided, further, that the Third Party Actuary shall not review
any items that are not in dispute or any assumptions underlying any calculations
provided to it, and shall adhere to the methodologies employed by the Company
for performing any such calculations.
(f)    The determinations by the Third Party Actuary as to the items in dispute
shall be in writing and shall be final and binding on the parties, absent
manifest error. The fees, costs and expenses of retaining the Third Party
Actuary shall be shared equally by the Company and the Reinsurer.
(g)    Within five (5) Business Days following the date on which any Monthly
Reinsurance Settlement Report that was the subject of a timely dispute pursuant
to this Section 6.1 becomes final pursuant to this Section 6.1, the parties
shall make any necessary adjustment payments to reflect the resolution of any
such disputes.
6.2.    Trust Reporting.
(a)    Within ten (10) Business Days after the Reinsurer’s receipt of a Monthly
Reinsurance Settlement Report, the Reinsurer shall certify in writing to the
Company and the Trustee that all the assets held in the Trust Account as at the
end of the applicable month are Eligible Trust Account Assets or, to the extent
any such assets are not Eligible Trust Account Assets, the Reinsurer’s intended
course of action (and actions already taken, if applicable) with regard to
replacing such assets with Eligible Trust Account Assets.
(b)    Concurrently with the delivery of the above certification, the Reinsurer
shall also deliver to the Company a certification by the Reinsurer of: (i) the
Required Balance, and if applicable, and the portion of the Required Balance
required to be maintained in the Retrocession Trust Account, each as at the end
of the month, (ii) the aggregate Book Value of all the assets in the Trust
Account and in the Retrocession Trust Account, if applicable, as at the end of
the month and (iii) a complete list of the assets in the Trust Account and the
Retrocession Trust Account, if applicable, and their respective Book Values as
at the end of the month.



--------------------------------------------------------------------------------



6.3.    Amounts Due to the Parties. All amounts due to be paid to the Company or
the Reinsurer under this Agreement shall be determined on a net basis, giving
full effect to Section 3.7. Each net amount due the Company or the Reinsurer
with respect to each Monthly Accounting Period ending after the Closing Date as
reflected on a Monthly Reinsurance Settlement Report (the “Monthly Settlement”)
shall be paid in cash by the owing party no later than ten (10) Business Days
after receipt by the Reinsurer of the Monthly Reinsurance Settlement Report (the
“Monthly Settlement Date”).
6.4.    Annual Financial Reports. As soon as practicable but no later than forty
(40) calendar days following the end of each calendar year ending after the
Closing Date, the Company shall supply the Reinsurer with the reports set forth
on Schedule G and any other reports related to the Reinsured Contracts as may be
reasonably requested by the Reinsurer for use in connection with the preparation
of the Reinsurer’s statutory financial statements. The parties shall cooperate
in good faith to establish the form for the providing of such reports.
6.5.    Additional Reports and Updates. For so long as this Agreement remains in
effect, (i) the Company shall supply the Reinsurer with the reports set forth on
Schedule H within the applicable time periods listed thereon and (ii) each of
the parties shall periodically furnish to the other such other reports and
information as may be reasonably requested by such other party for regulatory,
tax, rating agency or similar purposes and reasonably available to it.
6.6.    Delayed Payments. Unless otherwise specified in this Agreement, in the
event that all or any portion of any payment due either party pursuant to this
Agreement becomes overdue, the portion of the amount overdue shall bear interest
at an annual rate equal to (i) the then current Three-Month LIBOR determined on
the date that the payment becomes overdue plus (ii) thirty (30) basis points,
for the time that the amount is overdue, with Three-Month LIBOR reset as of the
first London Banking Day of each successive Monthly Accounting Period and
applied to such Monthly Accounting Period.

ARTICLE VII
TERMINATION FOR NON-PAYMENT
7.1.    Notice of Termination for Non-Payment. On any day on which the Company
is delinquent in paying amounts due and owing to the Reinsurer under this
Agreement, other than amounts that are the subject of a good faith dispute or an
error or omission of the type specified in Section 3.5, the Reinsurer may give
the Company written notice that the reinsurance coverage hereunder shall
terminate, solely with respect to the Reinsured Contracts to which such
delinquent amount relates, as of the date of such notice of termination if such
overdue amount plus applicable interest thereon is not paid to the Reinsurer
within thirty (30) calendar days from the date of such notice. If such written
notice has been given by the Reinsurer and such overdue amount plus applicable
interest thereon is not paid to the Reinsurer within such thirty (30) calendar
day period, such failure to pay shall be treated by the parties as a Recapture
Event with respect to the Reinsured Contracts as to which such amounts have not
been paid, and the Reinsurer shall tender to the Company an amount equal to the
Recapture Payment determined in accordance with Section 8.3 below solely with
respect to the Reinsured Contracts to which such delinquent amount relates.
Thereupon, as of or on the Recapture Effective Time, all reinsurance coverage
under this Agreement solely with respect to the Reinsured Contracts to which
such delinquent amount relates shall terminate and the Reinsurer shall have no
further liability solely with respect to the Reinsured Contracts to which such
delinquent amount relates from the date on which such unpaid amount was
originally due, other than the payment of the such Recapture Payment.



--------------------------------------------------------------------------------



ARTICLE VIII
RECAPTURE
8.1.    Recapture Events. Each of the following shall constitute a “Recapture
Event”:
(a)    (i) the Reinsurer ceases to or fails to be solvent, or generally fails to
pay, or admits in writing its inability to pay, its debt as they become due,
subject to applicable grace periods, (ii) the Reinsurer initiates or commences
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or for all or substantially all of its assets, (iii) the Reinsurer becomes
subject to any liquidation, insolvency, rehabilitation, conservation,
supervision or similar proceeding against the Reinsurer by a Governmental
Authority having jurisdiction over the Reinsurer, or (iv) the Reinsurer takes
any action to effectuate or authorize any of the foregoing;
(b)    (A) the Reinsurer fails to (1) fund the Trust Account for any amounts not
subject to a good faith dispute that are required to be deposited therein by the
Reinsurer in accordance with Section 9.5 and with the terms of the Trust
Agreement, or (2) perform or observe any of the material terms and conditions of
this Agreement or the Trust Agreement, including a failure to pay the Company
any amount due under this Agreement that is not subject to a good faith dispute;
and (B) any such failure continues for twenty (20) Business Days after the date
on which the Reinsurer becomes aware of such failure, including, but not limited
to, the date on which the Company notifies the Reinsurer in writing of such
failure, it being understood that a breach by the Reinsurer of Section 14.1 or
Section 14.2, or any representation or warranty contained in this Agreement
shall not constitute a Recapture Event;
(c)    with respect to a recapture of solely the Reinsured Contracts retroceded
to the Retrocessionaire, if applicable and if any, the Retrocessionaire fails to
perform or observe any of the material terms and conditions of the Retrocession
Trust Agreement and such failure continues for twenty (20) Business Days after
the expiration of any applicable cure period in the Retrocession Trust
Agreement;
(d)    a Reinsurance Credit Event continues for the lesser of (x) ninety (90)
calendar days and (y) the period from inception of such Reinsurance Credit Event
to the “as of” date of the Company’s next statutory financial statement, and the
Reinsurer has not taken action which would enable the Company to receive full
statutory financial statement credit for reinsurance ceded to the Reinsurer
under this Agreement, and the Company has acted in compliance with its
obligations under Section 17.1(c); or
(e)    (i) the Reinsurer’s RBC Ratio is below [REDACTED] in any quarterly period
and (ii) the Reinsurer has not within thirty (30) calendar days of such
shortfall provided the Company with evidence reasonably satisfactory to the
Company that the Reinsurer has either (i) restored its RBC Ratio to [REDACTED]
or (ii) entered into a letter of intent whereby the Reinsurer and an affiliated
insurance company agree to effect a novation causing this Agreement to be
novated to such an affiliated insurance company that has capital in excess of
[REDACTED] and an RBC Ratio (or the local equivalent if not a U.S. entity) in
excess of [REDACTED], subject only to obtaining any required regulatory and
third party consents. Such affiliated insurance company must either be
authorized in the domiciliary state of the Company (provided that such
domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state as of the Closing Date) or provide collateral,
sufficient to provide the Company full financial statement credit, in accordance
with the credit for reinsurance requirements of the domiciliary state of the
Company (provided that such domiciliary state is a jurisdiction with
substantially similar requirements as the Company’s domiciliary state as of the
Closing Date). If regulatory and third party consents are not obtained within
thirty (30) calendar days of the date of the letter of intent, then the Company
may immediately recapture the Reinsured Contracts.



--------------------------------------------------------------------------------



Each calendar quarter, the Reinsurer shall provide to the Company the RBC Ratio
of the Reinsurer calculated in accordance with then Applicable Law and Schedule
H, (i) based on the Reinsurer’s good faith estimate as of the last day of such
calendar quarter (other the last quarter of a calendar year), using, to the
extent any factors are not reasonably available, hypothetical amounts derived
from reasonable estimation and annualization or (ii) calculated by the Reinsurer
as of such calendar year, as applicable. Each such calculation shall include
reasonable supporting detail with respect to such calculation.
The Reinsurer will notify the Company promptly in writing, in reasonable detail,
of any Recapture Event or any event or circumstance it becomes aware of that,
with the giving of notice or the passage of time, would reasonably be expected
to constitute a Recapture Event. The Company will notify the Reinsurer promptly
in writing, in reasonable detail, upon becoming aware of a Recapture Event or
any event or circumstance that, with the giving of notice or the passage of
time, would reasonably be expected to constitute such a Recapture Event.
8.2.    Notice of Recapture.
(a)    If a Recapture Event has occurred and is continuing, then the Company
shall have the right, but not the obligation, to recapture:
(i)    except in the case of Section 8.1(c), all, but not less than all, of (A)
the Reinsurer’s Quota Share of the Business Covered and (B) the Reinsurer’s
Quota Share of the Business Covered (as each term is defined in the HLIC
Reinsurance Agreement) pursuant to the HLIC Reinsurance Agreement, and
(ii)    in the case of Section 8.1(c), all, but not less than all of (A) the
Reinsured Contracts retroceded to the Retrocessionaire pursuant to the
Retrocession Agreement and (B) the Reinsured Contracts (as each term is defined
in the HLIC Reinsurance Agreement) retroceded to the Retrocessionaire pursuant
to the HLIC Retrocession Agreement.
In addition, if the Reinsurer elects to terminate this Agreement with respect to
specific Reinsured Contracts pursuant to Section 7.1, then the Company shall be
required to recapture the Reinsurer’s Quota Share of such Reinsured Contracts.
(b)    In order to exercise such right to recapture:
(i)    the Company must provide prior written notice to the Reinsurer of its
intent to recapture such business within ninety (90) calendar days following (A)
receipt of actual written notice from the Reinsurer of the occurrence of a
Recapture Event specified in clauses (a), (b), (c), (d) or (e) of Section 8.1 or
(B) such time as the Company becomes aware of a Recapture Event specified in
clauses (a), (b), (d) or (e) of Section 8.1;
(ii)    the Company’s written notice of recapture must be delivered following
the expiry of any cure periods under Section 8.1 (or if no cure period is
applicable, such notice may be delivered at any time) and designate an effective
date and time of said recapture (the “Recapture Effective Time”) that is no less
than thirty (30) calendar days and no more than sixty (60) calendar days
following the date such notice of recapture is delivered; provided, that in the
case of a Recapture Event described in Section 8.1(d), the company may designate
a Recapture Effective Time that is as of the “as of” date of the Company’s
relevant statutory financial statements; and
(iii)    the Recapture Event must be continuing on the date notice is delivered
in accordance with Section 8.2(b)(ii) in order for such recapture to be
consummated.



--------------------------------------------------------------------------------



8.3.    Recapture Accounting and Settlement. In the event of a recapture under
this Article, the Reinsurer’s sole liability to the Company shall be for payment
of the Recapture Payment. Following any notice of recapture pursuant to this
Article, the Company shall deliver to the Reinsurer within thirty (30) calendar
days after the Recapture Effective Time, a Monthly Reinsurance Settlement Report
for the Monthly Accounting Period ended on the Termination Date and a Terminal
Accounting Settlement Report. In the event of any recapture of only some, but
not all, of the Reinsured Contracts under Section 7.1 or Section 8.1(c), the
Recapture Payment shall be adjusted according to a mutually acceptable
methodology. Within ten (10) Business Days after the finalization of such
Monthly Reinsurance Settlement Report and the Terminal Accounting Settlement
Report in accordance with Section 8.4, the Recapture Payment specified in the
Terminal Accounting Settlement Report shall be paid to the Company by the
Reinsurer. Concurrently therewith, any and all assets remaining in the Trust
Account shall be returned to the Reinsurer. The payment of the Recapture Payment
upon recapture shall constitute a complete and final release of the Reinsurer in
respect of any and all known and unknown present and future obligations or
liability of any nature to the Company under this Agreement.
8.4.    Determination of Recapture Payment; Disputes.
(a)    After the receipt by the Reinsurer from the Company of the Monthly
Reinsurance Settlement Report and the Terminal Accounting Settlement Report
provided for in Section 8.3, and until such time as such reports are finalized,
the Reinsurer and its authorized Representatives shall have, upon prior written
notice, reasonable access during normal business hours to the working papers of
the Company relating to such reports and the items set forth thereon. The
Reinsurer shall have the right to review such reports and comment thereon for a
period of thirty (30) Business Days after receipt of such reports. Any changes
in such reports that are agreed to by the parties within such thirty (30)
Business Day review period shall be incorporated into final reports. In the
event the Reinsurer does not dispute such reports within such thirty (30)
Business Day review period, such reports shall be deemed final.
(b)    In the event that a dispute arises regarding any item or items in the
Terminal Accounting Settlement Report within such thirty (30) Business Day
review period, each of the parties shall prepare separate written reports of
such item or items remaining in dispute and refer such reports to the Third
Party Actuary within ten (10) calendar days after the expiration of such thirty
(30) Business Day review period.
(c)    The Third Party Actuary shall resolve within thirty (30) calendar days
the dispute regarding such item or items in the Terminal Accounting Settlement
Report; provided, however, that the dollar amount of each item in dispute shall
be determined within the range of dollar amounts proposed by the Company and the
Reinsurer; and provided, further, that the Third Party Actuary shall not review
any items that are not in dispute.
(d)    The determinations by the Third Party Actuary as to the items in dispute
shall be in writing and shall be final and binding on the parties. The fees,
costs and expenses of retaining the Third Party Actuary shall be shared equally
by the Company and the Reinsurer.
(e)    Any dispute with respect to the Monthly Reinsurance Settlement Reports
for the Monthly Accounting Period ended on the Termination Date shall be
governed by Section 6.1. In the event that there are disputes with respect to
both the Monthly Reinsurance Settlement Report for the Monthly Accounting Period
in which a recapture occurred pursuant to Section 6.1 and the Terminal
Accounting Settlement Report pursuant to this Section 8.4, the parties shall
require that the Third Party Actuary resolve all such disputes concurrently.



--------------------------------------------------------------------------------



(f)    In the event that a dispute arises regarding the Fair Market Value of the
assets transferred pursuant to item (iv) of Schedule C, as part of the
determination of the Recapture Payment, the parties shall prepare separate
written reports of such item or items remaining in dispute and refer such
reports to the Valuation Expert within ten (10) calendar days after first
discussing such value. The Valuation Expert shall resolve within thirty (30)
calendar days the dispute regarding such value; provided, however, that the
dollar amount of the item in dispute shall be determined within the range of
dollar amounts proposed by the Company and the Reinsurer. The Valuation Expert
shall not review any items that are not in dispute or any assumptions underlying
any calculations provided to it, and shall adhere to the methodologies employed
by the Reinsurer for performing any such calculations. The determination by the
Valuation Expert as to the item in dispute shall be in writing and shall be
final, binding and conclusive on the parties absent manifest error. The fees,
costs and expenses of retaining the Valuation Expert shall be shared equally by
the Company and the Reinsurer.
8.5.    Partial Recaptures and Liability. Except as otherwise set forth in
Section 7.1 and Section 8.1(c), partial recaptures shall not be permitted under
this Agreement unless otherwise agreed to by the parties.
ARTICLE IX
TRUST ACCOUNT
9.1.    Trust Account. In order to secure the obligations of the Reinsurer
hereunder, the Company and the Reinsurer, on even date herewith, have entered
into a trust agreement in the form attached hereto as Exhibit 1 (the “Trust
Agreement”), pursuant to which the Reinsurer as grantor established the Trust
Account with the Trustee for the benefit of the Company. In addition, the
Company, the Reinsurer and the Retrocessionaire, if the Closing will occur and
on the day of the Closing, or if the Closing has occurred and at any time after
the Closing (a) all conditions precedent to the closing of the transaction
requiring implementation of the Retrocession Trust Agreement, the form of which
is attached hereto as Exhibit 2 (the “Retrocession Trust Agreement”) and the
Retrocession Agreement are satisfied (as certified in writing by the Reinsurer),
and (b) the Reinsurer and the Retrocessionaire are ready, willing and able to
execute and deliver the Retrocession Agreement and the Retrocession Trust
Agreement and to perform their respective obligations thereunder to be performed
at the closing of the transactions contemplated therein, then the Company shall,
upon the written request of the Reinsurer (provided that written request is
delivered to the Company not later than three (3) Business Days prior to the
intended date of the closing of the transactions requiring implementation of the
Retrocession Trust Agreement and the Retrocession Agreement), enter into the
Retrocession Trust Agreement in the form attached hereto as Exhibit 2, together
with any conditions, modifications or limitations with respect to such form
that, individually and in the aggregate, would have an impact on the Company
that is either insignificant or not adverse (as determined by the Company in
good faith and reasonably taking into account the economic and accounting impact
of such condition, modification or limitation on the Company), pursuant to which
the Retrocessionaire as grantor shall establish the Retrocession Trust Account
with the Trustee for the benefit of the Company and the Reinsurer. The Trustee
(i) is a qualified United States financial institution authorized to act as a
fiduciary of a trust and (ii) is not a parent, subsidiary or Affiliate of the
Company, the Reinsurer or the Retrocessionaire, if applicable. Each of the Trust
Account and the Retrocession Trust Account, if applicable, must be clearly
designated as a segregated account on the books, records and information systems
of the Trustee.
9.2.    Value of Assets in Trust. Except as otherwise provided in Section 4.3,
assets in the Trust Account shall be valued according to their then-current Book
Value, including accrued interest, and shall consist only of Eligible Trust
Account Assets.



--------------------------------------------------------------------------------



9.3.    Depositing Assets in Trust. Prior to depositing assets with the Trustee,
the Reinsurer or, if the Company is depositing assets into the Trust Account on
behalf of the Reinsurer, the Company, will execute assignments or endorsements
in blank, or transfer legal title to the Trustee of all shares, obligations, or
any assets requiring assignments, in order that the Company, or the Trustee upon
direction of the Company, may whenever necessary negotiate these assets without
the consent or signature from the Reinsurer or any other entity.
9.4.    Settlements of Account. All settlements of account between the Company
and the Reinsurer shall be made in cash or its equivalent.
9.5.    Rebalancing the Trust Account. If the Trust Account Balance as of the
end of any calendar month after the Closing Date is less than (x) the Required
Balance as set forth in the statement contemplated by Section 6.2(b) for such
calendar month, minus if applicable, amounts withdrawn by the Company in
accordance with Section 9.8 that are subject to a good faith dispute, provided
that such reduction shall only be permitted to the extent that such disputed
amount has not already been reflected in the NAIC Reserves incorporated in the
Required Balance, minus (y) if applicable, the Retrocession Trust Account
Balance (if any) as set forth in such statement, then, unless such shortfall
shall have been cured by assets deposited into the Retrocession Trust Account,
the Reinsurer shall deposit additional Eligible Trust Account Assets into the
Trust Account within fifteen (15) Business Days following the date such
shortfall is determined so that the Trust Account Balance is no less than the
Required Balance set forth in such statement, minus if applicable, amounts
withdrawn by the Company in accordance with Section 9.8 that are subject to a
good faith dispute, provided that such reduction shall only be permitted to the
extent that such disputed amount has not already been reflected in the NAIC
Reserves incorporated in the Required Balance, minus if applicable, the
Retrocession Trust Account Balance (if any) set forth in such statement;
provided, however, that as of and after the occurrence of a Reinsurance Credit
Event and provided that a statutory trust is put in place to secure reinsurance
credit in accordance with Section 17.1, for purposes of any provision of this
Agreement, if applicable, the Retrocession Trust Account Balance shall not be
subtracted for purposes of the calculations under the preceding sentence other
than, if applicable, amounts withdrawn by the Company in accordance with Section
9.8 that are subject to a good faith dispute, provided that such reduction shall
only be permitted to the extent that such disputed amount has not already been
reflected in the NAIC Reserves incorporated in the Required Balance. Without
limiting the foregoing, if an asset in the Trust Account no longer qualifies as
an Eligible Trust Account Asset, then, within fifteen (15) Business Days
following the date on which the Reinsurer becomes aware of such circumstance,
the Reinsurer shall replace such asset with one or more Eligible Trust Account
Assets in accordance with Section 9.7. Notwithstanding the foregoing, should any
asset in the Trust Account become impaired under SAP the Reinsurer shall, as
promptly as practicable but in no event later than five (5) Business Days
following the date on which the Reinsurer becomes aware of such circumstances,
deposit or substitute additional assets constituting Eligible Trust Account
Assets in accordance with this Section 9.5 or Section 9.7, to the extent
required such that the Trust Account Balance is no less than the balance
required as of the end of the month preceding the month in which the impairment
occurred.
9.6.    Trust Account Withdrawals. If, as of any month end on and after the
Closing Date, (x) the Trust Account Balance exceeds the Required Balance, minus
if applicable, amounts withdrawn by the Company in accordance with Section 9.8
that are subject to a good faith dispute, provided that such reduction shall
only be permitted to the extent that such disputed amount has not already been
reflected in the NAIC Reserves incorporated in the Required Balance, minus (y)
if applicable, the Retrocession Trust Account Balance (if any), then within ten
(10) Business Days after the Reinsurer’s receipt of a Monthly Reinsurance
Settlement Report for such month end, the Reinsurer may make a written demand to
the Trustee to release to the Reinsurer assets in the Trust Account and the
Trustee shall release such assets, subject to



--------------------------------------------------------------------------------



the Company’s prior written consent, which consent shall be granted if all of
the following conditions and those set forth in clause (x) above are satisfied
after any such withdrawal and shall be deemed granted if the Company has not
provided the Reinsurer and Trustee a written response within five (5) Business
Days of receipt of Reinsurer’s written demand: (a) no Recapture Event has
occurred and is continuing (unless a recapture in respect of such Recapture
Event is no longer exercisable); (b) the Book Value, including accrued interest
for so long as such interest is credited by the Trustee, of the Trust Account
assets shall be no less than the Required Balance, minus if applicable, amounts
withdrawn by the Company in accordance with Section 9.8 that are subject to a
good faith dispute, provided that such reduction shall only be permitted to the
extent that such disputed amount has not already been reflected in the NAIC
Reserves incorporated in the Required Balance, minus if applicable, the
Retrocession Trust Account Balance (if any) after such withdrawal; and (c) all
the assets held in the Trust Account after such withdrawal are Eligible Trust
Account Assets; provided, however, that with respect to any withdrawal and
transfer of cash in connection with the payment by the Reinsurer of an amount
specified in a Monthly Reinsurance Settlement Report, if the conditions in (x)
and (a) through (c) are all met, the Reinsurer may direct the Trustee to release
such cash to the Company without prior notice to or approval by the Company,
upon presentation to the Trustee of (i) a copy of the applicable Monthly
Reinsurance Settlement Report delivered by the Company to the Reinsurer and (ii)
a certification to the Trustee, with a copy to the Company, that such conditions
are met.
9.7.    Substitution of Assets. The Reinsurer shall have the right to instruct
the Trustee to substitute or exchange assets contained within the Trust Account
provided that (i) the replacement assets are Eligible Trust Account Assets; (ii)
the replacement assets shall be deposited in the Trust Account on the same day
of substitution or exchange, (iii) the aggregate Book Value, including accrued
interest for so long as such interest is credited by the Trustee, of the
replacement assets are at least equal to the aggregate Book Value, including
accrued interest for so long as such interest is credited by the Trustee, of the
assets being removed from the Trust Account; and (iv) the aggregate Fair Market
Value, including accrued interest for so long as such interest is credited by
the Trustee, of the replacement assets is at least equal to the aggregate Fair
Market Value, including accrued interest for so long as such interest is
credited by the Trustee, of the assets being removed from the Trust Account.
9.8.    Permitted Use of Trust Account Assets.
(a)    The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing to the Company
under this Agreement and any applicable payment period respect thereof; and then
only for one or more of the following purposes: (1) to pay, or reimburse the
Company for, amounts due, but not yet recovered from, the Reinsurer under this
Agreement in order to satisfy liabilities of the Reinsurer under this Agreement;
and (2) to pay expenses relating to the withdrawal, liquidation or enforcement
of legal rights with respect to the Trust Account assets to the extent such
amounts are not being disputed by the Reinsurer in good faith.
(b)    Provided that the Retrocession Agreement and Retrocession Trust Agreement
are applicable to this Agreement, the Reinsurer acknowledges and agrees that
pursuant to Section 9.8 of the Retrocession Agreement and the Retrocession Trust
Agreement, the Company shall be permitted to withdraw assets from the
Retrocession Trust Account only if (x) a Recapture Event has occurred and is
continuing and (y) the Reinsurer has not paid an amount in full that is due and
owing to the Company under this Agreement relating to the Reinsured Contracts
retroceded to the Retrocessionaire and then only in an amount not to exceed the
Retrocessionaire’s Quota Share of such amount and in accordance with the terms
and conditions of the Retrocession Trust Agreement.



--------------------------------------------------------------------------------



9.9.    Excess Withdrawals. The Company shall promptly return (or instruct the
Trustee to return) to the Reinsurer any assets withdrawn from the Trust Account
(and interest paid or accrued thereon) in excess of the actual amounts required
for Section 9.8, and such excess amount shall bear additional interest
calculated at a rate equal to the Three-Month LIBOR plus thirty (30) basis
points per annum as computed on the basis of (i) a 360-day year composed of
twelve (12) 30-day months and (ii) daily compounding, from the time that such
excess amount is outstanding until such excess amount is returned to the
Reinsurer. Pending such return, the Company shall hold all such amounts separate
and apart from its other assets in trust for the benefit of the Reinsurer.
9.10.    Application of this Article. All of the foregoing provisions of this
Article are to be applied without diminution because of insolvency on the part
of either the Company or the Reinsurer. In the event that a statutory trust is
put in place to secure reinsurance credit, the parties will revise the
provisions of this Article IX as necessary to conform to the requirements under
Applicable Law of such a statutory trust, including to (i) provide that the
Retrocession Trust Account Balance (if applicable and if any), shall not be
subtracted from the Required Balance for purposes of any provision of this
Agreement, (ii) eliminate conditions applicable to the Reinsurer furnishing or
withholding its consent to Trust Account withdrawals, (iii) expand the Company’s
rights to withdraw assets from the Trust Account and (iv) value the assets in
the Trust Account at Fair Market Value and (v) make such other changes as may be
a necessary or appropriate for consistency with Applicable Law with respect to
credit for reinsurance.
9.11.    Retrocession on Funds Withheld Basis. If at any time all of the
reinsurance provided pursuant to the Retrocession Agreement, if applicable, is
on a funds withheld basis, references to the Retrocession Trust Account,
Retrocession Trust Account Balance and Retrocession Trust Agreement shall not
apply to this Agreement.

ARTICLE X
DURATION AND TERMINATION
10.1.    Duration. Except as otherwise provided herein, this Agreement shall be
unlimited in duration.
10.2.    Termination. This Agreement will terminate on the earlier of: (i) the
date the Company’s liability under the Business Covered terminates; (ii) the
date this Agreement is terminated in accordance with Article VII; or (iii) the
date the Reinsurer’s Quota Share of the Business Covered is recaptured by the
Company in accordance with Article VIII; in each case following payment by each
party of all amounts due to the other under this Agreement (any such date, the
“Termination Date”).

ARTICLE XI
INSOLVENCY
11.1.    Payments. In the event of the insolvency of the Company, all
reinsurance ceded, renewed or otherwise becoming effective under this Agreement
shall be payable by the Reinsurer directly to the Company or its liquidator,
receiver or statutory successor pursuant to the terms of this Agreement (except
if the Reinsurer, with the consent of the contractholders of the Reinsured
Contracts, has assumed policy obligations of the Company as its direct
obligations to the payees under the Reinsured Contracts, in substitution for the
obligations of the Company to such payees), without diminution because of the
insolvency of the Company. It is agreed and understood, however, that (i) in the
event of the insolvency of the Company, the liquidator, receiver or statutory
successor of the Company shall give the Reinsurer written notice of the



--------------------------------------------------------------------------------



pendency of a claim against the insolvent Company on a Reinsured Contract within
a reasonable time after such claim is filed in the insolvency proceeding and
(ii) during the pendency of such claim the Reinsurer may investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defenses which it deems available to the Company, its
liquidator, receiver or statutory successor.
11.2.    Expenses. It is further understood that any expense thus incurred by
the Reinsurer pursuant to Section 11.1 shall be chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer. Where two
or more assuming reinsurers are involved in the same claim and a majority in
interest elect to interpose defenses to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the Company.
ARTICLE XII
DISPUTE RESOLUTION REGARDING ADMINISTRATION
12.1.    Resolution of Disputes. Any dispute between the Company and the
Reinsurer arising out of the provisions of Section 3.9 of this Agreement, or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
set forth in this Article XII. Either party may initiate arbitration of any such
dispute by giving written notice to the other party of its intention to
arbitrate in accordance with Section 12.4; provided, however, that prior to the
commencement of any arbitration hereunder, the parties must first settle and pay
any amounts outstanding and not in dispute.
12.2.    Good Faith Negotiation of Disputes. As a condition precedent to
arbitration hereunder, any dispute arising out of or in connection with Section
3.9 of this Agreement, before or after its expiry or termination, shall be
attempted to be resolved by negotiation between the parties. Either party may
give notice to the other party detailing the matter under dispute and requesting
the other party to engage in negotiation. Within fourteen (14) calendar days of
the receipt of such notice, each party shall appoint a designated officer who
together will attempt to resolve the dispute. The officers shall meet at a
mutually agreeable location as early as possible and as often as reasonably
necessary, in order to gather and furnish the other with all appropriate and
relevant information concerning the matter under dispute. The officers shall
discuss and negotiate in good faith without the necessity of any formal
proceedings. During the negotiation process, all reasonable requests made by one
officer to the other for information will be honored. The specific format for
such discussions will be mutually decided by the designated officers. The
parties agree to refer the dispute to an arbitration panel, in accordance to the
procedure set out in Section 12.3 below, if the officers cannot resolve the
dispute within thirty (30) calendar days from the date of the negotiation notice
being served in accordance with this Section. The parties may agree in writing
to extend the negotiation period for an additional thirty (30) calendar days.
12.3.    Composition of Panel. The arbitration shall be conducted by a panel of
three (3) arbitrators, who shall be disinterested current or former executive
officers of life insurance companies other than the two parties to this
Agreement or their Affiliates. Each party shall appoint one of the arbitrators,
who shall in turn select the third. In the event that either party should fail
to choose an arbitrator within thirty (30) calendar days after the other party
has given notice of its arbitrator appointment, that party may choose two
arbitrators, who shall in turn choose a third arbitrator. If the two arbitrators
are unable to agree upon the selection of a third arbitrator within thirty (30)
calendar days following their appointment, the third



--------------------------------------------------------------------------------



arbitrator shall be selected in accordance with the AIDA Reinsurance and
Insurance Arbitration Society – US (“ARIAS-US”) required selections process.
12.4.    Notice of Intention to Arbitrate. The party requesting arbitration
shall give written notice of its intention to arbitrate by registered mail or a
recognized overnight courier to the other party.
12.5.    Choice of Forum. Any arbitration instituted pursuant to this Article
XII shall be held in New York, New York or such other place as the parties may
mutually agree.
12.6.    Procedure Governing Arbitration. The arbitration shall be conducted in
accordance with the procedures of ARIAS-US. The arbitration panel will interpret
Section 3.9 of this Agreement as an honorable engagement and shall make its
decision considering the custom and practice of the life insurance industry. The
arbitration panel shall be relieved of all judicial formality and will not be
bound by the strict rules of procedure and evidence. The arbitration panel shall
use its best efforts to hold the proceeding within three (3) months after
selection of the third arbitrator in accordance with Section 12.3 above.
12.7.    Arbitration Award. The arbitration panel shall render its decision
within sixty (60) calendar days after termination of the proceeding unless the
parties consent to an extension, which decision shall be in writing, stating the
reason therefor. The decision of the majority of the panel shall be final and
binding on the parties to the proceeding except to the extent otherwise provided
in the Federal Arbitration Act. Judgment upon the award may be entered in any
court having jurisdiction pursuant to the Federal Arbitration Act.
12.8.    Cost of Arbitration. Each party shall bear the expense of its own
arbitrator and shall jointly and equally bear with the other party the cost of
the third arbitrator and the remaining costs of the arbitration.
12.9.    Limit of Authority. It is agreed that the arbitrators shall have no
authority to impose any punitive, exemplary or consequential damage awards on
either of the parties hereto.

ARTICLE XIII
DAC TAX ELECTION
13.1.    The Company and the Reinsurer each acknowledge that it is subject to
taxation under Subchapter “L” of the Internal Revenue Code of 1986 (as amended).
13.2.    With respect to this Agreement, the Company and the Reinsurer agree to
the following pursuant to Section 1.848-2(g)(8) of the Income Tax Regulations
issued December 1992 whereby:
(i)    Each party agrees to attach a schedule to its federal income tax return
which identifies this Agreement for which the joint election under the
regulation has been made;
(ii)    The party with net positive consideration (as defined in the regulations
promulgated under Section 848 of the Internal Revenue Code of 1986, as amended)
for this Agreement for each taxable year agrees to capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1);
(iii)    Each party agrees to exchange information pertaining to the amount of
net consideration under this Agreement each year to ensure consistency; and



--------------------------------------------------------------------------------



(iv)    This election shall be effective for the year that this Agreement was
entered into and for all subsequent years that this Agreement remains in effect.
ARTICLE XIV
CONFIDENTIALITY
14.1.    Confidentiality. The Reinsurer agrees to protect and hold all nonpublic
personal contractholder information provided to the Reinsurer by the Company in
conjunction with this Agreement in strict confidence and to take reasonable
steps necessary to protect the nonpublic personal information from unauthorized
or inadvertent disclosure. Nonpublic personal information includes, but is not
limited to, health information, financial information and other information
provided to the Reinsurer by the Company in conjunction with carrying out the
Reinsurer’s obligations under this Agreement. No party shall make, or permit any
person to make, any public announcement concerning this Agreement or the
transactions contemplated hereby except as required by Applicable Law, or with
the prior written consent of the other party. If the disclosing party is
required by Applicable Law to make a filing with a regulator, the disclosing
party will (i) use its reasonable best efforts to notify the other party (except
in connection with the disclosure of such confidential information to a
Governmental Authority in connection with a regulatory exam or inquiry), and
(ii) request confidentiality with respect to the specific terms of this
Agreement and the transactions contemplated hereby if it has the option to do so
and the filing is not already confidential. Further, both the Reinsurer and the
Company agree they may not use the name, trademarks, service marks, trade names,
or other indicia of origin of the other party in connection with any
advertising, publicity materials or activities, customer lists or other public
communications without the prior written consent of the other party.  In the
event of any violation of this Section 14.1, the injured party shall have, in
addition to any other rights and remedies, the right and remedy of injunctive
relief from a court of competent jurisdiction.
14.1.    Disclosure. Notwithstanding the foregoing, neither the Company nor the
Reinsurer will be prohibited from disclosing such confidential information
described in Section 14.1 (i) to its retrocessionaires or hedge or other risk
mitigation counterparties in connection with its retrocession or hedging of all
or a portion of the Reinsured Risks, so long as any such retrocessionaires or
hedge counterparties are bound to confidentiality obligations in respect thereof
that are substantially similar to those contained herein, (ii) to its and its
Affiliates’ directors, officers and employees who have a need for such
information in the conduct of its business (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (iii) as
might be necessary, during the course of external audits, (iv) to the extent it
is required to disclose any such information in its statutory filings, (v) other
than with respect to nonpublic personal information, to the extent it is
required to provide such information to any rating agency, or (vi) as required
by Applicable Law or any order, request, requirement, inquiry or subpoena by any
Governmental Authority.
14.2.    Survival. The Reinsurer’s obligation to maintain the confidentiality of
nonpublic personal contractholder information provided to the Reinsurer shall
survive termination of this Agreement and shall remain in effect for as long as
the nonpublic personal information remains in the Reinsurer’s possession.

ARTICLE XV
REPRESENTATIONS AND COVENANTS
15.1.    Representations and Warranties of the Company. To the extent relating
to the Reinsured Contracts and Covered Liabilities, the Company represents and
warrants to the Reinsurer as follows as of the SAPA Execution Date and as of the
SAPA Closing Date, except (i) for such representations and



--------------------------------------------------------------------------------



warranties which address matters only as of a specific date, which
representations and warranties shall be true and correct as of such specific
date, (ii) as disclosed in any HLIC SEC Reports filed with the SEC and publicly
available on the internet website of the SEC at least ten (10) Business Days
prior to the SAPA Execution Date (excluding any disclosure set forth in sections
titled “Risk Factors” or “forward-looking statements” or in any other section to
the extent the disclosure in such other section is a forward-looking statement
or cautionary, predictive or forward-looking in nature), and (iii) as set forth
in the corresponding numbered disclosure schedule provided on the SAPA Execution
Date (the “Disclosure Schedule”):
(a)    Organization. The Company (i) is a life insurance company duly organized,
validly existing and in good standing under the laws of the State of
Connecticut, (ii) is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the character of its owned,
operated or leased properties or the nature of its activities makes such
qualification necessary and (iii) has the requisite corporate power and
authority to operate its business as now conducted, except in the case of clause
(ii), where the failures to be so qualified, individually or in the aggregate,
would not reasonably be expected to have a Company Material Adverse Effect.
(b)    Authorization. The Company has all requisite corporate power to enter
into, consummate the transactions contemplated by, and carry out its obligations
under, this Agreement and the Trust Agreement. The execution and delivery by the
Company of this Agreement and the Trust Agreement, and the consummation by the
Company of the transactions contemplated by, and the performance by the Company
of its obligations under, this Agreement and the Trust Agreement have been duly
authorized by all requisite corporate action on the part of the Company. Upon
execution and delivery of this Agreement and the Trust Agreement, this Agreement
and the Trust Agreement will be duly executed and delivered by the Company, and
(assuming due authorization, execution and delivery by each other party to this
Agreement and the Trust Agreement) this Agreement and the Trust Agreement will
constitute, the legal, valid and binding obligation of the Company, enforceable
against it in accordance with its terms, subject to the effect of any applicable
bankruptcy, reorganization, insolvency, moratorium, rehabilitation, liquidation,
fraudulent conveyance or similar Applicable Law relating to or affecting
creditors’ rights generally and subject, as to enforceability, to the effect of
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law). The Company has made available
to the Reinsurer copies of the organizational documents of the Company, in each
case as amended and in effect as of the SAPA Execution Date.
(c)    No Conflict or Violation. The execution and delivery of each of this
Agreement and the Trust Agreement does not, and the performance by the Company
of its obligation hereunder and under the Trust Agreement will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under, any provision of (i) the articles or certificate of incorporation and
by-laws or comparable organizational documents of the Company, (ii) any material
contract, permit, order, judgment or decree to which the Company is a party,
(iii) any order of any Governmental Authority or (iv) any Applicable Law, except
for such violations or defaults which would not reasonably be expected to have a
Company Material Adverse Effect on the Business Covered or the Company’s ability
to satisfy its obligations hereunder and under the Trust Agreement.
(d)    No Consents or Approvals. The execution and delivery of each of this
Agreement and the Trust Agreement and the performance of the obligations
hereunder and thereunder will not require the Company to obtain any consent,
approval, order or authorization of, or make any registration, declaration or
filing with, any Governmental Authority or other Person, except any consents,
approvals, orders, authorizations, registrations, declarations or filings (i)
except as disclosed in Section 15.1(d)(i) of the Disclosure Schedule or that
have been obtained or made or (ii) those of which the failure to obtain or make



--------------------------------------------------------------------------------



would not reasonably be expected to have a material adverse effect on the
Business Covered or the Company’s ability to satisfy its obligations hereunder
and under the Trust Agreement.
(e)    Financial Statements; Absence of Undisclosed Liabilities.
(i)    The Company has made available to the Reinsurer copies of the Statutory
Statements. Except as set forth on Section 15.1(e)(i) of the Disclosure
Schedule, the Statutory Statements have been derived from the books and records
of the Company and prepared in all material respects in accordance with SAP
applied consistently throughout the periods involved, and present fairly, in all
material respects, the statutory financial position, results of operations and,
if applicable, cash flows of the Company as of their respective dates and for
the respective periods covered thereby. All assets that are, or will be, as
applicable, reflected as admitted assets on the Statutory Statements, to the
extent applicable, comply, or will comply, as applicable, in all material
respects with all Applicable Law. No material deficiency has been asserted by
any Governmental Authority with respect to any of the Statutory Statements that
has not been resolved to the satisfaction of the applicable Governmental
Authority prior to the date of this Agreement.
(ii)    Section 15.1(e)(ii) of the Disclosure Schedule sets forth a true and
complete list of all accounting practices used by the Company in connection with
the Company’s Statutory Statements that depart from the National Association of
Insurance Commissioners’ Accounting Practices and Procedures Manual (each such
departure, a “Permitted or Prescribed Accounting Practice”), if any. All such
Permitted or Prescribed Accounting Practices have been approved by the
Connecticut Insurance Department in writing at or prior to the time used by the
Company in connection with the applicable Statutory Statement. Since January 1,
2014, neither the Company nor any Person acting on behalf of the Company has
sought approval for a permitted accounting practice that was either (A) not
granted by the Connecticut Insurance Department or (B) granted by the
Connecticut Insurance Department but not used by the Company in connection with
the applicable Statutory Statement.
(iii)    When delivered, the Future Quarterly Statutory Statements of the
Company and Future Annual Statutory Statements of the Company will be derived
from the books and records of the Company and prepared in all material respects
in accordance with SAP consistently applied by the Company throughout the
periods involved and present fairly, in all material respects, the statutory
financial position, results of operations and, if applicable, cash flows of the
Company, as applicable, as at the respective dates and for the respective
periods indicated. All assets that will be reflected as admitted assets on the
Future Quarterly Statutory Statements of the Company and Future Annual Statutory
Statements of the Company will comply in all material respects with all
Applicable Law.
(iv)    The Company maintains internal accounting controls that provide
reasonable assurance that: (A) records are maintained in reasonable detail and
accurately and fairly reflect the transactions and dispositions of the assets of
the Company, (B) transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP or SAP, as applicable, and that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company and (C) controls
prevent or timely detect unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the financial statements
of the Company.
(v)    The Company has made available to the Reinsurer true and correct copies
of the unaudited annual statutory financial statements of each of the Separate
Accounts as of and for the annual periods ended December 31, 2014, 2015 and 2016
(the “Separate Account Annual Statements”), in each case, as filed with the
Connecticut Insurance Department, together with the exhibits, schedules and
notes thereto and any affirmations and certifications filed therewith. The
Separate Account Annual Statements have been prepared in accordance with SAP
applied consistently throughout the periods involved, and present fairly,



--------------------------------------------------------------------------------



in all material respects, the statutory financial position and results of
operation of such Separate Accounts as of their respective dates and for their
respective periods covered thereby.
(vi)    Except (A) as set forth in Section 15.1(e)(vi) of the Disclosure
Schedule, (B) to the extent reserved for in the Financial Statements as of the
Effective Date or disclosed in the notes thereto, (C) for Liabilities and
obligations incurred in the ordinary course of business since the Effective
Date, there are no Liabilities or obligations of the Company of any nature
(whether accrued, absolute, contingent or otherwise) of a type that would be
required to be disclosed, reflected or reserved for on a balance sheet or
disclosed in the notes thereto, prepared in accordance with SAP or GAAP, as
applicable.
(f)    Absence of Certain Changes. Except as set forth in Section 15.1(f) of the
Disclosure Schedule or as contemplated by this Agreement, from the Effective
Date to the date of this Agreement, (i) the Company has conducted the business
of the Company in the ordinary course, (ii) there has not occurred any event or
events that, individually or in the aggregate, have had, or would reasonably be
expected to have, a Company Material Adverse Effect and (iii) other than any
action that would result in Leakage or Permitted Leakage (each as defined in the
Stock and Asset Purchase Agreement), neither the Company nor any of its
Affiliates has taken any action or failed to take any action that, if taken or
failed to be taken after the SAPA Execution Date without the consent of
Hopmeadow Acquisition, Inc., would constitute a breach of the Reinsured Business
Pre-Closing Covenants had such Reinsured Business Pre-Closing Covenants been in
effect from the Effective Date to the SAPA Execution Date.
(g)    Books and Records. The books and records of the Company and the business
conducted by the Company to the extent relating to the Covered Liabilities (i)
have been maintained in all material respects in accordance with Applicable Law
and (ii) accurately present and reflect, in all material respects, the business
conducted by the Company and all transactions and actions related thereto.
(h)    Absence of Litigation.
(i)    Except as set forth in Section 15.1(h) of the Disclosure Schedule, as of
the SAPA Execution Date, there are no Actions (other than individual claims
under insurance or annuity policies and contracts, or any binders, slips,
certificates, endorsements or riders thereto, within applicable policy limits)
reasonably expected to result in (A) damages in excess of $1,000,000 or (B) that
seek an injunction reasonably expected to materially affect the conduct of the
business conducted by the Company to the extent relating to the Covered
Liabilities, pending or, to the Knowledge of the Company, threatened in writing,
against the Company.
(ii)    There are no Actions pending or, to the Knowledge of the Company,
threatened against the Company or any of its Affiliates that question the
validity of, or seek injunctive relief with respect to, this Agreement or the
Trust Agreement or the right of the Company to enter into this Agreement or the
Trust Agreement.
(i)    Brokers. No reinsurance intermediary, broker or finder has acted directly
or indirectly for the Company, nor has it incurred any obligations to pay any
reinsurance intermediary, brokerage or finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.
(j)    Compliance with Laws.
(i)    Except as set forth in Section 15.1(j)(i) of the Disclosure Schedule,
since January 1, 2014, the Company has not been or currently is in violation in
any material respect of any Applicable Laws, Governmental Orders or material
agreement with any Governmental Authority, in each case, applicable



--------------------------------------------------------------------------------



to the extent relating to the Covered Liabilities. Since January 1, 2014, the
Company has not received any written notice, written communication, or, to the
Knowledge of Company, oral notification from any Governmental Authority
regarding any asserted past or present failure to comply, in any material
respect, with any Applicable Law or Governmental Order and, to the Knowledge of
the Company, there has not been any threat to provide such notification, in each
case, applicable to the extent relating to the Covered Liabilities.
(ii)    Except as set forth in Section 15.1(j)(ii) of the Disclosure Schedule,
the Company is not a party to, or bound by, any material Governmental Order or
other material agreement with any Governmental Authority (including a consent
agreement, memorandum or understanding with, or any commitment letter or similar
undertaking to, any Governmental Authority), in each case, applicable to the
extent relating to the Covered Liabilities.
(iii)    To the Knowledge of Company, since January 1, 2014, no director or
officer of the Company or any of its Affiliates, acting for or on behalf of the
Company has, directly or indirectly, (A) violated any applicable Anti-Bribery
Laws, (B) violated any Applicable Law pertaining to export control, money
laundering or anti-terrorism or (C) established or maintained any unrecorded
fund or asset or made false entries in the books and records for the purpose of
facilitating any of the matters set forth in clauses (A) and (B) above, in each
case, to the extent relating to the Covered Liabilities.
(iv)    The Company and the Separate Accounts have filed all material reports,
statements, documents, registrations, filings or submissions required to be
filed with any Governmental Authority since January 1, 2014, in each case to the
extent relating to the Covered Liabilities, and all such material reports,
statements, documents, registrations, filings or submissions were timely filed
and complied in all material respects with Applicable Law when filed or as
amended or supplemented, and no deficiencies have been asserted by any
Governmental Authority with respect to such material reports, statements,
documents, registrations, filings or submissions that have not been resolved to
the satisfaction of the applicable Governmental Authority prior to the date of
this Agreement.
(v)    The Company has made available to the Reinsurer true and correct copies
of all material reports, statements, documents, registrations, filings or
submissions filed with any Governmental Authority since January 1, 2014 to the
SAPA Execution Date, to the extent directly relating to the Covered Liabilities.
No later than five (5) Business Days prior to the SAPA Closing Date, the Seller
(under and as defined in the Stock and Asset Purchase Agreement) has also made
available to the Buyer (under and as defined in the Stock and Asset Purchase
Agreement) true and correct copies of all such material reports, statements,
documents, registrations, filings or submissions filed with any Governmental
Authority following the SAPA Execution Date through the fifth (5th) Business Day
prior to the SAPA Closing Date and, if applicable, has made available to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement) within
one (1) Business Day of making such filing all such material reports,
statements, documents, registrations, filings or submissions filed with any
Governmental Authority between the fifth (5th) Business Day prior to the SAPA
Closing Date and the SAPA Closing Date, each to the extent relating to the
Covered Liabilities.
(k)    Governmental Licenses and Permits.
(i)    The Company owns, holds or possesses all material governmental
qualifications, registrations, licenses, permits or authorizations that are
necessary for it to conduct its business and to own or use its assets and
properties, as such business, assets and properties are conducted, owned and
used on the SAPA Execution Date (collectively, the “Permits”).
(ii)    Except as set forth in Section 15.1(k)(i) of the Disclosure Schedule,
(A) all Permits are valid and in full force and effect in accordance with their
terms, (B) the Company is not in default



--------------------------------------------------------------------------------



or violation, in any material respect, of any of the Permits, (C) the Company is
not the subject of any pending or, to the Knowledge of the Company, threatened
Action seeking the revocation, suspension, limitation, termination,
modification, impairment or non-renewal of any Permit and (D) since January 1,
2014, the Company has not received any written notice or, to the Knowledge of
the Company, oral notice from any Governmental Authority regarding (x) any
actual or alleged violation of, or failure on the part of the Company to comply
with, any term or requirement of any Permit or (y) any actual or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to, any Permit. Subject to obtaining the consents set forth in
Section 15.1(k)(ii) of the Disclosure Schedule, none of the Permits will be
subject to revocation, suspension, withdrawal or termination as a result of the
consummation of the transactions contemplated by the Stock and Asset Purchase
Agreement.
(l)    Insurance Issued by the Insurance Companies. To the Knowledge of Company,
except as set forth in Section 15.1(l) of the Disclosure Schedule:
(i)    Since January 1, 2014, all benefits due and payable, or required to be
credited, by or on behalf of the Company with respect to Covered Liabilities in
force on such dates have in all material respects been paid or credited, as the
case may be, in accordance with the terms of the Reinsured Contracts under which
they arose, and such payments or credits were not materially delinquent and were
paid or credited without material fines or penalties (excluding interest),
except for such claims for which the Company believed there was a reasonable
basis to contest payment and is taking such action.
(ii)    All policy forms on which in force Reinsured Contracts were issued, and
all amendments, applications and certificates pertaining thereto (collectively,
the “Policy Forms”), where required by Applicable Law, have been approved by all
applicable Governmental Authorities or filed with and not objected to by such
Governmental Authorities within the time period provided by Applicable Law for
objection, other than such exceptions that would not be materially adverse to
the Company and all such Policy Forms comply in all material respects with
Applicable Law. No material deficiencies have been asserted by any Governmental
Authority with respect to any such filings which have not been cured or
otherwise resolved.
(iii)    Any rates currently used for in force Reinsured Contracts, where
required to be filed with or approved by any Governmental Authority, have been
so filed or approved, and such rates conform thereto, subject to such exceptions
that, individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Company Material Adverse Effect.
(iv)    The Reinsured Contracts that are in force or have been in force at any
time since January 1, 2014 have been marketed, sold, issued, maintained and
administered in compliance, in all material respects, with Applicable Law.
(v)    As of the SAPA Execution Date, there are no material unpaid claims or
assessments made against the Company by any state insurance guaranty
associations or similar organizations in connection with such association’s
insurance guarantee fund.
(vi)    Since January 1, 2014, each Reinsured Contract that is a security has
been (A) offered and sold, and all purchase payments under such Reinsured
Contracts have been received, pursuant to an effective registration statement
under the Securities Act or (B) offered and sold in reasonable reliance upon an
applicable exemption from the registration and prospectus delivery requirements
of the Securities Act.



--------------------------------------------------------------------------------



(vii)    Since January 1, 2014, each private placement memorandum, prospectus,
offering document, sales brochure, sales literature or advertising material, as
amended or supplemented, relating to any Reinsured Contract or any Separate
Account, as of their respective mailing dates or dates of use, complied in all
material respects with Applicable Law. Since January 1, 2014, all advertising or
marketing materials relating to any Reinsured Contract that were required to be
filed with FINRA or any other Governmental Authority have been timely filed
therewith.
(m)    Actuarial Appraisal; Reserves.The Company has delivered to the Reinsurer
a true and correct copy of the actuarial appraisal prepared by Milliman, dated
April 21, 2017 and titled “Actuarial Appraisal of Talcott Resolution as of
December 31, 2016” and any and all other attachments, opinions, addenda, errata,
supplements and modifications thereto as of the date hereof (collectively, the
“Actuarial Appraisal”). As of the SAPA Execution Date, Milliman has not notified
the Company or any of its Affiliates in writing that the Actuarial Appraisal is
inaccurate in any material respect. Except as set forth on Section 15.1(m)(i) of
the Disclosure Schedule, the factual information and data provided by the
Company and its Affiliates in writing to Milliman expressly in connection with
the preparation of the Actuarial Appraisal (A) was obtained from the books and
records of the Company and the Covered Liabilities, (B) were generated from the
same underlying sources and systems that were utilized by the Company and its
applicable Affiliates to prepare the Financial Statements as of the Effective
Date, (C) was based upon an inventory of in force Reinsured Contracts that were
issued by the Company that, at the time of preparation, was complete in all
material respects and (D) was accurate in all material respects as of the date
so provided, subject in each case to any limitations and qualifications
contained in the Actuarial Appraisal. As of the SAPA Execution Date, Milliman
has not issued to the Company or any of its Affiliates, nor does the Company or
any of its Affiliates have any pending request for, any new report or errata
with respect to the Actuarial Appraisal.
(i)    Section 15.1(m)(ii) of the Disclosure Schedule lists the final versions
of all actuarial reports (A) that were prepared since January 1, 2014 to the
SAPA Execution Date (other than the Actuarial Appraisal), (B) relate to the
Covered Liabilities and (C) were prepared by external actuaries or, to the
extent made available to any Governmental Authority, internal actuaries. The
Company has made available to the Reinsurer true and correct copies of all such
actuarial reports, together with all attachments, addenda, supplements and
modifications thereto. No later than five (5) Business Days prior to the SAPA
Closing Date, the Seller (under and as defined in the Stock and Asset Purchase
Agreement) has delivered to the Buyer (under and as defined in the Stock and
Asset Purchase Agreement) an update to Section 15.1(m)(ii) of the Disclosure
Schedule, prepared as if the phrase “to the SAPA Execution Date” were not
included in the first sentence of this paragraph, listing all such actuarial
reports prepared following the SAPA Execution Date to the fifth (5th) Business
Day prior to the SAPA Closing Date and, if applicable, has delivered to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement) updates
to such schedule to reflect any such actuarial reports prepared between the
fifth (5th) Business Day prior to the SAPA Closing Date and the SAPA Closing
Date. The Seller (under and as defined in the Stock and Asset Purchase
Agreement) has made available to the Buyer (under and as defined in the Stock
and Asset Purchase Agreement) true and correct copies of all such actuarial
reports, together with all attachments, addenda, supplements and modifications
thereto relating to such update.
(ii)    The Reserves of the Company that relate solely to the Covered
Liabilities, reflected in its Statutory Statements, except as otherwise noted in
such Statutory Statements and notes thereto, (A) were computed in all material
respects in accordance with generally accepted actuarial standards consistently
applied and were fairly stated in accordance with sound actuarial provisions,
(B) were computed on the basis of assumptions consistent with those used in
computing the corresponding items in the Statutory Statements for the prior
year, (C) were based on actuarial assumptions which produced reserves at least
as



--------------------------------------------------------------------------------



great as those called for in any contract provision as to reserve basis and
method, and are in accordance with all other contract provisions and
(D) satisfied the requirements of all Applicable Law in all material respects.
(n)    Except for the representations and warranties contained in subsections
(j), (l) and (m) of this Section 15.1, the Company makes no representations or
warranties concerning the Business Covered, including any representations or
warranties concerning data, the accuracy of any models with respect to the
Business Covered, or the adequacy or sufficiency of Reserves.
(o)    Separate Accounts.
(i)    Section 15.1(o)(i) of Disclosure Schedule sets forth a list of all
Separate Accounts established by the Company including an indication of whether
each such Separate Account is (i) registered under the Investment Company Act
(and, if applicable, the Investment Company Act registration file number
applicable to such Separate Account) or (ii) associated with a Reinsured
Contract that has been offered to a contractholder 1that is or is deemed to
constitute the assets of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or an “individual retirement annuity” within the meaning
of Section 4975 of the Code (collectively, “ERISA Separate Accounts”). No later
than five (5) Business Days prior to the SAPA Closing Date, the Seller (under
and as defined in the Stock and Asset Purchase Agreement) has delivered to the
Buyer (under and as defined in the Stock and Asset Purchase Agreement)an updated
copy of such list for all Separate Accounts established following the SAPA
Execution Date to the fifth (5th) Business Day prior to the SAPA Closing Date
and shall have delivered to the Buyer (under and as defined in the Stock and
Asset Purchase Agreement) an update, if any, with respect to such disclosure on
the schedule on each Business Day between the fifth (5th) Business Day prior to
the SAPA Closing Date and the SAPA Closing Date. To the Knowledge of Company,
since January 1, 2014, the Company, to the extent either would be regarded as a
“disqualified person” or “party in interest” (as defined in Section 4975 of the
Code and Section 3(14) of ERISA, respectively) has not engaged in any violation
of any fiduciary duty under ERISA or any nonexempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code with respect to the ERISA
Separate Accounts, in each case, that (A) individually or in the aggregate, have
had, or would reasonably be expected to have, a material liability to the
Company or (B) that result in any way from application of the definition of
“fiduciary” under Department of Labor Regulation Section 2510.3-21(c), as
applicable beginning June 9, 2017. The Company does not have any general account
that is subject to Title I of ERISA or Section 4975 of the Code by reason of the
application of John Hancock Mutual Life Ins. v. Harris Trust & Sav. Bank
(92-1074), 510 U.S. 86 (1993) after taking into account Department of Labor
Regulation Section 2550.401c-1. To the Knowledge of Company, neither it nor its
Affiliates have provided investment advice that has formed or may form a primary
basis for any investment decision in respect of any Reinsured Contract held by
any contractholder that is subject to Title I of ERISA or an “individual
retirement annuity,” or exercised any management or discretionary authority that
would render it a fiduciary under Title I of ERISA or Section 4975 of the Code
with respect to such Reinsured Contracts. No payment received by Company or any
of its Affiliates in respect of any Reinsured Contract held by any
contractholder that is subject to Title I of ERISA or an “individual retirement
annuity” that is from a third party unaffiliated with Company (i.e., in respect
of any Registered Separate Account, including 12b-1 fees, revenue sharing,
commissions etc.) has resulted or would reasonably be expected to result in a
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code. With respect to any Reinsured Contract held by contractholder that is
subject to Title I of ERISA or an “individual retirement annuity” that has one
or more separately managed accounts (whether or not a Separate Account), such
account is managed by a qualified professional asset manager (within the meaning
of Department of Labor Prohibited Transaction Class Exemption 84-14, as amended)
pursuant to an effective investment management agreement as to which such
manager has acknowledged (other than for separate accounts that are registered
under the Investment Company Act of 1940 or provide for the guarantee of
principal and interest) fiduciary authority under ERISA,



--------------------------------------------------------------------------------



the Code, or both, and to the Knowledge of Company, no fiduciary breach or other
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 has
occurred with respect to any such Reinsured Contract. From and including June 9,
2017, neither the Company nor any of its Affiliates have provided any
“investment advice” within the meaning of 29 CFR 2510.3(21)(a) pursuant to
revised regulations published in the Federal Register on April 8, 2016 (located
at 82 FR 16902 et seq) and applicable as of June 9, 2017, with respect to any
Reinsured Contract held by any contractholder that is subject to Title I of
ERISA or an “individual retirement annuity” or other account otherwise subject
to the prohibited transaction rules of Section 4975 of the Code.
(ii)    Each Separate Account is, and since January 1, 2014, has been (i) duly
and validly established and maintained in all material respects under Applicable
Law and (ii) operating in compliance in all material respects with Applicable
Law, the terms of Reinsured Contracts applicable to it, and the disclosure
documents related to such Reinsured Contracts.
(iii)    Each Separate Account is either (A) registered as a unit investment
trust or an open-end management investment company under the Investment Company
Act (each, a “Registered Separate Account”) or (B) is not registered as an
investment company in reasonable reliance upon the exclusion from the definition
of an investment company in Section 3(c)(1), 3(c)(7) or 3(c)(11) of the
Investment Company Act and, except as is provided on Section 15.1(o)(iii) of the
Disclosure Schedule, is not subject to Title I of ERISA or Section 4975 of the
Code. The registration of each Separate Account registered under the Investment
Company Act is in full force and effect. Since January 1, 2014, each Registered
Separate Account has (x) maintained a registration statement in material
compliance with Section 8 of the Investment Company Act and (y) been operated in
all material respects in compliance with all Applicable Laws (including the
conditions of any applicable exemptions obtained from provisions of the
Investment Company Act and all applicable regulations, rules, releases and
orders of the SEC).
(iv)    Except as set forth in Section 15.1(o)(iv) of the Disclosure Schedule,
no examinations, investigations, inspections and formal or informal inquiries of
the Separate Accounts, including periodic regulatory examinations of the
Separate Accounts’ affairs and condition, civil investigative demands and market
conduct examinations, by any Governmental Authority have been conducted since
January 1, 2014 through the SAPA Execution Date.
(v)    Except as set forth in Section 15.1(o)(v) of the Disclosure Schedule,
since January 1, 2014, no notice has been received from, and no investigation,
inquiry or review is pending or, to the Knowledge of the Company, threatened by,
any Governmental Authority which has jurisdiction over such Separate Accounts
with respect to any alleged material violation by the Company of any Applicable
Law in connection with the Separate Accounts.
(vi)    (A) Each Separate Account currently is and has been since January 1,
2014 in compliance in all material respects with its investment objectives,
investment policies and restrictions (as they may be amended from time to time)
and other contract terms; (B) the value of the net assets of each Separate
Account has been determined and is being determined using portfolio valuation
methods that comply in all material respects with the methods described in its
offering or plan documents and (C) the Company has provided investment advisory
services to the Separate Accounts in compliance in all material respects with
such Separate Account’s investment objectives, investment policies and
restrictions (as they may be amended from time to time) and other contract
terms.
(vii)    Each Registered Separate Account has written policies and procedures
adopted pursuant to Rule 38a-1 of the Investment Company Act that are reasonably
designed to prevent material violations of the United States Federal Securities
Laws, as such term is defined in Rule 38a-1(e)(1) under



--------------------------------------------------------------------------------



the Investment Company Act. Since January 1, 2014, there have been no material
compliance matters that are materially adverse to any Registered Separate
Account, as such term is defined in Rule 38a-1(e)(2) under the Investment
Company Act, other than those which have been reported as required by Rule
38a-1(a)(4)(iii)(B), if any, and satisfactorily remedied or are in the process
of being remedied.
(viii)    The Company has adopted written anti-money laundering programs and
written customer identification programs applicable to its Separate Accounts
that comply with Applicable Law and since January 1, 2014 the Company has
complied with the terms of such programs in all material respects.
(p)    Distributors and Brokers; Third-Party Administrators.
(i)    To the Knowledge of the Company, since January 1, 2014 to the SAPA
Execution Date, each insurance agent, underwriter, wholesaler, broker,
reinsurance intermediary and distributor that wrote, sold, or produced insurance
business for the Company (each, a “Distributor”), at the time such Person wrote,
sold or produced such business, was duly licensed as required by Applicable Law
(for the type of business written, sold or produced on behalf of the Company),
was duly appointed (to the extent required by Applicable Law) by the Company,
and to the Knowledge of the Company, no Distributor is in violation (or with or
without notice or lapse of time or both, would be in violation) of any term or
provision of any Applicable Law applicable to the writing, sale or production of
insurance business for the Company, except for such failures to be licensed or
such violations which have been cured, resolved or settled through agreements
with applicable Governmental Authorities, are barred by an applicable statute of
limitations or that, individually or in the aggregate, have not had, and would
not reasonably be expected to have, a Company Material Adverse Effect.
(ii)    Other than with respect to any termination that was effective on or
prior to the Effective Date, no Material Distributor has notified the Company in
writing of its intent to terminate its relationship with the Company with
respect to the Reinsured Contracts.
(iii)    Except as set forth in Section 15.1(p) of the Disclosure Schedule, to
the Knowledge of the Company, since January 1, 2014 to the SAPA Execution Date,
each third-party administrator that managed or administered the Reinsured
Contracts for the Company, at the time such Person managed or administered such
Reinsured Contracts, was duly licensed as required by Applicable Law (for the
type of business managed or administered on behalf of the Company), and to the
Knowledge of the Company, no such third-party administrator has been since
January 1, 2014 or is in violation (or with or without notice or lapse of time
or both, would be in violation) of any term or provision of any Applicable Law
applicable to the administration or management of the Reinsured Contracts for
the Company, except for such failures to be licensed or such violations which
have been cured, resolved or settled through agreements with applicable
Governmental Authorities, are barred by an applicable statute of limitations, or
that, individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Company Material Adverse Effect.
(q)    Reinsured Contracts. The Company has provided the Reinsurer true and
correct copies of substantially all of the policy forms, riders and endorsements
pertaining to the Reinsured Contracts, subject to any state variations with
respect thereto.
15.2.    Representations and Warranties of the Reinsurer. The Reinsurer
represents and warrants to the Company (which has relied upon these
representations in entering into this Agreement) that as of the Effective Date:



--------------------------------------------------------------------------------



(a)    Organization. The Reinsurer is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts.
(b)    Authorization. The Reinsurer has all requisite corporate power to enter
into, consummate the transactions contemplated by, and carry out its obligations
under, this Agreement and the Trust Agreement. The execution and delivery by the
Reinsurer of this Agreement and the Trust Agreement, and the consummation by the
Reinsurer of the transactions contemplated by, and the performance by the
Reinsurer of its obligations under, this Agreement and the Trust Agreement have
been duly authorized by all requisite corporate action on the part of the
Reinsurer. Upon execution and delivery of this Agreement and the Trust
Agreement, this Agreement and the Trust Agreement will be duly executed and
delivered by the Reinsurer, and (assuming due authorization, execution and
delivery by each other party to this Agreement and the Trust Agreement) this
Agreement and the Trust Agreement will constitute, the legal, valid and binding
obligation of the Reinsurer, enforceable against it in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, rehabilitation, liquidation, fraudulent conveyance or
similar Applicable Law relating to or affecting creditors’ rights generally and
subject, as to enforceability, to the effect of general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
(c)    No Conflict or Violation. The execution and delivery of each of this
Agreement and the Trust Agreement does not, and the performance by the Reinsurer
of its obligation hereunder and under the Trust Agreement will not, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination or cancellation
under, any provision of (i) the articles or certificate of incorporation and
by-laws or comparable organizational documents of the Reinsurer, (ii) any
contract, permit, order, judgment or decree to which the Reinsurer is a party,
(iii) any order of any Governmental Authority or (iv) any Applicable Law, except
for such violations or defaults which would not reasonably be expected to have a
material adverse effect on the reinsurance being provided hereunder or the
Reinsurer’s ability to satisfy its obligations hereunder and under the Trust
Agreement.
(d)    No Consents or Approvals. The execution and delivery of each of this
Agreement and the Trust Agreement and the performance of the obligations
hereunder and thereunder will not require the Reinsurer to obtain any consent,
approval, order or authorization of, or make any registration, declaration or
filing with, any Governmental Authority or other Person, except any consents,
approvals, orders, authorizations, registrations, declarations or filings (i)
that have been obtained or made or (ii) those of which the failure to obtain or
make would not reasonably be expected to have a material adverse effect on the
Reinsurer’s ability to satisfy its obligations hereunder and under the Trust
Agreement.
(e)    Brokers. No reinsurance intermediary, broker or finder has acted directly
or indirectly for the Reinsurer, nor has it incurred any obligations to pay any
reinsurance intermediary, brokerage or finder’s fee or other commission, in
connection with the transactions contemplated by this Agreement.
15.3.    Covenants.
(a)    Transfer of Assets. The Company hereby covenants and agrees with the
Reinsurer that (i) as of the date of the transfer of any assets by the Company
to the Reinsurer or to the Trust Account pursuant to this Agreement on the
Effective Date or after the Effective Date, the Company will have good and
marketable title, free and clear of any liens or other encumbrances, to all such
assets and (ii) all assets transferred by the Company to the Reinsurer or to the
Trust Account pursuant to this Agreement shall be transferred free and clear of
any liens or other encumbrances.



--------------------------------------------------------------------------------



(b)    Title to Assets Pre-Transfer. The Reinsurer hereby covenants and agrees
with the Company that (i) as of the date of the transfer of any assets by the
Reinsurer to the Trust Account or to the Company pursuant to this Agreement, the
Reinsurer will have good and marketable title, free and clear of any liens or
other encumbrances, to all such assets and (ii) all assets transferred by the
Reinsurer to the Trust Account or to the Company pursuant to this Agreement
shall be transferred free and clear of any liens or other encumbrances.
(c)    Title of Assets Post-Transfer. Each of the parties hereby covenants and
agrees that , after giving effect to any transfer of assets of such party to the
Trust Account, the Trustee will have good and marketable title to such assets,
free and clear of any liens or other encumbrances.
(d)    Utmost Good Faith; Duty of Cooperation. Each of the parties covenants and
agrees that it shall owe a duty of utmost good faith to the other in all matters
hereunder and deal fairly with the other in order to accomplish the objectives
of this Agreement.
ARTICLE XVI
INDEMNIFICATION

16.1.    Survival of Representations and Warranties. Except for the
representations and warranties contained in Sections 15.1(a), 15.1(b), 15.2(a)
and 15.2(b), which shall survive the Closing Date indefinitely, all other
representations and warranties made by the parties in this Agreement or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing Date and terminate on the later of (a) June 30, 2019
and (b) fifteen (15) months following the Closing Date.
16.2.    Obligation to Indemnify.
(a)    Subject to the limitations set forth in this Article XVI, the Company
shall, indemnify, defend and hold harmless the Reinsurer and its Affiliates and
Representatives, successors and assigns (collectively, the “Reinsurer
Indemnified Parties”) from and against all Losses incurred by the Reinsurer
Indemnified Parties to the extent arising from:
(i)    any inaccuracy in or breach of the representations and warranties made by
the Company contained in Article XV of this Agreement; or
(ii)    any breach or failure by the Company to perform any of its covenants or
obligations contained in this Agreement or any failure by Hopmeadow Acquisition,
Inc. to have obtained the Reinsurer’s prior written consent to any amendments,
modifications, terminations, waivers or any other supplements to the Reinsured
Business Fundamental Representations or Reinsured Business Pre-Closing Covenants
to the extent required under the Binder.
(b)    Subject to the limitations set forth in this Article XVI, the Reinsurer
shall indemnify, defend and hold harmless the Company and its Affiliates and
Representatives, successors and assigns (collectively, the “Company Indemnified
Parties”) from and against all Losses incurred by the Company Indemnified
Parties to the extent arising from:
(i)    any breach of or inaccuracy in the representations and warranties made by
the Reinsurer in Article XV of this Agreement; or
(a)    any breach or failure by the Reinsurer to perform any of its covenants or
obligations contained in this Agreement.



--------------------------------------------------------------------------------



(c)    The parties shall not be required to indemnify, defend or hold harmless
any Indemnified Party against any Losses pursuant to Section 16.2(a)(i) or
Section 16.2(b)(i) (other than Losses to the extent arising as a result of the
inaccuracy or breach of any representation or warranty made by the Company in
Section 15.1(a) and made by the Reinsurer in Section 15.2(a), as to which the
limitations in this sentence shall not apply) with respect to any claim (or
series of related claims arising from substantially the same underlying facts,
events or circumstances) (i) with respect to Losses pursuant to Section
16.2(a)(i), until the aggregate amount of the Buyer Indemnified Parties’ Losses
(as such terms are defined in the Stock and Asset Purchase Agreement), which
shall be deemed to include (A) all Reinsurer Indemnified Parties’ Losses under
Section 16.02(a)(i) hereto, (B) all Buyer Indemnified Parties’ Losses under
Section 13.01(a)(i) of the Stock and Asset Purchase Agreement and (C) all
Reinsurer Indemnified Parties’ Losses (as such terms are defined in the HLIC
Reinsurance Agreement) under Section 16.02(a)(i) of the HLIC Reinsurance
Agreement, exceeds $41,250,000, after which the Company shall, subject to the
immediately succeeding sentence and unless not required under Section 16.2(d)
hereof, be obligated to indemnify and hold harmless such Indemnified Parties
against all Reinsurer Indemnified Parties’ Losses that in the aggregate are in
excess of the $41,250,000 in Buyer Indemnified Parties’ Losses referred to
above, and (ii) with respect to Losses pursuant to Section 16.2(b)(i), until the
aggregate amount of (A) the Company Indemnified Parties’ Losses under Section
16.2(b)(i) hereto and (B) the Company Indemnified Parties’ Losses (as such terms
are defined in the HLIC Reinsurance Agreement), exceeds $12,000,000, after which
the Reinsurer shall, subject to the immediately succeeding sentence, be
obligated to indemnify and hold harmless such Indemnified Parties against all
Losses of such Indemnified Parties that in the aggregate are in excess of such
amount. The cumulative aggregate liability (A) of the Company under Section
16.2(a)(i) of this Agreement and of HLIC under Section 16.2(a)(i) of the HLIC
Reinsurance Agreement shall in no event exceed $66,000,000, and (B) of the
Reinsurer under Section 16.2(b)(i) of this Agreement and Section 16.2(b)(i) of
the HLIC Reinsurance Agreement shall in no event exceed $66,000,000.
(d)    
(i)    The Company shall not be required to indemnify, defend or hold harmless
any Reinsurer Indemnified Party against any Losses pursuant to Section
16.2(a)(i) except to the extent that the Company has recovered under the
indemnification by Seller (as defined in the Stock and Asset Purchase Agreement)
provided pursuant to Section 13.01(a)(i) of the Stock and Asset Purchase
Agreement (or recovered from HFSG (as defined in the Stock and Asset Purchase
Agreement) pursuant to Section 14.19 of the Stock and Asset Purchase Agreement)
in the same or greater amount with respect to the same Losses (“Seller
Indemnification Claim”) and in no event shall any indemnification payment made
by the Company to the Reinsurer Indemnified Party exceed any indemnification
payment received by the Company from the Seller under Section 13.01(a)(i) of the
Stock and Asset Purchase Agreement (or recovered from HFSG (as defined in the
Stock and Asset Purchase Agreement) pursuant to Section 14.19 of the Stock and
Asset Purchase Agreement) with respect to the corresponding Seller
Indemnification Claim; provided, however, that if the Buyer Indemnified Parties
have recovered $330 million pursuant to the indemnification provided pursuant to
Section 13.01(a)(i) of the Stock and Asset Purchase Agreement and the
requirements set forth in Section 16.2(c) of this Agreement have been satisfied,
the requirements of this sentence shall not preclude an indemnification recovery
by the Reinsurer Indemnified Party (subject to the other limitations set forth
in this Agreement, including Section 16.2(c); provided, further, that any
amounts (A) offset by Seller against indemnification payments due to the Company
pursuant to the Stock and Asset Purchase Agreement or (B) recovered from a third
Person not affiliated with Seller or the Company pursuant to Section 13.06(b) of
the Stock and Asset Purchase Agreement, in each case, shall not be taken into
account for purposes of determining the indemnification payment received by the
Company from the Seller under Section 13.01(a)(i) of the Stock and Asset
Purchase Agreement with respect to the corresponding Seller Indemnification
Claim, except in the case of the foregoing clause (A) to the extent that there
is a quantifiable, realizable and direct benefit to



--------------------------------------------------------------------------------



the Reinsurer and in such event the amount shall be taken into account for
purposes of determining such indemnification payment.
(ii)    If the facts and circumstances that underlie a Seller Indemnification
Claim arise out of or relate solely to the Covered Liabilities (a “Covered
Liability Seller Indemnification Claim”), the Company shall act as directed by
the Reinsurer Indemnified Party regarding the pursuit, litigation and resolution
of such Covered Liability Seller Indemnification Claim and shall not settle or
compromise any such Covered Liability Seller Indemnification Claim except with
the prior written consent of the Reinsurer Indemnified Party; provided, however,
that the Company shall have no obligations pursuant to this Section 16.2(d)(ii)
unless the Reinsurer has promptly paid all of the Company’s costs and expenses,
including reasonable attorneys’ fees, arising out of or relating to pursuing
such indemnification claim, as such costs and expenses are incurred. The Company
shall permit counsel for the Reinsurer Indemnified Party to attend all
significant internal meetings and all meetings with Representatives of
plaintiffs, hearings and other proceedings relating to such Covered Liability
Seller Indemnification Claim.  The parties hereto shall make mutually available
to each other all relevant information in their possession relating to any
Covered Liability Seller Indemnification Claim (except to the extent that such
action would result in a loss of attorney-client privilege as to any material
matter). For the avoidance of doubt, the parties acknowledge that the Company
shall have no liability to a Reinsurer Indemnified Party for any Losses that
such Reinsurer Indemnified Party may suffer, sustain or otherwise incur in
respect of the outcome or consequences of the Company’s making any such Covered
Liability Seller Indemnification Claim on the Reinsurer Indemnified Party’s
behalf.
(iii)    If the Company brings on its own behalf, for Losses relating to the
business of the Company other than the Covered Liabilities, a claim under the
Stock and Asset Purchase Agreement that is based on the same facts and
circumstances that underlie a Covered Liability Seller Indemnification Claim (a
“Related Seller Indemnification Claim”), the Company shall cooperate in
pursuing, and the Reinsurer Indemnified Party shall be entitled to participate
fully with the Company in, any such Related Seller Indemnification Claim.  The
Reinsurer Indemnified Party shall be entitled to participate in such Related
Seller Indemnification Claim with internal counsel or with outside counsel (at
its own expense) reasonably acceptable to the Company, and the Company shall
permit counsel for the Reinsurer Indemnified Party to attend all significant
internal meetings and all meetings with Representatives of plaintiffs, hearings
and other proceedings.  Counsel for the Reinsurer Indemnified Party also shall
be given a reasonable opportunity to comment upon and make recommendations with
respect to all memoranda of law, pleadings and briefs and other documents
relating to such Related Seller Indemnification Claim, and the Company and its
counsel shall consider in good faith such comments and recommendations of
counsel for the Reinsurer Indemnified Party and shall not unreasonably reject
any such comments or recommendations after giving due consideration to the
relative proportions in which the Company and the Reinsurer are affected by the
Related Seller Indemnification Claim and any related Covered Liability Seller
Indemnification Claim, respectively, without taking into account any other
disputes or matters under the Stock and Asset Purchase Agreement.  The Reinsurer
Indemnified Party shall cooperate fully with the Company in the pursuit or
settlement of such Related Seller Indemnification Claim. The parties hereto
shall make mutually available to each other all relevant information in their
possession relating to such Related Seller Indemnification Claim (except to the
extent that such action would result in a loss of attorney-client privilege as
to any material matter). In no event shall the Company be liable for any costs
or expenses, including attorneys’ fees, incurred by the Reinsurer Indemnified
Party with respect to the matters contemplated in this subsection (iii).
16.3.    Notification of Claims.
(a)    A Person who may be entitled to be indemnified and held harmless under
Section 16.2(a) or Section 16.2(b) (the “Indemnified Party”), shall promptly
notify the Person providing indemnification (the “Indemnifying Party”) in
writing of any pending or threatened claim or demand by a



--------------------------------------------------------------------------------



third party that the Indemnified Party has determined has given or could
reasonably give rise to such a right under this Agreement (including a pending
or threatened claim or demand asserted by a third party against the Indemnified
Party, such claim being a “Third-Party Claim”), describing in reasonable detail
the facts and circumstances with respect to the subject matter of such claim or
demand and, if applicable, the specific representation, warranty or provision of
this Agreement that the Indemnified Party alleges to be breached; provided, that
the failure to provide such notice shall not release the Indemnifying Party from
any of its obligations under this Article XVI except to the extent the
Indemnifying Party is actually prejudiced by such failure, it being understood
that notices for claims in respect of a breach of a representation, warranty,
covenant or agreement must be delivered prior to the expiration of any
applicable survival period specified in Section 16.1 for such representation,
warranty, covenant or agreement. Following delivery of a notice of a Third-Party
Claim, the Indemnified Party shall deliver to the Indemnifying Party, promptly
(and in any event within ten (10) Business Days) after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to such Third-Party Claim.
(b)    Following receipt of a notice of a Third-Party Claim from an Indemnified
Party pursuant to Section 16.3(a), subject to Section 16.3(d), the Indemnifying
Party may assume the defense and control of such Third-Party Claim by delivery
of written notice to the Indemnified Party within sixty (60) calendar days after
receipt of the Indemnified Party’s claims notice pursuant to Section 16.3(a);
provided, that the Indemnifying Party shall not be entitled to assume or
maintain control of the defense of any Third-Party Claim and shall pay the
reasonable fees, costs and expenses of counsel retained by the Indemnified Party
to the extent (i) the Third-Party Claim relates to or arises in connection with
any criminal proceeding, action, indictment, allegation or investigation against
the Indemnified Party or (ii) the Third-Party Claim would reasonably be expected
to result in an injunction or equitable relief against the Indemnified Party
that would, in each case, have a material effect on the operation of the
business of such Indemnified Party or any of its Affiliates. The assumption of
the defense by the Indemnifying Party of any Third-Party Claim shall not require
the Indemnifying Party to agree to be liable for any Losses in respect of such
Third-Party Claim and shall be without prejudice to any rights or defenses of
the Indemnifying Party in respect of whether the Indemnified Party is entitled
to indemnification under this Article XVI for any particular Loss or Losses.
(c)    Subject to Section 16.3(d), the Indemnified Party may take any actions
reasonably necessary to defend such Third-Party Claim prior to the time that it
receives a notice from the Indemnifying Party as contemplated by Section
16.3(b). If the Indemnifying Party assumes the defense of any Third-Party Claim
in accordance with Section 16.3(b), the Indemnifying Party shall allow the
Indemnified Party a reasonable opportunity to participate in the defense of such
Third-Party Claim with its own counsel and at its own expense; provided,
however, that notwithstanding the foregoing, the Indemnifying Party shall bear
the reasonable fees, costs and expenses of one (1) such separate counsel if (i)
the Indemnifying Party and the Indemnified Party are both named parties to the
Action and the Indemnified Party shall have reasonably determined in good faith
that the representation of both parties by the same counsel would be
inappropriate due to actual differing interests between them or that there may
be defenses or counterclaims available to the Indemnified Party that are
inconsistent with those available to the Indemnified Party or (ii) the
Indemnifying Party shall have authorized the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense. If the Indemnifying Party
assumes the defense of any Third-Party Claim, the Indemnifying Party shall not,
for so long as it diligently conducts such defense, be liable to the Indemnified
Party for legal or other expenses subsequently incurred by the Indemnified Party
in connection with the defense thereof other than provided in this Section
16.3(c). The Indemnifying Party shall be liable for the reasonable fees, costs
and expenses of counsel employed by the Indemnified Party for any period during
which Indemnifying Party has not assumed or is not diligently conducting the
defense of a Third-Party Claim for which the Indemnified Party is entitled to
indemnification hereunder. The Company or the Reinsurer, as the case may be,
shall, and shall cause each of its Affiliates and Representatives to, reasonably
cooperate



--------------------------------------------------------------------------------



with the Indemnifying Party in the defense of any Third-Party Claim. Without
limiting the generality of the foregoing, from and after the delivery of a
notice of a claim for indemnification with respect to a Third-Party Claim, at
the reasonable request of the Indemnifying Party, each Indemnified Party shall
grant the Indemnifying Party and its Representatives reasonable access, during
normal business hours, to the books, records, personnel and properties of the
Indemnified Party to the extent reasonably related to such Third-Party Claim, at
no cost to the Indemnifying Party (other than for reasonable out-of-pocket
expenses of the Indemnified Parties). The Indemnifying Party shall be authorized
to consent to a settlement of, or the entry of any judgment arising from, any
Third-Party Claim, without the consent of any Indemnified Party; provided that
(A) such settlement provides only for the payment of monetary damages (and does
not impose any injunctive relief or otherwise impose any conditions or
restrictions on the applicable Indemnified Party or any of its Affiliates or
Representatives) and does not involve any finding or admission of any violation
of Applicable Law or admission of any wrongdoing or any violation of the rights
of any Person and does not include a statement or admission of fault,
culpability or failure to act by or on the part of any Indemnified Party or any
of its Affiliates or Representatives, (B) the Indemnifying Party pays or causes
to be paid all amounts arising out of such settlement or judgment concurrently
with the effectiveness of such settlement or judgment (other than as
contemplated by Section 16.2(c)), and (C) the Indemnifying Party obtains, as a
condition of any settlement, entry of judgment or other resolution, a complete
and unconditional release of each Indemnified Party from any and all Liabilities
in respect of such Third-Party Claim. If the Indemnifying Party elects not to
defend the Indemnified Party against a Third-Party Claim to which it is entitled
to indemnification hereunder, whether by not giving the Indemnified Party timely
notice of its desire to so defend or otherwise, then the Indemnified Party shall
have the right but not the obligation to assume its own defense, but without in
any way waiving or otherwise affecting the Indemnified Party’s rights to
indemnification pursuant to this Agreement, and the Indemnifying Party shall
bear all fees, costs and expenses of one such counsel engaged by the Indemnified
Party for Third-Party Claims for which such Indemnified Party was entitled to
indemnification hereunder.
(a)    No Indemnifying Party shall have any liability under this Article XVI for
any Losses arising out of or in connection with any Third-Party Claim that is
settled or compromised by an Indemnified Party without the prior consent of such
Indemnifying Party (such consent not to be unreasonably withheld, conditioned or
delayed).
(b)    If an Indemnified Party wishes to make a claim under this Article XVI
that does not involve a Third-Party Claim, the Indemnified Party shall give
written notice to the Indemnifying Party setting forth (i) a reasonably detailed
description of the claim, (ii) a good faith estimate of the amount of the claim
(to the extent ascertainable) and (iii) the specific representation, warranty or
provision of this Agreement that the Indemnified Party alleges to be breached,
and such notice shall be accompanied by copies of all available documentation
that may be necessary or appropriate for the purposes of enabling the
Indemnifying Party to be informed and to take any and all appropriate decisions
and actions in respect of the matter and Loss that is the subject of the claim;
provided, that the failure to provide such notice on a timely basis shall not
release the Indemnifying Party from any of its obligations under this Article
XVI except to the extent the Indemnifying Party is actually prejudiced by such
failure, it being understood that notices for claims in respect of a breach of a
representation, warranty, covenant or agreement must be delivered prior to the
expiration of any applicable survival period specified in Section 16.1 for such
representation, warranty, covenant or agreement.
16.4.    Payment. Except as contemplated by Section 3.7, in the event an Action
under this Article XVI shall have been finally determined, the amount of such
final determination shall be paid to the Indemnified Party on demand in
immediately available funds. An Action, and the liability for and amount of
damages therefor, shall be deemed to be “finally determined” for purposes of
this Article XVI when the



--------------------------------------------------------------------------------



parties to such Action have so determined by mutual agreement or, if disputed,
when a final nonappealable Governmental Order shall have been entered.
16.5.    No Duplication; Exclusive Remedies.
(a)    Any liability for indemnification hereunder and under any other
Transaction Document shall be determined without duplication of recovery by
reason of the same Loss.
(b)    Other than in the case of fraud or intentional misconduct by the Company
or the Reinsurer or any of their respective Affiliates, the indemnification
provisions of this Article XVI shall be the sole and exclusive remedies of the
Company and the Reinsurer, respectively, for any breach of or inaccuracy in any
representations or warranties in this Agreement and any breach or failure to
perform or comply with any of the covenants or agreements contained in this
Agreement. In furtherance of the foregoing, each of the Company, on behalf of
itself and each other Company Indemnified Party, and the Reinsurer, on behalf of
itself and each other Reinsurer Indemnified Party, hereby waives, from and after
the Closing Date, to the fullest extent permitted under Applicable Law, any and
all rights, claims and causes of action (other than claims of, or causes of
action arising from, fraud or intentional misconduct) it may have against the
Company or any of its Affiliates or Representatives and the Reinsurer or any of
its Affiliates or Representatives, as the case may be, arising under or based
upon this Agreement, any certificate or instrument delivered in connection
herewith (whether under this Agreement or arising under common law or any other
Applicable Law), except pursuant to: (i) the indemnification provisions set
forth in this Article XVI or (ii) as provided under (A) the provisions hereof
providing for equitable remedies or (B) the provisions of any other Transaction
Document.
16.6.    Additional Indemnification Provisions.
(a)    With respect to each indemnification obligation in this Agreement (i)
each such obligation shall be calculated on an After-Tax Basis and (ii) all
Losses shall be net of any actual non-refundable recoveries to the Indemnified
Party described in Section 16.6(b).
(b)    In any case where an Indemnified Party recovers from a third Person not
affiliated with such Indemnified Party, including any third-party insurer, any
amount in respect of any Loss paid by an Indemnifying Party pursuant to this
Article XVI, such Indemnified Party shall promptly pay over to the Indemnifying
Party the amount so recovered (net of any Expenses incurred by such Indemnified
Party in procuring such recovery, which Expenses shall not exceed the amount so
recovered), and, if applicable, net of such Indemnified Party’s (i) retroactive
or prospective premium adjustments associated with such recovery from a
third-party insurer and (ii) actual increase(s) in such Person’s and its
Affiliates’ insurance premium that is reasonably attributable to such Loss
(collectively, the “Premium Increase”), but not in excess of the sum of (i) any
amount previously paid by the Indemnifying Party to or on behalf of the
Indemnified Party in respect of such claim and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter.
(c)    If any portion of Losses to be paid by the Indemnifying Party pursuant to
this Article XVI would reasonably be expected to be recoverable from a third
party not affiliated with the relevant Indemnified Party (including under any
applicable third-party insurance coverage) based on the underlying claim or
demand asserted against such Indemnifying Party, then the Indemnified Party
shall promptly after becoming aware of such fact give notice thereof to the
Indemnifying Party and, upon the request of the Indemnifying Party shall use
reasonable best efforts to collect the maximum amount recoverable from such
third party, in which event the Indemnifying Party shall reimburse the
Indemnified Party for (i) all reasonable costs and expenses incurred in
connection with such collection (which costs and expenses of collection shall
not exceed the amount recoverable from such third party) and (ii) any related
Premium Increase. If any



--------------------------------------------------------------------------------



portion of Losses actually paid by the Indemnifying Party pursuant to this
Article XVI could have been recovered from a third party not affiliated with the
relevant Indemnified Party based on the underlying claim or demand asserted
against such Indemnifying Party, then the Indemnified Party shall transfer, to
the extent transferable, such of its rights to proceed against such third party
as are necessary to permit the Indemnifying Party to recover from such third
party any amount actually paid by the Indemnifying Party pursuant to this
Article XVI, net of any related Premium Increase for which the Indemnifying
Party has not already reimbursed the Indemnified Party pursuant to the
immediately preceding sentence.
(d)    For purposes of determining whether a breach of any representation or
warranty made in this Agreement has occurred, and for calculating the amount of
any Loss under this Article XVI, each representation and warranty contained in
this Agreement shall be read without regard to any “materiality,” “Company
Material Adverse Effect,” “material adverse effect on the Reinsurer” or other
similar qualification contained in or otherwise applicable to such
representation or warranty, other than the representations and warranties in
Section 15.1(j)(v) and Section 15.1(m)(ii), in each case to the extent relating
to the Covered Liabilities.
(c)    In the event that a party hereto: (i) consolidates with or amalgamates,
combines or merges into any other Person and is not the continuing or surviving
corporation or entity of such consolidation, amalgamation, combination or
merger; or (ii) sells, transfers, pledges or otherwise disposes of all or
substantially all of its properties, assets (including portfolio investments) or
equity of its subsidiaries (whether in one transaction or a series of related
transactions) to one or more Persons, then, and in each such case, proper
provision shall be made prior to the consummation of any such transaction so
that each such Person shall assume by a written instrument entered into for the
benefit of, and enforceable by, the other party hereto the obligations of such
party set forth in this Article XVI.
(d)    The waiver of any condition based on the accuracy of any representation
or warranty set forth in this Agreement, or on the performance of or compliance
with any covenant, agreement, condition and obligation set forth in this
Agreement, shall not affect the right to indemnification or other remedy based
on such representations, warranties, covenants, agreements, conditions and
obligations.
16.7.    Reserves. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents, the Company makes no representation or warranty
with respect to, and nothing contained in this Agreement, any other Transaction
Documents, any Retrocession Transaction Documents, or in any other agreement,
document or instrument to be delivered in connection with the transactions
contemplated hereby or thereby is intended or shall be construed to be a
representation or warranty (express or implied) of the Company, for any purpose
of this Agreement, the other Transaction Documents, any Retrocession Transaction
Documents, or any other agreement, document or instrument to be delivered in
connection with the transactions contemplated hereby or thereby, with respect to
(a) the adequacy or sufficiency of the Reserves of the Company, (b) the future
profitability of the Business Covered or (c) the effect of the adequacy or
sufficiency of the Reserves of the Company on any “line item” or asset,
Liability or equity amount. Furthermore, no fact, condition, circumstance or
event relating to or affecting the development of the Reserves of the Company
may be used, directly or indirectly, to demonstrate or support the breach of any
representation, warranty, covenant or agreement contained in this Agreement, any
Transaction Document, any Retrocession Transaction Documents, or any other
agreement, document or instrument to be delivered in connection with the
transactions contemplated hereby or thereby.





--------------------------------------------------------------------------------




ARTICLE XVII
REINSURANCE CREDIT
17.1.    Reinsurance Credit.
(a)    The parties intend that the Company shall be able to fully recognize the
reinsurance ceded hereunder in its statutory financial statements. If a
Reinsurance Credit Event occurs, the Reinsurer shall use commercially reasonable
efforts to novate this Agreement to another affiliated insurer with an RBC Ratio
of not less than [REDACTED] (after taking into account the capital necessary for
such transaction) that is licensed in the domiciliary state of the Company
(provided that such domiciliary state is a jurisdiction with substantially
similar requirements as the Company’s domiciliary state as of the Closing Date)
and, if that cannot be accomplished with the use of commercially reasonable
efforts, the Reinsurer shall enter into a statutory trust agreement, deliver
letters of credit or provide any other form of security acceptable to the
applicable Governmental Authorities of all jurisdictions to which the Company is
subject, or take any other action, in each case, at the Reinsurer’s expense, the
effect of which shall enable the Company to receive full statutory financial
statement credit for reinsurance ceded to the Reinsurer under this Agreement.
(b)    The statutory trust agreement to be used pursuant to clause (a) shall be
negotiated in good faith and mutually agreed to by the parties hereto and shall
comply with all Applicable Laws relating to credit for reinsurance in the
Company’s domiciliary state. If either party has reason to believe that a
Reinsurance Credit Event may occur, such party shall immediately notify the
other party and, no later than two (2) Business Days thereafter, the parties
shall commence negotiation of such trust agreement. If the statutory trust
agreement is to be used pursuant to the foregoing clause (a) to provide
reinsurance credit, the statutory trust agreement shall be executed and
delivered as soon as practicable, but in any event no later than is necessary to
ensure the that the Company will at all times obtain credit for reinsurance.
(c)    It is understood and agreed that any term or condition required by
Applicable Law to be included in this Agreement for the Company to receive full
statutory financial statement credit for the reinsurance provided by this
Agreement shall be deemed to be incorporated in this Agreement by reference.
Furthermore, the Reinsurer and the Company agree to act in good faith to amend
this Agreement and other documents to the extent necessary or appropriate for
consistency with Applicable Law in order to provide the Company with such full
statutory financial statement credit.
ARTICLE XVIII
MISCELLANEOUS PROVISIONS
18.1.    Headings, Schedules and Exhibits. Headings used herein are not a part
of this Agreement and shall not affect the terms hereof. The attached Schedules
and Exhibits are a part of this Agreement.
18.2.    Notices. Unless otherwise provided in this Agreement, all notices,
directions, requests, demands, acknowledgments and other communications required
or permitted to be given or made under the terms hereof shall be in writing and
shall be deemed to have been duly given or made (a)(i) when delivered
personally, (ii) when made or given by facsimile or electronic media, provided
that, in the case of facsimile and electronic mail notifications, such
notifications are confirmed by telephone or (iii) in the case of mail delivery,
upon the expiration of three (3) calendar days after any such notice, direction,
request, demand, acknowledgment or other communication shall have been deposited
in the United States mail for transmission



--------------------------------------------------------------------------------



by first class mail, postage prepaid, or upon receipt thereof, whichever shall
first occur and (b) when addressed as follows:
If to the Company:    


Hartford Life and Annuity Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0444
Attention: Vice President, Reinsurance


With a copy to:


Hartford Life and Annuity Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0441
Attention: General Counsel


If to the Reinsurer:    


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: President and CEO


With a copy to:


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: General Counsel and Secretary


or to such other address or to such other Person as either party may have last
designated by notice to the other party.
18.3.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns and legal Representatives. Neither this Agreement, nor any right or
obligation hereunder, may be assigned by any party without the prior written
consent of the other party hereto. Any assignment in violation of this Section
18.3 shall be void and shall have no force and effect; provided, however, that
nothing in this Agreement shall be construed to prohibit the Reinsurer from
retroceding all or any portion of the Reinsured Contracts reinsured hereunder to
any retrocessionaire or otherwise hedging its obligations hereunder without the
Company’s consent.
18.4.    Execution in Counterpart. This Agreement may be executed by the parties
hereto in any number of counterparts, and by each of the parties hereto in
separate counterparts, each of which



--------------------------------------------------------------------------------



counterparts, when so executed and delivered, shall be deemed to be an original,
but all such counterparts shall together constitute but one and the same
instrument.
18.5.    Currency. Whenever the word “Dollars” or the “$” sign appear in this
Agreement, they shall be construed to mean United States Dollars, and all
transactions under this Agreement shall be in United States Dollars.
18.6.    Transaction Costs. Except as otherwise provided herein, each party
shall bear its own costs relating to preparing and negotiating this Agreement
and the transactions contemplated hereby.
18.7.    Amendments. This Agreement may not be changed, altered or modified
unless the same shall be in writing executed by the Company and the Reinsurer.
18.8.    Submission to Jurisdiction.
(a)    Except for matters as to which a dispute resolution process is specified
in this Agreement or as otherwise contemplated under Section 8.3, each of the
parties hereto irrevocably and unconditionally submits for itself and its
property in any Action arising out of or relating to this Agreement, the
transactions contemplated by this Agreement, the formation, breach, termination
or validity of this Agreement or the recognition and enforcement of any judgment
in respect of this Agreement, to the exclusive jurisdiction of the courts of the
State of New York sitting in the County of New York, the federal courts for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and all claims in respect of any such Action
shall be heard and determined in such New York courts or, to the extent
permitted by Applicable Law, in such federal court.
(b)    Any such Action may and shall be brought in such courts and each of the
parties irrevocably and unconditionally waives any objection that it may now or
hereafter have to the venue or jurisdiction of any such Action in any such court
or that such Action was brought in an inconvenient court and shall not plead or
claim the same.
(c)    Service of process in any Action may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 18.2.
(d)    Nothing in this Agreement shall affect the right to effect service of
process in any other manner permitted by the laws of the State of New York.
18.9.    Governing Law. This Agreement will be construed, performed and enforced
in accordance with the laws of the State of Connecticut without giving effect to
its principles or rules of conflict of laws thereof to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.
18.10.    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION AGREEMENTS,
OR ITS PERFORMANCE UNDER OR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
TRANSACTION AGREEMENT.
18.11.    Entire Agreement; Severability.



--------------------------------------------------------------------------------



(a)     This Agreement constitutes the entire agreement between the parties
hereto relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, statements, representations and
warranties, negotiations and discussions, whether oral or written, of the
parties and there are no general or specific warranties, representations or
other agreements by or among the parties in connection with the entering into of
this Agreement or the subject matter hereof except as specifically set forth or
contemplated herein.
(b)    If any provision of this Agreement is held to be void or unenforceable,
in whole or in part, and if the rights or obligations of the Company or the
Reinsurer under this Agreement will not be materially and adversely affected
thereby, (i) such holding shall not affect the validity and enforceability of
the remainder of this Agreement, including any other provision, paragraph or
subparagraph and (ii) the parties agree to attempt in good faith to reform such
void or unenforceable provision to the extent necessary to render such provision
enforceable and to carry out its original intent.
18.12.    No Waiver; Preservation of Remedies. No consent or waiver, express or
implied, by any party to or of any breach or default by any other party in the
performance by such other party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of obligations hereunder by such other party hereunder. Failure on
the part of any party to complain of any act or failure to act of any other
party or to declare any other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first party of any of
its rights hereunder. The rights and remedies provided are cumulative and are
not exclusive of any rights or remedies that any party may otherwise have at law
or equity.
18.13.    Third Party Beneficiary. Nothing in this Agreement will confer any
rights upon any Person that is not a party or a successor or permitted assignee
of a party to this Agreement.
18.14.    Interpretation. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”
18.15.    Survival. Article XII, Article XIV and Article XVII shall survive the
termination of this Agreement.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized Representatives on the date first stated above.
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY


By /s/ John B. Brady         
    Name: John B. Brady
    Title: Chief Actuary

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY


By /s/ Gilles Dellaert        
Name: Gilles Dellaert
Title: Chief Investment Officer



























[Signature Page to Annuity Reinsurance Agreement]



--------------------------------------------------------------------------------



SCHEDULE 1.1(a)
INTERIM PERIOD INTEREST1 
An amount as set forth below. Values for “1b) Closing Date statutory reserves +
IMR” to be populated by the Company, where:
•
“statutory reserves” means the gross statutory reserves that are required to be
held by the Company for purposes of its statutory financial statements with
respect to the Reinsured Contracts, as determined in accordance with then
applicable SAP

•
“IMR” means the interest maintenance reserve that was created on or before the
Closing Date and amortized and determined in accordance with SAP held by the
Company with respect to the Reinsured Contracts

($ in millions)
Payout Annuities
Period Certain Structured Settlements
Standard Lives Structured Settlements
Total
Variable Payout Separate Account Contracts
1a) Effective Date statutory reserves
+ IMR
$
547


$
0


$
0




$547


$372
1b) Closing Date statutory reserves
+ IMR
$
541


$
1,322




$1,241




$3,104


 
1)    Average reserves: (1a + 1b) / 2
$
544


$
661


$
621


$
1,825


 
 
 
 
 
 
 
 
 
 
 
 
 
2)    Book yield of assets in 
Annex A-1
4.03
%
5.23
%
5.23
%
 
 
 
 
 
 
 
 
3)    Annual Interest on Reserves (100% Quota Share) (1 x 2)
$
22


$
35


$
32


$
89


 
x Years from Effective Date to Closing Date2
31


49


46


126


 
x Reinsurer’s Quota Share
85
%
85
%
75
%
 
 
4)    Reinsurer’s Quota Share of Interest on Reserves
$
26


$
42


$
34


$
103


 
5)    Reinsurer’s Quota Share of Interest on Surplus
$
30


$
0


$
0


$
30


 
6)    Reinsurer’s Quota Share of Interim Period Interest (4 + 5)
$
56


$
42


$
34


$
133


 





















1 Schedule to be trued-up post-Closing to reflect actual Closing Date Statutory
Reserves.
2 Years as computed on the basis of (A) a 360 day year composed of twelve (12)
30 day months and (b) no compounding.



--------------------------------------------------------------------------------



SCHEDULE 1.1(b)
KNOWLEDGE OF THE COMPANY
1.Christopher Abreu
2.Christopher Conner
3.Robert Cornell
4.Diane Krajewski
5.Lisa Proch
6.Kirsten Ryan
7.Peter Sannizzaro
8.Robert Siracusa
9.Jennifer Whaley
10.John Brady
11.Glenn Gazdik
12.Andrew Diaz-Matos
13.James Cubanski



--------------------------------------------------------------------------------



SCHEDULE A
REINSURED CONTRACTS
Fixed Payout Annuity Contracts – refer to excel file titled “Schedule A – HLAIC
Fixed Payouts.xlsx”
Period Certain Structured Settlement Contracts – refer to excel file titled
“Schedule A – HLAIC Period Certain SS.xlsx”
Standard Lives Structured Settlement Contracts – refer to excel file titled
“Schedule A - HLAIC Standard SS.xlsx”
Variable Payout Separate Account Contracts – refer to excel file titled
“Schedule A – HLAIC Variable Payouts.xlsx”



--------------------------------------------------------------------------------



SCHEDULE B
AMORTIZATION OF CEDING COMMISSION
The Unamortized Ceding Commission shall be: (i) the Ceding Commission times (ii)
the ratio of (x) to (y), where (x) is the NAIC Reserves attributable to the
Reinsured Contracts held by the Company as of the date of determination
(calculated on a gross basis and without giving effect to the Reinsurer’s Quota
Share ) and (y) is the NAIC Reserves attributable to the Reinsured Contracts
held by the Company at the Effective Date (calculated on a gross basis and
without giving effect to the Reinsurer’s Quota Share).



--------------------------------------------------------------------------------



SCHEDULE C
RECAPTURE PAYMENT FORMULA


The Recapture Payment shall be: (i) the Monthly Settlement (which shall be
expressed as a negative in this calculation if due to the Reinsurer) for the
Monthly Accounting Period ending on the Termination Date; plus (ii) any other
amounts that are due and unpaid by the Reinsurer; plus (iii) interest due on
amounts overdue by the Reinsurer; plus (iv) the Reinsurer’s Quota Share of the
NAIC Reserves attributable to the Reinsured Contracts; plus (v) the Interest
Maintenance Reserve attributable to the Reinsured Risks as of the Recapture
Effective Time; minus (vi) amounts withdrawn from the Trust Account that should
be returned to the Reinsurer pursuant to the terms of the Trust Agreement; minus
(vii) any other amounts that are due and unpaid by the Company; minus (viii)
interest due on amounts overdue by the Company; minus (ix) the Unamortized
Ceding Commission as of the Recapture Effective Time. [REDACTED].





--------------------------------------------------------------------------------



SCHEDULE D
TERMINAL ACCOUNTING SETTLEMENT REPORT
1.    Monthly Settlement for the Monthly Accounting Period ending on the
Termination Date
 
2.    Any other amounts that are due and unpaid by the Reinsurer
 
3.    Interest due on amounts overdue by the Reinsurer
 
4.    Reinsurer’s Quota Share of NAIC Reserves attributable to the Reinsured
Contracts1
 
5.    Interest Maintenance Reserve attributable to the Reinsured Risks as of the
Recapture Effective Time
 
6.    Amount withdrawn from the Trust Account that should be returned to the
Reinsurer
 
7.    Any other amounts that are due and unpaid by the Company
 
8.    Interest due on amounts overdue by the Company
 
9.    Unamortized Ceding Commission as of the Recapture Effective Time
 
Total* = 1 + 2 + 3 + 4 + 5 - 6 - 7 - 8 - 9
 





*[REDACTED].


1Based on the amount that the Company will be required to hold under Applicable
Law immediately after the Recapture Effective Time



--------------------------------------------------------------------------------



SCHEDULE E
EXPENSE ALLOWANCE
The monthly expense allowance shall equal A divided by B, where:
A.
is an amount equal to 0.15% of the NAIC Reserves held by the Reinsurer with
respect to the reinsured variable payout annuity contracts, fixed payout annuity
contracts, immediate annuity contracts and structured settlement contracts as of
the first day of the applicable Monthly Accounting Period.

B.
is twelve (12).










--------------------------------------------------------------------------------



SCHEDULE F-1
MONTHLY REINSURANCE SETTLEMENT REPORT
[see attached]
ilaandcommonwealthannuityrei.jpg [ilaandcommonwealthannuityrei.jpg]



--------------------------------------------------------------------------------



SCHEDULE F-2
SERIATIM DATA REPORT
 See the following reports listed on Schedule H of this Agreement: “Seriatim
Valuation Feeds (excl. Reserves)”, “Seriatim Transaction File” and “Seriatim
Valuation Feeds (incl. Reserves)”.



--------------------------------------------------------------------------------



SCHEDULE F-3
STATEMENT OF NAIC RESERVES
ilanaicreserves.jpg [ilanaicreserves.jpg]



--------------------------------------------------------------------------------



SCHEDULE G
ANNUAL FINANCIAL REPORTS


Report
Frequency
Timing
Sample
Blue Book Note 27 Support
Annual
Calendar Day 40
See attached
Exhibits 5 and 7 Support
Annual
Calendar Day 40
See attached
Exhibit of Annuities & Life Insurance Support
Annual
Calendar Day 40
See attached
Page 7 Support
Annual
Calendar Day 40
See attached




--------------------------------------------------------------------------------



SCHEDULE H
ONGOING REPORTS
Reports from the Company:
Report
Frequency
Timing
Sample
Monthly Cash Flow Report (Payouts & SS)
Monthly
Business Day 5
Refer to excel file titled “Monthly Cashflow Report (Payouts & SS).xlsx”
Seriatim Valuation Feeds (excl. Reserves)
Monthly
Business Day 2
Refer to the following excel files titled:


“Seriatim Valuation Feed (excl Reserves)_Fixed Payout.xlsx”


“Seriatim Valuation Feed (excl Reserves)_Structured Settlements.xlsx”


“Seriatim Valuation Feed (excl Reserves)_Variable Payout.xlsx”


Seriatim Transaction File
Monthly
Business Day 41
Refer to excel file titled “Seriatim Transaction File_Payouts & SS.xlsx”







1A draft of the report for period certain structured settlement contracts will
be provided on Business Day 2.





--------------------------------------------------------------------------------





Report
Frequency
Timing
Sample
Seriatim Valuation Feeds (incl. Reserves)
Monthly
Business Day 4
Refer to the following excel files titled:


“Seriatim Valuation Feed (incl Reserves)_Fixed Payout.xlsx”


“Seriatim Valuation Feed (incl Reserves)_Structured Settlements.xlsx”


“Seriatim Valuation Feed (incl Reserves)_Variable Payout.xlsx”
Tax Reserves
Quarterly
Business Day 7
Refer to excel file titled “Tax Reserves.xlsx”





Reports from the Reinsurer:
Report
Frequency
Timing
Sample
Quarterly RBC Estimate Report
Quarterly
(Q1 – Q3)
Calendar Day 45
See attached

Year-end RBC Report
Annual
Calendar Day 60
See attached




--------------------------------------------------------------------------------



ilaandcommonwealthann_image2.jpg [ilaandcommonwealthann_image2.jpg]




RBC RATIO
To:
[COMPANY]
 
[STREET]
 
[CITY, STATE ZIP]



Re: RBC Ratio
This certification provides the RBC Ratio of the Reinsurer as defined in the
Annuity Reinsurance Agreement between Hartford Life and Annuity Insurance
Company and Commonwealth Annuity and Life Insurance Company, dated [ ] (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Reinsurance Agreement”). As of [DATE], the RBC Ratio of the
Reinsurer was [ ]%. The Reinsurer’s capital and surplus was $[ ], total adjusted
capital was $[ ], and estimated company action level required capital was $[ ].
Capitalized terms not defined herein have the meanings set forth in the
Reinsurance Agreement.
The Certification is executed on [DATE].
Commonwealth Annuity and Life Insurance
Company
 
 
 
Chief Financial Officer




--------------------------------------------------------------------------------



SCHEDULE I
INTEREST MAINTENANCE RESERVE


Existing Interest Maintenance Reserve as of the Effective Date, as relates to:


•
Payout annuity Reinsured Contracts: $2,400,000








--------------------------------------------------------------------------------



SCHEDULE J
COMMISSIONS
Is an amount equal to 0.40% of Separate Account value with respect to the
reinsured variable payout annuity contracts as of the first day of the Monthly
Accounting Period, divided by twelve (12).



--------------------------------------------------------------------------------





EXHIBIT 1
TRUST AGREEMENT
[see attached]



--------------------------------------------------------------------------------



THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]
Exhibit 1
TRUST AGREEMENT
This TRUST AGREEMENT, dated June 1, 2018 (this “Trust Agreement”), among
Commonwealth Annuity and Life Insurance Company, an insurance company organized
under the Laws of the State of Massachusetts (the “Grantor”), Hartford Life and
Annuity Insurance Company, a life insurance company organized under the laws of
the State of Connecticut (the “Beneficiary”), and The Bank of New York Mellon, a
New York banking corporation (the “Trustee”) (the Grantor, the Beneficiary and
the Trustee are hereinafter each sometimes referred to individually as a “Party”
and collectively as the “Parties”).
WITNESSETH:
WHEREAS, pursuant to an Annuity Reinsurance Agreement, dated as of June 1, 2018,
by and between the Beneficiary and the Grantor, the Beneficiary is ceding to the
Grantor, and the Grantor is reinsuring specified fixed immediate and deferred
annuity contracts, variable payout separate account annuity contracts and
structured settlement annuity contracts of the Beneficiary (the “Reinsurance
Agreement”) pursuant to the terms and conditions thereof;
WHEREAS, the Grantor desires to transfer, or cause to be transferred, to the
Trustee for deposit to a trust account (including any sub-accounts thereunder,
the “Trust Account”), pursuant to Article IX of the Reinsurance Agreement,
certain assets as security for the payment and performance by the Grantor of its
obligations under the Reinsurance Agreement;
WHEREAS, the Trustee has agreed to act as trustee hereunder, and to hold such
assets in trust in the Trust Account for the sole use and benefit of the
Beneficiary for such purposes in accordance with the terms and conditions of
this Trust Agreement; and
WHEREAS, this Trust Agreement is made for the sole use and benefit of the
Beneficiary and for the purpose of setting forth the rights, duties and powers
of the Trustee with respect to the Trust Account.
NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:
Section 1.1    Deposit of Assets to the Trust Account.
(a)The Grantor hereby establishes the Trust Account with the Trustee for the
sole use and benefit of the Beneficiary, under the terms set forth herein. The
Beneficiary is required to deposit into the Trust Account as an initial deposit
the assets listed on Schedule I attached hereto, having an aggregate fair market
value satisfying the requirements under Sections 4.3 and 4.4 of the Reinsurance
Agreement, as jointly confirmed in writing by the Grantor and the Beneficiary to
the Trustee. The Trustee shall administer the Trust Account in its name as
trustee for the sole benefit of the Beneficiary. The Trust Account shall be
subject to withdrawal by the Beneficiary and the Grantor solely as provided
herein. The Trustee hereby accepts the Trust Account upon the terms set forth in
this Trust Agreement.


(b)The Grantor shall transfer, or shall cause to be transferred, to the Trustee,
for deposit to the Trust Account, such assets as may be required from time to
time pursuant to the Reinsurance Agreement



--------------------------------------------------------------------------------



including any overcollateralization amount contemplated thereby (all such assets
are herein referred to individually as an “Asset” and collectively as the
“Assets”). The Trustee is authorized and shall have power to receive the Assets
from the Grantor and to hold, invest, reinvest and dispose of the same for the
uses and purposes of and according to the provisions herein set forth. All
Assets shall be maintained by the Trustee in the Trust Account separate and
distinct from all other assets on the books and records of the Trustee and in
accordance with the terms of this Trust Agreement. The Assets shall consist only
of Eligible Investments (as hereinafter defined). All Eligible Investments and
other Assets credited to the Trust Account shall be registered in the name of
the Trustee or its nominee (except for Commercial Mortgage Loans or
participations therein) and shall be held by the Trustee in its capacity as
trustee and securities intermediary hereunder. No such Eligible Investment or
other Asset credited to the Trust Account shall be registered in the name of the
Grantor, payable to the order of the Grantor or endorsed to the Grantor, it
being agreed and understood that title to all Eligible Investments and other
Assets credited to the Trust Account must be held by the Trustee. If any Asset
is no longer an Eligible Investment or becomes impaired, the Grantor shall
promptly substitute or deposit other Assets which meet the requirements of an
Eligible Investment and, if a substitution, having a Book Value greater than or
equal to the Book Value, and having a fair market value greater than or equal to
the fair market value, of such substituted Asset; provided, however, that the
total value of the Assets held in the Trust Account, to the extent required, is
equal to or exceeds the Required Balance, in compliance, and as calculated in
accordance, with Exhibit C hereto. The Trustee shall accept for deposit into the
Trust Account any asset transferred to the Trustee from time to time by the
Beneficiary pursuant to a written directive and designated to be deposited into
the Trust Account, and all such assets shall be considered “Assets” for purposes
of this Agreement and shall be subject to the provisions of this Agreement. The
Trustee shall have no duty or responsibility to determine whether any Assets
constitute Eligible Investments or to determine the fair market value of any
Assets held in the Trust Account. The Grantor shall be solely responsible for
making such determinations.
(c)The Grantor hereby represents and warrants (i) that any Assets transferred by
the Grantor to the Trustee for deposit to the Trust Account will be in such form
that the Beneficiary whenever necessary may, and the Trustee upon direction by
the Beneficiary will, negotiate any such Assets without consent or signature
from the Grantor or any other Person or entity in accordance with the terms of
this Trust Agreement, (ii) that all Assets transferred by the Grantor to the
Trustee for deposit into the Trust Account will consist only of Eligible
Investments, (iii) that Grantor has, at the time of transfer into this Trust
Account, conveyed to the Trustee good and marketable title to the Assets to be
so transferred and each such Asset shall be at the time of transfer free and
clear of all claims, liens, interests and encumbrances (other than those arising
under this Trust Agreement) and (iv) that Grantor will not cause the Trustee to
take any action that would create, incur, assume or permit any claim, lien or
encumbrance on any Asset in the Trust Account (other than those arising under
this Trust Agreement).
(d)Prior to depositing the Assets into the Trust Account, and from time to time
thereafter as required, the Grantor shall execute assignments, endorsement in
blank, or transfer legal title to the Trustee of all shares, obligations or
other Assets requiring assignments, so that the Beneficiary whenever necessary
may, and the Trustee upon the direction by the Beneficiary will, negotiate any
such Assets without the consent or signature from the Grantor or any other
Person or entity.
(e)The parties recognize that certain Assets will not be readily negotiable and
that certain notices, opinions of counsel, representations and/or consents will
be required for the Beneficiary to obtain good and marketable title to such
Assets. In the event any such Asset is not readily negotiable, the Trustee shall
only be required to deliver the Asset, together with any assignment or other
document related to such Asset and previously actually deposited with the
Trustee, to the Beneficiary in accordance with a Beneficiary Request for
Withdrawal (as hereinafter defined). Any notice, opinion of counsel,
representation or consent required to negotiate the Assets shall be provided by
the Beneficiary for the initial deposit described in Section 1.1(a), and by the
Grantor for any other conveyance of Assets to the Trust Account.





--------------------------------------------------------------------------------



Section 1.2.    Deposit of Commercial Mortgage Loans.
(a)     In the case of Commercial Mortgage Loans, the Grantor shall effect such
transfer through delivery by the Grantor to the Trustee of a complete and
accurate set of the related Loan Assignment Documents.
(b)    In the case of Eligible Investments that are Commercial Mortgage Loans,
the Grantor grants to the Trustee all powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein. Subject to the terms, conditions and limitations set forth in this
Agreement, the Trustee may execute and deliver in the name of the Grantor or the
Beneficiary, as permitted by Section 2 of this Agreement, as the case may be,
any assignments, stock or bond powers or other documents or instruments which
the Trustee deems necessary or convenient and proper (1) to sell, assign,
transfer, or make other disposition of any security or other property in the
Trust Account; provided that the Trustee shall only sell, assign, transfer or
dispose of any Commercial Mortgage Loan in accordance with this Agreement and by
sale, assignment or transfer of the whole Commercial Mortgage Loan; (2) to take
any necessary action in relation to any such security or property as required
pursuant to Section 1.2(c); or (3) to obtain any payment due, but only as
instructed by the Grantor or the Beneficiary in accordance with the terms of
this Agreement. Each of the Trustee and the Beneficiary is hereby authorized and
empowered hereunder (x) to prepare and file, on behalf of itself or either of
them, any UCC-3 assignment, and (y) and record any assignments delivered as to a
Loan Assignment Document in the related real property records, in each case in
connection with the withdrawal of any Commercial Mortgage Loan pursuant to a
Beneficiary Request for Withdrawal or in connection with the sale, assignment or
transfer of any Commercial Mortgage Loan.
(c)    (i)    In connection with the deposit of any Commercial Mortgage Loan
into the Trust Account on the date of the closing of the transactions
contemplated in the Reinsurance Agreement (the “Closing” and such date, the
“Closing Date”): (A) the Beneficiary shall (x) deliver (or cause to be
delivered) to the Trustee a complete and accurate set of the executed originals
of related Loan Assignment Documents (other than Trailing Documents, only copies
of executed originals of which will be delivered) together with a CML Assignment
Document Certification from the Beneficiary, and (y) deliver to the Grantor
copies of such Loan Assignment Documents. The Trustee shall provide a Custody
Transmission to the Grantor and the Beneficiary with respect to every Commercial
Mortgage Loan deposited in the Trust Account in connection with the Closing (X)
within six (6) Business Days following the Trustee’s receipt of the Loan
Assignment Documents in accordance with this Section 1.2(c)(i), (Y) on a monthly
basis concurrently with the delivery of the Monthly Statement, and (Z) upon the
written request of the Beneficiary or Grantor. For the avoidance of doubt,
delivery of the Loan Assignment Documents in connection with the Closing shall
be the Beneficiary’s responsibility.
(ii)    In connection with any subsequent deposit of any Commercial Mortgage
Loan into the Trust Account after the Closing Date, (A) the Grantor shall (x)
deliver (or cause to be delivered) to the Trustee a complete and accurate set of
the executed originals of the related Loan Assignment Documents (other than
Trailing Documents, only copies of executed originals of which will be
delivered) together with a CML Assignment Document Certification, and (y)
deliver to the Beneficiary copies of such Loan Assignment Documents. The Trustee
shall provide a Custody Transmission to the Grantor and the Beneficiary with
respect to every Commercial Mortgage Loan deposited in the Trust Account
subsequent to the Closing (X) as promptly as possible, but in no event later
than fifteen (15) Business Days after such receipt, (Y) on a monthly basis
concurrently with the delivery of the Monthly Statement, and (Z) upon the
written request of the Beneficiary or Grantor. For the avoidance of doubt,
delivery of the Loan Assignment Documents subsequent to the Closing shall be the
Grantor’s responsibility.
(iii)    Upon its receipt of the Loan Assignment Documents relating to any
Commercial Mortgage Loan, Trustee shall compare the delivered Loan Assignment
Documents to the related CML Assignment Document Certification and shall provide
all related Custody Transmissions to the



--------------------------------------------------------------------------------



Grantor and the Beneficiary within the time frames set forth in paragraphs
(c)(i)(X) and (c)(ii)(X) above, as applicable, and if the Trustee shall
determine that such documents do not substantially conform to the description of
such documents specified in the CML Assignment Document Certification, delivered
by the Grantor or the Beneficiary (as applicable) to the Trustee in respect of
such Commercial Mortgage Loan, or if for any reason the Trustee is unable to
confirm that the documents are as specified in such CML Assignment Document
Certification, the Trustee shall identify such Commercial Mortgage Loan, as
having an exception (an “Exception”) on the applicable Custody Transmission.
With respect to any deposit of Commercial Mortgage Loans into the Trust Account,
the Grantor, or the Beneficiary, as applicable, shall be solely responsible for
delivering to the Trustee in a timely manner each and every Loan Assignment
Document required for each Commercial Mortgage Loan deposited into the Trust,
and for completing or correcting any missing, incomplete or inconsistent
documents and the Trustee shall not be responsible or liable for taking any
action to ensure the Grantor or Beneficiary has complied with its delivery
obligation hereunder, causing any other Person to do so or notifying the Grantor
that any such action has or has not been taken. A Commercial Mortgage Loan shall
be deemed an Asset in the Trust Account only after the Trustee has delivered a
completed Custody Transmission to the Beneficiary in respect of such Commercial
Mortgage Loan, confirming that all originals of the executed Loan Assignment
Documents or (solely with respect to Trailing Documents, copies thereof) have
been received by the Trustee with no Exceptions, and if an Exception is noted by
the Trustee on the Custody Transmission, only after all Exceptions have been
addressed to the Trustee’s reasonable satisfaction and originals of the executed
Loan Assignment Documents or (solely with respect to Trailing Documents, copies
thereof) have been received by the Trustee.
(iv)    With respect to the Trailing Documents: (x) the Parties acknowledge that
the Trailing Documents are not required for the initial deposit and acceptance
of a Commercial Mortgage Loan in the Trust Account; (y) the Grantor covenants
that, upon its receipt of a Trailing Document, it shall promptly provide such
Trailing Document to the Trustee; and (z) in the event that the Trailing
Documents with respect to any Commercial Mortgage Loan are not so provided
within ninety (90) days following such initial deposit and acceptance, such
Commercial Mortgage Loan shall cease to be an “Asset” for the purposes of this
Agreement, in each case until all Trailing Documents are delivered to the
Trustee.
(v)    Notwithstanding paragraphs (c)(i), (c)(ii) and (c)(iii) above, it is
herein acknowledged that, in accepting a deposit of any Commercial Mortgage Loan
into the Trust Account, the Trustee shall be under no duty or obligation to
inspect, review or examine the actual content or substance of any related Loan
Assignment Documents, any other loan document, security document or any other
related document, instrument or agreement or to determine that they are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face. In no event shall the Trustee be responsible for the preparation of
any Loan Assignment Documents, any other loan document, security document or any
other instruments, agreements or documents relating to the Commercial Mortgage
Loan or required for the deposit of the Commercial Mortgage Loan into the Trust
Account or for the expenses of such preparation or any other costs related
thereto, including any filing fees therefor.
(vi)    The Trustee’s administrative obligations hereunder in respect of the
Commercial Mortgage Loans shall be limited to (x) the preparation and delivery
of a Custody Transmission in respect of each Commercial Mortgage Loan, including
notation of any Exceptions, and (y) the execution of instruments or other
documents provided to it, including Trustee Loan Assignment Documents, and the
Trustee shall take no action with respect to any Commercial Mortgage Loan or



--------------------------------------------------------------------------------



any Underlying Asset, except at the written direction of the Grantor or the
Beneficiary, as applicable, or as otherwise permitted pursuant to this
Agreement. Any compensation and expenses payable to any servicer under the
Servicing Agreements shall be paid by the Grantor, and, if charged to and paid
by the Trustee (it being understood that the Trustee has no obligation to pay
any such amounts), shall be reimbursed as expenses of the Trustee by the Grantor
in accordance with Section 9(a); provided that any such compensation and
expenses may be payable out of assets in the Trust Account or Income Account.
With respect to any assignment and assumption agreement relating to a Commercial
Mortgage Loan, the Trustee is hereby authorized and directed, not in its
individual capacity but solely in its capacity as Trustee, to execute and
deliver such assignment and assumption agreements presented to the Trustee for
execution from time to time. To the extent that, under the assignment and
assumption agreements, the Trustee as assignee has undertaken or assumed any
obligations or made any representations, warranties or covenants, such
obligations, representations, warranties or covenants shall not be those of the
Trustee, but shall instead be those of the Grantor and the Grantor shall perform
or cause to be performed all such obligations, representations, warranties or
covenants.
(d)    The Grantor hereby represents, warrants and covenants (i) that any assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary whenever necessary may, and the Trustee
upon direction by the Beneficiary may, negotiate any such assets without consent
or signature from the Grantor or any Person in accordance with the terms of this
Agreement; and (ii) that all assets delivered (or caused to be delivered) by the
Grantor to the Trustee for deposit to the Trust Account will consist only of
Eligible Investments at the time of such transfer. In furtherance of the
foregoing, the Grantor shall take such actions that shall become necessary or
appropriate to maintain the assignability of Commercial Mortgage Loans held in
the Trust Account during the term of this Agreement, including but not limited
to, obtaining any consents necessary to transfer any Commercial Mortgage Loans
to or from the Trust Account. The Grantor hereby represents, warrants and
covenants with the Beneficiary and the Trustee that any consents required to
effect any sale, transfer or assignment with respect to any Commercial Mortgage
Loan have been or will have been obtained prior to the deposit of such
Commercial Mortgage Loan into the Trust Account. The Trustee shall have no
responsibility whatsoever to determine at any time whether any Assets are or
continue to be Eligible Investments.


Section 2.    Withdrawal of Assets from the Trust Account.


(a)    The Beneficiary shall have the right, at any time and from time to time,
to withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for withdrawal substantially in the form of Exhibit A
attached hereto (the “Beneficiary Request for Withdrawal”), signed by two (2)
duly authorized officers of the Beneficiary, such Assets as are specified in
such Beneficiary Request for Withdrawal. The Beneficiary shall simultaneously
deliver a copy of such notice to the Grantor; provided, however, that the
Trustee shall not be required to confirm delivery of such copy. Such withdrawal
by the Beneficiary shall be made only in the circumstances permitted by Section
9.8(a) of the Reinsurance Agreement (the text of which section is set forth on
Exhibit C to this Agreement) and then only in the amount permitted to be
withdrawn pursuant to Section 9.8(a). The Beneficiary shall not submit the
Beneficiary Request for Withdrawal except as permitted by the immediately
preceding sentence. The Beneficiary shall acknowledge in writing receipt of any
such Assets withdrawn from the Trust.
(b)    Upon receipt of a Beneficiary Request for Withdrawal in accordance with
Section 2(a) above, the Trustee shall as soon as practicable, but in no event
later than two (2) Business Days, take any and all steps necessary to transfer
the Assets specified in such Beneficiary Request for Withdrawal, and shall
deliver such Assets to or for the account of the Beneficiary or such designee as
specified in such Beneficiary Request



--------------------------------------------------------------------------------



for Withdrawal; provided, however, that such transfer shall occur no later than
two (2) Business Days following receipt of such request. The Trustee agrees to
notify the Grantor of the occurrence of any such withdrawal by the Beneficiary
within two (2) Business Days following such delivery. In addition, the
Beneficiary agrees with Grantor that it shall provide a certificate to the
Grantor in the form of Exhibit E attached hereto, certifying that the withdrawal
has been made in accordance with Section 9.8(a) of the Reinsurance Agreement,
within the two (2) Business Day period as required therein.
(c)    Without limiting the applicability of the foregoing, in connection with
the withdrawal of any Commercial Mortgage Loan, the Beneficiary shall direct the
Trustee in writing to, and the Trustee shall, in its capacity as Trustee and not
in its individual capacity, date, as applicable, the Trustee Loan Assignment
Documents to endorse and transfer the Commercial Mortgage Loan to the
Beneficiary, and the Trustee shall reasonably cooperate with the Beneficiary in
providing any information or documentation necessary to effect such assignment
(to the extent such information or documentation exists and is in the possession
or control of the Trustee). The Grantor hereby grants the Beneficiary a limited
power of attorney to act on the behalf of the Grantor to the extent (and only to
such extent) necessary to obtain the consents or approvals required to effect
the transfer of any Commercial Mortgage Loan in connection with any withdrawal
by the Beneficiary permitted hereunder, and the Grantor shall reasonably
cooperate with the Beneficiary in providing any information or documentation
necessary to effect such sale, transfer or assignment. In the event that the
Beneficiary withdraws a Commercial Mortgage Loan from the Trust Account pursuant
to this Agreement, then, unless otherwise agreed upon by the Grantor and the
Beneficiary in writing with notice to the Trustee, only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan then in the Trust Account may be assigned
or transferred to the Beneficiary.
(d)    (1)    Unless and until a Notice of Exclusive Control is given to the
Trustee pursuant to Section 11, the Grantor may, at any time and from time to
time, withdraw from the Trust Account, after providing written notice to the
Trustee. Grantor may make such request using the form of certificate and request
for withdrawal substantially in the form of Exhibit B attached hereto (the
“Grantor Request for Withdrawal”), signed by duly authorized officers of the
Grantor, and specifying such Assets Grantor intends to withdraw. Such withdrawal
by the Grantor may be made only pursuant to Section 9.6 of the Reinsurance
Agreement (the text of which section is set forth on Exhibit C to this
Agreement).
(2)    The Grantor shall acknowledge in writing receipt of any such Assets
withdrawn from the Trust.
(e)    Upon receipt of a Grantor Request for Withdrawal in accordance with
Section 2(d) above, the Trustee shall take any and all steps necessary to
transfer the Assets specified in such Grantor Request for Withdrawal, and shall
deliver such Assets to or for the account of the Grantor or such designee as
specified in such Grantor Request for Withdrawal (i) no later than two (2)
Business Days following receipt of such request, if (A) such request is in
respect of any withdrawal and transfer of cash in connection with the payment by
the Grantor of an amount specified in a Monthly Reinsurance Settlement Report
and (B) the conditions in clauses (x) and (a) through (c) in Section 9.6 of the
Reinsurance Agreement are all met or (ii) on the fifth Business Day following
the date of such Grantor Request for Withdrawal, in respect of all other
requests made pursuant to Section 9.6 of the Reinsurance Agreement unless
Beneficiary shall have objected to such withdrawal in writing within such five
(5) Business Day period. The Trustee shall provide notice to the Beneficiary of
the withdrawal within two (2) Business Days following such delivery. In
addition, in respect of a withdrawal pursuant to clause (i) of this Section
2(e), the Grantor shall provide a certificate to the Beneficiary in the form of
Exhibit D attached hereto, certifying that such withdrawal has been made in
accordance with Section 9.6 of the Reinsurance Agreement, within such two (2)
Business Day period.
(f)    Without limiting the applicability of the foregoing, in the event that
the Grantor makes a demand to the Trustee to withdraw a Commercial Mortgage Loan
held in the Trust Account under this Section 2, then only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation



--------------------------------------------------------------------------------



interest in a Commercial Mortgage Loan may be withdrawn by the Grantor;
provided, further, that in connection with any withdrawal of any Commercial
Mortgage Loan hereunder, the Grantor or the applicable investment manager shall
(A) direct the Trustee in writing to, and the Trustee shall, execute and return
the Trustee Loan Assignment Documents to the Grantor and (B) obtain any consents
required to effect such sale, transfer or assignment, and the Trustee shall
reasonably cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such withdrawal (to the extent
such information or documentation exists and is in the possession or control of
the Trustee); provided that, for the avoidance of doubt, the Grantor shall be
permitted to release single assets from the Commercial Mortgage Loans
encumbering multiple assets by payment of the applicable release price, as
confirmed by the Grantor and Beneficiary, received thereunder to the Trustee
(e.g., release of a single condo unit in a condominium encumbered by the
Commercial Mortgage Loan).
(g)    In the event of any dispute between, or conflicting claims by or between,
the Grantor and the Beneficiary concerning the right of the Grantor or the
Beneficiary to initiate a withdrawal of Assets pursuant to this Section 2, the
Trustee shall, notwithstanding such dispute or conflicting claims, promptly, and
without further inquiry, comply with the terms of any Beneficiary Request for
Withdrawal or Grantor Request for Withdrawal (collectively a “Withdrawal
Notice”) received by it in accordance with this Agreement, provided, however,
that the Trustee shall not be or become liable in any way to the Grantor or the
Beneficiary for complying with such Withdrawal Notice and the Trustee shall be
fully and completely indemnified in accordance with the provisions of Section 9
hereof.
(h)    The Trustee shall enable the Beneficiary to view each deposit to, or
withdrawal from, the Trust Account by providing the Beneficiary access to the
Trustee’s online portal with respect to the Trust Account.
(i)    Subject to Section 1(b) and Section 4, in the absence of a Beneficiary
Request for Withdrawal or a Grantor Request for Withdrawal, the Trustee shall
allow no substitution or withdrawal of any Asset from the Trust Account.
Section 3.    Application of Assets.
(a)    The Beneficiary shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Grantor under
Section 9.8(a) of the Reinsurance Agreement that have not been satisfied within
five (5) Business Days after a demand therefor by the Beneficiary.
(b)    The Trustee shall have no responsibility whatsoever to determine that any
Assets withdrawn from the Trust Account pursuant to Section 2 of this Agreement
will be used and applied in the manner contemplated by paragraph (a) of this
Section 3.
Section 4.     Redemption, Investment and Substitution of Assets.
(a)    The Trustee shall surrender for payment all maturing Assets and all
Assets called for redemption, and deposit the principal amount of the proceeds
of any such payment to the Trust Account.
(b)    The Grantor may retain (and pay the service fees of) one or more
professional asset managers (each, an “Asset Manager”) to manage and make
investment decisions with regard to the Assets held by the Trustee in the Trust
Account, including any sub-accounts thereunder. The initial Asset Managers shall
be Hartford Investment Management Company and the Grantor. The Grantor shall
cause the Asset Managers to comply with the investment guidelines attached
hereto as Exhibit F (the “Investment Guidelines”), which sets forth the division
of duties between such parties with respect to making investment decisions,
including what instructions such parties may provide to the Trustee. From time
to time, at the written order and direction of the Grantor or any Asset Manager
(with respect to the Assets managed by such Asset Manager), the Trustee shall
invest Assets in the Trust Account in Eligible Investments.
(c)    From time to time and in accordance with Section 9.7 of the Reinsurance
Agreement (the text of which section is set forth on Exhibit C to this
Agreement), the Grantor or any Asset Manager (with respect to the Assets managed
by such Asset Manager) may provide notice to the Trustee and the Beneficiary of
its desire to substitute specified Assets in the Trust Account with Eligible
Investments having an aggregate Book Value greater than or equal to the
aggregate Book Value of such Assets being replaced and having an aggregate



--------------------------------------------------------------------------------



fair market value greater than or equal to the aggregate fair market value of
such Assets being replaced, so long as following such substitution all assets in
the Trust Account are Eligible Investments. Such notice of substitution shall be
substantially in the form of Exhibit G, attached, and shall specify by CUSIP the
specific assets to be deposited in, and withdrawn from, the Trust Account, and
shall contain a certification to the Trustee and the Beneficiary that the assets
to be deposited in the Trust Account are Eligible Investments. Five (5) Business
Days after receipt of such notice from the Grantor or any Asset Manager by the
Trustee, the Trustee shall distribute the specified assets to the Grantor or
applicable Asset Manager upon receipt of the specified assets from the Grantor
or the applicable Asset Manager. The Trustee shall have no responsibility
whatsoever to determine the aggregate Book Value of such substituted Assets or
that such substituted Assets constitute Eligible Investments.
(d)    All investments and substitutions of securities referred to in Section
4(b) and Section 4(c) above shall be in compliance with the definition of
“Eligible Investments” in Section 14 of this Trust Agreement. Any instruction or
order concerning such investments or substitutions of securities shall be
referred to herein as an “Investment Order”. The Trustee shall execute
Investment Orders and settle securities transactions by itself or by means of an
agent or broker. The Trustee shall not be responsible for any act or omission,
or for the solvency, of any such agent or broker.
(e)    Any investment orders related to the sale, transfer or assignment of any
Commercial Mortgage Loan (other than in connection with a substitution or
exchange covered under Section 4(c) or Section 4(j)) shall only be effected by
the Grantor or the applicable investment manager in accordance with Section
12(a).
(f)    When the Trustee is directed to deliver Assets against payment, delivery
will be made in accordance with generally accepted market practice.
(g)    Any loss incurred from any investment pursuant to the terms of this
Section 4 shall be borne exclusively by the Trust Account.
(h)    All items of income, gain, expense and loss recognized in the Trust
Account shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Grantor.
(i)    Without limiting the applicability of the foregoing and subject to the
Reinsurance Agreement, with respect to the Commercial Mortgage Loans, in the
substitution notice to the Trustee, the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, for the Commercial
Mortgage Loan being replaced, and (2) obtain any consents required to effect
such substitution, and the Trustee shall reasonably cooperate with the Grantor
or the investment manager in providing any information or documentation
necessary to effect such substitution (to the extent such information or
documentation exists and is in the possession or control of the Trustee). The
Grantor may from time to time designate a third party in the substitution notice
to whom the Trustee Loan Assignment Documents, including the original Note and
the Loan Assignment Allonge or the Participation Certificate, as applicable
shall be delivered.
(j)    Subject to the Reinsurance Agreement and the provisions of this Section
4(j), the Grantor shall also have the right, at any time and from time to time,
to withdraw from the Trust Account, subject only to three (3) Business Days’
prior written notice from the Grantor to the Trustee and the Beneficiary in the
form attached hereto as Exhibit H (a “Grantor Servicing Notice”), such
Commercial Mortgage Loan or Commercial Mortgage Loans as are specified in such
Grantor Servicing Notice, which notice shall include a certification by the
Grantor to the Trustee and the Beneficiary that the withdrawal of the Commercial
Mortgage Loan or Commercial Mortgage Loans is required in connection with (i)
the pay-off of any Commercial Mortgage Loan, (ii) the sale of a Commercial
Mortgage Loan by the Grantor or (iii) the modification, servicing,
restructuring, foreclosure, deed-in-lieu or other liquidation of any Commercial
Mortgage Loan. In the Grantor Servicing Notice delivered in connection with any
withdrawal of any Commercial Mortgage Loan pursuant to this Section 4(j), the
Grantor or the applicable investment manager shall (1) direct the Trustee in
writing to, and the Trustee shall, in its capacity as Trustee and not in its
individual



--------------------------------------------------------------------------------



capacity, execute and deliver to the Grantor, the Trustee Loan Assignment
Documents, and (2) obtain any consents required to effect such withdrawal, and
the Trustee shall reasonably cooperate with the Grantor or the investment
manager in providing any information or documentation necessary to effect such
withdrawal (to the extent such information or documentation exists and is in the
possession or control of the Trustee). The Grantor may from time to time
designate a third party in a Grantor Servicing Notice to whom the Trustee Loan
Assignment Documents, including the original Note and the Loan Assignment
Allonge or the Participation Certificate, as applicable shall be delivered. The
Grantor Servicing Notice shall include a certification that, as applicable, (A)
the proceeds from a transaction of the type described in clause (i) or (ii) of
the first sentence of this Section 4(j) will be paid into the Trust Account
within three (3) Business Days; or (B) in the case of clause (iii) of the first
sentence of this Section 4(j), that any net cash proceeds from such foreclosure
sale or liquidation shall be paid into the Trust Account within three (3)
Business Days. For avoidance of doubt, in the event that the Grantor comes into
possession of any cash proceeds, the Grantor acknowledges and agrees (i) that it
holds such proceeds in trust for the benefit of the Beneficiary, and (ii) that
it will transfer such proceeds to the Trust Account as soon as reasonably
practical following receipt by the Grantor, except in each case, to the extent
that it has previously deposited other Assets into the Trust Account to replace
some or all of the value of the withdrawn Commercial Mortgage Loan. The
withdrawal of a Commercial Mortgage Loan pursuant to this Section 4(j) shall
reduce the Book Value or fair market value, as applicable, of the Assets in the
Trust Account by the value of the asset so withdrawn in the event the Grantor
does not deposit such cash proceeds, and/or other Assets (which may include a
modified or restructured Commercial Mortgage Loan with a Book Value or fair
market value, as applicable, at least equal to the value of such withdrawn
Commercial Mortgage Loans), within three (3) Business Days following such
withdrawal. For the avoidance of doubt, in no event shall real estate owned
resulting from any such foreclosure, deed-in-lieu or other liquidation be
deposited into the Trust Account. Notwithstanding anything herein to the
contrary, at no time shall the value of any Commercial Mortgage Loans “in
transit” (i.e., such Commercial Mortgage Loan is withdrawn from the Trust
Account for one of the purposes set forth in clause (i) through (iii) of this
Section 4(j) without simultaneously being replaced with Eligible Investments
with the same value) under this Section 4(j) exceed $50 million. The Grantor
shall not be required to present any other statement or document in addition to
a Grantor Servicing Notice in order to withdraw any Commercial Mortgage Loan,
and the Grantor shall acknowledge receipt of any Commercial Mortgage Loans,
withdrawn from the Trust Account upon request by the Trustee. The Trustee shall
have no liability or responsibility to verify or determine the occurrence of any
event or condition giving rise to the Grantor’s right to withdraw Commercial
Mortgage Loans from the Trust Account pursuant to a Grantor Servicing Notice or
to monitor the Grantor’s compliance with its obligation to deposit proceeds of
any withdrawn Asset, and the Trustee shall be fully protected in relying
conclusively on the Grantor Servicing Notice.
Section 5.    The Income Account. (a) All payments of interest, dividends and
other income in respect to Assets in the Trust Account (it being agreed that
with respect to Commercial Mortgage Loans, such amounts shall be deposited in
the Income Account after retention by the related servicer of required escrows
and reserves to the extent contemplated pursuant to the terms of the applicable
loan agreement and the Servicing Agreement) shall be the property of the Grantor
and shall be deposited by the Trustee subject to deduction of the Trustee’s
compensation and expenses as provided in Section 9 of this Agreement, in a
separate income column of custody ledger (the “Income Account”) established and
maintained by the Grantor at an office of the Trustee. The Grantor, upon written
notice to the Trustee, may withdraw amounts from the Income Account at any time
and from time to time. Any interest, dividend or other income automatically
posted and credited on the payment date to the Income Account which is not
subsequently received by the Trustee shall be reimbursed by the Grantor to the
Trustee and the Trustee may debit the Income Account for this purpose.
(b)    To the extent received from a servicer under any Servicing Agreements the
Grantor shall deliver (i) to the Trustee monthly remittance reports that detail
the payments of Net Collections, interest and other income received in respect
of each of the Commercial Mortgage Loans, and (ii) in accordance with



--------------------------------------------------------------------------------



the applicable Servicing Agreement(s) for deposit into the Trust Account, all
Net Collections generated by Commercial Mortgage Loans in the Trust Account, it
being agreed that Grantor may satisfy such obligations by causing servicer to
deliver such reports and amounts directly to the Trustee. To the extent that the
Trustee receives in the Trust Account such income together with principal in a
single payment, the Trustee shall, in accordance with the information contained
in the monthly remittance reports to be delivered by or on behalf of the Grantor
as provided below, allocate such income to the Income Account. For the avoidance
of doubt, no principal payments on any of the Commercial Mortgage Loans shall be
deposited into the Income Account.
Section 6.    Right to Vote Assets. Whenever there are voluntary rights that may
be exercised or alternate courses of action that may be taken by reason of the
Grantor’s ownership of Eligible Investments, the Grantor or its designee shall
be responsible for making any decisions relating thereto and for directing the
Trustee to act. The Trustee shall notify the Grantor or its designee of rights
or discretionary actions with respect to Eligible Investments as promptly as
practicable under the circumstances, provided that the Trustee has actually
received notice of such right or discretionary corporate action from the
relevant depository, etc. Absent actual receipt of such notice, the Trustee
shall have no liability for failing to so notify the Grantor or its designee.
Absent the Trustee’s timely receipt of instructions, the Trustee shall not be
liable for failure to take any action relating to or to exercise any rights
conferred by such Eligible Investments.
Section 7.    Additional Rights and Duties of the Trustee.
(a)    Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary whenever
necessary may, or the Trustee upon direction by the Beneficiary will, negotiate
such Asset without consent or signature from the Grantor or any Person or entity
other than the Trustee in accordance with the terms of this Trust Agreement.
(b)    The Trustee shall be under no obligation to determine whether or not any
instructions given by the Grantor and Beneficiary are contrary to any provision
of law. It is understood and agreed that the Trustee’s duties are solely those
set forth herein and that the Trustee shall have no duty to take any other
action unless specifically agreed to by the Trustee in writing. Without limiting
the generality of the foregoing, the Trustee shall not have any duty to advise,
manage, supervise or make recommendations with respect to the purchase,
retention or sale of Assets with respect to any Assets in the Trust Account as
to which a default in the payment of principal or interest has occurred or to be
responsible for the consequences of insolvency or the legal inability of any
broker, dealer, bank or other agent employed by the Grantor or Trustee with
respect to the Assets. The Trustee agrees to use reasonable efforts to advise
the Grantor and the Beneficiary of the occurrence of any default with respect to
securities held in trust hereunder to the extent that it has received notice of
same.
(c)    The Trustee shall accept and open all mail directed to the Grantor or the
Beneficiary in care of the Trustee.
(d)    The Trustee shall have no responsibility whatsoever to determine that any
Assets in the Trust Account are or continue to be Eligible Investments or to
determine the value of any Asset.
(e)    The Trustee shall furnish to the Grantor and the Beneficiary a statement
(the “Asset Statement”), containing (i) a description of all of the Assets in
the Trust Account and (ii) information pertaining to all deposits, withdrawals
and substitutions made during the statement period, upon the inception of the
Trust Account and at the end of each calendar month thereafter; provided,
however, the Asset Statement shall not include any other information regarding
Commercial Mortgage Loans or Bank Loans (which shall be reported on the
applicable Custody Transmission). The Asset Statement shall be delivered within
five (5) Business Days following the end of each such calendar month. The Asset
Statement to be delivered pursuant to this Section 7(e) shall be deemed
delivered by the Trustee to the Grantor and the Beneficiary to the extent that
prior to the end of such calendar month, the Grantor and the Beneficiary, as the
case may be, had requested and been given access to the Trustee’s automated data
system affording on-line access to Trust Account information and such
information is posted by the Trustee on such system within the relevant period.



--------------------------------------------------------------------------------



(f)    The Trustee shall keep full and complete records of the administration of
the Trust Account in accordance with all applicable law. Upon the request of the
Grantor or the Beneficiary, the Trustee shall promptly permit the Grantor or the
Beneficiary, their respective agents, employees, independent auditors and
regulatory authorities to examine, audit, excerpt, transcribe and copy, during
the Trustee’s normal business hours, any books, documents, papers and records
relating to the Trust Account or the Assets.
(g)    (1) Unless otherwise provided in this Trust Agreement, the Trustee is
authorized to follow and rely upon all instructions given by officers named in
incumbency certificates furnished to the Trustee from time to time by the
Grantor, any relevant Asset Manager and the Beneficiary, respectively, and by
attorneys-in-fact acting under written authority furnished to the Trustee by the
Grantor or the Beneficiary, including, without limitation, instructions given by
letter, facsimile transmission or electronic media, if the Trustee reasonably
believes such instructions to be genuine and to have been signed, sent or
presented by the proper party or parties. The Trustee shall not incur any
liability to anyone resulting from actions taken by the Trustee in reliance in
good faith on such instructions. The Trustee shall not incur any liability in
executing instructions (i) from any attorney-in-fact prior to receipt by it of
notice of the revocation of the written authority of the attorney-in-fact or
(ii) from any officer of the Grantor or the Beneficiary named in an incumbency
certificate delivered hereunder prior to receipt by it of a more current
certificate. Each of the Grantor and the Beneficiary acknowledges and agrees
that it is fully informed of the protections and risks associated with the
various methods of transmitting instructions to the Trustee, and that there may
be more secure methods of transmitting instructions than the method selected by
the sender. Each of the Grantor and the Beneficiary agrees that the security
procedures, if any, to be followed in connection with a transmission of
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.
(2)    Funds Transfers. With respect to any “funds transfer,” as defined in
Article 4-A of the Uniform Commercial Code, the following security procedure
will apply: payment instruction of the Grantor or the Beneficiary, as the case
may be, is to include the name and (in the case of a facsimile) signature of the
Person initiating the funds transfer request. If the name is listed as an
Authorized Person on the relevant account, the Trustee will confirm the
instructions by telephone call to any Person listed as an Authorized Person on
the account, who may be the same Person who initiated the instruction. When
calling back, the Trustee will request from the staff member of the Grantor or
the Beneficiary, as the case may be, his or her name. If the name is listed in
the Trustee’s records as an Authorized Person, the Trustee will confirm the
instructions with respect to amount, names and numbers of accounts to be charged
or credited and other relevant reference information. Where the Agreement
contemplates joint payment instructions from the Grantor and Beneficiary, the
Trustee shall call back both the Grantor and Beneficiary. Each of the Grantor
and Beneficiary acknowledges that Trustee has offered such Grantor and
Beneficiary other security procedures that are more secure and are commercially
reasonable for such Grantor and Beneficiary, and that such Grantor and
Beneficiary has nonetheless chosen the procedure described in this paragraph.
Each of the Grantor and the Beneficiary agrees to be bound by any payment order
issued in its name, whether or not authorized that is accepted by the Trustee in
accordance with the above procedures. When instructed to credit or pay a party
by both name and a unique numeric or alpha-numeric identifier (e.g. ABA number
or account number), the Trustee, and any other bank participating in the funds
transfer, may rely solely on the unique identifier, even if it identifies a
party different than the party named. This applies to beneficiaries as well as
any intermediary bank. Each of the Grantor and Beneficiary agrees to be bound by
the rules of any funds transfer network used in connection with any payment
order accepted by the Trustee hereunder. The Trustee shall not be obliged to
make any payment or otherwise to act on any instruction notified to it under
this Agreement if it is unable to validate the authenticity of the request by
telephoning an Authorized Person who has not executed the relevant request or
instruction of the relevant Grantor and Beneficiary. Payment or otherwise to act
on any instruction by Authorized Person of the relevant Grantor and Beneficiary
will be made by the Trustee within three (3) Business Days after Trustee’s
verification of instructions as set forth



--------------------------------------------------------------------------------



above. A “Business Day” shall mean any day on which banks in the State of New
York, the Commonwealth of Massachusetts and the State of Connecticut are open
for business.


Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Trustee pursuant to this authorization prior to the
Trustee’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment shall not be affected by such notice.
(h)    The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Trust Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Trust
Agreement against the Trustee.
(i)    No provision of this Trust Agreement shall require the Trustee to take
any action which, in the Trustee’s reasonable judgment, would result in any
violation of this Trust Agreement or any provision of law.
(j)    The Trustee may confer with counsel of its own choice in relation to
matters arising under this Trust Agreement and shall have full and complete
authorization from the other Parties for any action taken or suffered by it
under this Trust Agreement or in respect of any transaction contemplated hereby
in good faith and in accordance with the advice or opinion of such counsel.
(k)    The Trustee shall not be liable hereunder except for its own negligence,
willful misconduct or lack of good faith. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Trustee, be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof and regardless of the form of action in
which such damages are sought. The Trustee shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder to the extent solely by reason of any occurrence beyond the control of
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or malfunction of utilities or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility. Nothing contained in any contract between Trustee and
any entity authorized to hold Assets, as defined herein, shall diminish or
otherwise alter the liability of Trustee to the Grantor or Beneficiary as set
forth and in accordance with the terms herein. The provisions of this paragraph
shall not affect the burden of proof under applicable law with respect to the
assertions of liability in any claim, action or dispute alleging any breach of
or failure to observe such standard of care.
(l)    The Trustee shall not be responsible for the existence, genuineness or
value of any of the Assets, for the validity, perfection, priority or
enforceability of the liens or any security interest in or with respect to any
of the Assets, for the validity of title to the Assets, for insuring the Assets,
for the payment of taxes, charges, assessments or liens upon or with respect to
the Assets, for any obligations under any agreements or other documents
evidencing or related to any of the Assets (other than this Trust Agreement), or
for the compliance of the Assets with any laws. The Trustee shall have no
responsibility for the recording, filing or registration (or for the
rerecording, refiling or reregistration) of any instrument or notice, including
any financing or continuation statement or any tax or securities form, at any
time in any public office or elsewhere for the purpose of perfecting,
maintaining the perfection of or otherwise making effective any lien or any
security interest upon, in or with respect to any of the Assets.
(m)    The Trustee shall have no responsibility to determine whether any
Commercial Mortgage Loans are negotiable, transferable or assignable, as
applicable, and shall have no liability (i) to the extent that the Loan
Assignment Documents and other instruments or documents provided to the Trustee
are not sufficient to effect the transfer, sale or assignment, as applicable, of
any Commercial Mortgage Loan upon the execution and delivery thereof by the
Trustee as provided herein or (ii) to the extent that there is a failure in the
withdrawal of a Commercial Mortgage Loan specified in a Beneficiary Request for
Withdrawal by



--------------------------------------------------------------------------------



the Beneficiary as a result of the Grantor’s or applicable investment manager’s
sale or transfer of such Commercial Mortgage Loan.
(n)    The Grantor and the Beneficiary acknowledge and agree that (i) the
Trustee shall have no liability under this Agreement for any action or omission
of any of the parties to any Servicing Agreement or any other agreement (related
to the Commercial Mortgage Loans or Bank Loans) taken pursuant to such
agreements, including with respect to any Commercial Mortgage Loan or Bank Loan
at any time during which such Commercial Mortgage Loan is under the care,
custody, possession or control of any of the parties to any Servicing Agreement
or any other agreement (related to the Commercial Mortgage Loans or Bank Loans)
or any of their respective other depositories, subcustodians, other agents or
nominees (and none of such other entities or persons shall be considered to be
the depositories, subcustodians, agents or nominees of the Trustee), (ii) the
performance by the Trustee of any of its obligations under this Agreement may be
delayed, limited or otherwise affected by the actions or omissions of any of the
parties to any Servicing Agreement or any other agreement (related to the
Commercial Mortgage Loans or Bank Loans) or as a result of such Commercial
Mortgage Loan or Bank Loan being subject to any Servicing Agreement, and (iii)
the Trustee shall have no liability under this Agreement as a result of the
Trustee’s failure to perform any of its obligations under this Agreement as a
result of the actions or omissions of any of the parties to any Servicing
Agreement or any other agreement (related to the Commercial Mortgage Loans or
Bank Loans) that cause such failure or as a result of obligations under any
Servicing Agreement or any other agreement (related to the Commercial Mortgage
Loans or Bank Loans). In no event will the Trustee be required to perform or
assume any duties of any party under any Servicing Agreement.
(o)    The Trustee shall not foreclose on, direct or consent to the foreclosure
of, any Underlying Asset or take title to such Underlying Asset by deed-in-lieu
of foreclosure or other means except that, in connection with the Grantor,
servicer or the Beneficiary taking such action, the Trustee shall execute such
documents, in its capacity as Trustee and not in its individual capacity,
provided to it and take such other action as may be reasonably required, in
accordance with instructions from the Grantor or the Beneficiary provided
pursuant to the terms hereof.
(p)    Any notice or correspondence received by the Trustee from any Person in
respect of any Commercial Mortgage Loan shall be promptly forwarded to the
Grantor and, if such notice did not come to the Trustee from the Beneficiary, to
the Beneficiary, pursuant to the notice provisions contained in this Agreement,
and, unless the Grantor provides written instructions to the Trustee in
accordance with terms of this Agreement, the Trustee shall take no other action
with respect to any such notice or correspondence (other than such action
explicitly required under this Agreement, including the provision of a
Beneficiary Request for Withdrawal under Section 2(a)), and the Trustee shall
not be liable for failure to take any action relating thereto.
(q)    The Trustee may deposit any Assets in the Trust Account in a book-entry
account maintained at the Federal Reserve Bank of New York or in depositories
such as the Depository Trust Company. The Trustee shall have no liability
whatsoever for the action or inaction of any depository or for any Losses
resulting from the maintenance of such Assets with a depository. Assets may be
held in the name of a nominee maintained by the Trustee or by any such
depository. The Trustee shall have no responsibility whatsoever to determine
whether any Assets are or continue to be Eligible Investments or for the
determination of the value of any Assets.
(r)    The Trustee shall not be required to risk or expend its own funds in
performing its obligations under this Agreement.
(s)    Notwithstanding references to the Reinsurance Agreement in this
Agreement, it is acknowledged and agreed that the Trustee has no interest in,
and no duty, responsibility or obligation with respect to, the Reinsurance
Agreement (including without limitation, no duty, responsibility or obligation
to monitor the Grantor’s or the Beneficiary’s compliance with the Reinsurance
Agreement.
(t)    The Trustee shall set up online access to the Trust Account and shall
provide each of the Grantor and the Beneficiary with the appropriate access
information.



--------------------------------------------------------------------------------



Section 8.    Representations, Warranties and Covenants of the Trustee. The
Trustee represents, warrants and covenants to the Grantor and Beneficiary that:
(a)    The Trustee is a Qualified United States Financial Institution;
(b)    In the ordinary course of its business, the Trustee maintains securities
accounts for others and is acting in that capacity in this Trust Agreement;
(c)    The Trust Account is and at all times shall be maintained at an office of
the Trustee in the United States of America;
(d)    The Trustee is not an Affiliate of the Grantor or the Beneficiary.
Section 9.    The Trustee’s Compensation; Expenses.
(a)    The Grantor shall pay the Trustee, as compensation for its services under
this Trust Agreement, a fee computed at rates agreed to between the Trustee and
the Grantor. The Grantor shall pay or reimburse the Trustee for all of the
Trustee’s expenses and disbursements in connection with its duties under this
Trust Agreement (including reasonable attorney’s fees and expenses), except any
such expense or disbursement as may arise from the Trustee’s negligence, willful
misconduct, lack of good faith or failure to administer the Trust Account in
accordance with the terms of this Trust Agreement if such failure is the result
of the Trustee’s negligence, willful misconduct or lack of good faith. The
Grantor hereby agrees to indemnify the Trustee for, and hold it harmless
against, any Losses howsoever arising in connection with this Trust Agreement or
the Trustee’s performance of its obligations in accordance with the provisions
of this Trust Agreement including but not limited to any Losses incurred by the
Trustee in connection with its successful defense, in whole or part, of any
claim of negligence, willful misconduct or lack of good faith on its part or
Losses arising out of or in connection with the status of the Trustee and its
nominee as the holder of record of the Assets, provided, however, that the
Trustee shall not be indemnified with respect to Losses caused by the Trustee’s
own negligence, willful misconduct or lack of good faith. The Grantor hereby
acknowledges that the foregoing indemnities and payment and reimbursement
obligations shall survive the resignation or discharge of the Trustee or the
termination of this Agreement.
(b)    The Grantor hereby agrees to indemnify the Trustee for, and hold it
harmless against, any Losses or Environmental Damages sustained or incurred by
or asserted against the Trustee by reason of or as a result of any action or
inaction, or arising out of the Trustee’s performance hereunder, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses
incurred by the Trustee in a successful defense of claims by the Grantor or the
Beneficiary; provided, however, that the Grantor shall not indemnify the Trustee
for those Losses or Environmental Damages arising out of the Trustee’s
negligence, willful misconduct or lack of good faith. This indemnity shall be a
continuing obligation of the Grantor, its successors and assigns,
notwithstanding the termination of this Agreement.
(c)    The Beneficiary hereby agrees to indemnify the Trustee for, and hold it
harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Beneficiary’s written instructions or notices required or permitted to be
given to the Trustee by the Beneficiary hereunder. Notwithstanding the
foregoing, the Beneficiary shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Beneficiary and its
successors and assigns, notwithstanding the termination of this Agreement.
(d)    If the Grantor is required to pay any amounts to the Trustee pursuant to
paragraphs 9(a) or 9(b) above for which the Beneficiary is liable under
paragraph 9(c), then the Beneficiary shall, upon demand by the Grantor, promptly
reimburse the Grantor for all such amounts. If the Beneficiary is required to
pay any amounts to the Trustee pursuant to paragraph 9(c) above for which the
Grantor is liable under paragraphs 9(a) or 9(b), then the Grantor shall, upon
demand by the Beneficiary, promptly reimburse the Beneficiary for all such
amounts.
(e)    No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee;
provided, however, that the Grantor



--------------------------------------------------------------------------------



and Beneficiary hereby grant the Trustee a lien, right of set-off and security
interest in the funds in the Income Account for the payment of any claim for
compensation, reimbursement or indemnity hereunder.
Section 10.    Resignation or Removal of the Trustee.
(a)    The Trustee may resign at any time upon delivery of a written notice
thereof to the Beneficiary and to the Grantor effective not less than 90 days
after receipt by the Beneficiary and the Grantor of such notice. The Trustee may
be removed by prior written notice executed by both the Grantor and Beneficiary.
No such resignation or removal shall become effective until a successor Trustee
has been appointed and approved by both the Beneficiary and the Grantor and all
Assets in the Trust Account have been duly transferred to the successor Trustee
in accordance with paragraph (b) of this Section 10. In the event of the
Trustee’s resignation or removal, it agrees to provide reasonable assistance in
transferring the Assets to any successor Trustee, including executing
instruments of conveyance and providing necessary information; provided,
however, that the Trustee is assured to its satisfaction, that it will be
reimbursed by the Grantor for any cost or expense that it may incur by reason of
taking or continuing to take any such action.
(b)    Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s and Beneficiary’s notice of removal, the Grantor and the
Beneficiary shall appoint a successor Trustee. Any successor Trustee shall be a
bank that is a member of the Federal Reserve System and a Qualified United
States Financial Institution, and shall not be an Affiliate of the Grantor or
the Beneficiary. Upon the acceptance of the appointment as Trustee hereunder by
a successor Trustee and the transfer to such successor Trustee of all Assets in
the Trust Account, the resignation or removal of the Trustee shall become
effective. Thereupon, such successor Trustee shall succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Trustee, and the resigning or removed Trustee shall be discharged from any
future duties and obligations under this Trust Agreement, but the resigning or
removed Trustee shall continue after such resignation or removal to be entitled
to the benefits of the indemnities provided herein for the Trustee.
Section 11.    Security Interest in the Assets in the Trust Account.
(a)    Security Interest. The Grantor and the Beneficiary intend that the
Trustee, in its capacity as Trustee, is and at all times shall be the registered
owner of and holder of legal title to the Trust Account and the Assets. However,
to the extent that a court of competent jurisdiction should determine that (1)
the Trustee is not the owner of the Trust Account and the Assets, (2) the Trust
is not valid, or (3) the transfer of the Assets by the Grantor to the Trust
Account is not effective or does not otherwise transfer to the Trust all of the
Grantor’s right, title and interest to the Assets, then as further provided in
this Section 11 and without any intent to vitiate the creation of an effective
trust, the Trust Account shall be deemed to be a “securities account” (within
the meaning of Section 8-501(a) of the Uniform Commercial Code as in effect in
the State of New York (the “NY UCC”)). All Eligible Investments and other Assets
(as defined below) delivered to the Trustee shall be credited to the Trust
Account and shall be treated as “financial assets” within the meaning of Section
8-102(a)(9) of the NY UCC.
(b)    The Grantor hereby grants and transfers to the Beneficiary, for the
purposes set forth herein, a first priority perfected security interest in, and
pledges and assigns to the Beneficiary, all of the Grantor’s right, title and
interest in, to and under, whether now existing or hereafter acquired or
arising, (i) the Trust Account and all cash and other financial assets credited
thereto from time to time including, without limitation, the Assets, and all
security entitlements arising therefrom, (ii) all investment property,
securities, investments, instruments, cash, mortgage notes and all participation
interests in mortgage notes, funds, deposit accounts, general intangibles,
accounts, receivables, chattel paper, letter-of-credit rights, documents, goods,
real property and all other assets (a) held in or credited to the Trust Account,
(b) otherwise conveyed to the Trustee by the Grantor pursuant to this Trust
Agreement or (c) purporting to be part of the Assets, and (iii) all proceeds,
supporting obligations and all security interests, mortgages or other liens
securing any of the foregoing (collectively, the “Collateral”), solely to secure
the obligations of the Grantor under the Reinsurance Agreement to the
Beneficiary and agrees that this Trust Agreement shall constitute a security
agreement under all laws, published rules, statutes, regulations, policies and
codes and judgments, injunctions, orders,



--------------------------------------------------------------------------------



decrees, licenses, permits and all other requirements of governmental entities
applicable to the Person, place and situation in question. In furtherance of the
preceding sentence, the Trustee acknowledges that all Collateral conveyed to the
Trustee is held for the benefit of the Beneficiary for purposes of the security
interest granted hereunder and that the Beneficiary shall have “control” (as
such term is defined in Articles 8 and 9 of the NY UCC) of the Collateral. All
terms used in this Section 11(a) and not otherwise defined shall have the
meaning ascribed to such terms in the NY UCC. In addition, the Grantor hereby
(i) authorizes the Beneficiary to file any and all UCC financing statements with
respect to the Collateral that are reasonably deemed necessary by the
Beneficiary in order to perfect such security interest in the Collateral.


The parties understand and agree that the Trustee is a “securities intermediary”
within the meaning of Section 8-102(a)(14) of the NY UCC with respect to the
Trust Account and all such financial assets held therein, except with respect to
any cash so credited, and in respect of any such cash, the Trust Account shall
be deemed to be a “deposit account” (as defined in Section 9-102(a)(29) of the
NY UCC) to the extent a security interest can be granted and perfected under the
NY UCC in the Trust Account as a deposit account, which the Trustee shall
maintain acting not as a securities intermediary but as a “bank” (within the
meaning of Section 9-102(a)(8) of the NY UCC). The parties agree that New York
shall be deemed to be the “securities intermediary’s jurisdiction” for purposes
of Section 8-110(e) of the NY UCC. The Grantor may, from time to time, with
prior notice to the Beneficiary, establish one or more sub-accounts under the
Trust Account, which shall be part of the Trust Account.
(c)    Until receipt by the Trustee from the Beneficiary of a notice (i) stating
that an Exclusive Control Event has occurred with respect to the Grantor and
(ii) attaching a certification from the Beneficiary of the occurrence of an
Exclusive Control Event following, if applicable, a final, valid and binding
determination with respect to any Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner (the “Notice of Exclusive
Control”), the Trustee will comply with notifications it receives directing it
to transfer or redeem any Asset in the Trust Account and any other “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the NY UCC) originated
by the Grantor in accordance with the terms of this Trust Agreement. The Grantor
shall provide notice to the Beneficiary within two (2) Business Days following
the occurrence of an Exclusive Control Event, which, if applicable, shall not be
until there has been a final, valid and binding determination with respect to
any Grantor’s challenges to a notification of a “Mandatory Control Level Event”
by the Commissioner.
(d)    In the event the Trustee receives a Notice of Exclusive Control, the
Trustee thereafter will (i) immediately cease complying with entitlement orders
originated by the Grantor in respect of the Trust Account and any Asset held
therein that would otherwise be permitted under Section 2, and (ii) immediately
comply with “entitlement orders” originated by the Beneficiary in respect of the
Trust Account and any Asset held therein, in each case without further consent
of the Grantor. The Beneficiary shall also provide notice to the Grantor of such
Notice of Exclusive Control at the same time provided to the Trustee.
(e)    The Trustee hereby acknowledges the Beneficiary’s security interest in
the Collateral granted pursuant to clause (a) above, and will mark its records,
by book-entry or otherwise, to indicate the Beneficiary’s security interest in
the Collateral and the proceeds thereof. The Trustee has not entered into, and
until the termination of this Trust Agreement will not enter into, any agreement
with any other Person: (i) which purports to grant any lien or security interest
in the Trust Account or any Assets credited thereto, (ii) pursuant to which the
Trustee has agreed to comply with entitlement orders of any other Person or
otherwise agreed to give “control” over the Trust Account to any other Person or
(iii) which purports to limit or condition the obligation of the Trustee to
comply with entitlement orders from the Grantor and Beneficiary as set forth in
Section 2 hereof. The Trustee hereby waives and releases, for the benefit of the
Beneficiary, all liens, encumbrances, claims and rights of setoff the Trustee
may have against the Trust Account or any Asset carried in the Trust Account on
account of any fees, indebtedness or other obligations owed to the Trustee by
the Grantor and agrees that the Trustee will look solely to the Grantor and the
Income Account for payment of



--------------------------------------------------------------------------------



all such fees, indebtedness or other obligations; provided, that the foregoing
shall not prohibit the Trustee from exercising any rights of setoff with respect
to amounts which are withdrawn from the Trust Account at the Grantor’s direction
in accordance with Section 2 hereof and in compliance with Section 9.6 of the
Reinsurance Agreement.
(f)    The Beneficiary agrees that all Assets released from the Trust Account to
Grantor or its designee in accordance with the terms and conditions of this
Agreement shall be free and clear of any lien, encumbrance or security interest
granted by the Grantor pursuant to this Agreement.
Section 12.    Commercial Mortgage Loans
(a)    Except with respect to any Commercial Mortgage Loan withdrawn by the
Beneficiary in accordance with the terms hereof, the Grantor shall have the sole
and exclusive right, power and authority to service, administer, manage,
liquidate, deal with, issue or withhold any consents or waivers, amend, modify,
extend, or make any other decisions in respect of any Commercial Mortgage Loans
in any manner that it shall choose, subject only to any limitations set forth in
this Agreement, the applicable Servicing Agreement or in any other related
agreement affecting the Commercial Mortgage Loans, as applicable; provided, that
the Trustee shall be entitled to receive on behalf of the Grantor all payments
made in respect of the Commercial Mortgage Loans (whether from any servicer,
borrower or other Person), including principal and interest payments, proceeds
and other income arising from or under such Commercial Mortgage Loans (after
retention by the related servicer of such servicer’s expenses, required escrows
and reserves to the extent contemplated pursuant to the terms of the applicable
loan agreement and Servicing Agreement), as applicable, and to retain, use,
enjoy the same subject only to the limitations set forth in this Agreement, the
applicable Servicing Agreement and in any other related agreement affecting the
Commercial Mortgage Loans. Except with respect to any Commercial Mortgage
withdrawn by the Beneficiary in accordance with the terms hereof, the Grantor
shall have the sole and exclusive right, power and authority to make decisions
and take other actions in respect of any Commercial Mortgage Loans (and any
related Underlying Assets) under any servicing agreement, loan document and any
other related agreement affecting the Commercial Mortgage Loans or the related
Underlying Assets, in each case, as fully and completely as if this Agreement
had not been executed and delivered; provided, however, that the sale, transfer
or assignment of any such Commercial Mortgage Loan shall only be effectuated by
substitution, exchange and withdrawal pursuant to the terms of this Agreement.
The Grantor shall have the exclusive power and authority, acting alone or
through sub-servicers, to do any and all things in connection with such
servicing, administration, management and liquidation of the Commercial Mortgage
Loans which it may deem necessary or desirable to maximize recoveries with
respect thereto, subject to the limitations contained in this Agreement and any
related agreements. Without limiting the generality of the foregoing, the
Grantor shall continue, and is hereby authorized and empowered hereunder, to
prepare and file any and all financing statements, continuation statements and
other documents or instruments necessary to maintain the lien on any Underlying
Assets. Notwithstanding anything to the contrary contained in this Agreement,
the Trustee shall not date, endorse, record or transfer any Loan Assignment
Document except in accordance with the written directions of the Grantor or the
applicable investment manager or, upon receipt of a Beneficiary Request for
Withdrawal, in accordance with the written direction of the Beneficiary.
(b)    The Trustee (not in its individual capacity but solely as Trustee
hereunder), upon receipt of a written request from the Grantor, shall execute
and deliver any powers of attorney and other documents provided to it which the
Grantor determines, in the exercise of its reasonable judgment, are necessary in
order to enable any servicer to carry out its duties under the applicable
Servicing Agreement or any other servicing agreement, or to enable the Grantor
to take appropriate action in respect of the ownership, assignment, transfer and
liquidation of the Commercial Mortgage Loans (and any related Underlying
Assets), as applicable, subject to the limitations in this Agreement. The
Trustee acknowledges that the Grantor may (in its sole discretion), from time to
time, execute and deliver a limited power of attorney in order to enable a
servicer to carry out their duties under the applicable Servicing Agreement
relating to any Commercial Mortgage Loan or any related Underlying Assets. The
authority of the Grantor or any servicer shall include



--------------------------------------------------------------------------------



the power to (i) enforce, modify, amend, renew or extend the Commercial Mortgage
Loans or the Underlying Assets, (ii) grant or withhold any consents or waivers
under or in respect of the Commercial Mortgage Loans or the Underlying Assets,
(iii) file and collect insurance claims, (iv) release any Underlying Asset or
any other collateral or any party from any liability on or with respect to any
of the Commercial Mortgage Loans, (v) compromise or settle any claims of any
kind or character with respect to any of the Commercial Mortgage Loans, subject
to any limitations provided herein, (vi) initiate, complete or otherwise take
any action with respect to a foreclosure or deed in lieu of foreclosure, on any
of the Underlying Assets, (vii) repair, replace, renovate, restore and improve
the Underlying Assets, (viii) negotiate and contract to sell and sell any
Commercial Mortgage Loan (including through receipt of a discounted pay-off on
such Asset), (ix) commence, continue, negotiate, or settle litigation relating
to a Commercial Mortgage Loan or the Underlying Assets, (x) make any servicing
or other advances, (xi) act as a mortgagee in possession or receiver or in any
other capacity with respect to the Underlying Assets, (xii) exercise any and all
rights in respect of the Commercial Mortgage Loans and the Underlying Assets, or
(xiii) take any action with respect to any security document securing a
Commercial Mortgage Loan, effectuate foreclosure or other conversion of the
ownership of any Underlying Asset, including the employment of attorneys, the
institution of legal proceedings, the acceptance of compromise proposals, the
filing of claims for mortgage insurance, the collection of liquidation proceeds,
seeking a receiver, appointing a new property manager and any other matter
pertaining to a Commercial Mortgage Loan or an Underlying Asset. When the
Grantor, in the exercise of its reasonable business judgment, finds it
appropriate, it shall execute and deliver any instruments of satisfaction,
cancellation, partial or full release, discharge, transfer and all other
comparable instruments, with respect to the related Commercial Mortgage Loan or
the Underlying Asset, as applicable, provided that the execution and delivery of
such instrument is necessary in order to enable any servicer to carry out its
duties under the Servicing Agreements or any related loan document. Any such
action taken by the Grantor shall be subject in all respects to the terms of
this Agreement (including, without limitation, Section 4 regarding substitution
of Assets in the Trust Account). The Grantor may exercise all of the powers set
forth herein in its own name. Upon written request of the Grantor, the Trustee
shall execute and deliver any documents provided to it and reasonably requested
by the Grantor in furtherance of or incidental to any of the foregoing actions.
(c)    The Grantor may retain a professional servicer to service the Commercial
Mortgage Loans on its behalf, in furtherance of the Grantor’s exclusive right,
power and authority to service, manage and administer the Commercial Mortgage
Loans in the Trust Account, upon reasonable advance written notice to but
without the approval or consent of the Trustee or the Beneficiary, but subject
to the rights in and requirements of the applicable Servicing Agreement,
provided that the retention of such servicer shall not relieve the Grantor of
any of its obligations and liabilities hereunder. The Grantor may remove any
servicer under any Servicing Agreement pursuant to the terms of the applicable
Servicing Agreement or such other servicing agreements and may appoint a
successor servicer, without the consent or approval of, but only upon written
notice of such removal and appointment to, the Trustee and the Beneficiary. The
Grantor agrees to, and shall use commercially reasonable efforts to cause the
servicer to, reasonably cooperate with the Beneficiary to assist with the
transfer of servicing responsibilities to the successor servicer appointed by
the Beneficiary. In connection with any withdrawal by Beneficiary, Grantor
shall, or shall cause any such servicer to, transfer to the Beneficiary all
funds held by Grantor or such servicer with respect to such Commercial Mortgage
Loan, including without limitation all collections, reserves and escrows
relating to such Commercial Mortgage Loan.
(d)    With the exception of the Loan Assignment Documents to be delivered to
the Trustee in accordance with the terms of this Agreement, the servicer shall
retain and be charged with maintaining possession of all documentation and files
relating to the Commercial Mortgage Loans (the “Servicing File”). Upon the
deposit of any Commercial Mortgage Loan to the Trust Account, (a) the Grantor
shall deliver (or cause to be delivered) to the Trustee a letter in the form
attached hereto as Exhibit I, executed in blank by an authorized signatory and
addressed to the applicable servicer, instructing such servicer to release the
Servicing File to the Trustee or to the Beneficiary in accordance with the terms
hereof, whenever requested



--------------------------------------------------------------------------------



by the Trustee (the “Document Release Letter”), and (b) within thirty (30)
calendar days of the date of deposit, the Grantor shall provide the servicer’s
list of the documents in the Servicing File to the Trustee and the Beneficiary.
The delivery of the Document Release Letter by the Grantor to the Trustee shall
constitute a representation and certification by the Grantor to the Trustee and
the Beneficiary that such Document Release Letter is sufficient under the terms
of the applicable Servicing Agreement to require the servicer to release the
Servicing File to the Trustee without the further consent of the Grantor or any
other Person. The Servicing Agreements shall not be amended, modified or
supplemented in any way that adversely impacts the ability of the Trustee to
obtain the Servicing File without the prior written consent of the Beneficiary.
As promptly as practicable following the date hereof, and in any event within
thirty (30) days of the date hereof, the Grantor shall arrange with the servicer
to separately designate the Servicing File from other documents held by the
servicer for the benefit of the Grantor and provide written notice to the
Trustee and the Beneficiary when such access has been arranged. Such direct
access arrangements with the servicer shall not be changed without the consent
of the Beneficiary. The Trustee acknowledges that the Beneficiary may instruct
the Trustee to withdraw any documents in the Servicing File in accordance with a
Beneficiary Request for Withdrawal.
(e)    In order to facilitate the servicing, administration and enforcement of
the Commercial Mortgage Loans by or on behalf of the Grantor, and the servicing
of the Commercial Mortgage Loans by a servicer, the Grantor (if it is not using
a third party servicer) or servicers may temporarily hold collections on such
Commercial Mortgage Loans prior to the time they are remitted to the Trustee and
may hold physical possession of any related documents or instruments. Upon
written request of the Grantor to the Trustee (with a simultaneous copy to the
Beneficiary, provided the Trustee shall not be required to confirm delivery of
such copy) pursuant to the terms hereof, the Trustee shall promptly release,
deliver or transfer such documents and instruments as may be requested from time
to time by the Grantor. The Trustee and the Grantor hereby acknowledge that the
Grantor and the servicers are acting as bailees of the Trustee in holding such
monies pursuant to this Agreement (with respect to the Grantor) and the
applicable Servicing Agreement, and that the Grantor and the servicers are
acting as the Trustee’s bailee in holding any documents or instruments released,
delivered or transferred to the Grantor or any servicer pursuant to this
Agreement, and any other items constituting a part of the Trust Account which
from time to time come into the possession of the Grantor or any servicer;
provided, however, the Trustee shall incur no liability whatsoever for any acts
of the Grantor and the servicers in their capacity as bailee.
(f)    Each of the Trustee and the Beneficiary hereby acknowledges that the
rights and obligations of the Grantor under any Servicing Agreement have not
been transferred to or accepted or assumed by the Trustee and are otherwise
expressly reserved by and to the Grantor to act on its own behalf and in any
manner that it so chooses, without any consent or approval rights on the part of
the Trustee or the Beneficiary hereunder, subject to the terms of this Agreement
and any related agreement.
(g)    The Grantor hereby acknowledges and agrees that the Trustee shall not
have any obligations relating to any future funding commitments in respect of
the Assets (including, for the avoidance of doubt, the Commercial Mortgage
Loans).
Section 13.    Assets Consisting of Bank Loans.
(a)    The Trustee shall perform the functions set forth in this Section 13 with
respect to Assets consisting of Bank Loans and the cash receipts and proceeds
with respect thereto. For the avoidance of doubt, any Bank Loan deposited into
the Trust Account shall be an Asset. The Trustee and agrees to (i) forward to
the Grantor and Beneficiary any notices received with respect to the Bank Loans;
and (ii) include information pertaining to the Bank Loans in the Custody
Transmissions delivered in accordance with this Agreement as if such Bank Loans
were Commercial Mortgage Loans.
(b)    For each Bank Loan, the Grantor shall deliver or cause to be delivered to
the Trustee, the following documents:





--------------------------------------------------------------------------------



(1)    Original allonge executed in favor of the Trustee, attaching the original
Note and any prior Note assignment documents or a participation certificate (if
available), as applicable; and
(2) Assignment and Assumption Agreement, if any.
(c)    The Beneficiary shall be solely responsible for delivering or causing to
be delivered to the Trustee as soon as reasonably practicable, each and every
document required pursuant to this Agreement for each Bank Loan deposited into
the Trust as of the Closing Date (as such document is available to it),
including with respect to any Bank Loan constituting a participation interest, a
participation certificate (if available) and a copy of the applicable
participation agreement, and the Trustee shall not be responsible or liable for
taking any action to ensure the Beneficiary has complied with its delivery
obligation hereunder, causing any other person to do so or notifying the
Beneficiary that any such action has or has not been taken. The Grantor shall be
solely responsible for delivering or causing to be delivered to the Trustee as
soon as reasonably practicable, each and every document required pursuant to
this Agreement for each Bank Loan deposited into the Trust after the Closing
Date (as such document is available to it), including with respect to any Bank
Loan constituting a participation interest, a participation certificate (if
available) and a copy of the applicable participation agreement, and the Trustee
shall not be responsible or liable for taking any action to ensure the Grantor
has complied with its delivery obligation hereunder, causing any other person to
do so or notifying the Grantor that any such action has or has not been taken.
Any such delivery of a Bank Loan to the Trustee shall be accompanied by a
certification, signed by the Grantor or the Beneficiary, as applicable,
substantially in in the form of Exhibit K, attached hereto (the “Bank Loan
Delivery Certification”). It is understood and agreed that the Trustee will
accept any such documents without any independent verification and shall be
entitled to rely on the information provided by the Beneficiary or Grantor, as
applicable, regarding each Bank Loan. With respect account statements issues by
the Trustee hereunder, it is understood and agreed that such statements will
only reflect an inventory of the documents and files that the Trustee holds
hereunder with respect to the Bank Loans. The Grantor shall be solely
responsible for servicing the Bank Loans (or causing the Bank Loans to be
serviced) in accordance with the terms and conditions of Section 12 of this
Trust Agreement (other than those provisions that apply solely to Commercial
Mortgage Loans and not Bank Loans).
(d)    The Trustee shall not have any duty or responsibility to provide the
Grantor or the Beneficiary with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any borrower of any Bank Loan that may come into the
possession of the Trustee or any of its officers, directors, employees, agents,
attorneys, attorneys-in-fact or affiliates. The Grantor further acknowledges and
agrees that the Trustee shall not have any obligations relating to any future
funding commitments in respect of the Assets (including, for the avoidance of
doubt, the Bank Loans).
(e)    In order to facilitate the servicing of any Bank Loan, the Grantor shall
also have the right, at any time and from time to time, to withdraw from the
Trust Account, subject only to three (3) Business Days’ prior written notice
from the Grantor to the Trustee and the Beneficiary such Bank Loans as are
specified in such Grantor Servicing Notice, which notice shall include a
certification by the Grantor to the Trustee and the Beneficiary that the
withdrawal of the Bank Loans is required in connection with (i) the pay-off of
any Bank Loan, (ii) the sale of a Bank Loan by the Grantor, (iii) the
modification, servicing, restructuring, foreclosure or other liquidation of any
Loan or (iv) or as may otherwise be required in connection with
servicing/administration of the Loan. If directed by the Grantor or the
applicable Investment Manager in the Grantor Servicing Notice delivered in
connection with any withdrawal of any Bank Loan pursuant to this Section 13(e)
or otherwise in writing, the Trustee shall (A) in its capacity as Trustee and
not in its individual capacity, execute and deliver to the Grantor, the
applicable Assignment Documents (and any other transfer documents provided to
the Trustee for execution in appropriate form), including the original
promissory note, and (B) obtain any consents required to effect such withdrawal,
and the Trustee shall reasonably cooperate with the Grantor or the Investment
Manager in providing any information or



--------------------------------------------------------------------------------



documentation necessary to effect such withdrawal (to the extent such
information or documentation exists and is in the possession or control of the
Trustee). The Grantor may from time to time designate a third party in a Grantor
Servicing Notice to whom the applicable Loan Assignment Documents, including the
original promissory Note shall be delivered. The Grantor Servicing Notice shall
include a certification that the proceeds from a transaction of the type
described in clause (i) or (ii) of the first sentence of this Section 13(e) will
be paid into the Trust Account and that any net cash proceeds from such
foreclosure sale or liquidation shall be paid into the Trust Account within
three (3) Business Days. For avoidance of doubt, in the event that the Grantor
comes into possession of any cash proceeds, the Grantor acknowledges and agrees
(x) that it holds such proceeds in trust for the benefit of the Beneficiary, and
(y) that it will transfer such proceeds to the Trust Account as soon as
reasonably practical following receipt by the Grantor, except in each case, to
the extent that it has previously deposited other Assets into the Trust Account
to replace some or all of the value of the withdrawn Bank Loan. The Trustee
shall have no liability or responsibility to verify or determine the occurrence
of any event or condition giving rise to the Grantor’s right to withdraw Bank
Loans from the Trust Account pursuant to a Grantor Servicing Notice or to
monitor the Grantor’s compliance with its obligation to deposit proceeds of any
withdrawn Asset, and the Trustee shall be fully protected in relying
conclusively on the Grantor Servicing Notice.
Section 14.    Termination of the Trust Account. This Trust Agreement, except
for the indemnities provided herein, may be terminated only after the Grantor
and the Beneficiary have given the Trustee joint written notice of their
intention to terminate this Trust Agreement and the Trust Account (the “Notice
of Intention”). Upon receipt of the Notice of Intention, and without further
authorization from the Beneficiary or any other Person, the Trustee shall
promptly transfer to the Grantor or the Beneficiary, in accordance with the
joint direction of the Grantor and the Beneficiary contained in the Notice of
Intention, any and all Assets remaining in the Trust Account, at which time all
liability of the Trustee with respect to the Assets so transferred shall cease.
This Trust Agreement, except for the indemnities provided herein, and the Trust
Account shall terminate when all of the Assets have been so delivered by the
Trustee in accordance with the terms of this Trust Agreement.
Section 15.    Definitions. Except as the context shall otherwise require, the
following terms shall have the following meanings for purposes of this Trust
Agreement (the definitions to be applicable to both the singular and the plural
forms of each term defined if both forms of such term are used in this Trust
Agreement):
The term “Affiliate” means any other Person that directly or indirectly
controls, is controlled by, or is under common control with, the first Person.
The term “Bank Loan(s)” means any loan (other than a Commercial Mortgage Loan),
or any portion thereof, held as an Asset in the Account which, for the avoidance
of doubt, may include any participation or syndication interests, provided such
interests are (x) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement, if applicable, and (y) are on a
pari passu economic basis with the other participants.
The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Binder” means that certain binding commitment agreement, dated as of
December 3, 2017, by and among Hopmeadow Acquisition, Inc., the Beneficiary,
Hartford Life and Annuity Company, an insurance company organized under the laws
of Connecticut, the Grantor and, solely for purposes of Annex A thereto,
Hartford Holdings, Inc.
The term “Book Value” means, with respect to any Asset and as of any date of
determination, the amount stated for such assets, including accrued interest, on
the Grantor’s statutory financial statements determined in accordance with then
applicable statutory accounting principles.



--------------------------------------------------------------------------------



The term “Control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of more
than 50% of the voting securities of a corporation.
The term “CML Assignment Document Certification” means a certification
substantially in the form of Exhibit J attached hereto.
The term “Commercial Mortgage Loan” means commercial mortgage loans as permitted
under the Investment Guidelines and deposited into the Trust Account, which, for
the avoidance of doubt, may include any participation interests, provided such
interests are (a) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement and (b) are on a pari passu
economic basis with the other participants, and may include any commercial
mortgage loans evidenced by multiple promissory notes provided such notes are on
a pari passu economic basis with other noteholder(s).
The term “Custody Transmission” means, in the case of each Commercial Mortgage
Loan or Bank Loan held by the Trustee, a computer-readable transmission
containing the following information (and such other data as may be mutually
agreed upon in writing by the Grantor and the Trustee), which shall be delivered
by the Trustee to the Grantor and the Beneficiary pursuant to Section 1.2(c) of
this Agreement and for each Commercial Mortgage Loan shall include: the Mortgage
Loan Number, Underlying Asset’s address, Mortgagor’s name, and Mortgagor’s
address and for each Bank Loan shall include borrower’s name, and borrower’s
address. The Trustee shall incorporate the outstanding principal amount of the
Commercial Mortgage Loan or Bank Loan, as applicable, whether or not such
Commercial Mortgage Loan or Bank Loan is specially serviced and all other agreed
upon data, to the extent provided to the Trustee, into the Custody Transmission.
Each Custody Transmission delivered shall (i) be cumulative, and shall cover all
Commercial Mortgage Loans and Bank Loans for which related Loan Assignment
Documents are being held by the Trustee on the date of such Custody
Transmission, and (ii) include a then-current listing of all Loan Assignment
Documents. The form of the Custody Transmission shall not be modified without
the consent of the Parties, not to be unreasonably conditioned, delayed or
withheld.
The term “Eligible Investments” means assets (i) qualifying as admitted assets
for life insurance companies under the insurance laws of the State of
Connecticut and (ii) complying with the requirements specified by the Investment
Guidelines.
The term “Environmental Damages” means any and all claims, Losses, liabilities,
damages, fines, penalties, and out-of-pocket costs and expenses (including
reasonable attorney’s fees and expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to (1)
the presence, disposal, release or threatened release of any Hazardous Materials
which are on, from or affecting soil, water, vegetation, buildings, personal
property, persons, animals or otherwise; (2) any personal injury (including
wrongful death), property damage (real or personal) or natural resource damage
arising out of or related to such Hazardous Materials; (3) any third party claim
brought or threatened, settlement reached, government order, or any legal
policies or legal requirements having the force of law imposed on the Trustee,
which are based upon or in any way related to such Hazardous Materials,
including attorney and consultant fees and expenses, investigation and
laboratory fees, court costs and litigation expenses; and (4) any violations of
Environmental Law.
The term “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, and any other applicable federal, state,
local, or foreign statute, rule, regulation, order, judgment, directive, decree,
permit, license or common law as in effect now, previously, or at any time
during the term of this Agreement, and regulating, relating to, or imposing
liability or standards of conduct concerning air emissions, water discharges,
noise emissions, the release or threatened release or discharge of any Hazardous
Material into



--------------------------------------------------------------------------------



the environment, the use, manufacture, production, refinement, generation,
handling, treatment, storage, transport or disposal of any Hazardous Material or
otherwise concerning pollution or the protection of the outdoor or indoor
environment, or human health or safety in relation to exposure to Hazardous
Materials.
The term “Exclusive Control Event” means that there has been a Mandatory Control
Level Event with respect to Grantor within the meaning of section 211 CMR 20.06
of the Massachusetts Insurance Regulations.
The term “Governmental Authority” means any foreign or national government, any
state or other political subdivision thereof or any self-regulatory authority,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
The term “Hazardous Materials” means, without limit, any pollutant, contaminant
or hazardous, toxic, medical, biohazardous, or dangerous waste, substance,
constituent or material, defined or regulated as such in, or for the purpose of,
any applicable Environmental Law, including any asbestos, any petroleum, oil
(including crude oil or any fraction thereof), any radioactive substance, any
polychlorinated biphenyls, any toxin, chemical, disease-causing agent or
pathogen, and any other substance that gives rise to liability under any
applicable Environmental Law.
The term “Loan Assignment Documents” means, (A) with respect to any whole
Commercial Mortgage Loans, (i) an original allonge (“Loan Assignment Allonge”)
executed in a form sufficient to properly assign and transfer each original
promissory note or notes and any prior transfer documents pertaining to such
notes (collectively and severally, the “Note”) evidencing such Commercial
Mortgage Loan and attaching the original Note, (ii) one or more original
assignment agreements executed in favor of the Trustee (solely in its capacity
as Trustee and not in its individual capacity), in recordable form and otherwise
in a form sufficient to transfer and assign of record each of the mortgages,
deeds of trust, deeds to secure debt or similar instruments securing such
Commercial Mortgage Loan (the “Security Instruments”) and each of any separate
assignments of rents and leases and similar agreements securing such Commercial
Mortgage Loan (the “Lease Assignments”), (iii) UCC-3 assignments or similar
assignments in form sufficient to assign each of the financing statements
(including fixture filings) required in connection with such Commercial Mortgage
Loan (the “Financing Statements”), to the Trustee, and (iv) an original executed
omnibus assignment in favor of the Trustee, in form and substance sufficient to
transfer to Trustee all of the Grantor’s right, title and interest in and to the
Commercial Mortgage Loan to the Trustee, including specifically, without
limitation, all of the Grantor’s rights and interests in and to all guaranties,
environmental indemnification agreements, security agreements, loan agreements
and similar agreements; (B) with respect to any Commercial Mortgage Loans
constituting participation interests, (i) an original participation certificate
executed in a form sufficient to properly assign such participation interest
(the “Participation Certificate”) and (ii) a copy of the applicable
participation agreement (the “Participation Agreement”) and (C) with respect to
all Commercial Mortgage Loans in subclauses (A) and (B) above, a CML Assignment
Document Certification delivered by the Grantor to the Trustee in respect of
such Commercial Mortgage Loan; (D) with respect to any Bank Loan such
documentation as may be required by the applicable loan, credit agreement or
security agreement to effect an assignment of all or part of such Bank Loan
including (as applicable) (x) an original allonge (also a “Loan Assignment
Allonge”) executed in a form sufficient to properly assign and transfer each
original promissory note or notes and any prior transfer documents pertaining to
such notes (collectively and severally, the “Note”) evidencing such Bank Loan
and attaching the original Note, (y) if any UCC filings exist, UCC-3 assignments
or similar assignments in form sufficient to assign each of the financing
statements (including fixture filings) required in connection with such Bank
Loan (also the “Financing Statements”), to the Trustee, and (z) an original
executed omnibus assignment in favor of the Trustee, in form and substance
sufficient to transfer to Trustee all of the Grantor’s right, title and interest
in and to the Bank Loan to the Trustee, including specifically,



--------------------------------------------------------------------------------



without limitation, all of the Grantor’s rights and interests in and to all
guaranties, environmental indemnification agreements, security agreements, loan
agreements and similar agreements.
The term “Losses” means, collectively, losses, costs, expenses (including
reasonable attorney’s fees and expenses), damages, liabilities and claims.
The term “Monthly Reinsurance Settlement Report” has the meaning set forth on
Exhibit C attached hereto.
The term “Net Collections” shall mean all principal collections on an Asset,
insurance proceeds and condemnation awards arising from or under such Asset,
after retention by the related servicer of required escrows and reserves to the
extent contemplated pursuant to the terms of the applicable loan agreement and
Servicing Agreement.
The term “Person” shall mean and include an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.
The term “Qualified United States Financial Institution” shall mean an
institution that (1) is organized, or in the case of a United States branch or
agency office of a foreign banking organization, licensed under the laws of the
United States or any state thereof and has been granted authority to operate
with fiduciary powers; and (2) is regulated, supervised, and examined by federal
or state authorities having regulatory authority over banks and trust companies.
The term “Representative” of a Person shall mean the directors, officers,
employees, advisors, agents, consultants, independent accountants, investment
bankers, counsel or other representatives of such Person and of such Person’s
Affiliates.
The term “Servicing Agreement” means any servicing agreement entered into by the
Grantor and any third party with respect to any Commercial Mortgage Loan.
The term “Trailing Document” means those Loan Assignment Documents referenced in
subclauses (ii) and (iii) of the definition thereof.
The term “Trustee Loan Assignment Documents” means, with respect to (i) any
whole Commercial Mortgage Loan, documents substantially similar to the Loan
Assignment Documents pertaining to such whole Commercial Mortgage Loan, (and
with respect to the allonge, attaching the original Loan Assignment Allonge and
Note), (ii) any participated Commercial Mortgage Loan, an original Participation
Certificate, and (iii) in either case, any other required transfer documents, in
each case provided to the Trustee by the Person requesting the release of the
applicable Commercial Mortgage Loan, for execution in appropriate form.
The term “Underlying Asset” means any property or other asset serving as
collateral for any Commercial Mortgage Loan.
Section 1.Governing Law. Except for the rights, duties, privileges, immunities
and standard of care of the Trustee, which shall be governed by the laws of the
State of the New York without regard to its conflict of laws or principles, and
as otherwise expressly provided herein, the provisions of and validity and
construction of this Trust Agreement and any amendments thereto shall be
governed by and construed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provision, and the Trust
Account created hereunder shall be administered in accordance with the laws of
said state. Each of the Parties hereby submits to the personal jurisdiction



--------------------------------------------------------------------------------



of and each agrees that all proceedings relating hereto shall be brought in
courts located within the City and State of New York.
Section 17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
Section 18.    Dispute Resolution. Except as otherwise specifically provided in
Section 2(g), or in the event that the Beneficiary delivers a Notice of
Exclusive Control to the Trustee, in the event of any dispute between or
conflicting claims by or between the Grantor and the Beneficiary and/or any
other Person or entity with respect to any Assets, the Trustee shall be
entitled, in its sole discretion, to refuse to comply with any and all claims,
demands or instructions with respect to such Assets so long as such dispute or
conflict shall continue, and the Trustee shall not be or become liable in any
way to the Grantor or the Beneficiary for failure or refusal to comply with such
conflicting claims, demands or instructions. The Trustee shall be entitled to
refuse to act until, in its sole discretion, either (i) such conflicting or
adverse claims or demands shall have been determined by a final order, judgment
or decree of a court of competent jurisdiction, which order, judgment or decree
is not subject to appeal, or settled by agreement between the conflicting
parties as evidenced in a writing satisfactory to the Trustee or (ii) the
Trustee shall have received security or an indemnity satisfactory to it
sufficient to hold it harmless from and against any and all Losses which it may
incur by reason of so acting. The Trustee may, in addition, elect, in its sole
discretion, to commence an interpleader action or seek other judicial relief or
orders as it may deem, in its sole discretion, necessary. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
such proceeding shall be paid by, and shall be deemed a joint and several
obligation of, the Grantor and the Beneficiary.
Section 19.    Successors and Assigns. This Trust Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
permitted assigns and legal Representatives. Neither this Trust Agreement, nor
any right or obligation hereunder, may be assigned by any Party without the
prior written consent of the other Parties hereto. Any assignment in violation
of this Section 19 shall be void and shall have no force and effect.
Section 20.    Severability. If any provision of this Trust Agreement is held to
be void or unenforceable, in whole or in part, (i) such holding shall not affect
the validity and enforceability of the remainder of this Trust Agreement,
including any other provision, paragraph or subparagraph, and (ii) the Parties
agree to attempt in good faith to reform such void or unenforceable provision to
the extent necessary to render such provision enforceable and to carry out its
original intent.
Section 21.    Entire Agreement. This Trust Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof, and there
are no understandings or agreements, conditions or qualifications relative to
this Trust Agreement which are not fully expressed in this Trust Agreement or
the Reinsurance Agreement.
Section 22.    Amendments. This Trust Agreement may be modified or otherwise
amended, and the observance of any term of this Trust Agreement may be waived,
only if such modification, amendment or waiver is in writing and signed by the
Parties.
Section 23.    Notices. All notices, requests, instructions, directions, demands
and other communications under this Trust Agreement must be in writing and will
be deemed to have been duly given or made as follows: (a) if sent by registered
or certified mail in the United States, return receipt requested, or by
reputable overnight air courier, upon receipt; (b) if sent by facsimile
transmission, with a copy mailed on the same day in the manner provided in (a)
above, when transmitted; or (c) if otherwise actually personally delivered, when
delivered, and shall be delivered as follows:





--------------------------------------------------------------------------------



If to the Grantor:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Joel Volcy, Managing Director and Chief Operating Officer


With a copy to:


Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Samuel Ramos, Esq., General Counsel and Secretary


If to the Beneficiary:
Hartford Life and Annuity Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0444
Attention: Vice President, Reinsurance


With a copy to:


Hartford Life and Annuity Insurance Company
1 Griffin Road North
Windsor, CT 06095
Facsimile: 860-624-0441
Attention: General Counsel


If to the Trustee:
Bank of New York Mellon
101 Barclay Street
Mailstop: 101-0700
New York, New York 10286
Attention: Insurance Trust Group
Facsimile: (732) 667-9536


or to such other address or to such other Person as a Party may have last
designated by notice to the other Parties.
Section 24.    Headings. The headings of the Sections have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Trust Agreement.
Section 25.    Counterparts. This Trust Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall constitute
an original, but such counterparts together shall constitute but one and the
same Trust Agreement.



--------------------------------------------------------------------------------



Section 26.    USA Patriot Act. The Grantor and Beneficiary hereby acknowledge
that the Trustee is subject to federal laws, including the Customer
Identification Program (“CIP”) requirements under the USA PATRIOT Act and its
implementing regulations, pursuant to which the Trustee must obtain, verify and
record information that allows the Trustee to identify the Grantor and
Beneficiary. Accordingly, prior to opening the Trust Account hereunder, the
Trustee will ask the Grantor and Beneficiary to provide certain information
including, but not limited to, the Grantor’s and Beneficiary’s name, physical
address, tax identification number and other information that will help the
Trustee to identify and verify the Grantor’s and Beneficiary’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information. Each of the Grantor and Beneficiary
agrees that the Trustee cannot open the Trust Account hereunder unless and until
the Trustee verifies the Grantor’s and Beneficiary’s identity in accordance with
the Trustee’s CIP.
Section 27.    Representations. Each Party represents and warrants to the others
that it has full authority to enter into this Trust Agreement upon the terms and
conditions hereof and that the individual executing this Trust Agreement on its
behalf has the requisite authority to bind such Party to this Trust Agreement,
and that the Trust Agreement constitutes a binding obligation of such Party
enforceable in accordance with its terms.
Section 28.    Required Disclosure. The Trustee is authorized to supply any
information regarding the Trust Account and related Assets that is required by
any law, regulation or rule now or hereafter in effect. Each of the Grantor and
the Beneficiary agrees to supply the Trustee with any required information if it
is not otherwise reasonably available to the Trustee, except for information
that is subject to the obligation of confidentiality and is not required by the
Trustee to comply with any applicable law, regulation or rule now or hereafter
in effect.
Section 29.    Shareholder Communication Act, Etc. With respect to securities
issued in the United States, the Shareholders Communications Act of 1985 (the
“Act”) requires Trustee to disclose to the issuers, upon their request, the
name, address and securities position of its Grantor who are (a) the “beneficial
owners” (as defined in the Act) of the issuer’s securities, if the beneficial
owner does not object to such disclosure, or (b) acting as a “respondent bank”
(as defined in the Act) with respect to the securities. (Under the Act,
“respondent banks” do not have the option of objecting to such disclosure upon
the issuers’ request.) The Act defines a “beneficial owner” as any Person who
has, or shares, the power to vote a security (pursuant to an agreement or
otherwise), or who directs the voting of a security. The Act defines a
“respondent bank” as any bank, association or other entity that exercises
fiduciary powers which holds securities on behalf of beneficial owners and
deposits such securities for safekeeping with a bank, such as Trustee. Under the
Act, Grantor is either the “beneficial owner” or a “respondent bank.”
[ ] Grantor is the “beneficial owner,” as defined in the Act, of the securities
to be held by Trustee hereunder.
[ ] Grantor is not the beneficial owner of the securities to be held by Trustee,
but is acting as a “respondent bank,” as defined in the Act, with respect to the
securities to be held by Trustee hereunder.
IF NO BOX IS CHECKED, TRUSTEE SHALL ASSUME THAT GRANTOR IS THE BENEFICIAL OWNER
OF THE SECURITIES.
For beneficial owners of the securities only:
[ ] Grantor objects
[ ] Grantor does not object to the disclosure of its name, address and
securities position to any issuer which requests such information pursuant to
the Act for the specific purpose of direct communications between such issuer
and Grantor.
IF NO BOX IS CHECKED, TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES A
CONTRARY WRITTEN INSTRUCTION FROM GRANTOR.



--------------------------------------------------------------------------------



With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.
The Grantor agrees to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.
Section 30.    Information Sharing.
The Bank of New York Mellon Corporation is a global financial organization that
operates in and provides services and products to clients through its affiliates
and subsidiaries located in multiple jurisdictions (the “BNY Mellon Group”). The
BNY Mellon Group may (i) centralize in one or more affiliates and subsidiaries
certain activities (the “Centralized Functions”), including audit, accounting,
administration, risk management, legal, compliance, sales, product
communication, relationship management, and the compilation and analysis of
information and data regarding Grantor and Beneficiary (which, for purposes of
this provision, is the name and business contact information for the Grantor and
Beneficiary’s employees and Representatives) and the accounts established
pursuant to this Agreement (“Grantor and Beneficiary Information”) and (ii) use
third party service providers to store, maintain and process Grantor and
Beneficiary’s Information (“Outsourced Functions”). Notwithstanding anything to
the contrary contained elsewhere in this Agreement and solely in connection with
the Centralized Functions and/or Outsourced Functions, Grantor and Beneficiary
consent to the disclosure of, and authorize the BNY Mellon Group to disclose,
Grantor and Beneficiary’s Information to (i) other members of the BNY Mellon
Group (and their respective officers, directors and employees) and to (ii)
third-party service providers (but solely in connection with Outsourced
Functions) who are required to maintain the confidentiality of Grantor and
Beneficiary’s Information in furtherance of the Trustee’s performance of its
obligations hereunder. In addition, the BNY Mellon Group may aggregate Grantor
and Beneficiary’s Information with other data collected and/or calculated by the
BNY Mellon Group, and the BNY Mellon Group will own all such aggregated data,
provided that the BNY Mellon Group shall not distribute the aggregated data in a
format that identifies Grantor and Beneficiary Information with Grantor and
Beneficiary specifically.  Grantor and Beneficiary also consent to the
disclosure of Grantor and Beneficiary’s Information to governmental and
regulatory authorities in jurisdictions where the BNY Mellon Group operates and
otherwise as required by law.
Section 31.    Successors and Assigns of Trustee.
Any corporation or other company into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
company resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or other company succeeding to the
business of the Trustee shall be the successor of the Trustee hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.
COMMONWEALTH ANNUITY AND LIFE
INSURANCE COMPANY, as Grantor


By:    
Name:
Title:




HARTFORD LIFE AND ANNUITY INSURANCE COMPANY, as Beneficiary




By:    
Name:
Title:




THE BANK OF NEW YORK MELLON, as Trustee




By:     
Name:
Title:









--------------------------------------------------------------------------------






SCHEDULE I
INITIAL DEPOSIT
[see attached]





--------------------------------------------------------------------------------



CUSIP
Position Description
Legal Entity
Portfolio


UniqueID
Face Val USD
Par/Shares USD
Book Value (NAIC Statement Value) USD
Market Value
USD
WAL


Sector
Subsector
Effective Rating
Effective Rating2
78413MAG3
SFAVE_15-5AVE XA 144A
Hartford Life and Annuity Insurance Company
PA2
PA278413MAG3
63,986,000


63,986,000


4,008,202


3,563,892


17.51


 CMBS
 CMBS IO
 AAA
 AAA
61766RBA3
MSBAM_16-C31 XA
Hartford Life and Annuity Insurance Company
PA2
PA261766RBA3
16,500,000


16,485,597


1,631,440


1,601,493


8.31


 CMBS
 CMBS IO
 Aaa
 AAA
032511BB2
ANADARKO PETROLEUM CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2032511BB2
5,350,000


5,350,000


2,169,499


2,163,069


19.78


 Corporates
 Industrial
 BBB
 BBB
358266CJ1
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2358266CJ1
28,023,300


28,023,300


12,372,469


13,755,237


14.63


 Corporates
 Tax Muni
 A
 A
736679LD1
PORTLAND OR TXBL PENSION CAB MBIA
Hartford Life and Annuity Insurance Company
PA2
PA2736679LD1
15,070,950


15,070,950


8,422,085


9,896,189


10.42


 Corporates
 Tax Muni
 Aa1
 AA
358266CB8
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2358266CB8
5,350,000


5,350,000


3,509,135


3,907,801


7.63


 Corporates
 Tax Muni
 A
 A
20030NBU4
COMCAST CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA220030NBU4
3,049,500


3,049,500


2,657,363


2,663,165


29.54


 Corporates
 Industrial
 A-
 A
60636AMS9
MISSOURI ST HEALTH & EDL FACS
Hartford Life and Annuity Insurance Company
PA2
PA260636AMS9
1,926,000


1,926,000


1,926,000


1,610,425


34.71


 Corporates
 Tax Muni
 Aaa
 AAA
92343VDC5
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VDC5
4,161,230


4,161,230


4,159,040


3,766,005


29.63


 Corporates
 Industrial
 BBB+
 BBB
912810RS9
TREASURY BOND (2OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912810RS9
570,000


570,000


555,568


506,543


29.38


 TSY
 Govt
 Govt
 Govt
167486PG8
CHICAGO ILL TAXBL REF
Hartford Life and Annuity Insurance Company
PA2
PA2167486PG8
7,918,000


7,918,000


7,005,217


6,419,281


24.12


 Corporates
 Tax Muni
 BBB-
 BBB
9128282A7
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA29128282A7
10,770,000


10,770,000


10,529,564


9,905,460


9.63


 TSY
 Govt
 Govt
 Govt
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life and Annuity Insurance Company
PA2
PA274913EAJ9
4,125,000


4,125,000


3,889,006


3,753,750


14.13


 BIG Corporates
 HY Industrials
 BB
 BIG
912828U24
TREASURY NOTE (OTR)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U24
4,830,000


4,830,000


4,655,764


4,647,175


9.88


 TSY
 TSY
 Govt
 govt
BHM1J8QC4
ELECTRIC TRANSMISSION TEXAS LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1J8QC4
10,000,000


10,000,000


10,000,000


9,324,800


19.21


 Corporates
 Utilities
 Baa1
 BBB
92343VCV4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VCV4
12,572,500


12,572,500


11,974,956


12,033,467


19.04


 Corporates
 Industrial
 BBB+
 BBB
12623SAS9
COMM_12-CR5 D 144A
Hartford Life and Annuity Insurance Company
PA2
PA212623SAS9
3,745,000


3,745,000


3,886,418


3,521,551


5.94


 CMBS
 CMBS
 Baa1
 BBB
BHM15X6S1
HTFD CONCORDVIL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM15X6S1
40,000,000


40,000,000


40,000,000


36,676,184


14.62


 CML
 CML
 A2
 A
BHM1KXMB3
VIRGINIA INTERNATIONAL GATEWAY INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1KXMB3
43,759,615


43,759,615


43,759,615


42,221,903


22.96


 Corporates
 Industrial
 A-
 A
BHM0MZCQ6
DESERT SUNLIGHT FUNDING I-GTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MZCQ6
17,142,857


16,139,792


16,139,792


15,703,372


13.19


 Agency
 FDIC Guaranteed
 AAA
 AAA
540424AR9
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2540424AR9
2,800,725


2,800,725


2,689,248


2,686,982


26.38


 Corporates
 Financial
 A
 A
552081AM3
LYONDELLBASELL INDUSTRIES NV
Hartford Life and Annuity Insurance Company
PA2
PA2552081AM3
8,244,350


8,244,350


8,112,354


7,661,013


38.16


 Corporates
 Industrial
 BBB
 BBB
912810RU4
TREASURY BOND (OTR)
Hartford Life and Annuity Insurance Company
PA2
PA2912810RU4
2,180,000


2,180,000


2,079,926


2,104,722


29.88


 TSY
 Govt
 Govt
 Govt
BHM0M67U7
HTFD RREEF IND PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0M67U7
3,804,742


3,804,742


3,804,742


3,667,148


8.42


 CML
 CML
 A2
 A
718172AT6
PHILIP MORRIS INTERNATIONAL INC
Hartford Life and Annuity Insurance Company
PA2
PA2718172AT6
10,000,000


10,000,000


9,487,588


9,784,650


5.64


 Corporates
 Industrials
 A
 A
912828U57
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U57
560,000


560,000


557,336


556,281


6.92


 TSY
 TSY
 Govt
 govt
3132WEB43
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23132WEB43
846,000


806,834


828,583


802,005


9.47


 MBS
 MBS
 Govt
 govt
3132WED25
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23132WED25
1,590,000


1,545,382


1,590,182


1,536,127


9.47


 MBS
 MBS
 Govt
 govt
3138WG5Q3
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WG5Q3
3,544,000


3,451,412


3,555,573


3,432,478


9.43


 MBS
 MBS
 Govt
 govt
3138WHFN7
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WHFN7
591,000


579,307


595,623


576,129


9.43


 MBS
 MBS
 Govt
 govt
3140F5QW6
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23140F5QW6
824,000


796,465


818,995


792,096


9.43


 MBS
 MBS
 Govt
 govt
3138WHFR8
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WHFR8
2,029,000


1,941,001


1,994,959


1,930,353


9.43


 MBS
 MBS
 Govt
 govt
3140F5MJ9
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23140F5MJ9
126,000


118,161


121,542


117,513


9.43


 MBS
 MBS
 Govt
 govt




--------------------------------------------------------------------------------



95000HBH4
WFCM_16-LC24 AS
Hartford Life and Annuity Insurance Company
PA2
PA295000HBH4
4,000,000


4,000,000


4,117,036


3,866,676


9.63


 CMBS
 CMBS
 Aa2
 AA
969457BU3
WILLIAMS COS INC
Hartford Life and Annuity Insurance Company
PA2
PA2969457BU3
2,822,000


2,822,000


2,690,555


2,723,230


6.04


 BIG Corporates
 HY Industrials
 BB
 BIG
912828U65
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U65
560,000


560,000


555,901


555,822


4.92


 TSY
 TSY
 Govt
 govt
00287YAQ2
ABBVIE INC
Hartford Life and Annuity Insurance Company
PA2
PA200287YAQ2
5,000,000


5,000,000


5,209,899


4,952,440


8.37


 Corporates
 Industrials
 Baa2
 BBB
74456QBQ8
PUBLIC SERVICE ELECTRIC AND GAS CO MTN
Hartford Life and Annuity Insurance Company
PA2
PA274456QBQ8
2,675,000


2,675,000


2,666,911


2,596,039


29.17


 Corporates
 Utilities
 A+
 A
05565QCD8
BP CAPITAL MARKETS PLC
Hartford Life and Annuity Insurance Company
PA2
PA205565QCD8
2,273,750


2,273,750


2,138,032


2,232,250


6.36


 Corporates
 Industrial
 A-
 A
92343VCM4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VCM4
5,940,105


5,940,105


4,730,702


5,908,991


37.64


 Corporates
 Industrial
 BBB+
 BBB
BHM1ANBZ5
VERIZON CORPORATE SERVICES GROUP I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1ANBZ5
7,000,000


6,769,181


6,769,181


6,733,913


11.46


 Corporates
 Industrial
 Baa1
 BBB
12629NAJ4
COMM_15-DC1 B
Hartford Life and Annuity Insurance Company
PA2
PA212629NAJ4
6,420,000


6,420,000


6,582,035


6,380,562


8.03


 CMBS
 CMBS
 AA-
 AA
BHM13T3U0
HTFD ELEMENT AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM13T3U0
31,000,000


29,874,605


29,874,605


28,724,780


10.96


 CML
 CML
 A2
 A
260543CG6
DOW CHEMICAL COMPANY (THE)
Hartford Life and Annuity Insurance Company
PA2
PA2260543CG6
7,735,565


7,735,565


7,182,473


7,509,068


25.88


 Corporates
 Industrial
 BBB
 BBB
BHM0NS7F1
KONINKLIJKE VOPAK NV Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0NS7F1
5,000,000


5,000,000


5,000,000


4,989,900


6.47


 Corporates
 Industrials
 Baa2
 BBB
76112B2D1
RAMP_06-RS2 A3A
Hartford Life and Annuity Insurance Company
PA2
PA276112B2D1
2,585,000


2,322,506


2,079,268


2,136,102


4.71


 ABS
 Home Equity
 B
 BIG
BHM1D4FT4
UNITED ENERGY DISTRIBUTION PTY LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1D4FT4
10,000,000


10,000,000


10,000,000


9,693,200


5.79


 Corporates
 Utilities
 Baa2
 BBB
200474BF0
COMM_15-LC19 B
Hartford Life and Annuity Insurance Company
PA2
PA2200474BF0
3,905,500


3,905,500


4,003,484


3,972,573


8.03


 CMBS
 CMBS
 AA-
 AA
912828T59
TREASURY NOTE (2OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828T59
310,000


310,000


310,034


306,682


2.79


 TSY
 Govt
 Govt
 Govt
74840LAA0
QUICKEN LOANS INC 144A
Hartford Life and Annuity Insurance Company
PA2
PA274840LAA0
2,066,000


2,066,000


2,007,581


2,009,185


8.34


 BIG Corporates
 HY Financials
 Ba2
 BIG
94989CAZ4
WFCM_15-C26 AS
Hartford Life and Annuity Insurance Company
PA2
PA294989CAZ4
4,280,000


4,280,000


4,387,373


4,324,542


8.04


 CMBS
 CMBS
 Aa1
 AA
BHM0LCEA1
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LCEA1
17,000,000


15,587,640


15,587,640


15,826,131


8.48


 Corporates
 Utilities
 A
 A
94989DBB4
WFCM_15-C27 B
Hartford Life and Annuity Insurance Company
PA2
PA294989DBB4
4,516,470


4,516,470


4,645,877


4,643,776


8.21


 CMBS
 CMBS
 A1
 A
718549AE8
PHILLIPS 66 PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA2718549AE8
6,448,890


6,448,890


6,404,084


6,192,785


29.75


 Corporates
 Industrial
 Baa3
 BBB
12665UAA2
CVS PASSTHROUGH TRUST 144A
Hartford Life and Annuity Insurance Company
PA2
PA212665UAA2
6,420,000


5,899,219


5,899,219


6,208,839


10.92


 Corporates
 Industrial
 Baa1
 BBB
12592XBF2
COMM_15-CR22. AM
Hartford Life and Annuity Insurance Company
PA2
PA212592XBF2
6,420,000


6,420,000


6,582,439


6,453,750


8.13


 CMBS
 CMBS
 AAA
 AAA
30295MAS1
FREMF_16-K723 B
Hartford Life and Annuity Insurance Company
PA2
PA230295MAS1
2,400,000


2,400,000


2,247,616


2,212,584


6.78


 CMBS
 CMBS
 BBB
 BBB
913017BT5
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017BT5
16,050,000


16,050,000


18,407,371


17,179,984


25.42


 Corporates
 Industrial
 A-
 A
81745DAE1
SEMT_13-9 A1 144A
Hartford Life and Annuity Insurance Company
PA2
PA281745DAE1
3,650,000


2,326,394


2,261,916


2,317,488


7.97


 MBS
 CMO Non-Agency
 AAA
 AAA
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0RMP52
25,000,000


24,294,351


24,294,351


24,078,959


3.37


 CML
 CML
 A1
 A
1248EPBM4
CCO HOLDINGS LLC/CCO HOLDINGS CAPI 144A
Hartford Life and Annuity Insurance Company
PA2
PA21248EPBM4
4,781,000


4,781,000


4,811,732


4,948,335


7.13


 BIG Corporates
 HY Industrials
 BB+
 BIG
50077LAM8
KRAFT HEINZ FOODS CO
Hartford Life and Annuity Insurance Company
PA2
PA250077LAM8
9,704,900


9,704,900


9,778,547


10,159,206


28.04


 Corporates
 Industrial
 BBB-
 BBB
12629NAH8
COMM_15-DC1 AM
Hartford Life and Annuity Insurance Company
PA2
PA212629NAH8
6,955,000


6,955,000


7,130,411


6,961,572


8.03


 CMBS
 CMBS
 AAA
 AAA
25470XAE5
DISH DBS CORP
Hartford Life and Annuity Insurance Company
PA2
PA225470XAE5
4,456,000


4,456,000


4,655,854


4,834,760


4.42


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0MEM25
AQUARION WATER CO OF CONNECTICUT Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MEM25
19,000,000


19,000,000


19,000,000


19,456,190


15.63


 Corporates
 Utilities
 A3
 A
564759QB7
MANUFACTURERS & TRADERS TRUST CO
Hartford Life and Annuity Insurance Company
PA2
PA2564759QB7
8,500,000


8,500,000


8,500,000


8,340,625


4.92


 Corporates
 Financials
 A-
 A
29273RAZ2
ENERGY TRANSFER PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA229273RAZ2
2,675,000


2,675,000


2,715,370


2,756,927


26.25


 Corporates
 Industrial
 BBB-
 BBB




--------------------------------------------------------------------------------



591894CB4
METROPOLITAN EDISON COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
PA2591894CB4
2,078,475


2,078,475


2,141,033


2,092,501


8.29


 Corporates
 Utilities
 BBB-
 BBB
BHM0LDWD3
PATTERSON COS INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDWD3
15,000,000


15,000,000


15,000,000


15,172,200


1.94


 Corporates
 Industrials
 Baa1
 BBB
681919AZ9
OMNICOM GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2681919AZ9
1,808,300


1,808,300


1,831,155


1,857,144


5.34


 Corporates
 Industrials
 Baa1
 BBB
89641UAC5
TRINITY ACQUISITION PLC
Hartford Life and Annuity Insurance Company
PA2
PA289641UAC5
5,350,000


5,350,000


5,457,106


5,415,559


8.96


 Corporates
 Financials
 BBB
 BBB
BHM03GBH0
NJNGC FIRST MORTGAGE BONDS Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03GBH0
10,000,000


10,000,000


10,529,454


10,505,000


1.38


 Corporates
 Utilities
 A1
 A
BHM0M7933
ENVESTRA LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0M7933
11,000,000


11,000,000


11,000,000


11,245,410


10.53


 Corporates
 Utilities
 Baa2
 BBB
BHM0L4WM3
COMPASS GROUP PLC - SER I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L4WM3
10,000,000


10,000,000


10,000,000


10,204,800


1.75


 Corporates
 Industrials
 A3
 A
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MN8Z8
20,000,000


19,945,287


19,945,287


20,023,111


9.62


 CML
 CML
 A2
 A
BHM0LDGK5
CURTISS-WRIGHT CORPORATION Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDGK5
5,000,000


5,000,000


5,057,138


5,133,050


4.92


 Corporates
 Industrials
 Baa2
 BBB
32027NVV0
FFML_05-FF9 A4
Hartford Life and Annuity Insurance Company
PA2
PA232027NVV0
3,500,000


2,102,726


1,968,619


1,987,780


2.86


 ABS
 Home Equity
 B-
 BIG
12637UBA6
CSAIL_16-C7 AS
Hartford Life and Annuity Insurance Company
PA2
PA212637UBA6
2,400,000


2,400,000


2,471,330


2,405,803


9.79


 CMBS
 CMBS
 Aa3
 AA
55608XAB3
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA255608XAB3
1,712,000


1,712,000


1,708,019


1,732,529


8.44


 Corporates
 Financial
 BBB-
 BBB
BHM15T4C7
HTFD ENCLAVE AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM15T4C7
30,000,000


30,000,000


30,000,000


27,222,510


18.14


 CML
 CML
 A2
 A
14149YBD9
CARDINAL HEALTH INC
Hartford Life and Annuity Insurance Company
PA2
PA214149YBD9
6,540,375


6,540,375


6,947,414


6,901,253


28.21


 Corporates
 Industrial
 BBB+
 BBB
209111FK4
CONSOLIDATED EDISON COMPANY OF NEW
Hartford Life and Annuity Insurance Company
PA2
PA2209111FK4
1,765,500


1,765,500


1,750,141


1,763,074


39.92


 Corporates
 Utilities
 A-
 A
32008DAA4
FIRST DATA CORPORATION 144A
Hartford Life and Annuity Insurance Company
PA2
PA232008DAA4
2,534,000


2,534,000


2,551,515


2,547,481


4.04


 BIG Corporates
 HY Industrials
 BB
 BIG
80282KAE6
SANTANDER HOLDINGS USA INC
Hartford Life and Annuity Insurance Company
PA2
PA280282KAE6
1,899,250


1,899,250


1,898,581


1,887,372


8.55


 Corporates
 Financials
 Baa3
 BBB
46625YJM6
JPMCC_05-CB11 C
Hartford Life and Annuity Insurance Company
PA2
PA246625YJM6
5,354,815


5,354,815


5,328,255


5,527,219


0.99


 CMBS
 CMBS
 AA
 AA
882484AA6
TEXAS HEALTH RESOURCES
Hartford Life and Annuity Insurance Company
PA2
PA2882484AA6
6,946,975


6,946,975


6,946,975


6,945,565


37.88


 Corporates
 Tax Muni
 Aa2
 AA
12626PAJ2
CRH AMERICA INC.
Hartford Life and Annuity Insurance Company
PA2
PA212626PAJ2
5,000,000


5,000,000


5,185,427


5,469,325


1.54


 Corporates
 Industrials
 BBB
 BBB
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L66Z8
31,500,000


29,568,381


29,568,381


30,053,838


5.03


 CML
 CML
 A1
 A
BHM04KJQ2
MDU RESOURCES GROUP INC SNR NOTE Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM04KJQ2
5,000,000


5,000,000


5,301,788


5,323,800


1.71


 Corporates
 Utilities
 A3
 A
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L6753
22,500,000


21,120,272


21,120,272


21,680,353


5.03


 CML
 CML
 A1
 A
BHM04XRH5
FOOTBALL TRUST IV Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM04XRH5
5,000,000


5,000,000


5,340,415


5,368,700


1.88


 Corporates
 Industrials
 A
 A
BHM0KTWD9
HTFD AQUATERA A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0KTWD9
36,000,000


34,672,137


34,672,137


35,784,451


6.28


 CML
 CML
 A1
 A
66989HAK4
NOVARTIS CAPITAL CORP
Hartford Life and Annuity Insurance Company
PA2
PA266989HAK4
3,282,225


3,282,225


3,585,317


3,312,376


28.39


 Corporates
 Industrial
 AA-
 AA
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life and Annuity Insurance Company
PA2
PA2212015AH4
5,397,000


5,397,000


5,192,647


5,447,678


3.21


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JB0A1
10,000,000


9,523,426


9,523,426


9,834,533


3.92


 CML
 CML
 Aa3
 AA
96950FAN4
WILLIAMS PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA296950FAN4
5,671,000


5,671,000


5,373,929


5,495,999


27.18


 Corporates
 Industrial
 BBB-
 BBB
61763MAF7
MSBAM_14-C16 A5
Hartford Life and Annuity Insurance Company
PA2
PA261763MAF7
3,100,000


3,100,000


3,171,787


3,262,338


7.27


 CMBS
 CMBS
 Aaa
 AAA
36253GAK8
GSMS_14-GC24 B
Hartford Life and Annuity Insurance Company
PA2
PA236253GAK8
4,012,500


4,012,500


4,110,094


4,218,682


7.69


 CMBS
 CMBS
 Aa3
 AA
125581GQ5
CIT GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2125581GQ5
2,669,000


2,669,000


2,693,475


2,782,433


5.63


 BIG Corporates
 HY Financials
 BB+
 BIG
06053FAA7
BANK OF AMERICA CORP
Hartford Life and Annuity Insurance Company
PA2
PA206053FAA7
2,940,000


2,940,000


2,938,331


3,071,124


6.57


 Corporates
 Financials
 BBB+
 BBB
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEJL1
8,800,000


8,131,983


8,131,983


8,455,862


4.13


 CML
 CML
 A1
 A




--------------------------------------------------------------------------------



BHM0JAX25
VECTOR LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JAX25
10,000,000


10,000,000


10,000,000


10,239,000


5.97


 Corporates
 Utilities
 BBB
 BBB
21684AAA4
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
PA221684AAA4
3,900,000


3,900,000


4,035,578


4,103,151


6.92


 Corporates
 Financials
 A3
 A
BHM0J85Z8
STERICYCLE INC. Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0J85Z8
15,000,000


15,000,000


15,000,000


15,974,700


3.79


 Corporates
 Industrial
 A3
 A
29364WAS7
ENTERGY GULF STATES LOUISIANA LLC
Hartford Life and Annuity Insurance Company
PA2
PA229364WAS7
3,117,000


3,117,000


3,110,126


3,266,806


6.42


 Corporates
 Utilities
 A2
 A
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEJN7
32,401,000


29,941,407


29,941,407


31,192,398


4.13


 CML
 CML
 Aa3
 AA
42824CAY5
HEWLETT PACKARD ENTERPRISE CO
Hartford Life and Annuity Insurance Company
PA2
PA242824CAY5
9,630,000


9,630,000


9,415,106


9,643,838


28.29


 Corporates
 Industrial
 BBB
 BBB
BHM0LDGM1
GREEN MOUNTAIN POWER CORPORATION Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDGM1
3,400,000


3,400,000


3,400,000


3,515,328


24.88


 Corporates
 Utilities
 A
 A
291011AY0
EMERSON ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2291011AY0
7,500,000


7,500,000


7,491,092


8,091,270


2.79


 Corporates
 Industrials
 A2
 A
913017BR9
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017BR9
5,000,000


5,000,000


4,990,629


5,395,915


3.29


 Corporates
 Industrials
 A-
 A
64072TAC9
CSC HOLDINGS LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA264072TAC9
4,662,000


4,662,000


4,905,682


5,093,235


3.79


 BIG Corporates
 HY Industrials
 BB-
 BIG
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life and Annuity Insurance Company
PA2
PA2853496AB3
2,419,000


2,419,000


2,449,270


2,503,907


6.13


 BIG Corporates
 HY Industrials
 Ba2
 BIG
87264AAL9
T-MOBILE USA INC
Hartford Life and Annuity Insurance Company
PA2
PA287264AAL9
7,598,000


7,598,000


7,825,411


8,053,880


1.25


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEHH2
9,000,000


8,322,273


8,322,273


8,724,180


5.89


 CML
 CML
 A1
 A
482480AE0
KLA-TENCOR CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2482480AE0
7,700,275


7,700,275


7,897,946


8,151,604


7.59


 Corporates
 Industrials
 Baa2
 BBB
13645RAP9
CANADIAN PACIFIC RAILWAY CO
Hartford Life and Annuity Insurance Company
PA2
PA213645RAP9
5,000,000


5,000,000


4,948,530


5,371,760


5.04


 Corporates
 Industrials
 Baa1
 BBB
98417EAR1
GLENCORE FINANCE CANADA LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA298417EAR1
11,283,150


11,283,150


10,986,015


10,841,302


25.82


 Corporates
 Industrial
 Baa3
 BBB
375558BD4
GILEAD SCIENCES INC
Hartford Life and Annuity Insurance Company
PA2
PA2375558BD4
5,483,750


5,483,750


5,791,826


5,673,877


28.67


 Corporates
 Industrial
 A3
 A
55336VAJ9
MPLX LP
Hartford Life and Annuity Insurance Company
PA2
PA255336VAJ9
2,153,375


2,153,375


2,199,786


2,213,986


8.17


 Corporates
 Industrial
 BBB-
 BBB
BHM03HEU6
HTFD BOSTON HAR PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03HEU6
10,000,000


10,000,000


10,000,000


9,986,822


1.34


 CML
 CML
 A2
 A
BHM0H7EB5
TRANSWESTERN PIPELINE CO SENIOR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0H7EB5
7,500,000


7,500,000


7,500,000


8,049,600


3.94


 Corporates
 Industrials
 Baa3
 BBB
130911XH8
CALIFORNIA STWIDE TXBL PENS AMBAC
Hartford Life and Annuity Insurance Company
PA2
PA2130911XH8
16,050,000


16,050,000


16,050,000


16,784,288


4.09


 Corporates
 Tax Muni
 Baa1
 BBB
29364WAM0
ENTERGY LOUISIANA LLC
Hartford Life and Annuity Insurance Company
PA2
PA229364WAM0
3,000,000


3,000,000


2,997,911


3,180,462


8.79


 Corporates
 Utilities
 A2
 A
035242AN6
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life and Annuity Insurance Company
PA2
PA2035242AN6
8,675,560


8,675,560


8,655,459


9,377,153


28.59


 Corporates
 Industrial
 A3
 A
29444UAP1
EQUINIX INC
Hartford Life and Annuity Insurance Company
PA2
PA229444UAP1
2,190,000


2,190,000


2,276,407


2,288,550


6.00


 BIG Corporates
 HY Industrials
 BB
 BIG
BHM0HX7K6
PNG COMPANIES LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0HX7K6
4,000,000


4,000,000


4,228,199


4,326,840


3.16


 Corporates
 Utilities
 BBB-
 BBB
63938CAD0
NAVIENT CORP
Hartford Life and Annuity Insurance Company
PA2
PA263938CAD0
2,455,000


2,455,000


2,481,751


2,596,163


4.57


 BIG Corporates
 HY Financials
 BB-
 BIG
81727TAA6
SENSATA TECHNOLOGIES UK FINANCING 144A
Hartford Life and Annuity Insurance Company
PA2
PA281727TAA6
1,879,000


1,879,000


1,920,406


1,963,555


4.13


 BIG Corporates
 HY Industrials
 Ba3
 BIG
92826CAF9
VISA INC
Hartford Life and Annuity Insurance Company
PA2
PA292826CAF9
3,697,920


3,697,920


3,691,853


3,903,206


28.46


 Corporates
 Industrial
 A1
 A
190760HT8
COBB-MARIETTA GA COLISEUM & EX
Hartford Life and Annuity Insurance Company
PA2
PA2190760HT8
13,019,225


13,019,225


13,019,225


13,392,096


9.00


 Corporates
 Tax Muni
 AAA
 AAA
344868AA2
FOOTBALL TRUST V 144A
Hartford Life and Annuity Insurance Company
PA2
PA2344868AA2
4,000,000


4,000,000


4,000,000


4,251,684


3.78


 Corporates
 Industrials
 A
 A
BHM127TJ6
495 & 499 BROAD PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM127TJ6
40,000,000


40,000,000


40,000,000


40,266,604


16.00


 CML
 CML
 A2
 A
496902AN7
KINROSS GOLD CORP
Hartford Life and Annuity Insurance Company
PA2
PA2496902AN7
2,526,000


2,526,000


2,572,093


2,557,575


6.96


 BIG Corporates
 HY Industrials
 BB+
 BIG
4520015Y2
ILLINOIOS ED FACS AUTH REVS
Hartford Life and Annuity Insurance Company
PA2
PA24520015Y2
13,118,200


13,118,200


13,095,387


13,929,167


3.54


 Corporates
 Tax Muni
 A2
 A
BHM014GK7
DODGER TICKETS LLC SER A SR SEC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM014GK7
20,000,000


15,305,416


15,305,416


16,478,576


7.64


 Corporates
 Industrial
 BBB
 BBB




--------------------------------------------------------------------------------



521865AX3
LEAR CORP
Hartford Life and Annuity Insurance Company
PA2
PA2521865AX3
2,616,685


2,616,685


2,686,190


2,750,790


3.04


 Corporates
 Industrials
 Baa3
 BBB
BHM0W7049
PORTLAND GENERAL ELECTRIC COMP Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0W7049
11,000,000


11,000,000


11,000,000


11,633,160


25.88


 Corporates
 Utilities
 A-
 A
55616XAB3
MACYS RETAIL HOLDINGS INC
Hartford Life and Annuity Insurance Company
PA2
PA255616XAB3
5,000,000


5,000,000


5,149,310


5,585,295


10.54


 Corporates
 Industrials
 BBB
 BBB
278058AK8
EATON CORP
Hartford Life and Annuity Insurance Company
PA2
PA2278058AK8
7,690,625


7,690,625


8,051,165


8,743,810


2.46


 Corporates
 Industrial
 BBB+
 BBB
BHM017MA5
DETROIT EDISON COMPANY (THE) SR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM017MA5
14,000,000


14,000,000


14,000,000


15,366,820


6.75


 Corporates
 Utilities
 A2
 A
BHM01J674
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01J674
8,985,763


5,604,123


5,604,123


6,147,050


4.02


 Corporates
 Financial
 A2
 A
736688FN7
PORTLAND ORE CMNTY COLLEGE
Hartford Life and Annuity Insurance Company
PA2
PA2736688FN7
5,350,000


5,350,000


5,350,000


5,852,258


6.74


 Corporates
 Tax Muni
 Aa2
 AA
785592AD8
SABINE PASS LIQUEFACTION LLC
Hartford Life and Annuity Insurance Company
PA2
PA2785592AD8
5,346,000


5,346,000


5,454,512


5,680,125


6.04


 BIG Corporates
 HY Industrials
 Ba1
 BIG
68275CAC2
FB_05-1 A3 144A
Hartford Life and Annuity Insurance Company
PA2
PA268275CAC2
5,350,000


5,350,000


5,378,890


6,025,876


8.17


 CMBS
 CMBS
 AAA
 AAA
347382AA1
FORT GORDON GA MILITARY HSG 144A
Hartford Life and Annuity Insurance Company
PA2
PA2347382AA1
6,369,175


6,369,175


6,796,856


6,950,107


26.64


 Corporates
 Tax Muni
 Baa2
 BBB
BHM03CN52
ALLETE INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03CN52
10,000,000


10,000,000


10,000,000


11,376,000


6.34


 Corporates
 Utilities
 A1
 A
BHM01JC69
UBS 733 THIRD A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01JC69
29,981,009


26,079,414


26,401,588


28,863,808


8.16


 CML
 CML
 Aa3
 AA
BHM01NWT8
UBS 605 3RD AVE PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01NWT8
30,000,000


27,452,955


26,828,233


30,661,780


8.16


 CML
 CML
 A1
 A
752123JH3
RANCHO CUCAMONGA REDEV TAX ALLOC
Hartford Life and Annuity Insurance Company
PA2
PA2752123JH3
15,054,900


15,054,900


15,054,900


16,978,163


9.53


 Corporates
 Tax Muni
 A3
 A
682439AC8
AACMT_05-C6A A2 144A
Hartford Life and Annuity Insurance Company
PA2
PA2682439AC8
13,375,000


13,375,000


13,406,245


15,474,287


9.54


 CMBS
 CMBS
 AAA
 AAA
718846AM0
PHOENIX AZ CIVIC IMP RENT CAR FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2718846AM0
22,673,300


22,673,300


22,673,300


25,075,763


5.62


 Corporates
 Tax Muni
 A3
 A
67704LAA9
OGLETHORPE PWR CORP GA 1ST MTG 144A
Hartford Life and Annuity Insurance Company
PA2
PA267704LAA9
16,050,000


16,050,000


16,050,000


16,688,951


16.00


 Corporates
 Tax Muni
 A
 A
134011AJ4
CAMP PENDLETON/QUANTICO 144A
Hartford Life and Annuity Insurance Company
PA2
PA2134011AJ4
15,349,150


15,349,150


15,349,150


16,360,812


22.01


 Corporates
 Tax Muni
 AA
 AA
10075EAT5
BOSTON GAS CO INC MTN
Hartford Life and Annuity Insurance Company
PA2
PA210075EAT5
5,350,000


5,350,000


5,338,076


6,181,925


8.75


 Corporates
 Utilities
 A3
 A
949746RF0
WELLS FARGO & COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2949746RF0
18,501,370


18,501,370


16,453,481


20,962,811


27.04


 Corporates
 Financial
 A-
 A
BHM02H3Y1
NEW CARDINALS STADIUM LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02H3Y1
18,000,000


14,296,961


14,296,961


16,516,278


9.26


 Corporates
 Industrial
 BBB
 BBB
686053CP2
OREGON SCH BRDS ASSN
Hartford Life and Annuity Insurance Company
PA2
PA2686053CP2
16,050,000


16,050,000


16,050,000


18,177,267


7.50


 Corporates
 Tax Muni
 AA-
 AA
45200FCE7
ILLINOIS FIN AUTH-THEORY & COMPUTI
Hartford Life and Annuity Insurance Company
PA2
PA245200FCE7
12,305,000


12,305,000


12,305,000


14,138,814


10.62


 Corporates
 Tax Muni
 A3
 A
686053DR7
OREGON SCH BOARD TAXABLE 04 FSA
Hartford Life and Annuity Insurance Company
PA2
PA2686053DR7
10,700,000


10,700,000


10,700,000


12,232,561


9.01


 Corporates
 Tax Muni
 Aa2
 AA
24668PAE7
KONINKLIJKE AHOLD DELHAIZE NV
Hartford Life and Annuity Insurance Company
PA2
PA224668PAE7
14,595,335


14,595,335


14,579,522


16,172,989


23.75


 Corporates
 Industrial
 Baa2
 BBB
126408GU1
CSX CORP
Hartford Life and Annuity Insurance Company
PA2
PA2126408GU1
15,407,465


15,407,465


15,166,225


17,686,984


23.88


 Corporates
 Industrial
 Baa1
 BBB
04351LAA8
ASCENSION HEALTH
Hartford Life and Annuity Insurance Company
PA2
PA204351LAA8
3,000,000


3,000,000


3,000,000


3,271,038


34.73


 Corporates
 Taxable Muni
 AA+
 AA
694308GK7
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2694308GK7
12,318,375


12,318,375


12,189,203


14,544,847


20.17


 Corporates
 Utilities
 A3
 A
594918AX2
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AX2
10,700,000


10,700,000


10,720,207


11,876,936


26.96


 Corporates
 Industrial
 Aaa
 AAA
15135UAF6
CENOVUS ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA215135UAF6
15,000,000


15,000,000


16,731,961


16,724,550


22.88


 BIG Corporates
 HY Industrial
 Ba2
 BIG
694308GJ0
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2694308GJ0
13,910,000


13,910,000


13,826,663


16,969,797


20.17


 Corporates
 Utilities
 A3
 A
69351UAN3
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA269351UAN3
3,000,000


3,000,000


3,050,437


3,474,918


24.04


 Corporates
 Utilities
 A
 A
136055AA8
CANADIAN IMPERIAL BANK OF COMMERCE 144A
Hartford Life and Annuity Insurance Company
PA2
PA2136055AA8
12,109,725


9,271,499


9,360,720


10,894,419


7.63


 Corporates
 Financial
 A+
 A
586054AA6
MEMORIAL SLOAN-KETTERING CANCER CT
Hartford Life and Annuity Insurance Company
PA2
PA2586054AA6
9,726,835


9,726,835


9,905,730


10,927,088


25.50


 Corporates
 Industrial
 AA-
 AA




--------------------------------------------------------------------------------



21684AAB2
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
PA221684AAB2
11,457,025


11,457,025


11,462,694


13,276,893


26.92


 Corporates
 Financial
 A3
 A
68389XAM7
ORACLE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA268389XAM7
13,963,500


13,963,500


14,591,628


16,227,137


23.54


 Corporates
 Industrial
 A+
 A
49337WAJ9
KEYSPAN CORP
Hartford Life and Annuity Insurance Company
PA2
PA249337WAJ9
13,321,500


13,321,500


13,321,500


15,101,026


18.25


 Corporates
 Utilities
 BBB+
 BBB
976657AG1
WISCONSIN ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
PA2976657AG1
11,173,475


11,173,475


11,977,149


13,324,246


16.25


 Corporates
 Utilities
 BBB+
 BBB
BHM0213U4
NORTHERN ILLINOIS GAS CO Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0213U4
15,000,000


15,000,000


15,000,000


17,964,731


19.96


 Corporates
 Utilities
 AA-
 AA
724060AA6
PIPELINE FUNDING COMPANY LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA2724060AA6
2,675,000


2,621,768


3,101,067


3,038,823


11.05


 Corporates
 Industrial
 BBB-
 BBB
001192AH6
AGL CAPITAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2001192AH6
3,370,000


3,370,000


3,364,850


3,925,420


23.71


 Corporates
 Utilities
 BBB+
 BBB
594918AD6
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AD6
13,910,000


13,910,000


13,885,366


16,309,044


22.42


 Corporates
 Industrial
 Aaa
 AAA
097023AD7
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AD7
5,350,000


5,350,000


5,631,121


6,765,589


4.63


 Corporates
 Industrial
 A
 A
626207YS7
GEORGIA MUN ELEC AUTH
Hartford Life and Annuity Insurance Company
PA2
PA2626207YS7
6,126,820


6,126,820


7,121,672


6,964,111


27.42


 Corporates
 Tax Muni
 A-
 A
143658AH5
CARNIVAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2143658AH5
4,428,730


4,428,730


4,886,365


5,192,881


11.04


 Corporates
 Industrial
 A-
 A
842400FF5
SOUTHERN CALIFORNIA EDISON
Hartford Life and Annuity Insurance Company
PA2
PA2842400FF5
16,050,000


16,050,000


15,977,895


19,177,760


20.04


 Corporates
 Utilities
 A+
 A
914440LJ9
UNIVERSITY MASS BLDG AUTH PROJ REV
Hartford Life and Annuity Insurance Company
PA2
PA2914440LJ9
4,000,000


4,000,000


3,829,582


4,768,240


19.61


 Corporates
 Taxable Muni
 Aa2
 AA
540424AP3
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2540424AP3
5,000,000


5,000,000


4,893,267


5,944,725


18.09


 Corporates
 Financials
 A
 A
199575AV3
COLUMBUS SOUTHERN POWER CO
Hartford Life and Annuity Insurance Company
PA2
PA2199575AV3
16,737,475


16,737,475


16,488,732


19,401,679


18.75


 Corporates
 Utilities
 BBB+
 BBB
048677AG3
ATLANTIC MARINE CORPS COMMUNITIES 144A
Hartford Life and Annuity Insurance Company
PA2
PA2048677AG3
3,745,000


3,666,326


4,061,850


4,282,196


34.92


 Corporates
 Tax Muni
 A1
 A
594918AM6
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AM6
5,000,000


5,000,000


4,961,685


5,945,010


24.11


 Corporates
 Industrials
 Aaa
 AAA
771367BX6
ROCHESTER GAS & ELECTRIC
Hartford Life and Annuity Insurance Company
PA2
PA2771367BX6
2,600,000


2,600,000


2,962,960


2,991,100


16.67


 Corporates
 Utilities
 A
 A
592112DR4
METROPOLITAN GOVT NASHVILLE & DAVI
Hartford Life and Annuity Insurance Company
PA2
PA2592112DR4
4,280,000


4,280,000


4,280,000


5,026,603


13.93


 Corporates
 Tax Muni
 Aa2
 AA
136385AL5
CANADIAN NATURAL RESOURCES LIMITED
Hartford Life and Annuity Insurance Company
PA2
PA2136385AL5
7,757,500


7,757,500


7,730,129


8,825,428


21.21


 Corporates
 Industrial
 Baa3
 BBB
71644EAF9
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAF9
15,116,425


15,116,425


15,257,766


18,444,125


11.88


 Corporates
 Industrial
 Baa1
 BBB
BHM042GE2
CONSOLIDATED EDISON INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM042GE2
15,000,000


13,459,730


13,459,730


17,000,178


5.39


 Corporates
 Utilities
 A2
 A
61980AAD5
MOTIVA ENTERPRISES LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA261980AAD5
15,263,975


15,263,975


17,416,278


18,453,169


23.04


 Corporates
 Industrials
 BBB+
 BBB
56585AAF9
MARATHON PETROLEUM CORP
Hartford Life and Annuity Insurance Company
PA2
PA256585AAF9
18,743,725


18,743,725


18,598,269


20,048,195


24.17


 Corporates
 Industrial
 BBB
 BBB
91324PAR3
UNITEDHEALTH GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA291324PAR3
10,700,000


10,700,000


9,991,220


13,020,723


19.21


 Corporates
 Financial
 A-
 A
913017AT6
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017AT6
2,675,000


2,675,000


3,621,469


3,482,574


11.59


 Corporates
 Industrial
 A-
 A
4042Q1AA5
HSBC BANK USA
Hartford Life and Annuity Insurance Company
PA2
PA24042Q1AA5
21,400,000


21,400,000


21,310,938


24,914,543


17.84


 Corporates
 Financial
 A1
 A
459200GS4
INTERNATIONAL BUSINESS MACHINES CO
Hartford Life and Annuity Insurance Company
PA2
PA2459200GS4
11,826,175


11,826,175


9,756,473


14,416,048


22.92


 Corporates
 Industrial
 Aa3
 AA
36186CBY8
ALLY FINANCIAL INC
Hartford Life and Annuity Insurance Company
PA2
PA236186CBY8
3,994,000


3,994,000


4,752,890


4,632,720


14.84


 BIG Corporates
 HY Financials
 BB+
 BIG
26882PAR3
ERAC USA FINANCE CO 144A
Hartford Life and Annuity Insurance Company
PA2
PA226882PAR3
8,025,000


8,025,000


7,778,429


9,732,455


17.42


 Corporates
 Industrial
 Baa1
 BBB
745332CD6
PUGET SOUND ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA2745332CD6
2,715,000


2,715,000


2,714,876


3,283,646


23.79


 Corporates
 Utilities
 A-
 A
90131HAZ8
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HAZ8
3,531,000


3,531,000


4,712,593


4,341,760


11.27


 Corporates
 Industrial
 BBB+
 BBB
49338CAA1
KEYSPAN GAS EAST CORPORATION 144A
Hartford Life and Annuity Insurance Company
PA2
PA249338CAA1
25,155,000


25,155,000


25,155,000


29,993,615


24.25


 Corporates
 Utilities
 A-
 A
887315AM1
HISTORIC TW INC
Hartford Life and Annuity Insurance Company
PA2
PA2887315AM1
8,107,925


8,107,925


9,025,899


10,397,992


6.09


 Corporates
 Industrial
 BBB
 BBB




--------------------------------------------------------------------------------



654894AF1
NOBLE ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA2654894AF1
11,770,000


11,770,000


12,145,109


14,323,984


10.25


 Corporates
 Industrial
 BBB-
 BBB
626207YF5
GEORGIA MUN ELEC AUTH PWR REV
Hartford Life and Annuity Insurance Company
PA2
PA2626207YF5
15,204,700


15,204,700


17,878,721


18,857,021


27.15


 Corporates
 Tax Muni
 A+
 A
25272KAR4
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life and Annuity Insurance Company
PA2
PA225272KAR4
1,648,870


1,648,870


1,672,436


2,030,234


29.04


 Corporates
 Industrial
 BBB-
 BBB
592173AE8
METROPOLITAN LIFE INSURANCE CO 144A
Hartford Life and Annuity Insurance Company
PA2
PA2592173AE8
7,490,000


7,490,000


7,425,114


9,424,959


8.84


 Corporates
 Financial
 A
 A
71644EAE2
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAE2
14,760,650


14,760,650


15,478,544


18,502,032


9.46


 Corporates
 Industrial
 Baa1
 BBB
393154AC3
GREEN MOUNTAIN POWER CORP Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2393154AC3
15,000,000


15,000,000


15,000,000


18,979,430


19.59


 Corporates
 Utilities
 A
 A
309588AE1
FARMERS EXCHANGE CAPITAL 144A
Hartford Life and Annuity Insurance Company
PA2
PA2309588AE1
10,700,000


10,700,000


9,225,561


12,136,486


31.54


 Corporates
 Financial
 Baa2
 BBB
90131HAX3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HAX3
5,188,430


5,188,430


6,198,600


6,686,205


8.83


 Corporates
 Industrial
 BBB+
 BBB
79765RTK5
SAN FRANCISCO CA CITY & CNTY WTR
Hartford Life and Annuity Insurance Company
PA2
PA279765RTK5
10,919,350


10,919,350


13,852,553


13,363,537


18.38


 Corporates
 Tax Muni
 Aa3
 AA
74531EAC6
PUGET SOUND ENERGY INC. MTN
Hartford Life and Annuity Insurance Company
PA2
PA274531EAC6
8,025,000


8,025,000


7,835,920


10,171,254


12.19


 Corporates
 Utilities
 A-
 A
BHM0078Z7
AQUARION WATER CO OF CT SR UNSEC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0078Z7
8,500,000


8,500,000


8,500,000


10,908,645


17.50


 Corporates
 Utilities
 A3
 A
91324PBQ4
UNITEDHEALTH GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA291324PBQ4
3,000,000


3,000,000


3,060,236


3,743,457


24.13


 Corporates
 Financials
 A-
 A
743917AH9
PRUDENTIAL INSURANCE CO OF AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
PA2743917AH9
11,097,450


11,097,450


12,270,353


14,537,149


8.50


 Corporates
 Financials
 A
 A
172967HA2
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2172967HA2
10,700,000


10,700,000


11,958,269


13,562,325


26.70


 Corporates
 Financial
 BBB
 BBB
45138LAT0
IDAHO POWER COMPANY MTN
Hartford Life and Annuity Insurance Company
PA2
PA245138LAT0
5,350,000


5,350,000


5,337,705


6,737,212


20.79


 Corporates
 Utilities
 A-
 A
264399ED4
DUKE ENERGY CAROLINAS LLC
Hartford Life and Annuity Insurance Company
PA2
PA2264399ED4
3,979,000


3,979,000


4,838,319


5,027,972


15.79


 Corporates
 Utilities
 A1
 A
11041RAL2
BRITISH AEROSPACE FINANCE INC. 144A
Hartford Life and Annuity Insurance Company
PA2
PA211041RAL2
14,284,500


14,284,500


14,425,968


18,485,029


10.50


 Corporates
 Industrial
 BBB
 BBB
437076AV4
HOME DEPOT INC
Hartford Life and Annuity Insurance Company
PA2
PA2437076AV4
5,000,000


5,000,000


5,055,374


6,356,345


24.25


 Corporates
 Industrials
 A
 A
149123BN0
CATERPILLAR INC
Hartford Life and Annuity Insurance Company
PA2
PA2149123BN0
28,114,250


28,114,250


28,436,964


35,178,939


19.63


 Corporates
 Industrial
 A
 A
501044BV2
KROGER CO. (THE)
Hartford Life and Annuity Insurance Company
PA2
PA2501044BV2
5,350,000


5,350,000


5,746,073


7,236,961


12.71


 Corporates
 Industrial
 BBB
 BBB
26442CAB0
DUKE ENERGY CAROLINAS LLC
Hartford Life and Annuity Insurance Company
PA2
PA226442CAB0
10,700,000


10,700,000


10,693,580


13,253,223


21.04


 Corporates
 Utilities
 AA-
 AA
891490AR5
TOSCO CORP
Hartford Life and Annuity Insurance Company
PA2
PA2891490AR5
5,885,000


5,885,000


6,113,021


7,524,996


10.00


 Corporates
 Industrial
 A-
 A
283695BK9
EL PASO NATURAL GAS COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2283695BK9
2,675,000


2,675,000


3,289,539


3,317,329


15.46


 Corporates
 Industrial
 BBB-
 BBB
17275RAD4
CISCO SYSTEMS INC
Hartford Life and Annuity Insurance Company
PA2
PA217275RAD4
18,725,000


18,725,000


18,728,507


23,780,319


22.13


 Corporates
 Industrial
 A1
 A
00817YAF5
AETNA INC
Hartford Life and Annuity Insurance Company
PA2
PA200817YAF5
33,374,200


33,374,200


36,882,162


42,458,223


19.46


 Corporates
 Financials
 A-
 A
BHM02Z867
CHEYENNE LIGHT FUEL AND PWR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02Z867
25,000,000


25,000,000


25,000,000


32,002,000


20.89


 Corporates
 Utilities
 Baa2
 BBB
656531AJ9
STATOILHYDRO ASA
Hartford Life and Annuity Insurance Company
PA2
PA2656531AJ9
12,473,525


12,473,525


13,390,017


16,634,356


12.04


 Corporates
 Non-Corp
 A+
 A
45138LAS2
IDAHO POWER COMPANY MTN
Hartford Life and Annuity Insurance Company
PA2
PA245138LAS2
13,375,000


13,375,000


13,443,322


16,772,986


20.46


 Corporates
 Utilities
 A-
 A
695114CB2
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
PA2695114CB2
5,350,000


5,350,000


5,335,541


6,728,288


19.59


 Corporates
 Utilities
 A+
 A
046353AD0
ASTRAZENECA PLC
Hartford Life and Annuity Insurance Company
PA2
PA2046353AD0
29,425,000


29,425,000


30,937,423


38,066,740


20.71


 Corporates
 Industrial
 A-
 A
880451AU3
TENNESSEE GAS PIPELINE CO
Hartford Life and Annuity Insurance Company
PA2
PA2880451AU3
7,222,500


7,222,500


7,359,449


8,731,663


20.25


 Corporates
 Industrial
 BBB-
 BBB
207597DV4
CONNECTICUT LIGHT AND POWER CO
Hartford Life and Annuity Insurance Company
PA2
PA2207597DV4
4,681,250


4,681,250


4,679,229


5,969,661


19.42


 Corporates
 Utilities
 A+
 A
665772CB3
NORTHERN STATES POWER COMPANY (MIN
Hartford Life and Annuity Insurance Company
PA2
PA2665772CB3
5,403,500


5,403,500


5,387,789


6,998,792


19.42


 Corporates
 Utilities
 A+
 A
037411AM7
APACHE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2037411AM7
7,230,525


7,230,525


8,320,267


9,571,834


30.63


 Corporates
 Industrial
 BBB
 BBB




--------------------------------------------------------------------------------



02765UDN1
AMERICAN MUN PWR OHIO INC
Hartford Life and Annuity Insurance Company
PA2
PA202765UDN1
9,504,275


9,504,275


11,569,416


11,239,375


28.32


 Corporates
 Tax Muni
 A
 A
12201PAB2
BURLINGTON RESOURCES FINANCE CO
Hartford Life and Annuity Insurance Company
PA2
PA212201PAB2
29,425,000


29,425,000


29,425,000


37,929,266


14.63


 Corporates
 Industrial
 A-
 A
534187BA6
LINCOLN NATIONAL CORP
Hartford Life and Annuity Insurance Company
PA2
PA2534187BA6
10,700,000


10,700,000


11,807,916


13,509,317


23.46


 Corporates
 Financial
 BBB+
 BBB
71644EAJ1
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAJ1
7,000,000


7,000,000


7,988,308


9,077,404


21.38


 Corporates
 Industrials
 Baa1
 BBB
167725AF7
CHICAGO ILL TRAN AUTH
Hartford Life and Annuity Insurance Company
PA2
PA2167725AF7
10,253,275


10,253,275


11,676,641


12,834,229


16.87


 Corporates
 Tax Muni
 A1
 A
172967AS0
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2172967AS0
7,222,500


7,222,500


7,673,483


9,339,617


81.13


 Corporates
 Financial
 BBB+
 BBB
209111EU3
CONSOLIDATED EDISON CO OF NEW YORK
Hartford Life and Annuity Insurance Company
PA2
PA2209111EU3
2,500,000


2,500,000


3,369,234


3,383,618


21.25


 Corporates
 Utilities
 A-
 A
097023AS4
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AS4
4,633,635


4,633,635


4,820,649


6,273,715


21.13


 Corporates
 Industrial
 A
 A
44841SAC3
HUTCHISON WHAMPOA INTERNATIONAL (0 144A
Hartford Life and Annuity Insurance Company
PA2
PA244841SAC3
13,375,000


13,375,000


13,350,853


18,099,598


16.90


 Corporates
 Industrial
 A-
 A
64952GAF5
NEW YORK LIFE INSURANCE COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
PA264952GAF5
2,675,000


2,675,000


3,743,003


3,518,441


22.88


 Corporates
 Financial
 Aa2
 AA
915217RY1
UNIVERSITY VA
Hartford Life and Annuity Insurance Company
PA2
PA2915217RY1
16,169,305


16,169,305


18,386,795


21,999,633


22.67


 Corporates
 Tax Muni
 AAA
 AAA
695114BT4
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
PA2695114BT4
8,827,500


8,827,500


8,953,559


12,792,539


14.88


 Corporates
 Utilities
 A+
 A
902133AG2
TYCO ELECTRONICS GROUP SA
Hartford Life and Annuity Insurance Company
PA2
PA2902133AG2
12,385,250


12,385,250


13,279,726


16,129,051


20.75


 Corporates
 Industrial
 A-
 A
25156PAC7
DEUTSCHE TELEKOM INTL FIN
Hartford Life and Annuity Insurance Company
PA2
PA225156PAC7
16,718,750


16,718,750


17,190,920


24,578,485


13.46


 Corporates
 Industrial
 BBB+
 BBB
740816AG8
PRESIDENT AND FELLOWS OF HARVARD 144A
Hartford Life and Annuity Insurance Company
PA2
PA2740816AG8
10,568,925


10,568,925


12,574,116


15,002,462


22.04


 Corporates
 Industrial
 Aaa
 AAA
316773CH1
FIFTH THIRD BANCORP
Hartford Life and Annuity Insurance Company
PA2
PA2316773CH1
21,400,000


21,400,000


21,349,645


29,746,856


21.17


 Corporates
 Financial
 Baa1
 BBB
233835AQ0
DAIMLERCHRYSLER NORTH AMERICA HLDG
Hartford Life and Annuity Insurance Company
PA2
PA2233835AQ0
7,063,605


7,063,605


8,069,799


10,638,856


14.05


 Corporates
 Industrial
 A-
 A
111021AE1
BRITISH TELECOMMUNICATIONS PLC
Hartford Life and Annuity Insurance Company
PA2
PA2111021AE1
14,506,525


14,506,525


16,392,269


22,132,315


13.96


 Corporates
 Industrial
 BBB+
 BBB
03523TBF4
ANHEUSER-BUSCH INBEV WORLDWIDE INC
Hartford Life and Annuity Insurance Company
PA2
PA203523TBF4
7,133,690


7,133,690


7,117,036


10,728,314


22.04


 Corporates
 Industrial
 A3
 A
90131HBJ3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HBJ3
8,025,000


8,025,000


9,209,581


10,916,014


19.80


 Corporates
 Industrial
 BBB+
 BBB
097023AE5
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AE5
11,045,075


11,045,075


13,147,736


16,937,832


14.71


 Corporates
 Industrial
 A
 A
13063BJC7
STATE OF CALIFORNIA
Hartford Life and Annuity Insurance Company
PA2
PA213063BJC7
11,761,975


11,761,975


15,196,727


17,716,828


23.84


 Corporates
 Tax Muni
 AA-
 AA
91913YAP5
VALERO ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
PA291913YAP5
5,593,425


5,593,425


5,580,163


8,554,377


22.21


 Corporates
 Industrial
 BBB
 BBB
55608PAA2
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA255608PAA2
3,000,000


3,000,000


2,999,937


3,015,027


0.14


 Corporates
 Financials
 A
 A
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life and Annuity Insurance Company
PA2
PA262718QAA3
3,000,000


3,000,000


2,999,846


3,015,630


0.19


 Corporates
 Financials
 A3
 A
BHM02SKS1
GALLAGHER ARTHUR J. & CO. - B Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02SKS1
5,000,000


5,000,000


5,112,141


5,107,800


0.59


 Corporates
 Financials
 Baa3
 BBB
44891AAA5
HYUNDAI CAPITAL AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
PA244891AAA5
6,000,000


6,000,000


5,994,488


5,998,908


1.22


 Corporates
 Industrials
 Baa1
 BBB
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life and Annuity Insurance Company
PA2
PA226250JAJ9
4,250,000


4,250,000


4,250,000


4,243,592


5.83


 CLO
 CLO
 AA
 AA
26250JAL4
DRSLF_12-25A B2R 144A
Hartford Life and Annuity Insurance Company
PA2
PA226250JAL4
1,750,000


1,750,000


1,750,000


1,747,361


5.83


 CLO
 CLO
 AA
 AA
70069FDL8
PPSI_04-WWF1 M3
Hartford Life and Annuity Insurance Company
PA2
PA270069FDL8
19,100,000


11,157,473


10,819,268


11,099,353


0.64


 ABS
 Home Equity
 A+
 A
004421PR8
ACE_05-HE4 M2
Hartford Life and Annuity Insurance Company
PA2
PA2004421PR8
20,006,000


4,332,441


4,154,447


4,310,783


0.43


 ABS
 Home Equity
 Baa3
 BBB
07388YAG7
BSCMS_07-PW16 AM
Hartford Life and Annuity Insurance Company
PA2
PA207388YAG7
2,100,000


2,100,000


2,097,386


2,127,479


0.38


 CMBS
 CMBS
 A2
 A
93364LAD0
WMCMS_07-SL3 AJ 144A
Hartford Life and Annuity Insurance Company
PA2
PA293364LAD0
8,000,000


4,998,062


4,060,075


4,976,520


0.22


 CMBS
 CMBS
 Aaa
 AAA
93364LAE8
WMCMS_07-SL3 B 144A
Hartford Life and Annuity Insurance Company
PA2
PA293364LAE8
5,000,000


5,000,000


4,972,746


4,920,300


1.75


 CMBS
 CMBS
 Aa1
 AA




--------------------------------------------------------------------------------



 CUSIP
Position Description
Legal Entity
 Portfolio
Par/Shares
Closing Date Market Value (excl Accrued)
Accrued Interest
UniqueID
61766RBA3
MSBAM_16-C31 XA
Hartford Life and Annuity Insurance Company
PA2
(250,839
)
(21,537
)
 NA
PA261766RBA3
032511BB2
ANADARKO PETROLEUM CORPORATION
Hartford Life and Annuity Insurance Company
PA2
(350,000
)
(149,349
)
 NA
PA2032511BB2
358266CJ1
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
1,700


899


—


PA2358266CJ1
736679LD1
PORTLAND OR TXBL PENSION CAB MBIA
Hartford Life and Annuity Insurance Company
PA2
4,050


2,809


—


PA2736679LD1
20030NBU4
COMCAST CORPORATION
Hartford Life and Annuity Insurance Company
PA2
500


402


6


PA220030NBU4
60636AMS9
MISSOURI ST HEALTH & EDL FACS
Hartford Life and Annuity Insurance Company
PA2
4,000


3,361


24


PA260636AMS9
92343VDC5
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
770


666


9


PA292343VDC5
167486PG8
CHICAGO ILL TAXBL REF
Hartford Life and Annuity Insurance Company
PA2
2,000


1,815


44


PA2167486PG8
9128282A7
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(10,770,000
)
(9,650,082
)
 NA
PA29128282A7
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life and Annuity Insurance Company
PA2
(1,353,000
)
(1,243,786
)
 NA
PA274913EAJ9
912828U24
TREASURY NOTE (OTR)
Hartford Life and Annuity Insurance Company
PA2
(4,830,000
)
(4,492,277
)
 NA
PA2912828U24
92343VCV4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
27,500


25,618


427


PA292343VCV4
BHM15X6S1
HTFD CONCORDVIL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(779,068
)
(737,203
)
 NA
PA2BHM15X6S1
BHM1KXMB3
VIRGINIA INTERNATIONAL GATEWAY INC Prvt
Hartford Life and Annuity Insurance Company
PA2
40,385


38,295


234


PA2BHM1KXMB3
BHM0MZCQ6
DESERT SUNLIGHT FUNDING I-GTD Prvt
Hartford Life and Annuity Insurance Company
PA2
84,845


80,493


405


PA2BHM0MZCQ6
540424AR9
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
275


257


—


PA2540424AR9
552081AM3
LYONDELLBASELL INDUSTRIES NV
Hartford Life and Annuity Insurance Company
PA2
650


608


8


PA2552081AM3
912810RU4
TREASURY BOND (OTR)
Hartford Life and Annuity Insurance Company
PA2
(2,180,000
)
(2,090,160
)
 NA
PA2912810RU4
912828U57
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(560,000
)
(540,662
)
 NA
PA2912828U57
3132WEB43
MBS
Hartford Life and Annuity Insurance Company
PA2
(806,834
)
(778,891
)
 NA
PA23132WEB43
3132WED25
MBS
Hartford Life and Annuity Insurance Company
PA2
(1,545,382
)
(1,492,102
)
 NA
PA23132WED25
3138WG5Q3
MBS
Hartford Life and Annuity Insurance Company
PA2
(3,451,412
)
(3,333,671
)
 NA
PA23138WG5Q3
3138WHFN7
MBS
Hartford Life and Annuity Insurance Company
PA2
(579,307
)
(559,549
)
 NA
PA23138WHFN7
3140F5QW6
MBS
Hartford Life and Annuity Insurance Company
PA2
(796,465
)
(769,313
)
 NA
PA23140F5QW6
3138WHFR8
MBS
Hartford Life and Annuity Insurance Company
PA2
(1,941,001
)
(1,874,833
)
 NA
PA23138WHFR8
3140F5MJ9
MBS
Hartford Life and Annuity Insurance Company
PA2
(118,161
)
(114,134
)
 NA
PA23140F5MJ9
969457BU3
WILLIAMS COS INC
Hartford Life and Annuity Insurance Company
PA2
(322,000
)
(314,353
)
 NA
PA2969457BU3
912828U65
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(560,000
)
(542,566
)
 NA
PA2912828U65
05565QCD8
BP CAPITAL MARKETS PLC
Hartford Life and Annuity Insurance Company
PA2
250


242


—


PA205565QCD8
92343VCM4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
895


853


12


PA292343VCM4
BHM1ANBZ5
VERIZON CORPORATE SERVICES GROUP I Prvt
Hartford Life and Annuity Insurance Company
PA2
(246,445
)
(239,391
)
 NA
PA2BHM1ANBZ5
BHM13T3U0
HTFD ELEMENT AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(852,454
)
(830,687
)
 NA
PA2BHM13T3U0
260543CG6
DOW CHEMICAL COMPANY (THE)
Hartford Life and Annuity Insurance Company
PA2
435


416


1


PA2260543CG6




--------------------------------------------------------------------------------



76112B2D1
RAMP_06-RS2 A3A
Hartford Life and Annuity Insurance Company
PA2
(442,353
)
(432,979
)
 NA
PA276112B2D1
912828T59
TREASURY NOTE (2OLD)
Hartford Life and Annuity Insurance Company
PA2
(310,000
)
(304,163
)
 NA
PA2912828T59
BHM0LCEA1
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life and Annuity Insurance Company
PA2
(778,600
)
(764,072
)
 NA
PA2BHM0LCEA1
718549AE8
PHILLIPS 66 PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
110


108


1


PA2718549AE8
12665UAA2
CVS PASSTHROUGH TRUST 144A
Hartford Life and Annuity Insurance Company
PA2
(17,282
)
(16,867
)
 NA
PA212665UAA2
81745DAE1
SEMT_13-9 A1 144A
Hartford Life and Annuity Insurance Company
PA2
(2,326,394
)
(2,295,406
)
 NA
PA281745DAE1
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(45,783
)
(45,413
)
 NA
PA2BHM0RMP52
50077LAM8
KRAFT HEINZ FOODS CO
Hartford Life and Annuity Insurance Company
PA2
100


99


2


PA250077LAM8
25470XAE5
DISH DBS CORP
Hartford Life and Annuity Insurance Company
PA2
(1,807,000
)
(1,804,741
)
 NA
PA225470XAE5
591894CB4
METROPOLITAN EDISON COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
525


524


2


PA2591894CB4
681919AZ9
OMNICOM GROUP INC
Hartford Life and Annuity Insurance Company
PA2
700


699


2


PA2681919AZ9
BHM03GBH0
NJNGC FIRST MORTGAGE BONDS Prvt
Hartford Life and Annuity Insurance Company
PA2
(10,000,000
)
(10,000,000
)
 NA
PA2BHM03GBH0
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(481,209
)
(482,031
)
 NA
PA2BHM0MN8Z8
32027NVV0
FFML_05-FF9 A4
Hartford Life and Annuity Insurance Company
PA2
(559,822
)
(562,541
)
 NA
PA232027NVV0
BHM15T4C7
HTFD ENCLAVE AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(600,470
)
(603,572
)
 NA
PA2BHM15T4C7
14149YBD9
CARDINAL HEALTH INC
Hartford Life and Annuity Insurance Company
PA2
625


604


6


PA214149YBD9
209111FK4
CONSOLIDATED EDISON COMPANY OF NEW
Hartford Life and Annuity Insurance Company
PA2
500


495


10


PA2209111FK4
80282KAE6
SANTANDER HOLDINGS USA INC
Hartford Life and Annuity Insurance Company
PA2
750


748


12


PA280282KAE6
882484AA6
TEXAS HEALTH RESOURCES
Hartford Life and Annuity Insurance Company
PA2
25


25


—


PA2882484AA6
12626PAJ2
CRH AMERICA INC.
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,033,552
)
 NA
PA212626PAJ2
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(853,637
)
(863,720
)
 NA
PA2BHM0L66Z8
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(609,741
)
(618,230
)
 NA
PA2BHM0L6753
BHM04XRH5
FOOTBALL TRUST IV Prvt
Hartford Life and Annuity Insurance Company
PA2
(4,130,435
)
(4,176,971
)
 NA
PA2BHM04XRH5
BHM0KTWD9
HTFD AQUATERA A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(938,094
)
(952,647
)
 NA
PA2BHM0KTWD9
66989HAK4
NOVARTIS CAPITAL CORP
Hartford Life and Annuity Insurance Company
PA2
2,775


2,788


2


PA266989HAK4
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life and Annuity Insurance Company
PA2
(405,000
)
(412,141
)
 NA
PA2212015AH4
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(262,019
)
(267,100
)
 NA
PA2BHM0JB0A1
125581GQ5
CIT GROUP INC
Hartford Life and Annuity Insurance Company
PA2
(545,000
)
(554,200
)
 NA
PA2125581GQ5
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(238,304
)
(243,803
)
 NA
PA2BHM0JEJL1
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(877,418
)
(899,103
)
 NA
PA2BHM0JEJN7
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life and Annuity Insurance Company
PA2
(339,000
)
(344,933
)
 NA
PA2853496AB3
87264AAL9
T-MOBILE USA INC
Hartford Life and Annuity Insurance Company
PA2
(7,598,000
)
(7,849,722
)
 NA
PA287264AAL9
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(242,120
)
(250,402
)
 NA
PA2BHM0JEHH2
482480AE0
KLA-TENCOR CORPORATION
Hartford Life and Annuity Insurance Company
PA2
725


755


2


PA2482480AE0




--------------------------------------------------------------------------------



98417EAR1
GLENCORE FINANCE CANADA LTD 144A
Hartford Life and Annuity Insurance Company
PA2
850


849


4


PA298417EAR1
375558BD4
GILEAD SCIENCES INC
Hartford Life and Annuity Insurance Company
PA2
250


259


3


PA2375558BD4
55336VAJ9
MPLX LP
Hartford Life and Annuity Insurance Company
PA2
625


646


15


PA255336VAJ9
BHM0H7EB5
TRANSWESTERN PIPELINE CO SENIOR Prvt
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,178,771
)
 NA
PA2BHM0H7EB5
035242AN6
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life and Annuity Insurance Company
PA2
440


454


7


PA2035242AN6
63938CAD0
NAVIENT CORP
Hartford Life and Annuity Insurance Company
PA2
(361,000
)
(374,989
)
 NA
PA263938CAD0
92826CAF9
VISA INC
Hartford Life and Annuity Insurance Company
PA2
80


83


2


PA292826CAF9
190760HT8
COBB-MARIETTA GA COLISEUM & EX
Hartford Life and Annuity Insurance Company
PA2
775


807


14


PA2190760HT8
496902AN7
KINROSS GOLD CORP
Hartford Life and Annuity Insurance Company
PA2
(357,000
)
(369,495
)
 NA
PA2496902AN7
4520015Y2
ILLINOIOS ED FACS AUTH REVS
Hartford Life and Annuity Insurance Company
PA2
1,800


1,885


41


PA24520015Y2
BHM014GK7
DODGER TICKETS LLC SER A SR SEC Prvt
Hartford Life and Annuity Insurance Company
PA2
(1,533,927
)
(1,614,343
)
 NA
PA2BHM014GK7
521865AX3
LEAR CORP
Hartford Life and Annuity Insurance Company
PA2
315


330


6


PA2521865AX3
278058AK8
EATON CORP
Hartford Life and Annuity Insurance Company
PA2
375


396


15


PA2278058AK8
BHM01J674
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life and Annuity Insurance Company
PA2
(1,100,084
)
(1,168,639
)
 NA
PA2BHM01J674
347382AA1
FORT GORDON GA MILITARY HSG 144A
Hartford Life and Annuity Insurance Company
PA2
825


913


2


PA2347382AA1
BHM01JC69
UBS 733 THIRD A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(708,459
)
(770,973
)
 NA
PA2BHM01JC69
BHM01NWT8
UBS 605 3RD AVE PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(746,423
)
(813,254
)
 NA
PA2BHM01NWT8
752123JH3
RANCHO CUCAMONGA REDEV TAX ALLOC
Hartford Life and Annuity Insurance Company
PA2
100


109


1


PA2752123JH3
718846AM0
PHOENIX AZ CIVIC IMP RENT CAR FGIC
Hartford Life and Annuity Insurance Company
PA2
1,700


1,860


42


PA2718846AM0
67704LAA9
OGLETHORPE PWR CORP GA 1ST MTG 144A
Hartford Life and Annuity Insurance Company
PA2
50,000


54,895


1,114


PA267704LAA9
134011AJ4
CAMP PENDLETON/QUANTICO 144A
Hartford Life and Annuity Insurance Company
PA2
850


946


7


PA2134011AJ4
949746RF0
WELLS FARGO & COMPANY
Hartford Life and Annuity Insurance Company
PA2
630


694


13


PA2949746RF0
BHM02H3Y1
NEW CARDINALS STADIUM LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
(548,702
)
(610,517
)
 NA
PA2BHM02H3Y1
24668PAE7
KONINKLIJKE AHOLD DELHAIZE NV
Hartford Life and Annuity Insurance Company
PA2
665


735


6


PA224668PAE7
126408GU1
CSX CORP
Hartford Life and Annuity Insurance Company
PA2
535


596


3


PA2126408GU1
694308GK7
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
625


712


9


PA2694308GK7
15135UAF6
CENOVUS ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
(9,850,000
)
(11,277,541
)
 NA
PA215135UAF6
136055AA8
CANADIAN IMPERIAL BANK OF COMMERCE 144A
Hartford Life and Annuity Insurance Company
PA2
9,737


11,149


90


PA2136055AA8
586054AA6
MEMORIAL SLOAN-KETTERING CANCER CT
Hartford Life and Annuity Insurance Company
PA2
165


190


3


PA2586054AA6
21684AAB2
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
975


1,120


27


PA221684AAB2
68389XAM7
ORACLE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
500


583


10


PA268389XAM7
49337WAJ9
KEYSPAN CORP
Hartford Life and Annuity Insurance Company
PA2
500


583


4


PA249337WAJ9
976657AG1
WISCONSIN ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
525


611


5


PA2976657AG1
724060AA6
PIPELINE FUNDING COMPANY LLC 144A
Hartford Life and Annuity Insurance Company
PA2
3


4


—


PA2724060AA6




--------------------------------------------------------------------------------



626207YS7
GEORGIA MUN ELEC AUTH
Hartford Life and Annuity Insurance Company
PA2
68,180


81,127


735


PA2626207YS7
143658AH5
CARNIVAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
270


320


7


PA2143658AH5
199575AV3
COLUMBUS SOUTHERN POWER CO
Hartford Life and Annuity Insurance Company
PA2
525


621


5


PA2199575AV3
048677AG3
ATLANTIC MARINE CORPS COMMUNITIES 144A
Hartford Life and Annuity Insurance Company
PA2
674


802


20


PA2048677AG3
136385AL5
CANADIAN NATURAL RESOURCES LIMITED
Hartford Life and Annuity Insurance Company
PA2
500


602


6


PA2136385AL5
71644EAF9
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
575


688


1


PA271644EAF9
BHM042GE2
CONSOLIDATED EDISON INC Prvt
Hartford Life and Annuity Insurance Company
PA2
(94,592
)
(113,193
)
 NA
PA2BHM042GE2
61980AAD5
MOTIVA ENTERPRISES LLC 144A
Hartford Life and Annuity Insurance Company
PA2
25


30


1


PA261980AAD5
56585AAF9
MARATHON PETROLEUM CORP
Hartford Life and Annuity Insurance Company
PA2
275


330


4


PA256585AAF9
459200GS4
INTERNATIONAL BUSINESS MACHINES CO
Hartford Life and Annuity Insurance Company
PA2
825


989


23


PA2459200GS4
36186CBY8
ALLY FINANCIAL INC
Hartford Life and Annuity Insurance Company
PA2
(557,000
)
(668,400
)
 NA
PA236186CBY8
887315AM1
HISTORIC TW INC
Hartford Life and Annuity Insurance Company
PA2
75


91


2


PA2887315AM1
626207YF5
GEORGIA MUN ELEC AUTH PWR REV
Hartford Life and Annuity Insurance Company
PA2
300


372


3


PA2626207YF5
25272KAR4
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life and Annuity Insurance Company
PA2
130


158


4


PA225272KAR4
71644EAE2
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
350


430


12


PA271644EAE2
90131HAX3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
570


696


3


PA290131HAX3
79765RTK5
SAN FRANCISCO CA CITY & CNTY WTR
Hartford Life and Annuity Insurance Company
PA2
650


805


3


PA279765RTK5
743917AH9
PRUDENTIAL INSURANCE CO OF AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
550


686


18


PA2743917AH9
11041RAL2
BRITISH AEROSPACE FINANCE INC. 144A
Hartford Life and Annuity Insurance Company
PA2
500


621


15


PA211041RAL2
149123BN0
CATERPILLAR INC
Hartford Life and Annuity Insurance Company
PA2
750


946


13


PA2149123BN0
00817YAF5
AETNA INC
Hartford Life and Annuity Insurance Company
PA2
800


998


24


PA200817YAF5
656531AJ9
STATOILHYDRO ASA
Hartford Life and Annuity Insurance Company
PA2
475


603


12


PA2656531AJ9
880451AU3
TENNESSEE GAS PIPELINE CO
Hartford Life and Annuity Insurance Company
PA2
500


627


6


PA2880451AU3
207597DV4
CONNECTICUT LIGHT AND POWER CO
Hartford Life and Annuity Insurance Company
PA2
750


954


23


PA2207597DV4
665772CB3
NORTHERN STATES POWER COMPANY (MIN
Hartford Life and Annuity Insurance Company
PA2
500


642


15


PA2665772CB3
037411AM7
APACHE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
475


617


10


PA2037411AM7
02765UDN1
AMERICAN MUN PWR OHIO INC
Hartford Life and Annuity Insurance Company
PA2
725


942


12


PA202765UDN1
167725AF7
CHICAGO ILL TRAN AUTH
Hartford Life and Annuity Insurance Company
PA2
1,725


2,245


58


PA2167725AF7
172967AS0
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
500


651


10


PA2172967AS0
097023AS4
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
365


491


7


PA2097023AS4
915217RY1
UNIVERSITY VA
Hartford Life and Annuity Insurance Company
PA2
695


940


10


PA2915217RY1
695114BT4
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
500


683


1


PA2695114BT4
902133AG2
TYCO ELECTRONICS GROUP SA
Hartford Life and Annuity Insurance Company
PA2
750


1,016


8


PA2902133AG2
25156PAC7
DEUTSCHE TELEKOM INTL FIN
Hartford Life and Annuity Insurance Company
PA2
250


345


10


PA225156PAC7




--------------------------------------------------------------------------------



740816AG8
PRESIDENT AND FELLOWS OF HARVARD 144A
Hartford Life and Annuity Insurance Company
PA2
75


104


2


PA2740816AG8
233835AQ0
DAIMLERCHRYSLER NORTH AMERICA HLDG
Hartford Life and Annuity Insurance Company
PA2
395


560


12


PA2233835AQ0
111021AE1
BRITISH TELECOMMUNICATIONS PLC
Hartford Life and Annuity Insurance Company
PA2
475


679


19


PA2111021AE1
03523TBF4
ANHEUSER-BUSCH INBEV WORLDWIDE INC
Hartford Life and Annuity Insurance Company
PA2
310


449


9


PA203523TBF4
097023AE5
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
925


1,362


16


PA2097023AE5
13063BJC7
STATE OF CALIFORNIA
Hartford Life and Annuity Insurance Company
PA2
3,025


4,566


16


PA213063BJC7
91913YAP5
VALERO ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
575


944


12


PA291913YAP5
55608PAA2
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
(3,000,000
)
(3,000,000
)
 NA
PA255608PAA2
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life and Annuity Insurance Company
PA2
(3,000,000
)
(3,000,000
)
 NA
PA262718QAA3
BHM02SKS1
GALLAGHER ARTHUR J. & CO. - B Prvt
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,000,000
)
 NA
PA2BHM02SKS1
44891AAA5
HYUNDAI CAPITAL AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
(6,000,000
)
(6,000,000
)
 NA
PA244891AAA5
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life and Annuity Insurance Company
PA2
(4,250,000
)
(4,250,000
)
 NA
PA226250JAJ9
26250JAL4
DRSLF_12-25A B2R 144A
Hartford Life and Annuity Insurance Company
PA2
(1,750,000
)
(1,750,000
)
 NA
PA226250JAL4
70069FDL8
PPSI_04-WWF1 M3
Hartford Life and Annuity Insurance Company
PA2
(11,157,473
)
(11,157,473
)
 NA
PA270069FDL8
004421PR8
ACE_05-HE4 M2
Hartford Life and Annuity Insurance Company
PA2
(4,332,441
)
(4,332,441
)
 NA
PA2004421PR8
07388YAG7
BSCMS_07-PW16 AM
Hartford Life and Annuity Insurance Company
PA2
(2,100,000
)
(2,100,000
)
 NA
PA207388YAG7
93364LAD0
WMCMS_07-SL3 AJ 144A
Hartford Life and Annuity Insurance Company
PA2
(4,998,062
)
(4,998,062
)
 NA
PA293364LAD0
93364LAE8
WMCMS_07-SL3 B 144A
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,000,000
)
 NA
PA293364LAE8






--------------------------------------------------------------------------------




EXHIBIT A
BENEFICIARY REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and [insert position], each a duly
authorized officer of Hartford Life and Annuity Insurance Company
(“Beneficiary”), do hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [ ], 2018, entered into by and among Beneficiary,
Commonwealth Annuity and Life Insurance Company (“Commonwealth”) and The Bank of
New York Mellon (the “Trustee”) (the “Trust Agreement”) and the Annuity
Reinsurance Agreement dated as of [ ], 2018, between Beneficiary and
Commonwealth (the “Reinsurance Agreement”), Beneficiary is entitled to withdraw
from the Trust Account (as defined in the Trust Agreement) established by
Commonwealth for the benefit of Beneficiary pursuant to the Trust Agreement,
Assets with a current fair market value equal to $[_______] for the purpose[s]
specified in Section 9.8(a) of the Reinsurance Agreement.
[Certification to specify the basis for the withdrawal.]
Beneficiary hereby requests that the Trustee immediately transfer to Beneficiary
all right, title and interest in those Assets set forth on Schedule A attached
hereto (which Assets have a fair market value equal to $[_____]) from the Trust
Account established by Commonwealth for the benefit of Beneficiary pursuant to
the Trust Agreement. [Insert transfer instructions.]
[If Bank Loans-[The Trustee is instructed to deliver to the Beneficiary the Loan
Assignment Documents applicable to Loan No. ____________] OR [The Trustee is
instructed to endorse, date and transfer the applicable Loan Assignment
Documents or other transfer documents attached hereto to the Beneficiary]].


This Certificate is a “Beneficiary Request for Withdrawal” within the meaning of
Section 2(a) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.
 
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:
 
 
 
 
Dated:
 
 
Name:
 
Title:



cc: Grantor



--------------------------------------------------------------------------------



EXHIBIT B
GRANTOR REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Commonwealth”), does hereby
request that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among Hartford Life and Annuity Insurance Company
(“Beneficiary”), Commonwealth and The Bank of New York Mellon (the “Trustee”)
(the “Trust Agreement”) and the Annuity Reinsurance Agreement dated as of [___],
2018, between Beneficiary and Commonwealth (the “Reinsurance Agreement”),
Commonwealth withdraw from the Trust Account (as defined in the Trust Agreement)
established by Commonwealth for the benefit of Beneficiary pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____].
[Commonwealth hereby directs the Trustee to immediately deliver to Beneficiary
cash in the amount of $[_____]. Commonwealth hereby attaches a copy of the
applicable Monthly Reinsurance Settlement Report and hereby certifies that the
conditions described in Section 9.6 of the Reinsurance Agreement and Section
2(d)(i) of the Trust Agreement have been met.] [Note: for use if the proviso set
forth in Section 9.6 applies.]
[Commonwealth hereby directs the Trustee to deliver to [Commonwealth or its
designee] [the Assets specified below] [and] [cash in the amount of $[_____],
immediately following the fifth (5th) Business Day after the date hereof unless
Beneficiary shall have objected to such withdrawal in writing within such five
(5) Business Day period.] [Note: for use if the proviso set forth in Section 9.6
does not apply.]
[Insert transfer instructions]
This Certificate is a “Grantor Request for Withdrawal” within the meaning of
Section 2(c) of the Trust Agreement.
Please notify the Beneficiary within two (2) Business Days of delivery of the
withdrawn Assets.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



With copy to: [Note: for use if the proviso set forth in Section 9.6 does not
apply.]
Hartford Life and Annuity Insurance Company
[Address]
Facsimile:
Attention:



--------------------------------------------------------------------------------



EXHIBIT C


PROVISIONS OF THE REINSURANCE AGREEMENT
Set forth below is the text of the provisions of the Reinsurance Agreement that
are referenced in this Agreement.
Section 8.1.
Recapture Events. Each of the following shall constitute a “Recapture Event”:
(a)     (i) the Reinsurer ceases to or fails to be solvent, or generally fails
to pay, or admits in writing its inability to pay, its debt as they become due,
subject to applicable grace periods, (ii) the Reinsurer initiates or commences
the appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or for all or substantially all of its assets, (iii) the Reinsurer becomes
subject to any liquidation, insolvency, rehabilitation, conservation,
supervision or similar proceeding against the Reinsurer by a Governmental
Authority having jurisdiction over the Reinsurer, or (iv) the Reinsurer takes
any action to effectuate or authorize any of the foregoing;
(b)     (A) the Reinsurer fails to (1) fund the Trust Account for any amounts
not subject to a good faith dispute that are required to be deposited therein by
the Reinsurer in accordance with Section 9.5 and with the terms of the Trust
Agreement, or (2) perform or observe any of the material terms and conditions of
this Agreement or the Trust Agreement, including a failure to pay the Company
any amount due under this Agreement that is not subject to a good faith dispute;
and (B) any such failure continues for twenty (20) Business Days after the date
on which the Reinsurer becomes aware of such failure, including, but not limited
to, the date on which the Company notifies the Reinsurer in writing of such
failure, it being understood that a breach by the Reinsurer of Section 14.1 or
Section 14.2, or any representation or warranty contained in this Agreement
shall not constitute a Recapture Event;
(c)    with respect to a recapture of solely the Reinsured Contracts retroceded
to the Retrocessionaire, if applicable and if any, the Retrocessionaire fails to
perform or observe any of the material terms and conditions of the Retrocession
Trust Agreement and such failure continues for twenty (20) Business Days after
the expiration of any applicable cure period in the Retrocession Trust
Agreement;
(d)    a Reinsurance Credit Event continues for the lesser of (x) ninety (90)
calendar days and (y) the period from inception of such Reinsurance Credit Event
to the “as of” date of the Company’s next statutory financial statement, and the
Reinsurer has not taken action which would enable the Company to receive full
statutory financial statement credit for reinsurance ceded to the Reinsurer
under this Agreement, and the Company has acted in compliance with its
obligations under Section 17.1(c); or
(e)    (i) the Reinsurer’s RBC Ratio is below [REDACTED] in any quarterly period
and (ii) the Reinsurer has not within thirty (30) calendar days of such
shortfall provided the Company with evidence reasonably satisfactory to the
Company that the Reinsurer has either (i) restored its RBC Ratio to [REDACTED]
or (ii) entered into a letter of intent whereby the Reinsurer and an affiliated
insurance company agree to effect a novation causing this Agreement to be
novated to such an affiliated insurance company that has capital in excess of
[REDACTED] and an RBC Ratio (or the local equivalent if not a U.S. entity) in
excess of [REDACTED], subject only to obtaining any required regulatory and
third party consents. Such affiliated insurance company must either be
authorized in the domiciliary state of the Company (provided that such
domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state



--------------------------------------------------------------------------------



as of the Closing Date) or provide collateral, sufficient to provide the Company
full financial statement credit, in accordance with the credit for reinsurance
requirements of the domiciliary state of the Company (provided that such
domiciliary state is a jurisdiction with substantially similar requirements as
the Company’s domiciliary state as of the Closing Date). If regulatory and third
party consents are not obtained within thirty (30) calendar days of the date of
the letter of intent, then the Company may immediately recapture the Reinsured
Contracts.
Each calendar quarter, the Reinsurer shall provide to the Company the RBC Ratio
of the Reinsurer calculated in accordance with then Applicable Law and Schedule
H, (i) based on the Reinsurer’s good faith estimate as of the last day of such
calendar quarter (other the last quarter of a calendar year), using, to the
extent any factors are not reasonably available, hypothetical amounts derived
from reasonable estimation and annualization or (ii) calculated by the Reinsurer
as of such calendar year, as applicable. Each such calculation shall include
reasonable supporting detail with respect to such calculation.
The Reinsurer will notify the Company promptly in writing, in reasonable detail,
of any Recapture Event or any event or circumstance it becomes aware of that,
with the giving of notice or the passage of time, would reasonably be expected
to constitute a Recapture Event. The Company will notify the Reinsurer promptly
in writing, in reasonable detail, upon becoming aware of a Recapture Event or
any event or circumstance that, with the giving of notice or the passage of
time, would reasonably be expected to constitute such a Recapture Event.
Section 9.5.
Rebalancing the Trust Account. If the Trust Account Balance as of the end of any
calendar month after the Closing Date is less than (x) the Required Balance as
set forth in the statement contemplated by Section 6.2(b) for such calendar
month, minus if applicable, amounts withdrawn by the Company in accordance with
Section 9.8 that are subject to a good faith dispute, provided that such
reduction shall only be permitted to the extent that such disputed amount has
not already been reflected in the NAIC Reserves incorporated in the Required
Balance, minus (y) if applicable, the Retrocession Trust Account Balance (if
any) as set forth in such statement, then, unless such shortfall shall have been
cured by assets deposited into the Retrocession Trust Account, the Reinsurer
shall deposit additional Eligible Trust Account Assets into the Trust Account
within fifteen (15) Business Days following the date such shortfall is
determined so that the Trust Account Balance is no less than the Required
Balance set forth in such statement, minus if applicable, amounts withdrawn by
the Company in accordance with Section 9.8 that are subject to a good faith
dispute, provided that such reduction shall only be permitted to the extent that
such disputed amount has not already been reflected in the NAIC Reserves
incorporated in the Required Balance, minus if applicable, the Retrocession
Trust Account Balance (if any) set forth in such statement; provided, however,
that as of and after the occurrence of a Reinsurance Credit Event and provided
that a statutory trust is put in place to secure reinsurance credit in
accordance with Section 17.1, for purposes of any provision of this Agreement,
if applicable, the Retrocession Trust Account Balance shall not be subtracted
for purposes of the calculations under the preceding sentence other than, if
applicable, amounts withdrawn by the Company in accordance with Section 9.8 that
are subject to a good faith dispute, provided that such reduction shall only be
permitted to the extent that such disputed amount has not already been reflected
in the NAIC Reserves incorporated in the Required Balance. Without limiting the
foregoing, if an asset in the Trust Account no longer qualifies as an Eligible
Trust Account Asset, then, within fifteen (15) Business Days following the date
on which the Reinsurer becomes aware of such circumstance, the Reinsurer shall
replace such asset with one or more Eligible Trust Account Assets in accordance
with Section 9.7. Notwithstanding the foregoing, should any asset in the Trust
Account become impaired under SAP the Reinsurer shall, as promptly as
practicable but in no event later than five (5) Business Days following the date
on which the Reinsurer becomes aware of such circumstances, deposit or
substitute additional assets constituting Eligible Trust Account Assets in



--------------------------------------------------------------------------------



accordance with this Section 9.5 or Section 9.7, to the extent required such
that the Trust Account Balance is no less than the balance required as of the
end of the month preceding the month in which the impairment occurred.
Section 9.6.
Trust Account Withdrawals. If, as of any month end on and after the Closing
Date, (x) the Trust Account Balance exceeds the Required Balance, minus if
applicable, amounts withdrawn by the Company in accordance with Section 9.8 that
are subject to a good faith dispute, provided that such reduction shall only be
permitted to the extent that such disputed amount has not already been reflected
in the NAIC Reserves incorporated in the Required Balance, minus (y) if
applicable, the Retrocession Trust Account Balance (if any), then within ten
(10) Business Days after the Reinsurer’s receipt of a Monthly Reinsurance
Settlement Report for such month end, the Reinsurer may make a written demand to
the Trustee to release to the Reinsurer assets in the Trust Account and the
Trustee shall release such assets, subject to the Company’s prior written
consent, which consent shall be granted if all of the following conditions and
those set forth in clause (x) above are satisfied after any such withdrawal and
shall be deemed granted if the Company has not provided the Reinsurer and
Trustee a written response within five (5) Business Days of receipt of
Reinsurer’s written demand: (a) no Recapture Event has occurred and is
continuing (unless a recapture in respect of such Recapture Event is no longer
exercisable); (b) the Book Value, including accrued interest for so long as such
interest is credited by the Trustee, of the Trust Account assets shall be no
less than the Required Balance, minus if applicable, amounts withdrawn by the
Company in accordance with Section 9.8 that are subject to a good faith dispute,
provided that such reduction shall only be permitted to the extent that such
disputed amount has not already been reflected in the NAIC Reserves incorporated
in the Required Balance, minus if applicable, the Retrocession Trust Account
Balance (if any) after such withdrawal; and (c) all the assets held in the Trust
Account after such withdrawal are Eligible Trust Account Assets; provided,
however, that with respect to any withdrawal and transfer of cash in connection
with the payment by the Reinsurer of an amount specified in a Monthly
Reinsurance Settlement Report, if the conditions in (x) and (a) through (c) are
all met, the Reinsurer may direct the Trustee to release such cash to the
Company without prior notice to or approval by the Company, upon presentation to
the Trustee of (i) a copy of the applicable Monthly Reinsurance Settlement
Report delivered by the Company to the Reinsurer and (ii) a certification to the
Trustee, with a copy to the Company, that such conditions are met.
Section 9.7.
Substitution of Assets. The Reinsurer shall have the right to instruct the
Trustee to substitute or exchange assets contained within the Trust Account
provided that (i) the replacement assets are Eligible Trust Account Assets; (ii)
the replacement assets shall be deposited in the Trust Account on the same day
of substitution or exchange, (iii) the aggregate Book Value, including accrued
interest for so long as such interest is credited by the Trustee, of the
replacement assets are at least equal to the aggregate Book Value, including
accrued interest for so long as such interest is credited by the Trustee, of the
assets being removed from the Trust Account; and (iv) the aggregate Fair Market
Value, including accrued interest for so long as such interest is credited by
the Trustee, of the replacement assets is at least equal to the aggregate Fair
Market Value, including accrued interest for so long as such interest is
credited by the Trustee, of the assets being removed from the Trust Account.



--------------------------------------------------------------------------------



Section 9.8(a).
Permitted Use of Trust Account Assets.
(a) The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing to the Company
under this Agreement and any applicable payment period respect thereof; and then
only for one or more of the following purposes: (1) to pay, or reimburse the
Company for, amounts due, but not yet recovered from, the Reinsurer under this
Agreement in order to satisfy liabilities of the Reinsurer under this Agreement;
and (2) to pay expenses relating to the withdrawal, liquidation or enforcement
of legal rights with respect to the Trust Account assets to the extent such
amounts are not being disputed by the Reinsurer in good faith.


Form of Monthly Reinsurance Settlement Report. [see attached]


ilaandcommonwealthannuityrei.jpg [ilaandcommonwealthannuityrei.jpg]





--------------------------------------------------------------------------------



EXHIBIT D
CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Commonwealth”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among Hartford Life and Annuity Insurance Company
(“Beneficiary”), Commonwealth and The Bank of New York Mellon (the “Trustee”)
(the “Trust Agreement”) and the Annuity Reinsurance Agreement dated as of [___],
2018, between Beneficiary and Commonwealth (the “Reinsurance Agreement”),
Commonwealth has withdrawn from the Trust Account (as defined in the Trust
Agreement) established by Commonwealth for the benefit of Beneficiary pursuant
to the Trust Agreement, Assets with a current fair market value equal to
$[_____]. Commonwealth hereby attaches a copy of the applicable Monthly
Reinsurance Settlement Report and hereby certifies that the conditions described
in Section 9.6 of the Reinsurance Agreement have been met.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



 
EXHIBIT E
CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of Hartford
Life and Annuity Insurance Company (“Hartford”), does hereby certify that,
pursuant to Section 2 of the Trust Agreement dated as of [___], 2018, entered
into by and among [___] (“Grantor”), Hartford and The Bank of New York Mellon
(the “Trustee”) (the “Trust Agreement”) and the Annuity Reinsurance Agreement
dated as of [___], 2018, between Grantor and Hartford (the “Reinsurance
Agreement”), Hartford has withdrawn from the Trust Account (as defined in the
Trust Agreement) established by Grantor for its benefit pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____]. Hartford
hereby certifies that the conditions described in Section 9.8(a) of the
Reinsurance Agreement have been met.
 
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:




--------------------------------------------------------------------------------



EXHIBIT F
INVESTMENT GUIDELINES


Capitalized terms used in these Investment Guidelines that are not defined
herein shall have the meanings ascribed to such terms in the Reinsurance
Agreement.


The Reinsurer shall have full authority to buy and sell investments for the
Trust Account unless specifically limited or restricted by these investment
guidelines or by the insurance laws and regulations of the State of Connecticut
or the Commonwealth of Massachusetts (as in effect from time to time) (for
purposes of this Exhibit 4, “Insurance Laws”). The foregoing summary is intended
to serve as a guide and any and all investments must (i) comply with the more
restrictive of such Insurance Laws, including, but not limited to, Conn. Gen.
Statute Section 38a-102c and Massachusetts Ins. Code Section 175:63 and (ii) be
considered “admitted assets” under the Insurance Laws. For purposes of applying
these guidelines, the assets held in the Trust Account will be considered all of
the assets of a life insurance company writing the Reinsured Contracts.
In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Trust Account; provided that, for the avoidance of doubt, this
limitation shall not prohibit the Reinsurer from acquiring investments or
instruments otherwise permitted pursuant to these investment guidelines.
Investment Limits
All limits referred to herein are with respect to statutory book value.
Asset Class Limitations
 
 Limit
US obligations
 
 [REDACTED]
US state/municipal obligations
 
 [REDACTED]
US agency obligations
 
 [REDACTED]
Canadian municipal and agency obligations
 
 [REDACTED]
NAIC 1-2 corporate bonds
 
 [REDACTED]
   Total financial companies/banks obligations
 
 [REDACTED]
NAIC 1-2 structured securities
 
 [REDACTED]
Common stock/futures/LPs
 
 [REDACTED]
Investments in affiliates
 
 [REDACTED]
Emerging markets
 
 [REDACTED]
Qualified mortgage loans1
 
 [REDACTED]
Cash & repo
 
 [REDACTED]
Obligations to all foreign countries rated lower than AA
 
 [REDACTED]
Aggregate foreign obligations and investments (regardless of rating)
 
 [REDACTED]
Tangible investments, non-income producing real estate & portion of loan secured
by unqualified mortgage loans2
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]



1    Qualified mortgage loans are (1) commercial mortgage loans that have LTV of
less than 75% or (2) residential (1-4 family) mortgage loans that have LTV of
less than 75%, which are not more than 90 days delinquent in payment.
2    Unqualified mortgage loans are mortgage loans that are not Qualified
Mortgage Loans and are not more than 90 days delinquent in payment.





--------------------------------------------------------------------------------



Limitations on Obligations With Ratings from the SVO of the NAIC
 
 Limit
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
NAIC 5-6
 
 [REDACTED]
NAIC 6
 
 [REDACTED]

Concentration Limits in Single Obligor
 
 Limit
Issued or guaranteed by any agency, state, development bank (excl. general
obligations of any state)
 
 [REDACTED]
NAIC 1-2 (maturity greater than 1yr)
 
 [REDACTED]
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]
Obligations to each foreign country rated AA or higher
 
 [REDACTED]
Obligations to each foreign country rated lower than AA
 
 [REDACTED]
Common stock, LP interest or other equity interests (incl. preferred stock) in
single institution
 
 [REDACTED]
Real Estate investment or other tangible investment
 
 [REDACTED]














--------------------------------------------------------------------------------



EXHIBIT G


Form of Substitution Notice


[DATE]


The Bank of New York Mellon
101 Barclay Street
Mailstop: 101-0850
New York, New York 10286
Attention: Insurance Trust




Re:
Substitution Notice re Trust Agreement dated as of ___________, by and among
Commonwealth Annuity and Life Insurance Company, (the “Grantor”), Hartford Life
and Annuity Insurance Company, (the “Beneficiary”), and The Bank of New York
Mellon, (the “Trustee”), as amended, supplemented or otherwise modified (the
“Trust Agreement”).



Capitalized terms shall have the meanings ascribed to them in the Trust
Agreement. We hereby direct you pursuant to Section 4(c) of the Trust Agreement
to substitute the Assets identified in paragraph 1 below for the Assets
currently deposited in the from the Trust Account and identified in paragraph 2
below:
1.    [Specify list of substitute Assets to be received][CUSIP]
2.    [Specify list of Assets to be substituted][CUSIP]
We hereby certify that (i) the assets to be deposited in the Trust Account are
Eligible Investments, (ii) the aggregate Book Value of the substitute Assets are
greater than or equal to the aggregate Book Value of the Assets being replaced
and (iii) have an aggregate fair market value greater than or equal to the
aggregate fair market value of the Assets being replaced.
Promptly return the substituted Assets to [Grantor] as follows:
[Specify delivery instructions]
Very truly yours,


[Grantor][Investment Manager]


By: _________________________
Name:
Title:


cc:    Beneficiary



--------------------------------------------------------------------------------



EXHIBIT H
FORM OF GRANTOR SERVICING NOTICE


From:    Commonwealth Annuity and Life Insurance Company (“Grantor”)
To:    The Bank of New York Mellon (“Trustee”)
cc:    Hartford Life and Annuity Insurance Company (“Beneficiary”)
Date:    [ ]
Re:
Grantor Servicing Notice





We refer to Section 4(j) of the Trust Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Trust Agreement.


We hereby (i) certify that (a) the transfer of the following [Asset or Assets]
is required in connection with [the pay-off of the following Commercial Mortgage
Loan/Bank Loan] / [the sale of the following Commercial Mortgage Loan/Bank Loan
by the Grantor] / [the restructuring, foreclosure, deed-in-lieu or other
liquidation of the following defaulted Commercial Mortgage Loan/Bank Loan] and
(b) that the proceeds from the transfer of such [Asset or Assets] will be paid
to the Trustee within three (3) Business Days, and (ii) give you notice that we
are exercising our right withdraw the following [Assets or Assets] from the
Trust Account.
Please deliver the following [Asset or Assets] to or for the account of the
Person named below at the address specified below:
[The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to Commercial Mortgage Loan
No. ____________].
[The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to [Identify Loan]].
You shall not take any action under this notice until the passage of three (3)
Business Days from your receipt hereof.


GRANTOR
By:             
Name:    
Title:    



--------------------------------------------------------------------------------



EXHIBIT I
FORM OF DOCUMENT RELEASE LETTER
[Servicer]
Date:             

Re:
Servicing Agreement dated as of [______], between [Servicer] for Commonwealth
Annuity and Life Insurance Company, and affiliate organizations, as the Owner.
Trust Account No. [________]



In connection with the administration of the below commercial mortgage loan(s)
serviced by you and the servicing file related thereto held by you as the
Servicer on behalf of the Owner, we request and authorize the release of the
servicing file for the [Loan] described below to the Bank of New York Mellon as
Trustee (the “Trustee”) under the Trust Agreement dated [____] among
Commonwealth Annuity and Life Insurance Company, [•] (the “Beneficiary”), or to
the Beneficiary, in each case upon request of the Trustee. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Servicing Agreement.


Borrower’s Name:    
Property Name & Address:    


Loan Number:                


Note Amount:            


Mortgage Dated:        


Ship To:
___________________________________________
___________________________________________
___________________________________________
___________________________________________


Reason for Requesting Documents (check one):
X Asset Loan to be: Sold, Transferred or Otherwise Liquidated - Date:    


If all or part of the servicing file was previously released to us, please
release to us previous correspondence related thereto on file with you, as well
as any additional documents in your possession relating to the specified [Loan].




Commonwealth Annuity and Life Insurance
Company


By:        ____________________            
Name/Title:    ____________________


                
The undersigned Servicer hereby acknowledges its agreement to deliver the
Servicing File to .


[Servicer]
By:        ____________________        



--------------------------------------------------------------------------------



EXHIBIT J
FORM OF CML ASSIGNMENT DOCUMENT CERTIFICATION


From:    [Commonwealth Annuity and Life Insurance Company (“Grantor”)/[•]
(“Beneficiary)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [Hartford Life and Annuity Insurance Company (“Beneficiary”)/
Commonwealth Annuity and Life Insurance Company (“Grantor”)]
Date:    [ ]
Re:    CML Assignment Documentation Certification: Trust Account No.
[___________]
We hereby certify that, in connection with the deposit of [Identify Commercial
Mortgage Loan] into the Trust Account, the following documents and instruments
are being provided to the Trustee:
i.            [Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.       
Copies of the Assignment of the [[Mortgage]/Loan/[Deed of Trust] and Assignment
of Leases and Rents] executed in favor of the Trustee

iii.            Copies of the UCC-3 assignments of Secretary of State Filings
and Fixture Filings, as to the Trustee
iv.           Original Omnibus Assignment Agreement in favor of the Trustee,
executed in favor of the Trustee]
v.    [Original Participation Certificate and a copy of the Participation
Agreement]
vi.    Original Document Release Letter


All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Trust Agreement.


[GRANTOR]/[BENEFICIARY]
By:             
Name:    
Title:





--------------------------------------------------------------------------------



EXHIBIT K
Form of Bank Loan Delivery Certification


From:    [Commonwealth Annuity and Life Insurance Company (“Grantor”)/[•]
(“Beneficiary)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [Hartford Life and Annuity Insurance Company (“Beneficiary”)/
Commonwealth Annuity and Life Insurance Company (“Grantor”)]
Date:    [ ]
Re:    Bank Loan Delivery Certification: Trust Account No. [___________]
We hereby certify that, in connection with the deposit of the [Bank Loan
identifying information] into the Trust Account, the following Loan Documents
are contained in the Loan Document File, and we further certify that such
documents and instruments are accurate and complete:


i.            Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.        [Copies of the UCC-3 assignments of Secretary of State Filings and
Fixture Filings, as to the Trustee]
iii.           Original Omnibus Assignment Agreement in favor of the Trustee,
executed in favor of the Trustee]
___    __________________________________________________________




Yours faithfully,


[GRANTOR]/[BENEFICIARY]




By:        
Name:
Title:







--------------------------------------------------------------------------------



EXHIBIT 2
FORM OF RETROCESSION TRUST AGREEMENT
[see attached]



--------------------------------------------------------------------------------





THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [REDACTED]


Exhibit 2
TRUST AGREEMENT 1 
This TRUST AGREEMENT, dated [___], 2018 (this “Agreement”), among Commonwealth
Annuity and Life Insurance Company, an insurance company organized under the
Laws of the State of Massachusetts (the “Beneficiary”), [___], a life insurance
company organized under the laws of the State of Connecticut (the “Direct
Insurer”), [Retrocessionaire], a life insurance company organized under the laws
of [__] (the “Grantor”) and [The Bank of New York Mellon], a [New York] banking
corporation (the “Trustee”) (the Grantor, the Beneficiary, the Direct Insurer
and the Trustee are hereinafter each sometimes referred to individually as a
“Party” and collectively as the “Parties”).
WITNESSETH:
WHEREAS, pursuant to an Annuity Reinsurance Agreement, dated as of [___], 2018,
by and between the Beneficiary and the Direct Insurer, the Direct Insurer is
ceding to the Beneficiary, and the Beneficiary is reinsuring specified fixed
immediate and deferred annuity contracts, variable payout separate account
annuity contracts and structured settlement annuity contracts of the Beneficiary
(the “Underlying Reinsurance Agreement”) pursuant to the terms and conditions
thereof;
WHEREAS, pursuant to an Annuity Retrocession Agreement, dated as of [___], 2018
(the “Retrocession Agreement”), the Beneficiary is retroceding to the Grantor a
[__]% quota share portion of certain contracts reinsured to the Beneficiary
pursuant to the Underlying Reinsurance Agreement (the “Retroceded Contracts”);
WHEREAS, the Grantor desires to transfer, or cause to be transferred, to the
Trustee for deposit to a trust account (including any sub-accounts thereunder,
the “Trust Account”), pursuant to Article IX of the Retrocession Agreement,
certain assets as security for the payment and performance by the Grantor of its
obligations under the Retrocession Agreement;
WHEREAS, the Trustee has agreed to act as trustee hereunder, and to hold such
assets in trust in the Trust Account for the use and benefit of the Beneficiary
and the Direct Insurer for such purposes in accordance with the terms and
conditions of this Agreement; and
WHEREAS, this Agreement is made for the use and benefit of the Beneficiary and
the Direct Insurer for the purpose of setting forth the rights, duties and
powers of the Trustee with respect to the Trust Account.
NOW, THEREFORE, for and in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
hereby agree as follows:
1 Note to Draft: If this Retrocession Trust Agreement is utilized pursuant to
Section 3 of the Binder, the terms shall be generally revised to conform to the
final version of the Reinsurance Trust Agreement agreed to by the parties.
Section 1.1    Deposit of Assets to the Trust Account.



--------------------------------------------------------------------------------



(a)    The Grantor hereby establishes the Trust Account with the Trustee for the
use and benefit of the Beneficiary and the Direct Insurer, under the terms set
forth herein. The Beneficiary is required to deposit (or the Direct Insurer on
behalf of the Beneficiary shall deposit), on behalf of the Grantor as Grantor of
the Trust Account as an initial deposit the assets listed on Schedule [__]
attached hereto. The Trustee shall administer the Trust Account in its name as
trustee for the benefit of the Beneficiary and the Direct Insurer. The Trust
Account shall be subject to withdrawal by the Beneficiary, the Direct Insurer
and the Grantor solely as provided herein. The Trustee hereby accepts the Trust
Account upon the terms set forth in this Agreement.
(b)    The Grantor shall transfer, or shall cause to be transferred, to the
Trustee, for deposit to the Trust Account, such assets as may be required from
time to time pursuant to the Retrocession Agreement including any
overcollateralization amount contemplated thereby (all such assets are herein
referred to individually as an “Asset” and collectively as the “Assets”). The
Trustee is authorized and shall have power to receive the Assets from the
Grantor and to hold, invest, reinvest and dispose of the same for the uses and
purposes of and according to the provisions herein set forth. All Assets shall
be maintained by the Trustee in the Trust Account separate and distinct from all
other assets on the books and records of the Trustee and in accordance with the
terms of this Agreement. The Assets shall consist only of Eligible Investments
(as defined below). All Eligible Investments and other Assets credited to the
Trust Account shall be registered in the name of the Trustee or its nominee
(except for Commercial Mortgage Loans or participations therein) and shall be
held by the Trustee in its capacity as trustee and securities intermediary
hereunder. No such Eligible Investment or other Asset credited to the Trust
Account shall be registered in the name of the Grantor, payable to the order of
the Grantor or endorsed to the Grantor, it being agreed and understood that
title to all Eligible Investments and other Assets credited to the Trust Account
must be held by the Trustee. If any Asset is no longer an Eligible Investment or
becomes impaired, the Grantor shall promptly substitute or deposit other Assets
which meet the requirements of an Eligible Investment and, if a substitution,
having a Book Value greater than or equal to the Book Value, and having a fair
market value greater than or equal to the fair market value, of such substituted
Asset; provided, however, that the total value of the Assets held in the Trust
Account, to the extent required, is equal to or exceeds the Required Balance, in
compliance, and as calculated in accordance with Exhibit D hereto. The Trustee
shall accept for deposit into the Trust Account any asset transferred to the
Trustee from time to time by the Direct Insurer or the Beneficiary pursuant to a
written directive and designated to be deposited into the Trust Account, and all
such assets shall be considered “Assets” for purposes of this Agreement and
shall be subject to the provisions of this Agreement. The Trustee shall have no
duty or responsibility to determine whether any Assets constitute Eligible
Investments or to determine the fair market value of any Assets held in the
Trust Account. The Grantor shall be solely responsible for making such
determinations.
(c)    The Grantor hereby represents and warrants (i) that any Assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary or the Direct Insurer whenever necessary
may, and the Trustee upon direction by the Beneficiary and/or the Direct Insurer
will, negotiate any such Assets without consent or signature from the Grantor or
any other Person or entity in accordance with the terms of this Agreement, (ii)
that all Assets transferred by the Grantor to the Trustee for deposit into the
Trust Account will consist only of Eligible Investments, (iii) that Grantor has,
at the time of transfer into this Trust Account, conveyed to the Trustee good
and marketable title to the Assets to be so transferred and each such Asset
shall be at the time of transfer free and clear of all claims, liens, interests
and encumbrances (other than those arising under this Agreement) and (iv) that
Grantor will not cause the Trustee to take any action that would create, incur,
assume or permit any claim, lien or encumbrance on any Asset in the Trust
Account (other than those arising under this Agreement).
(d)    Prior to depositing the Assets into the Trust Account, and from time to
time thereafter as required, the Grantor shall execute assignments, endorsement
in blank, or transfer legal title to the Trustee of all shares, obligations or
other Assets requiring assignments, so that the Beneficiary and/or the Direct
Insurer whenever necessary may, and the Trustee upon the direction by the
Beneficiary or the Direct Insurer



--------------------------------------------------------------------------------



will, negotiate any such Assets without the consent or signature from the
Grantor or any other Person or entity.
(e)    The parties recognize that certain Assets will not be readily negotiable
and that certain notices, opinions of counsel, representations and/or consents
will be required for the Beneficiary or the Direct Insurer (as applicable) to
obtain good and marketable title to such Assets. In the event any such Asset is
not readily negotiable, the Trustee shall only be required to deliver the Asset,
together with any assignment or other document related to such Asset and
previously actually deposited with the Trustee, to: (i) the Beneficiary in
accordance with a Beneficiary Request for Withdrawal (as defined below); or (ii)
the Direct Insurer in accordance with a Direct Insurer Request for Withdrawal
(as defined below). Any notice, opinion of counsel, representation or consent
required to negotiate the Assets shall be provided by the Beneficiary or the
Direct Insurer, as applicable, for the initial deposit described in Section
1.1(a), and by the Grantor for any other conveyance of Assets to the Trust
Account.


Section 1.2.    Deposit of Commercial Mortgage Loans.
(a)    In the case of Commercial Mortgage Loans, the Grantor shall effect such
transfer through delivery by the Grantor to the Trustee of a complete and
accurate set of the related Loan Assignment Documents.
(b)    In the case of Eligible Investments that are Commercial Mortgage Loans,
the Grantor grants to the Trustee all powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein. Subject to the terms, conditions and limitations set forth in this
Agreement, the Trustee may execute and deliver in the name of the Grantor, the
Beneficiary or the Direct Insurer, as permitted by Section 2 of this Agreement,
as the case may be, any assignments, stock or bond powers or other documents or
instruments which the Trustee deems necessary or convenient and proper (1) to
sell, assign, transfer, or make other disposition of any security or other
property in the Trust Account; provided that the Trustee shall only sell,
assign, transfer or dispose of any Commercial Mortgage Loan in accordance with
this Agreement and by sale, assignment or transfer of the whole Commercial
Mortgage Loan; (2) to take any necessary action in relation to any such security
or property as required pursuant to Section 1.2(c); or (3) to obtain any payment
due, but only as instructed by the Grantor, the Beneficiary or the Direct
Insurer, as applicable, in accordance with the terms of this Agreement. Each of
the Trustee, and the Beneficiary or the Direct Insurer, as applicable, is hereby
authorized and empowered hereunder (x) to prepare and file, on behalf of itself
or either of them, any UCC-3 assignment, and (y) and record any assignments
delivered as to a Loan Assignment Document in the related real property records,
in each case in connection with the withdrawal of any Commercial Mortgage Loan
pursuant to a Beneficiary Request for Withdrawal or a Direct Insurer Request for
Withdrawal, or in connection with the sale, assignment or transfer of any
Commercial Mortgage Loan.
(c)
(i)    In connection with the deposit of any Commercial Mortgage Loan into the
Trust Account on the date of the closing of the transactions contemplated in the
Retrocession Agreement (the “Closing” and such date, the “Closing Date”): the
Direct Insurer on behalf of the Beneficiary shall (A) deliver (or cause to be
delivered) to the Trustee a complete and accurate set of the executed originals
of related Loan Assignment Documents (other than Trailing Documents, only copies
of executed originals of which will be delivered) together with a Loan
Assignment Document Certification from the Direct Insurer on behalf of the
Beneficiary, and (B) deliver to the Beneficiary and the Grantor copies of such
Loan Assignment Documents. The Trustee shall provide a Custody Transmission to
the Grantor, the Beneficiary and the Direct Insurer with respect to every
Commercial Mortgage Loan deposited in the Trust Account in connection with the
Closing (x) within six (6) Business Days following the Trustee’s receipt of the
Loan Assignment Documents in accordance with this Section 1.2(c)(i), (y) on a
monthly basis concurrently with the delivery of the Monthly



--------------------------------------------------------------------------------



Statement, and (z) upon the written request of the Beneficiary, the Direct
Insurer or the Grantor. For the avoidance of doubt, delivery of the Loan
Assignment Documents in connection with the Closing shall be the Direct
Insurer’s responsibility.
(ii)    In connection with any subsequent deposit of any Commercial Mortgage
Loan into the Trust Account after the Closing Date, the Grantor shall (A)
deliver (or cause to be delivered) to the Trustee a complete and accurate set of
the executed originals of the related Loan Assignment Documents (other than
Trailing Documents, only copies of executed originals of which will be
delivered) together with a Loan Assignment Document Certification, and (B)
deliver to the Beneficiary and the Direct Insurer copies of such Loan Assignment
Documents. The Trustee shall provide a Custody Transmission to the Beneficiary,
the Direct Insurer and the Grantor, with respect to every Commercial Mortgage
Loan deposited in the Trust Account subsequent to the Closing (x) as promptly as
possible, but in no event later than fifteen (15) Business Days after such
receipt, (y) on a monthly basis concurrently with the delivery of the Monthly
Statement, and (z) upon the written request of the Beneficiary, the Direct
Insurer or Grantor. For the avoidance of doubt, delivery of the Loan Assignment
Documents subsequent to the Closing shall be the Grantor’s responsibility.
(iii)    Upon its receipt of the Loan Assignment Documents relating to any
Commercial Mortgage Loan, the Trustee shall compare the delivered Loan
Assignment Documents to the related Loan Assignment Document Certification and
shall provide all related Custody Transmissions to the Beneficiary, the Direct
Insurer and the Grantor within the time frames set forth in paragraphs (c)(i)(x)
and (c)(ii)(x) above, as applicable, and if the Trustee shall determine that
such documents do not substantially conform to the description of such documents
specified in the Loan Assignment Document Certification, delivered by the
Beneficiary, the Direct Insurer or the Grantor (as applicable) to the Trustee in
respect of such Commercial Mortgage Loan, or if for any reason the Trustee is
unable to confirm that the documents are as specified in such Loan Assignment
Document Certification, the Trustee shall identify such Commercial Mortgage
Loan, as having an exception (an “Exception”) on the applicable Custody
Transmission. With respect to any deposit of Commercial Mortgage Loans into the
Trust Account, the Beneficiary, the Direct Insurer or the Grantor, as
applicable, shall be solely responsible for delivering to the Trustee in a
timely manner each and every Loan Assignment Document required for each
Commercial Mortgage Loan deposited into the Trust, and for completing or
correcting any missing, incomplete or inconsistent documents and the Trustee
shall not be responsible or liable for taking any action to ensure the
Beneficiary, the Direct Insurer or the Grantor, as applicable, has complied with
its delivery obligation hereunder, causing any other Person to do so or
notifying the Grantor that any such action has or has not been taken. A
Commercial Mortgage Loan shall be deemed an Asset in the Trust Account only
after the Trustee has delivered a completed Custody Transmission to the
Beneficiary and the Direct Insurer in respect of such Commercial Mortgage Loan,
confirming that all originals of the executed Loan Assignment Documents or
(solely with respect to Trailing Documents, copies thereof) have been received
by the Trustee with no Exceptions, and if an Exception is noted by the Trustee
on the Custody Transmission, only after all Exceptions have been addressed to
the Trustee’s reasonable satisfaction and originals of the executed Loan
Assignment Documents or (solely with respect to Trailing Documents, copies
thereof) have been received by the Trustee.
(iv)    With respect to the Trailing Documents: (x) the Parties acknowledge that
the Trailing Documents are not required for the initial deposit and acceptance
of a Commercial Mortgage Loan in the Trust Account; (y) the Grantor covenants
that, upon its receipt of a Trailing Document, it shall promptly provide such
Trailing Document to the Trustee; and (z) in the event that the Trailing
Documents with respect to any Commercial Mortgage Loan are not so provided
within ninety (90)



--------------------------------------------------------------------------------



days following such initial deposit and acceptance, such Commercial Mortgage
Loan shall cease to be an “Asset” for the purposes of this Agreement, in each
case until all Trailing Documents are delivered to the Trustee.
(v)    Notwithstanding paragraphs (c)(i), (c)(ii) and (c)(iii) above, it is
herein acknowledged that, in accepting a deposit of any Commercial Mortgage Loan
into the Trust Account, the Trustee shall be under no duty or obligation to
inspect, review or examine the actual content or substance of any related Loan
Assignment Documents, any other loan document, security document or any other
related document, instrument or agreement or to determine that they are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face. In no event shall the Trustee be responsible for the preparation of
any Loan Assignment Documents, any other loan document, security document or any
other instruments, agreements or documents relating to the Commercial Mortgage
Loan or required for the deposit of the Commercial Mortgage Loan into the Trust
Account or for the expenses of such preparation or any other costs related
thereto, including any filing fees therefor.
(vi)    The Trustee’s administrative obligations hereunder in respect of the
Commercial Mortgage Loans shall be limited to (x) the preparation and delivery
of a Custody Transmission in respect of each Commercial Mortgage Loan, including
notation of any Exceptions, and (y) the execution of instruments or other
documents provided to it, including Trustee Loan Assignment Documents, and the
Trustee shall take no action with respect to any Commercial Mortgage Loan or any
Underlying Asset, except at the written direction of the Beneficiary, the Direct
Insurer or the Grantor, as applicable, or as otherwise permitted pursuant to
this Agreement. Any compensation and expenses payable to any servicer under the
Servicing Agreements shall be paid by the Grantor, and, if charged to and paid
by the Trustee (it being understood that the Trustee has no obligation to pay
any such amounts), shall be reimbursed as expenses of the Trustee by the Grantor
in accordance with Section 9(a); provided that any such compensation and
expenses may be payable out of assets in the Trust Account or Income Account.
With respect to any assignment and assumption agreement relating to a Commercial
Mortgage Loan, the Trustee is hereby authorized and directed, not in its
individual capacity but solely in its capacity as Trustee, to execute and
deliver such assignment and assumption agreements presented to the Trustee for
execution from time to time. To the extent that, under the assignment and
assumption agreements, the Trustee as assignee has undertaken or assumed any
obligations or made any representations, warranties or covenants, such
obligations, representations, warranties or covenants shall not be those of the
Trustee, but shall instead be those of the Grantor and the Grantor shall perform
or cause to be performed all such obligations, representations, warranties or
covenants.
(d)    The Grantor hereby represents, warrants and covenants (i) that any assets
transferred by the Grantor to the Trustee for deposit to the Trust Account will
be in such form that the Beneficiary or the Direct Insurer whenever necessary
may, and the Trustee upon direction by the Beneficiary and/or the Direct Insurer
may, negotiate any such assets without consent or signature from the Grantor or
any Person in accordance with the terms of this Agreement; and (ii) that all
assets delivered (or caused to be delivered) by the Grantor to the Trustee for
deposit to the Trust Account will consist only of Eligible Investments at the
time of such transfer. In furtherance of the foregoing, the Grantor shall take
such actions that shall become necessary or appropriate to maintain the
assignability of Commercial Mortgage Loans held in the Trust Account during the
term of this Agreement, including but not limited to, obtaining any consents
necessary to transfer any Commercial Mortgage Loans to or from the Trust
Account. The Grantor hereby represents, warrants and covenants with the
Beneficiary, the Direct Insurer and the Trustee that any consents required to
effect any sale, transfer or assignment with respect to any Commercial Mortgage
Loan have been or will have been



--------------------------------------------------------------------------------



obtained prior to the deposit of such Commercial Mortgage Loan into the Trust
Account. The Trustee shall have no responsibility whatsoever to determine at any
time whether any Assets are or continue to be Eligible Investments.
Section 2.    Withdrawal of Assets from the Trust Account.
(a)The Beneficiary shall have the right, at any time and from time to time, to
withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for withdrawal substantially in the form of Exhibit A
attached hereto (the “Beneficiary Request for Withdrawal”), signed by a duly
authorized officer of the Beneficiary, such Assets as are specified in such
Beneficiary Request for Withdrawal. The Beneficiary shall simultaneously deliver
a copy of such notice to the Grantor; provided, however, that the Trustee shall
not be required to confirm delivery of such copy. Such withdrawal by the
Beneficiary shall be made only in the circumstances permitted by Section 9.8(a)
of the Retrocession Agreement (the text of which section is set forth on Exhibit
D to this Agreement) and then only in the amount permitted to be withdrawn
pursuant to such Section 9.8(a). The Beneficiary shall not submit the
Beneficiary Request for Withdrawal except as permitted by the immediately
preceding sentence. The Beneficiary shall acknowledge in writing receipt of any
such Assets withdrawn from the Trust.
(b)The Direct Insurer shall have the right, at any time and from time to time,
to withdraw from the Trust Account, upon notice to the Trustee in the form of a
certificate and request for withdrawal substantially in the form of Exhibit B
attached hereto (the “Direct Insurer Request for Withdrawal”), signed by a duly
authorized officer of the Direct Insurer, such Assets as are specified in such
Direct Insurer Request for Withdrawal. The Direct Insurer shall simultaneously
deliver a copy of such notice to the Grantor and the Beneficiary; provided,
however, that the Trustee shall not be required to confirm delivery of such
copy. Such withdrawal by the Direct Insurer shall be made only in the
circumstances permitted by Section 9.8(b) of the Retrocession Agreement and
Section 9.8(b) of the Underlying Reinsurance Agreement and then only in the
amount permitted to be withdrawn pursuant to such Section 9.8(b) of the
Retrocession Agreement and Section 9.8(b) of the Underlying Reinsurance
Agreement. The Direct Insurer shall not submit the Direct Insurer Request for
Withdrawal except as permitted by the immediately preceding sentence. The Direct
Insurer shall acknowledge in writing receipt of any such Assets withdrawn from
the Trust. In the event of a dispute between the Direct Insurer and the
Beneficiary regarding the appropriate amount of such a withdrawal by the Direct
Insurer the parties shall act in accordance with the last sentence of Section
9.8(b) of the Retrocession Agreement (the text of which section is set forth on
Exhibit D to this Agreement).
(c)Upon receipt of a Beneficiary Request for Withdrawal or a Direct Insurer
Request for Withdrawal in accordance with Section 2(a) or Section 2(b) above,
the Trustee shall as soon as practicable, but in no event later than two (2)
Business Days, take any and all steps necessary to transfer the Assets specified
in such Beneficiary Request for Withdrawal or Direct Insurer Request for
Withdrawal, and shall deliver such Assets to or for the account of the
Beneficiary, such designee as specified in such Beneficiary Request for
Withdrawal or Account Number [•] or to or for the account of the Direct Insurer
or such designee as specified in such Direct Insurer Request for Withdrawal, as
the case may be; provided, however, that such transfer shall occur no later than
two (2) Business Days following receipt of such request. The Trustee agrees to
notify the Grantor of the occurrence of any such withdrawal by the Beneficiary
or the Direct Insurer, as applicable, within two (2) Business Days following
such delivery. In addition, (i) the Beneficiary agrees with the Grantor that it
shall provide a certificate to the Grantor in the form of Exhibit E attached
hereto, certifying that the withdrawal has been made in accordance with Section
9.8(a) of the Retrocession Agreement, within such two (2) Business Day period,
and (ii) the Direct Insurer agrees with the Grantor that it shall provide a
certificate to the Grantor in the form of Exhibit F attached hereto, certifying
that the withdrawal has been made in accordance with Section 9.8(b) of the
Retrocession Agreement and Section 9.8(b) of the Underlying Reinsurance
Agreement, within such two (2) Business Day period.
(d)Without limiting the applicability of the foregoing, in connection with the
withdrawal of any Commercial Mortgage Loan, the Beneficiary or the Direct
Insurer, as applicable, shall direct the Trustee in writing to, and the Trustee
shall, in its capacity as Trustee and not in its individual capacity, date, as
applicable,



--------------------------------------------------------------------------------



the Trustee Loan Assignment Documents to endorse and transfer the Commercial
Mortgage Loan to the Beneficiary or the Direct Insurer, as applicable, and the
Trustee shall reasonably cooperate with the Beneficiary or the Direct Insurer in
providing any information or documentation necessary to effect such assignment
(to the extent such information or documentation exists and is in the possession
or control of the Trustee). The Grantor hereby grants the Beneficiary and the
Direct Insurer a limited power of attorney to act on the behalf of the Grantor
to the extent (and only to such extent) necessary to obtain the consents or
approvals required to effect the transfer of any Commercial Mortgage Loan in
connection with any withdrawal by the Beneficiary and the Direct Insurer, as
applicable, permitted hereunder, and the Grantor shall reasonably cooperate with
the Beneficiary and the Direct Insurer in providing any information or
documentation necessary to effect such sale, transfer or assignment. In the
event that the Beneficiary or the Direct Insurer withdraws a Commercial Mortgage
Loan from the Trust Account pursuant to this Agreement, then, unless otherwise
agreed upon by the Grantor and the Beneficiary or the Direct Insurer, as
applicable, in writing with notice to the Trustee, only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan then in the Trust Account may be assigned
or transferred to the Beneficiary or the Direct Insurer, as applicable.
(e)
(i)    Unless and until a Notice of Exclusive Control is given to the Trustee
pursuant to Section 11, the Grantor may, at any time and from time to time, to
withdraw from the Trust Account, after providing written notice to the Trustee.
The Grantor may make such request using the form of a certificate and request
for withdrawal substantially in the form of Exhibit C (the “Grantor Request for
Withdrawal”), signed by duly authorized officers of the Grantor, and specifying
such Assets the Grantor intends to withdraw. Such withdrawal by the Grantor may
be made only pursuant to Section 9.6 of the Retrocession Agreement (the text of
which section is set forth on Exhibit D to this Agreement).
(ii)    The Grantor shall acknowledge in writing receipt of any such Assets
withdrawn from the Trust.
(f)    Upon receipt of a Grantor Request for Withdrawal in accordance with
Section 2(e)(i) above, the Trustee shall take any and all steps necessary to
transfer the Assets specified in such Grantor Request for Withdrawal, and shall
deliver such Assets to or for the account of the Grantor or such designee as
specified in such Grantor Request for Withdrawal (i) no later than two (2)
Business Days following receipt of such request, if (A) such request is in
respect of any withdrawal and transfer of cash in connection with the payment by
the Grantor of an amount specified in a Monthly Reinsurance Settlement Report
and (B) the conditions in clauses (x) and (i) through (v) in Section 9.6(a) of
the Retrocession Agreement are all met, or (ii) on the fifth Business Day
following the date of such Grantor Request for Withdrawal, in respect of all
other requests made pursuant to Section 9.6 of the Retrocession Agreement unless
the Beneficiary or the Direct Insurer shall have objected to such withdrawal in
writing within such five (5) Business Day period. The Trustee shall provide
notice to the Beneficiary and the Direct Insurer of the withdrawal within two
(2) Business Days following such delivery. In addition, in respect of a
withdrawal pursuant to clause (i) of this Section 2(f), the Grantor shall
provide a certificate to the Beneficiary and the Direct Insurer in the form of
Exhibit G attached hereto, certifying that such withdrawal has been made in
accordance with Section 9.6 of the Retrocession Agreement, within such two (2)
Business Day period.
(g)    Without limiting the applicability of the foregoing, in the event that
the Grantor makes a demand to the Trustee to withdraw a Commercial Mortgage Loan
held in the Trust Account under this Section 2, then only the entire whole
Commercial Mortgage Loan (and not a portion thereof) or the entire participation
interest in a Commercial Mortgage Loan may be withdrawn by the Grantor;
provided, further, that in connection with any withdrawal of any Commercial
Mortgage Loan hereunder, the Grantor or the applicable investment manager shall
(A) direct the Trustee in writing to, and the Trustee shall, execute and return
the



--------------------------------------------------------------------------------



Trustee Loan Assignment Documents to the Grantor and (B) obtain any consents
required to effect such sale, transfer or assignment, and the Trustee shall
reasonably cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such withdrawal (to the extent
such information or documentation exists and is in the possession or control of
the Trustee).
(h)    In the event of any dispute between, or conflicting claims by or between,
the Beneficiary, the Direct Insurer and/or the Grantor concerning the right of
the Beneficiary, the Direct Insurer or the Grantor to initiate a withdrawal of
Assets pursuant to this Section 2, the Trustee shall, notwithstanding such
dispute or conflicting claims, promptly, and without further inquiry, comply
with the terms of any Beneficiary Request for Withdrawal, the Direct Insurer
Request for Withdrawal or Grantor Request for Withdrawal (collectively a
“Withdrawal Notice”) received by it in accordance with this Agreement, provided,
however, that the Trustee shall not be or become liable in any way to the
Beneficiary, the Direct Insurer or the Grantor for complying with such
Withdrawal Notice and the Trustee shall be fully and completely indemnified in
accordance with the provisions of Section 9 hereof.
(i)    The Trustee shall enable the Beneficiary and the Direct Insurer to view
each deposit to, or withdrawal from, the Trust Account by providing the
Beneficiary and the Direct Insurer access to the Trustee’s online portal with
respect to the Trust Account.
(j)    Subject to Section 1(b) and Section 4, in the absence of a Beneficiary
Request for Withdrawal, a Direct Insurer Request for Withdrawal or a Grantor
Request for Withdrawal, the Trustee shall allow no substitution or withdrawal of
any Asset from the Trust Account.
Section 3.    Application of Assets.
(a)    The Beneficiary shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Grantor under
Section 9.8(a) of the Retrocession Agreement that have not been satisfied within
five (5) Business Days after a demand therefor by the Beneficiary.
(b)    The Direct Insurer shall be permitted to withdraw Assets from the Trust
Account only for the purposes of satisfying obligations of the Beneficiary under
Section 9.8(b) of the Retrocession Agreement that have not been satisfied within
five (5) Business Days after a demand therefore by the Direct Insurer.
(c)    The Trustee shall have no responsibility whatsoever to determine that any
Assets withdrawn from the Trust Account pursuant to Section 2 of this Agreement
will be used and applied in the manner contemplated by paragraphs (a) and (b) of
this Section 3.
Section 4.    Redemption, Investment and Substitution of Assets.
(a)    The Trustee shall surrender for payment all maturing Assets and all
Assets called for redemption, and deposit the principal amount of the proceeds
of any such payment to the Trust Account.
(b)    The Grantor may retain (and pay the service fees of) one or more
professional asset managers (each, an “Asset Manager”) to manage and make
investment decisions with regard to the Assets held by the Trustee in the Trust
Account, including any sub-accounts thereunder. The initial Asset Managers shall
be Hartford Investment Management Company and the Grantor. The Grantor shall
cause the Asset Managers to comply with the investment guidelines attached
hereto as Exhibit H (the “Investment Guidelines”), which sets forth the division
of duties between such parties with respect to making investment decisions,
including what instructions the parties may provide to the Trustee . From time
to time, at the written order and direction of the Grantor or any Asset Manager
(with respect to the Assets managed by such Asset Manager), the Trustee shall
invest Assets in the Trust Account in Eligible Investments.
(c)    From time to time and in accordance with Section 9.7 of the Retrocession
Agreement (the text of which section is set forth on Exhibit D to this
Agreement), the Grantor or any Asset Manager (with respect to the Assets managed
by such Asset Manager) may provide notice to the Trustee, the Beneficiary and
the Direct Insurer of its desire to substitute specified Assets in the Trust
Account with Eligible Investments having an aggregate Book Value greater than or
equal to the aggregate Book Value of such Assets being replaced and having an
aggregate fair market value greater than or equal to the aggregate fair market
value of such Assets being replaced, so long as following such substitution all
assets in the Trust Account are Eligible Investments. Such notice of
substitution shall be substantially in the form of Exhibit [__], attached,



--------------------------------------------------------------------------------



and shall specify by CUSIP the specific assets to be deposited in, and withdrawn
from, the Trust Account, and shall contain a certification to the Trustee, the
Beneficiary and the Direct Insurer that the assets to be deposited in the Trust
Account are Eligible Investments Five (5) Business Days after receipt of such
notice from the Grantor or any Asset Manager by the Trustee, the Trustee shall
distribute the specified assets to the Grantor or applicable Asset Manager upon
receipt of the specified assets from the Grantor or the applicable Asset
Manager. The Trustee shall have no responsibility whatsoever to determine the
aggregate Book Value of such substituted Assets or that such substituted Assets
constitute Eligible Investments.
(d)    All investments and substitutions of securities referred to in Section
4(b) and Section 4(c) above shall be in compliance with the definition of
“Eligible Investments” in Section 14 of this Agreement. Any instruction or order
concerning such investments or substitutions of securities shall be referred to
herein as an “Investment Order”. The Trustee shall execute Investment Orders and
settle securities transactions by itself or by means of an agent or broker. The
Trustee shall not be responsible for any act or omission, or for the solvency,
of any such agent or broker.
(e)Any investment orders related to the sale, transfer or assignment of any
Commercial Mortgage Loan (other than in connection with a substitution or
exchange covered under Section 4(c) or Section 4(j)) shall only be effected by
the Grantor or the applicable investment manager in accordance with Section
12(a).
(f)When the Trustee is directed to deliver Assets against payment, delivery will
be made in accordance with generally accepted market practice.
(g)Any loss incurred from any investment pursuant to the terms of this Section 4
shall be borne exclusively by the Trust Account.
(h)All items of income, gain, expense and loss recognized in the Trust Account
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Grantor.
(i)Without limiting the applicability of the foregoing and subject to the
Retrocession Agreement, with respect to the Commercial Mortgage Loans, in the
substitution notice to the Trustee, the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, for the Commercial
Mortgage Loan being replaced, and (2) obtain any consents required to effect
such substitution, and the Trustee shall reasonably cooperate with the Grantor
or the investment manager in providing any information or documentation
necessary to effect such substitution (to the extent such information or
documentation exists and is in the possession or control of the Trustee). The
Grantor may from time to time designate a third party in the substitution notice
to whom the Trustee Loan Assignment Documents, including the original Note and
the Loan Assignment Allonge or the Participation Certificate, as applicable
shall be delivered.
(j)Subject to the Retrocession Agreement and the provisions of this Section
4(j), the Grantor shall also have the right, at any time and from time to time,
to withdraw from the Trust Account, subject only to three (3) Business Days’
prior written notice from the Grantor to the Trustee, the Beneficiary and the
Direct Insurer in the form attached hereto as Exhibit I (a “Grantor Servicing
Notice”), such Commercial Mortgage Loan or Commercial Mortgage Loans as are
specified in such Grantor Servicing Notice, which notice shall include a
certification by the Grantor to the Trustee, the Beneficiary and the Direct
Insurer that the withdrawal of the Commercial Mortgage Loan or Commercial
Mortgage Loans is required in connection with (i) the pay-off of any Commercial
Mortgage Loan, (ii) the sale of a Commercial Mortgage Loan by the Grantor or
(iii) the modification, servicing, restructuring, foreclosure, deed-in-lieu or
other liquidation of any Commercial Mortgage Loan. In the Grantor Servicing
Notice delivered in connection with any withdrawal of any Commercial Mortgage
Loan pursuant to this Section 4(j), the Grantor or the applicable investment
manager shall (1) direct the Trustee in writing to, and the Trustee shall, in
its capacity as Trustee and not in its individual capacity, execute and deliver
to the Grantor, the Trustee Loan Assignment Documents, and (2) obtain any
consents required to effect such withdrawal, and the Trustee shall reasonably
cooperate with the Grantor or the investment manager in providing any
information or documentation necessary to effect such



--------------------------------------------------------------------------------



withdrawal (to the extent such information or documentation exists and is in the
possession or control of the Trustee). The Grantor may from time to time
designate a third party in a Grantor Servicing Notice to whom the Trustee Loan
Assignment Documents, including the original Note and the Loan Assignment
Allonge or the Participation Certificate, as applicable shall be delivered. The
Grantor Servicing Notice shall include a certification that, as applicable, (A)
the proceeds from a transaction of the type described in clause (i) or (ii) of
the first sentence of this Section 4(j) will be paid into the Trust Account
within three (3) Business Days; or (B) in the case of clause (iii) of the first
sentence of this Section 4(j), that any net cash proceeds from such foreclosure
sale or liquidation shall be paid into the Trust Account within three (3)
Business Days. For avoidance of doubt, in the event that the Grantor comes into
possession of any cash proceeds, the Grantor acknowledges and agrees (i) that it
holds such proceeds in trust for the benefit of the Beneficiary, and (ii) that
it will transfer such proceeds to the Trust Account as soon as reasonably
practical following receipt by the Grantor, except in each case, to the extent
that it has previously deposited other Assets into the Trust Account to replace
some or all of the value of the withdrawn Commercial Mortgage Loan. The
withdrawal of a Commercial Mortgage Loan pursuant to this Section 4(j) shall
reduce the Book Value or fair market value, as applicable, of the Assets in the
Trust Account by the value of the asset so withdrawn in the event the Grantor
does not deposit such cash proceeds, and/or other Assets (which may include a
modified or restructured Commercial Mortgage Loan with a Book Value or fair
market value, as applicable, at least equal to the value of such withdrawn
Commercial Mortgage Loans), within three (3) Business Days following such
withdrawal. For the avoidance of doubt, in no event shall real estate owned
resulting from any such foreclosure, deed-in-lieu or other liquidation be
deposited into the Trust Account. Notwithstanding anything herein to the
contrary, at no time shall the value of any Commercial Mortgage Loans “in
transit” (i.e., such Commercial Mortgage Loan is withdrawn from the Trust
Account for one of the purposes set forth in clause (i) through (iii) of this
Section 4(j) without simultaneously being replaced with Eligible Investments
with the same value) under this Section 4(j) exceed $50 million. The Grantor
shall not be required to present any other statement or document in addition to
a Grantor Servicing Notice in order to withdraw any Commercial Mortgage Loan,
and the Grantor shall acknowledge receipt of any Commercial Mortgage Loans,
withdrawn from the Trust Account upon request by the Trustee. The Trustee shall
have no liability or responsibility to verify or determine the occurrence of any
event or condition giving rise to the Grantor’s right to withdraw Commercial
Mortgage Loans from the Trust Account pursuant to a Grantor Servicing Notice or
to monitor the Grantor’s compliance with its obligation to deposit proceeds of
any withdrawn Asset, and the Trustee shall be fully protected in relying
conclusively on the Grantor Servicing Notice.
Section 5.    The Income Account.
(a)    All payments of interest, dividends and other income in respect to Assets
in the Trust Account (it being agreed that with respect to Commercial Mortgage
Loans, such amounts shall be deposited in the Income Account after retention by
the related servicer of required escrows and reserves to the extent contemplated
pursuant to the terms of the applicable loan agreement and the Servicing
Agreement) shall be the property of the Grantor and shall be deposited by the
Trustee subject to deduction of the Trustee’s compensation and expenses as
provided in Section 9 of this Agreement, in a separate income column of custody
ledger (the “Income Account”) established and maintained by the Grantor at an
office of the Trustee. The Grantor, upon written notice to the Trustee, may
withdraw amounts from the Income Account at any time and from time to time. Any
interest, dividend or other income automatically posted and credited on the
payment date to the Income Account which is not subsequently received by the
Trustee shall be reimbursed by the Grantor to the Trustee and the Trustee may
debit the Income Account for this purpose.
(b)    To the extent received from a servicer under any Servicing Agreements the
Grantor shall deliver (i) to the Trustee monthly remittance reports that detail
the payments of Net Collections, interest and other income received in respect
of each of the Commercial Mortgage Loans, and (ii) in accordance with the
applicable Servicing Agreement(s) for deposit into the Trust Account, all Net
Collections generated by Commercial Mortgage Loans in the Trust Account, it
being agreed that Grantor may satisfy such obligations by causing servicer to
deliver such reports and amounts directly to the Trustee. To the extent that the
Trustee



--------------------------------------------------------------------------------



receives in the Trust Account such income together with principal in a single
payment, the Trustee shall, in accordance with the information contained in the
monthly remittance reports to be delivered by or on behalf of the Grantor as
provided below, allocate such income to the Income Account. For the avoidance of
doubt, no principal payments on any of the Commercial Mortgage Loans shall be
deposited into the Income Account.
Section 6.    Right to Vote Assets. Whenever there are voluntary rights that may
be exercised or alternate courses of action that may be taken by reason of the
Grantor’s ownership of Eligible Investments, the Grantor or its designee shall
be responsible for making any decisions relating thereto and for directing the
Trustee to act. The Trustee shall notify the Grantor or its designee of rights
or discretionary actions with respect to Eligible Investments as promptly as
practicable under the circumstances, provided that the Trustee has actually
received notice of such right or discretionary corporate action from the
relevant depository, etc. Absent actual receipt of such notice, the Trustee
shall have no liability for failing to so notify the Grantor or its designee.
Absent the Trustee’s timely receipt of instructions, the Trustee shall not be
liable for failure to take any action relating to or to exercise any rights
conferred by such Eligible Investments.
Section 7.    Additional Rights and Duties of the Trustee.
(a)    Before accepting any Asset for deposit to the Trust Account, the Trustee
shall determine that such Asset is in such form that the Beneficiary or Direct
Insurer whenever necessary may, or the Trustee upon direction by the Beneficiary
or Direct Insurer will, negotiate such Asset without consent or signature from
the Grantor or any Person or entity other than the Trustee in accordance with
the terms of this Agreement.
(b)    The Trustee shall be under no obligation to determine whether or not any
instructions given by the Grantor, the Beneficiary or the Direct Insurer are
contrary to any provision of law. It is understood and agreed that the Trustee’s
duties are solely those set forth herein and that the Trustee shall have no duty
to take any other action unless specifically agreed to by the Trustee in
writing. Without limiting the generality of the foregoing, the Trustee shall not
have any duty to advise, manage, supervise or make recommendations with respect
to the purchase, retention or sale of Assets with respect to any Assets in the
Trust Account as to which a default in the payment of principal or interest has
occurred or to be responsible for the consequences of insolvency or the legal
inability of any broker, dealer, bank or other agent employed by the Grantor or
Trustee with respect to the Assets. The Trustee agrees to use reasonable efforts
to advise the Grantor, the Beneficiary and the Direct Insurer of the occurrence
of any default with respect to securities held in trust hereunder to the extent
that it has received notice of same.
(c)    The Trustee shall accept and open all mail directed to the Grantor, the
Beneficiary or the Direct Insurer in care of the Trustee.
(d)    The Trustee shall have no responsibility whatsoever to determine that any
Assets in the Trust Account are or continue to be Eligible Investments or to
determine the value of any Asset.
(e)    The Trustee shall furnish to the Grantor, the Beneficiary and the Direct
Insurer a statement (the “Asset Statement”), containing (i) a description of all
of the Assets in the Trust Account and (ii) information pertaining to all
deposits, withdrawals and substitutions made during the statement period, upon
the inception of the Trust Account and at the end of each calendar month
thereafter; provided, however, the Asset Statement shall not include any other
information regarding Commercial Mortgage Loans (which shall be reported on the
Custody Transmission). The Asset Statement shall be delivered within five (5)
Business Days following the end of each such calendar month. The Asset Statement
to be delivered pursuant to this Section 7(e) shall be deemed delivered by the
Trustee to the Grantor, the Beneficiary and the Direct Insurer to the extent
that prior to the end of such calendar month, the Grantor, the Beneficiary and
the Direct Insurer, as the case may be, had requested and been given access to
the Trustee’s automated data system affording on-line access to Trust Account
information and such information is posted by the Trustee on such system within
the relevant period.
(f)    The Trustee shall keep full and complete records of the administration of
the Trust Account in accordance with all applicable law. Upon the request of the
Grantor, the Beneficiary or the Direct Insurer, the Trustee shall promptly
permit the Grantor, the Beneficiary, or the Direct Insurer, their respective
agents, employees, independent auditors and regulatory authorities to examine,
audit, excerpt, transcribe and copy,



--------------------------------------------------------------------------------



during the Trustee’s normal business hours, any books, documents, papers and
records relating to the Trust Account or the Assets.
(g)
(i)    Unless otherwise provided in this Agreement, the Trustee is authorized to
follow and rely upon all instructions given by officers named in incumbency
certificates furnished to the Trustee from time to time by the Grantor, any
relevant Asset Manager, the Beneficiary or the Direct Insurer, respectively, and
by attorneys-in-fact acting under written authority furnished to the Trustee by
the Grantor, the Beneficiary or the Direct Insurer, including, without
limitation, instructions given by letter, facsimile transmission or electronic
media, if the Trustee reasonably believes such instructions to be genuine and to
have been signed, sent or presented by the proper party or parties. The Trustee
shall not incur any liability to anyone resulting from actions taken by the
Trustee in reliance in good faith on such instructions. The Trustee shall not
incur any liability in executing instructions (A) from any attorney-in-fact
prior to receipt by it of notice of the revocation of the written authority of
the attorney-in-fact or (B) from any officer of the Grantor, the Beneficiary or
the Direct Insurer named in an incumbency certificate delivered hereunder prior
to receipt by it of a more current certificate. Each of the Grantor, the
Beneficiary and the Direct Insurer acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting instructions to the Trustee, and that there may be more secure
methods of transmitting instructions than the method selected by the sender.
Each of the Grantor, the Beneficiary and the Direct Insurer agrees that the
security procedures, if any, to be followed in connection with a transmission of
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.
(ii)    Funds Transfers. With respect to any “funds transfer,” as defined in
Article 4-A of the Uniform Commercial Code, the following security procedure
will apply: payment instruction of the Grantor, the Beneficiary or the Direct
Insurer, as the case may be, is to include the name and (in the case of a
facsimile) signature of the Person initiating the funds transfer request. If the
name is listed as an Authorized Person on the relevant account, the Trustee will
confirm the instructions by telephone call to any Person listed as an Authorized
Person on the account, who may be the same Person who initiated the instruction.
When calling back, the Trustee will request from the staff member of the
Grantor, the Beneficiary or the Direct Insurer, as the case may be, his or her
name. If the name is listed in the Trustee’s records as an Authorized Person,
the Trustee will confirm the instructions with respect to amount, names and
numbers of accounts to be charged or credited and other relevant reference
information. Where the Agreement contemplates joint payment instructions from
the Grantor, the Beneficiary and the Direct Insurer, the Trustee shall call back
the Grantor, the Beneficiary and the Direct Insurer. Each of the Grantor and
Beneficiary acknowledges that Trustee has offered each of the Grantor, the
Beneficiary and the Direct Insurer other security procedures that are more
secure and are commercially reasonable for such Grantor, Beneficiary or Direct
Insurer, and that such Grantor, Beneficiary and Direct Insurer has nonetheless
chosen the procedure described in this paragraph. Each of the Grantor, the
Beneficiary and the Direct Insurer agrees to be bound by any payment order
issued in its name, whether or not authorized, that is accepted by the Trustee
in accordance with the above procedures. When instructed to credit or pay a
party by both name and a unique numeric or alpha-numeric identifier (e.g. ABA
number or account number), the Trustee, and any other bank participating in the
funds transfer, may rely solely on the unique identifier, even if it identifies
a party different than the party named. This applies to beneficiaries as well as
any intermediary bank. Each of the Grantor, the Beneficiary and the Direct
Insurer agrees to be bound by the rules of any funds transfer network used in
connection with any payment order accepted by the Trustee hereunder. The Trustee
shall not be obliged to make any payment or otherwise to act on any instruction
notified to it under this Agreement if it is unable to validate the authenticity
of the request by telephoning an Authorized Person who has not executed the
relevant request or instruction



--------------------------------------------------------------------------------



of the relevant Grantor, Beneficiary or Direct Insurer. Payment or otherwise to
act on any instruction by Authorized Person of the relevant the Grantor,
Beneficiary or Direct Insurer will be made by the Trustee within three (3)
Business Days after Trustee’s verification of instructions as set forth above. A
“Business Day” shall mean any day on which banks in the State of New York, the
Commonwealth of Massachusetts and the State of Connecticut are open for
business.
Notwithstanding any revocation, cancellation or amendment of this authorization,
any action taken by the Trustee pursuant to this authorization prior to the
Trustee’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment shall not be affected by such notice.
(h)    The duties and obligations of the Trustee shall only be such as are
specifically set forth in this Agreement, as it may from time to time be
amended, and no implied duties or obligations shall be read into this Agreement
against the Trustee.
(i)    No provision of this Agreement shall require the Trustee to take any
action which, in the Trustee’s reasonable judgment, would result in any
violation of this Agreement or any provision of law.
(j)    The Trustee may confer with counsel of its own choice in relation to
matters arising under this Agreement and shall have full and complete
authorization from the other Parties for any action taken or suffered by it
under this Agreement or in respect of any transaction contemplated hereby in
good faith and in accordance with the advice or opinion of such counsel.
(k)The Trustee shall not be liable hereunder except for its own negligence,
willful misconduct or lack of good faith. Anything in this Agreement to the
contrary notwithstanding, in no event shall the Trustee, be liable under or in
connection with this Agreement for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Trustee has
been advised of the possibility thereof and regardless of the form of action in
which such damages are sought. The Trustee shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder to the extent solely by reason of any occurrence beyond the control of
Trustee, including, but not limited to, any act or provision of any present or
future law or regulation or governmental authority, any act of God or war or
terrorism, accidents, labor disputes, loss or malfunction of utilities or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility. Nothing contained in any contract between Trustee and
any entity authorized to hold Assets, as defined herein, shall diminish or
otherwise alter the liability of Trustee to the Grantor, the Beneficiary or the
Direct Insurer as set forth and in accordance with the terms herein. The
provisions of this paragraph shall not affect the burden of proof under
applicable law with respect to the assertions of liability in any claim, action
or dispute alleging any breach of or failure to observe such standard of care.
(l)The Trustee shall not be responsible for the existence, genuineness or value
of any of the Assets, for the validity, perfection, priority or enforceability
of the liens or any security interest in or with respect to any of the Assets,
for the validity of title to the Assets, for insuring the Assets, for the
payment of taxes, charges, assessments or liens upon or with respect to the
Assets, for any obligations under any agreements or other documents evidencing
or related to any of the Assets (other than this Agreement), or for the
compliance of the Assets with any laws. The Trustee shall have no responsibility
for the recording, filing or registration (or for the rerecording, refiling or
reregistration) of any instrument or notice, including any financing or
continuation statement or any tax or securities form, at any time in any public
office or elsewhere for the purpose of perfecting, maintaining the perfection of
or otherwise making effective any lien or any security interest upon, in or with
respect to any of the Assets.
(m)The Trustee shall have no responsibility to determine whether any Commercial
Mortgage Loans are negotiable, transferable or assignable, as applicable, and
shall have no liability (i) to the extent that the Loan Assignment Documents and
other instruments or documents provided to the Trustee are not sufficient to
effect the transfer, sale or assignment, as applicable, of any Commercial
Mortgage Loan upon the execution and delivery thereof by the Trustee as provided
herein or (ii) to the extent that there is a failure



--------------------------------------------------------------------------------



in the withdrawal of a Commercial Mortgage Loan specified in a Beneficiary
Request for Withdrawal by the Beneficiary or in a Direct Insurer Request for
Withdrawal by the Direct Insurer, as applicable, as a result of the Grantor’s or
applicable investment manager’s sale or transfer of such Commercial Mortgage
Loan.
(n)The Grantor, the Beneficiary and the Direct Insurer acknowledge and agree
that (i) the Trustee shall have no liability under this Agreement for any action
or omission of any of the parties to any Servicing Agreement or any other
agreement (related to the Commercial Mortgage Loans) taken pursuant to such
agreements, including with respect to any Commercial Mortgage Loan at any time
during which such Commercial Mortgage Loan is under the care, custody,
possession or control of any of the parties to any Servicing Agreement or any
other agreement (related to the Commercial Mortgage Loans) or any of their
respective other depositories, subcustodians, other agents or nominees (and none
of such other entities or Persons shall be considered to be the depositories,
subcustodians, agents or nominees of the Trustee), (ii) the performance by the
Trustee of any of its obligations under this Agreement may be delayed, limited
or otherwise affected by the actions or omissions of any of the parties to any
Servicing Agreement or any other agreement (related to the Commercial Mortgage
Loans) or as a result of such Commercial Mortgage Loan being subject to any
Servicing Agreement, and (iii) the Trustee shall have no liability under this
Agreement as a result of the Trustee’s failure to perform any of its obligations
under this Agreement as a result of the actions or omissions of any of the
parties to any Servicing Agreement or any other agreement (related to the
Commercial Mortgage Loans) that cause such failure or as a result of obligations
under any Servicing Agreement or any other agreement (related to the Commercial
Mortgage Loans). In no event will the Trustee be required to perform or assume
any duties of any party under any Servicing Agreement.
(o)The Trustee shall not foreclose on, direct or consent to the foreclosure of,
any Underlying Asset or take title to such Underlying Asset by deed-in-lieu of
foreclosure or other means except that, in connection with the Grantor,
servicer, the Beneficiary or the Direct Insurer taking such action, the Trustee
shall execute such documents, in its capacity as Trustee and not in its
individual capacity, provided to it and take such other action as may be
reasonably required, in accordance with instructions from the Grantor, the
Beneficiary or the Direct Insurer provided pursuant to the terms hereof.
(p)Any notice or correspondence received by the Trustee from any Person in
respect of any Commercial Mortgage Loan shall be promptly forwarded to the
Grantor and, if such notice did not come to the Trustee from the Beneficiary or
the Direct Insurer, to the Beneficiary or the Direct Insurer, as applicable,
pursuant to the notice provisions contained in this Agreement, and, unless the
Grantor provides written instructions to the Trustee in accordance with terms of
this Agreement, the Trustee shall take no other action with respect to any such
notice or correspondence (other than such action explicitly required under this
Agreement, including the provision of a Beneficiary Request for Withdrawal under
Section 2(a) or the provision of a Direct Insurer Request for Withdrawal under
Section 2(b)), and the Trustee shall not be liable for failure to take any
action relating thereto.
(q)The Trustee may deposit any Assets in the Trust Account in a book-entry
account maintained at the Federal Reserve Bank of New York or in depositories
such as the Depository Trust Company. The Trustee shall have no liability
whatsoever for the action or inaction of any depository or for any Losses
resulting from the maintenance of such Assets with a depository. Assets may be
held in the name of a nominee maintained by the Trustee or by any such
depository. The Trustee shall have no responsibility whatsoever to determine
whether any Assets are or continue to be Eligible Investments or for the
determination of the value of any Assets.
(r)The Trustee shall not be required to risk or expend its own funds in
performing its obligations under this Agreement.
(s)Notwithstanding references to the Retrocession Agreement in this Agreement,
it is acknowledged and agreed that the Trustee has no interest in, and no duty,
responsibility or obligation with respect to, the Retrocession Agreement
(including without limitation, no duty, responsibility or obligation to monitor
the Grantor’s, the Beneficiary’s or the Direct Insurer’s compliance with the
Retrocession Agreement).



--------------------------------------------------------------------------------



(t)The Trustee shall set up online access to the Trust Account and shall provide
each of the Grantor, the Beneficiary and the Direct Insurer with the appropriate
access information.
Section 8.    Representations, Warranties and Covenants of the Trustee. The
Trustee represents, warrants and covenants to the Grantor, the Beneficiary and
the Direct Insurer that:
(a)    The Trustee is a Qualified United States Financial Institution;
(b)    In the ordinary course of its business, the Trustee maintains securities
accounts for others and is acting in that capacity in this Agreement;
(c)    The Trust Account is and at all times shall be maintained at an office of
the Trustee in the United States of America;
(d)    The Trustee is not an Affiliate of the Grantor, the Beneficiary or the
Direct Insurer.
Section 9.    The Trustee’s Compensation; Expenses.
(a)    The Grantor shall pay the Trustee, as compensation for its services under
this Agreement, a fee computed at rates agreed to between the Trustee and the
Grantor. The Grantor shall pay or reimburse the Trustee for all of the Trustee’s
expenses and disbursements in connection with its duties under this Agreement
(including reasonable attorney’s fees and expenses), except any such expense or
disbursement as may arise from the Trustee’s negligence, willful misconduct,
lack of good faith or failure to administer the Trust Account in accordance with
the terms of this Agreement if such failure is the result of the Trustee’s
negligence, willful misconduct or lack of good faith. The Grantor hereby agrees
to indemnify the Trustee for, and hold it harmless against, any Losses howsoever
arising in connection with this Agreement or the Trustee’s performance of its
obligations in accordance with the provisions of this Agreement, including but
not limited to any Losses incurred by the Trustee in connection with its
successful defense, in whole or in part, of any claim of negligence, willful
misconduct or lack of good faith on its part or Losses arising out of or in
connection with the status of the Trustee and its nominee as the holder of
record of the Assets; provided, however, that the Trustee shall not be
indemnified with respect to Losses caused by the Trustee’s own negligence,
willful misconduct or lack of good faith. The Grantor hereby acknowledges that
the foregoing indemnities and payment and reimbursement obligations shall
survive the resignation or discharge of the Trustee or the termination of this
Agreement.
(b)    The Grantor hereby agrees to indemnify the Trustee for, and hold it
harmless against, any Losses or Environmental Damages sustained or incurred by
or asserted against the Trustee by reason of or as a result of any action or
inaction, or arising out of the Trustee’s performance hereunder, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses
incurred by the Trustee in a successful defense of claims by the Grantor, the
Beneficiary or the Direct Insurer; provided, however, that the Grantor shall not
indemnify the Trustee for those Losses or Environmental Damages arising out of
the Trustee’s negligence, willful misconduct or lack of good faith. This
indemnity shall be a continuing obligation of the Grantor, its successors and
assigns, notwithstanding the termination of this Agreement.
(c)    The Beneficiary hereby agrees to indemnify the Trustee for, and hold it
harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Beneficiary’s written instructions or notices required or permitted to be
given to the Trustee by the Beneficiary hereunder. Notwithstanding the
foregoing, the Beneficiary shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Beneficiary and its
successors and assigns, notwithstanding the termination of this Agreement.
(d)    The Direct Insurer hereby agrees to indemnify the Trustee for, and hold
it harmless against, any and all Losses which are sustained by the Trustee by
reason of or as a result of any action taken or omitted by the Trustee pursuant
to the Direct Insurer’s written instructions or notices required or permitted to
be given to the Trustee by the Direct Insurer hereunder. Notwithstanding the
foregoing, the Direct Insurer shall not indemnify the Trustee for those Losses
caused by the Trustee’s negligence, willful misconduct or lack of good faith.
This indemnity shall be a continuing obligation of the Direct Insurer and its
successors and assigns, notwithstanding the termination of this Agreement.



--------------------------------------------------------------------------------



(e)    If the Grantor is required to pay any amounts to the Trustee pursuant to
paragraphs 9(a) or 9(b) above for which the Beneficiary or the Direct Insurer is
liable under paragraph 9(c) or 9(d), as applicable, then the Beneficiary or the
Direct Insurer, as applicable, shall, upon demand by the Grantor, promptly
reimburse the Grantor for all such amounts. If the Beneficiary or the Direct
Insurer is required to pay any amounts to the Trustee pursuant to paragraph 9(c)
or 9(d) above, as applicable, for which the Grantor is liable under paragraphs
9(a) or 9(b), then the Grantor shall, upon demand by the Beneficiary or the
Direct Insurer, promptly reimburse the Beneficiary or the Direct Insurer, as
applicable, for all such amounts.
(f)    No Assets shall be withdrawn from the Trust Account or used in any manner
for paying compensation to, or reimbursement or indemnification of, the Trustee;
provided, however, that the Grantor, the Beneficiary and the Direct Insurer
hereby grant the Trustee a lien, right of set-off and security interest in the
funds in the Income Account for the payment of any claim for compensation,
reimbursement or indemnity hereunder.
Section 10.    Resignation or Removal of the Trustee.
(a)    The Trustee may resign at any time upon delivery of a written notice
thereof to the Grantor, the Beneficiary and the Direct Insurer effective not
less than ninety (90) days after receipt by the Beneficiary, the Grantor and the
Direct Insurer of such notice. The Trustee may be removed by prior written
notice executed by the Grantor, the Beneficiary and the Direct Insurer. No such
resignation or removal shall become effective until a successor Trustee has been
appointed and approved by the Grantor, the Beneficiary and the Direct Insurer
and all Assets in the Trust Account have been duly transferred to the successor
Trustee in accordance with paragraph (b) of this Section 10. In the event of the
Trustee’s resignation or removal, it agrees to provide reasonable assistance in
transferring the Assets to any successor Trustee, including executing
instruments of conveyance and providing necessary information; provided,
however, that the Trustee is assured to its satisfaction, that it will be
reimbursed by the Grantor for any cost or expense that it may incur by reason of
taking or continuing to take any such action.
(b)    Upon receipt by the proper Parties of the Trustee’s notice of resignation
or the Grantor’s, the Beneficiary’s or the Direct Insurer’s notice of removal,
the Grantor, the Beneficiary and the Direct Insurer shall jointly appoint a
successor Trustee. Any successor Trustee shall be a bank that is a member of the
Federal Reserve System and a Qualified United States Financial Institution, and
shall not be an Affiliate of the Grantor, the Beneficiary or the Direct Insurer.
Upon the acceptance of the appointment as Trustee hereunder by a successor
Trustee and the transfer to such successor Trustee of all Assets in the Trust
Account, the resignation or removal of the Trustee shall become effective.
Thereupon, such successor Trustee shall succeed to and become vested with all
the rights, powers, privileges and duties of the resigning or removed Trustee,
and the resigning or removed Trustee shall be discharged from any future duties
and obligations under this Agreement, but the resigning or removed Trustee shall
continue after such resignation or removal to be entitled to the benefits of the
indemnities provided herein for the Trustee.
Section 11.    Security Interest in the Assets in the Trust Account.
(a)    Security Interest. The Grantor, the Beneficiary and the Direct Insurer
intend that the Trustee, in its capacity as Trustee, is and at all times shall
be the registered owner of and holder of legal title to the Trust Account and
the Assets. However, to the extent that a court of competent jurisdiction should
determine that (1) the Trustee is not the owner of the Trust Account and the
Assets, (2) the Trust is not valid, or (3) the transfer of the Assets by the
Grantor to the Trust Account is not effective or does not otherwise transfer to
the Trust all of the Grantor’s right, title and interest to the Assets, then as
further provided in this Section 11 and without any intent to vitiate the
creation of an effective trust, the Trust Account shall be deemed to be a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code as in effect in the State of New York (the “NY UCC”)). All
Eligible Investments and other Assets (as defined below) delivered to the
Trustee shall be credited to the Trust Account and shall be treated as
“financial assets” within the meaning of Section 8-102(a)(9) of the NY UCC.
(b)    The Grantor hereby grants and transfers to the Beneficiary, for the
purposes set forth herein, a first priority perfected security interest in, and
pledges and assigns to the Beneficiary, all of the Grantor’s



--------------------------------------------------------------------------------



right, title and interest in, to and under, whether now existing or hereafter
acquired or arising, (i) the Trust Account and all cash and other financial
assets credited thereto from time to time including, without limitation, the
Assets, and all security entitlements arising therefrom, (ii) all investment
property, securities, investments, instruments, cash, mortgage notes and all
participation interests in mortgage notes, funds, deposit accounts, general
intangibles, accounts, receivables, chattel paper, letter-of-credit rights,
documents, goods, real property and all other assets (a) held in or credited to
the Trust Account, (b) otherwise conveyed to the Trustee by the Grantor pursuant
to this Agreement or (c) purporting to be part of the Assets, and (iii) all
proceeds, supporting obligations and all security interests, mortgages or other
liens securing any of the foregoing (collectively, the “Collateral”), solely to
secure the obligations of the Grantor under the Retrocession Agreement to the
Beneficiary and agrees that this Agreement shall constitute a security agreement
under all laws, published rules, statutes, regulations, policies and codes and
judgments, injunctions, orders, decrees, licenses, permits and all other
requirements of governmental entities applicable to the Person, place and
situation in question. In furtherance of the preceding sentence, the Trustee
acknowledges that all Collateral conveyed to the Trustee is held for the benefit
of the Beneficiary for purposes of the security interest granted hereunder and
that the Beneficiary shall have “control” (as such term is defined in Articles 8
and 9 of the NY UCC) of the Collateral. All terms used in this Section 11(a) and
not otherwise defined shall have the meaning ascribed to such terms in the NY
UCC. In addition, the Grantor hereby (i) authorizes the Beneficiary to file any
and all UCC financing statements with respect to the Collateral that are
reasonably deemed necessary by the Beneficiary in order to perfect such security
interest in the Collateral.
The parties understand and agree that the Trustee is a “securities intermediary”
within the meaning of Section 8-102(a)(14) of the NY UCC with respect to the
Trust Account and all such financial assets held therein, except with respect to
any cash so credited, and in respect of any such cash, the Trust Account shall
be deemed to be a “deposit account” (as defined in Section 9-102(a)(29) of the
NY UCC) to the extent a security interest can be granted and perfected under the
NY UCC in the Trust Account as a deposit account, which the Trustee shall
maintain acting not as a securities intermediary but as a “bank” (within the
meaning of Section 9-102(a)(8) of the NY UCC). The Parties agree that New York
shall be deemed to be the “securities intermediary’s jurisdiction” for purposes
of Section 8-110(e) of the NY UCC. The Grantor may, from time to time, with
prior notice to the Beneficiary and the Direct Insurer, establish one or more
sub-accounts under the Trust Account, which shall be part of the Trust Account.
(c)    Until receipt by the Trustee from the Beneficiary of a notice (i) stating
that an Exclusive Control Event has occurred with respect to the Grantor and
(ii) attaching a certification from the Beneficiary of the occurrence of an
Exclusive Control Event following, if applicable, a final, valid and binding
determination with respect to Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner (the “Notice of Exclusive
Control”), the Trustee will comply with notifications it receives directing it
to transfer or redeem any Asset in the Trust Account and any other “entitlement
order” (as such term is defined in Section 8-102(a)(8) of the NY UCC) originated
by the Grantor in accordance with the terms of this Agreement. The Grantor shall
provide notice to the Beneficiary and the Direct Insurer within two (2) Business
Days following the occurrence of an Exclusive Control Event, which, if
applicable, shall not be until there has been a final, valid and binding
determination with respect to any Grantor’s challenges to a notification of a
“Mandatory Control Level Event” by the Commissioner.
(d)    In the event the Trustee receives a Notice of Exclusive Control, the
Trustee thereafter will (i) immediately cease complying with entitlement orders
originated by the Grantor in respect of the Trust Account and any Asset held
therein that would otherwise be permitted under Section 2, and (ii) immediately
comply with “entitlement orders” originated by the Beneficiary in respect of the
Trust Account and any Asset held therein, in each case without further consent
of the Grantor. The Beneficiary shall also provide notice to the Grantor and the
Direct Insurer of such Notice of Exclusive Control at the same time provided to
the Trustee.
(e)    The Trustee hereby acknowledges the Beneficiary’s security interest in
the Collateral granted pursuant to clause (a) above, and will mark its records,
by book-entry or otherwise, to indicate the Beneficiary’s



--------------------------------------------------------------------------------



security interest in the Collateral and the proceeds thereof. The Trustee has
not entered into, and until the termination of this Agreement will not enter
into, any agreement with any other Person: (i) which purports to grant any lien
or security interest in the Trust Account or any Assets credited thereto, (ii)
pursuant to which the Trustee has agreed to comply with entitlement orders of
any other Person or otherwise agreed to give “control” over the Trust Account to
any other Person or (iii) which purports to limit or condition the obligation of
the Trustee to comply with entitlement orders from the Grantor and Beneficiary
as set forth in Section 2 hereof. The Trustee hereby waives and releases, for
the benefit of the Beneficiary, all liens, encumbrances, claims and rights of
setoff the Trustee may have against the Trust Account or any Asset carried in
the Trust Account on account of any fees, indebtedness or other obligations owed
to the Trustee by the Grantor and agrees that the Trustee will look solely to
the Grantor and the Income Account for payment of all such fees, indebtedness or
other obligations; provided, that the foregoing shall not prohibit the Trustee
from exercising any rights of setoff with respect to amounts which are withdrawn
from the Trust Account at the Grantor’s direction in accordance with Section 2
hereof and in compliance with Section 9.6 of the Retrocession Agreement.
(f)    The Beneficiary and the Direct Insurer agree that all Assets released
from the Trust Account to Grantor or its designee in accordance with the terms
and conditions of this Agreement shall be free and clear of any lien,
encumbrance or security interest granted by the Grantor pursuant to this
Agreement.
Section 12.    Commercial Mortgage Loans.
(a)    Except with respect to any Commercial Mortgage Loan withdrawn by the
Beneficiary or the Direct Insurer in accordance with the terms hereof, the
Grantor or the Direct Insurer, as applicable, shall have the sole and exclusive
right, power and authority to service, administer, manage, liquidate, deal with,
issue or withhold any consents or waivers, amend, modify, extend, or make any
other decisions in respect of any Commercial Mortgage Loans in any manner that
it shall choose, subject only to any limitations set forth in this Agreement,
the applicable Servicing Agreement or in any other related agreement affecting
the Commercial Mortgage Loans, as applicable; provided, that the Trustee shall
be entitled to receive on behalf of the Grantor all payments made in respect of
the Commercial Mortgage Loans (whether from any servicer, borrower or other
Person), including principal and interest payments, proceeds and other income
arising from or under such Commercial Mortgage Loans (after retention by the
related servicer of such servicer’s expenses, required escrows and reserves to
the extent contemplated pursuant to the terms of the applicable loan agreement
and Servicing Agreement), as applicable, and to retain, use, enjoy the same
subject only to the limitations set forth in this Agreement, the applicable
Servicing Agreement and in any other related agreement affecting the Commercial
Mortgage Loans. Except with respect to any Commercial Mortgage withdrawn by the
Beneficiary or the Direct Insurer in accordance with the terms hereof, the
Grantor shall have the sole and exclusive right, power and authority to make
decisions and take other actions in respect of any Commercial Mortgage Loans
(and any related Underlying Assets) under any servicing agreement, loan document
and any other related agreement affecting the Commercial Mortgage Loans or the
related Underlying Assets, in each case, as fully and completely as if this
Agreement had not been executed and delivered; provided, however, that the sale,
transfer or assignment of any such Commercial Mortgage Loan shall only be
effectuated by substitution, exchange and withdrawal pursuant to the terms of
this Agreement. The Grantor shall have the exclusive power and authority, acting
alone or through sub-servicers, to do any and all things in connection with such
servicing, administration, management and liquidation of the Commercial Mortgage
Loans which it may deem necessary or desirable to maximize recoveries with
respect thereto, subject to the limitations contained in this Agreement and any
related agreements. Without limiting the generality of the foregoing, the
Grantor shall continue, and is hereby authorized and empowered hereunder, to
prepare and file any and all financing statements, continuation statements and
other documents or instruments necessary to maintain the lien on any Underlying
Assets. Notwithstanding anything to the contrary contained in this Agreement,
the Trustee shall not date, endorse, record or transfer any Loan Assignment
Document except in accordance with the written directions of the Grantor or the
applicable investment manager or, (i) upon receipt of a Beneficiary Request for
Withdrawal, in accordance with the



--------------------------------------------------------------------------------



written direction of the Beneficiary and (ii) upon receipt of a Direct Insurer
Request for Withdrawal, in accordance with the written direction of the Direct
Insurer.
(b)    The Trustee (not in its individual capacity but solely as Trustee
hereunder), upon receipt of a written request from the Grantor, shall execute
and deliver any powers of attorney and other documents provided to it which the
Grantor determines, in the exercise of its reasonable judgment, are necessary in
order to enable any servicer to carry out its duties under the applicable
Servicing Agreement or any other servicing agreement, or to enable the Grantor
to take appropriate action in respect of the ownership, assignment, transfer and
liquidation of the Commercial Mortgage Loans (and any related Underlying
Assets), as applicable, subject to the limitations in this Agreement. The
Trustee acknowledges that the Grantor may (in its sole discretion), from time to
time, execute and deliver a limited power of attorney in order to enable a
servicer to carry out their duties under the applicable Servicing Agreement
relating to any Commercial Mortgage Loan or any related Underlying Assets. The
authority of the Grantor or any servicer shall include the power to (i) enforce,
modify, amend, renew or extend the Commercial Mortgage Loans or the Underlying
Assets, (ii) grant or withhold any consents or waivers under or in respect of
the Commercial Mortgage Loans or the Underlying Assets, (iii) file and collect
insurance claims, (iv) release any Underlying Asset or any other collateral or
any party from any liability on or with respect to any of the Commercial
Mortgage Loans, (v) compromise or settle any claims of any kind or character
with respect to any of the Commercial Mortgage Loans, subject to any limitations
provided herein, (vi) initiate, complete or otherwise take any action with
respect to a foreclosure or deed in lieu of foreclosure, on any of the
Underlying Assets, (vii) repair, replace, renovate, restore and improve the
Underlying Assets, (viii) negotiate and contract to sell and sell any Commercial
Mortgage Loan (including through receipt of a discounted pay-off on such Asset),
(ix) commence, continue, negotiate, or settle litigation relating to a
Commercial Mortgage Loan or the Underlying Assets, (x) make any servicing or
other advances, (xi) act as a mortgagee in possession or receiver or in any
other capacity with respect to the Underlying Assets, (xii) exercise any and all
rights in respect of the Commercial Mortgage Loans and the Underlying Assets, or
(xiii) take any action with respect to any security document securing a
Commercial Mortgage Loan, effectuate foreclosure or other conversion of the
ownership of any Underlying Asset, including the employment of attorneys, the
institution of legal proceedings, the acceptance of compromise proposals, the
filing of claims for mortgage insurance, the collection of liquidation proceeds,
seeking a receiver, appointing a new property manager and any other matter
pertaining to a Commercial Mortgage Loan or an Underlying Asset. When the
Grantor, in the exercise of its reasonable business judgment, finds it
appropriate, it shall execute and deliver any instruments of satisfaction,
cancellation, partial or full release, discharge, transfer and all other
comparable instruments, with respect to the related Commercial Mortgage Loan or
the Underlying Asset, as applicable, provided that the execution and delivery of
such instrument is necessary in order to enable any servicer to carry out its
duties under the Servicing Agreements or any related loan document. Any such
action taken by the Grantor shall be subject in all respects to the terms of
this Agreement (including, without limitation, Section 4 regarding substitution
of Assets in the Trust Account). The Grantor may exercise all of the powers set
forth herein in its own name. Upon written request of the Grantor, the Trustee
shall execute and deliver any documents provided to it and reasonably requested
by the Grantor in furtherance of or incidental to any of the foregoing actions.
(c)    The Grantor may retain a professional servicer to service the Commercial
Mortgage Loans on its behalf, in furtherance of the Grantor’s exclusive right,
power and authority to service, manage and administer the Commercial Mortgage
Loans in the Trust Account, upon reasonable advance written notice to but
without the approval or consent of the Trustee, the Beneficiary and the Direct
Insurer, but subject to the rights in and requirements of the applicable
Servicing Agreement, provided that the retention of such servicer shall not
relieve the Grantor of any of its obligations and liabilities hereunder. The
Grantor may remove any servicer under any Servicing Agreement pursuant to the
terms of the applicable Servicing Agreement or such other servicing agreements
and may appoint a successor servicer, without the consent or approval of, but
only upon written notice of such removal and appointment to, the Trustee, the
Beneficiary and the Direct Insurer. The Grantor agrees to, and shall use
commercially reasonable efforts to cause the



--------------------------------------------------------------------------------



servicer to, reasonably cooperate with the Beneficiary or the Direct Insurer to
assist with the transfer of servicing responsibilities to the successor servicer
appointed by the Beneficiary or the Direct Insurer. In connection with any
withdrawal by Beneficiary or the Direct Insurer, Grantor shall, or shall cause
any such servicer to, transfer to the Beneficiary or the Direct Insurer all
funds held by Grantor or such servicer with respect to such Commercial Mortgage
Loan, including without limitation all collections, reserves and escrows
relating to such Commercial Mortgage Loan.
(d)    With the exception of the Loan Assignment Documents to be delivered to
the Trustee in accordance with the terms of this Agreement, the servicer shall
retain and be charged with maintaining possession of all documentation and files
relating to the Commercial Mortgage Loans (the “Servicing File”). Upon the
deposit of any Commercial Mortgage Loan to the Trust Account, (i) the Grantor
shall deliver (or cause to be delivered) to the Trustee a letter in the form
attached hereto as Exhibit K, executed in blank by an authorized signatory and
addressed to the applicable servicer, instructing such servicer to release the
Servicing File to the Trustee or to the Beneficiary or the Direct Insurer in
accordance with the terms hereof, whenever requested by the Trustee (the
“Document Release Letter”), and (ii) within thirty (30) calendar days of the
date of deposit, the Grantor shall provide the servicer’s list of the documents
in the Servicing File to the Trustee, the Beneficiary and the Direct Insurer.
The delivery of the Document Release Letter by the Grantor to the Trustee shall
constitute a representation and certification by the Grantor to the Trustee, the
Beneficiary and the Direct Insurer that such Document Release Letter is
sufficient under the terms of the applicable Servicing Agreement to require the
servicer to release the Servicing File to the Trustee without the further
consent of the Grantor or any other Person. The Servicing Agreements shall not
be amended, modified or supplemented in any way that adversely impacts the
ability of the Trustee to obtain the Servicing File without the prior written
consent of the Beneficiary and the Direct Insurer. As promptly as practicable
following the date hereof, and in any event within thirty (30) days of the date
hereof, the Grantor shall arrange with the servicer to separately designate the
Servicing File from other documents held by the servicer for the benefit of the
Grantor and provide written notice to the Trustee, the Beneficiary and the
Direct Insurer when such access has been arranged. Such direct access
arrangements with the servicer shall not be changed without the consent of the
Beneficiary and the Direct Insurer. The Trustee acknowledges that (x) the
Beneficiary may instruct the Trustee to withdraw any documents in the Servicing
File in accordance with a Beneficiary Request for Withdrawal and (y) the Direct
Insurer may instruct the Trustee to withdraw any documents in the Servicing File
in accordance with a Direct Insurer Request for Withdrawal.
(e)    In order to facilitate the servicing, administration and enforcement of
the Commercial Mortgage Loans by or on behalf of the Grantor, and the servicing
of the Commercial Mortgage Loans by a servicer, the Grantor (if it is not using
a third party servicer) or servicers may temporarily hold collections on such
Commercial Mortgage Loans prior to the time they are remitted to the Trustee and
may hold physical possession of any related documents or instruments. Upon
written request of the Grantor to the Trustee (with a simultaneous copy to the
Beneficiary and the Direct Insurer, provided the Trustee shall not be required
to confirm delivery of such copy) pursuant to the terms hereof, the Trustee
shall promptly release, deliver or transfer such documents and instruments as
may be requested from time to time by the Grantor. The Trustee and the Grantor
hereby acknowledge that the Grantor and the servicers are acting as bailees of
the Trustee in holding such monies pursuant to this Agreement (with respect to
the Grantor) and the applicable Servicing Agreement, and that the Grantor and
the servicers are acting as the Trustee’s bailee in holding any documents or
instruments released, delivered or transferred to the Grantor or any servicer
pursuant to this Agreement, and any other items constituting a part of the Trust
Account which from time to time come into the possession of the Grantor or any
servicer; provided, however, the Trustee shall incur no liability whatsoever for
any acts of the Grantor and the servicers in their capacity as bailee.
(f)    Each of the Trustee, Beneficiary and the Direct Insurer hereby
acknowledges that the rights and obligations of the Grantor under any Servicing
Agreement have not been transferred to or accepted or assumed by the Trustee and
are otherwise expressly reserved by and to the Grantor to act on its own behalf



--------------------------------------------------------------------------------



and in any manner that it so chooses, without any consent or approval rights on
the part of the Trustee, the Beneficiary or the Direct Insurer hereunder,
subject to the terms of this Agreement and any related agreement.
(g)    The Grantor hereby acknowledges and agrees that the Trustee shall not
have any obligations relating to any future funding commitments in respect of
the Assets (including, for the avoidance of doubt, the Commercial Mortgage
Loans).
Section 13.    Termination of the Trust Account. This Agreement, except for the
indemnities provided herein, may be terminated only after the Grantor, the
Beneficiary and the Direct Insurer have given the Trustee joint written notice
of their intention to terminate this Agreement and the Trust Account (the
“Notice of Intention”). Upon receipt of the Notice of Intention, and without
further authorization from the Beneficiary or any other Person, the Trustee
shall promptly transfer to the Grantor, the Beneficiary or the Direct Insurer,
in accordance with the joint direction of the Grantor, the Beneficiary and the
Direct Insurer contained in the Notice of Intention, any and all Assets
remaining in the Trust Account, at which time all liability of the Trustee with
respect to the Assets so transferred shall cease. This Agreement, except for the
indemnities provided herein, and the Trust Account shall terminate when all of
the Assets have been so delivered by the Trustee in accordance with the terms of
this Agreement.
Section 14.    Definitions. Except as the context shall otherwise require, the
following terms shall have the following meanings for purposes of this Agreement
(the definitions to be applicable to both the singular and the plural forms of
each term defined if both forms of such term are used in this Agreement):
The term “Affiliate” means any other Person that directly or indirectly
controls, is controlled by, or is under common control with, the first Person.
The term “Beneficiary” shall include any successor of the Beneficiary by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Book Value” means, with respect to any Asset and as of any date of
determination, the amount stated for such assets, including accrued interest, on
the Grantor’s statutory financial statements determined in accordance with then
applicable statutory accounting principles.
The term “Control” (including the related terms “controlled by” and “under
common control with”) shall mean the ownership, directly or indirectly, of more
than 50% of the voting securities of a corporation.
The term “Direct Insurer” shall include any successor of the Direct Insurer by
operation of law including, without limitation, any liquidator, rehabilitator,
receiver or conservator.
The term “Commercial Mortgage Loan” means commercial mortgage loans as permitted
under the Investment Guidelines and deposited into the Trust Account, which, for
the avoidance of doubt, may include any participation interests, provided such
interests are (a) obtained in accordance with the applicable loan documents and
are subject to a valid participation agreement and (b) are on a pari passu
economic basis with the other participants, but shall not include any commercial
mortgage loans evidenced by multiple promissory notes.
The term “Custody Transmission” means, in the case of each Commercial Mortgage
Loan held by the Trustee, a computer-readable transmission containing the
following information (and such other data as may be mutually agreed upon in
writing by the Grantor and the Trustee), which shall be delivered by the Trustee
to the Grantor and the Beneficiary (or the Direct Insurer on behalf of the
Beneficiary) pursuant to Section 1.2(c) of this Agreement: the Mortgage Loan
Number, Underlying Asset’s address, Mortgagor’s name, and Mortgagor’s address,
for each Commercial Mortgage Loan. The Trustee shall incorporate the outstanding
principal amount of the Commercial Mortgage Loan, whether or not a Commercial
Mortgage Loan is specially serviced and all other agreed upon data, to the
extent provided to the Trustee, into the Custody Transmission. Each Custody
Transmission delivered shall (a) be cumulative, and shall cover all



--------------------------------------------------------------------------------



Commercial Mortgage Loans for which related Loan Assignment Documents are being
held by the Trustee on the date of such Custody Transmission, and (b) include a
then-current listing of all Loan Assignment Documents. The form of the Custody
Transmission shall not be modified without the consent of the Parties, not to be
unreasonably conditioned, delayed or withheld.
The term “Eligible Investments” means assets (i) qualifying as admitted assets
for life insurance companies under the insurance laws of the State of
Connecticut and (ii) complying with the requirements specified by the Investment
Guidelines.
The term “Environmental Damages” means any and all claims, Losses, liabilities,
damages, fines, penalties, and out-of-pocket costs and expenses (including
reasonable attorney’s fees and expenses) of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to (a)
the presence, disposal, release or threatened release of any Hazardous Materials
which are on, from or affecting soil, water, vegetation, buildings, personal
property, persons, animals or otherwise; (b) any personal injury (including
wrongful death), property damage (real or personal) or natural resource damage
arising out of or related to such Hazardous Materials; (c) any third party claim
brought or threatened, settlement reached, government order, or any legal
policies or legal requirements having the force of law imposed on the Trustee,
which are based upon or in any way related to such Hazardous Materials,
including attorney and consultant fees and expenses, investigation and
laboratory fees, court costs and litigation expenses; and (d) any violations of
Environmental Law.
The term “Environmental Law” means the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, and any other applicable federal, state,
local, or foreign statute, rule, regulation, order, judgment, directive, decree,
permit, license or common law as in effect now, previously, or at any time
during the term of this Agreement, and regulating, relating to, or imposing
liability or standards of conduct concerning air emissions, water discharges,
noise emissions, the release or threatened release or discharge of any Hazardous
Material into the environment, the use, manufacture, production, refinement,
generation, handling, treatment, storage, transport or disposal of any Hazardous
Material or otherwise concerning pollution or the protection of the outdoor or
indoor environment, or human health or safety in relation to exposure to
Hazardous Materials.
The term “Exclusive Control Event” means that there has been a Mandatory Control
Level Event with respect to the Grantor within the meaning of [insert applicable
citation to the insurance regulation of the Grantor’s domiciliary state].
The term “Governmental Authority” means any foreign or national government, any
state or other political subdivision thereof or any self-regulatory authority,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
The term “Hazardous Materials” means, without limit, any pollutant, contaminant
or hazardous, toxic, medical, biohazardous, or dangerous waste, substance,
constituent or material, defined or regulated as such in, or for the purpose of,
any applicable Environmental Law, including any asbestos, any petroleum, oil
(including crude oil or any fraction thereof), any radioactive substance, any
polychlorinated biphenyls, any toxin, chemical, disease-causing agent or
pathogen, and any other substance that gives rise to liability under any
applicable Environmental Law.
The term “Loan Assignment Document Certification” means a certification
substantially in the form of Exhibit J attached hereto.



--------------------------------------------------------------------------------



The term “Loan Assignment Documents” means, (a) with respect to any whole
Commercial Mortgage Loans, (i) an original allonge (“Loan Assignment Allonge”)
executed in a form sufficient to properly assign and transfer each original
promissory note or notes and any prior transfer documents pertaining to such
notes (collectively and severally, the “Note”) evidencing such Commercial
Mortgage Loan and attaching the original Note, (ii) one or more original
assignment agreements executed in favor of the Trustee (solely in its capacity
as Trustee and not in its individual capacity), in recordable form and otherwise
in a form sufficient to transfer and assign of record each of the mortgages,
deeds of trust, deeds to secure debt or similar instruments securing such
Commercial Mortgage Loan (the “Security Instruments”) and each of any separate
assignments of rents and leases and similar agreements securing such Commercial
Mortgage Loan (the “Lease Assignments”), (iii) UCC-3 assignments or similar
assignments in form sufficient to assign each of the financing statements
(including fixture filings) required in connection with such Commercial Mortgage
Loan (the “Financing Statements”), to the Trustee, and (iv) an original executed
omnibus assignment in favor of the Trustee, in form and substance sufficient to
transfer to Trustee all of the Grantor’s right, title and interest in and to the
Commercial Mortgage Loan to the Trustee, including specifically, without
limitation, all of the Grantor’s rights and interests in and to all guaranties,
environmental indemnification agreements, security agreements, loan agreements
and similar agreements; (b) with respect to any Commercial Mortgage Loans
constituting participation interests, (i) an original participation certificate
executed in a form sufficient to properly assign such participation interest
(the “Participation Certificate”) and (ii) a copy of the applicable
participation agreement (the “Participation Agreement”) and (c) with respect to
all Commercial Mortgage Loans in subclauses (a) and (b) above, a Loan Assignment
Document Certification delivered by the Grantor to the Trustee in respect of
such Commercial Mortgage Loan.
The term “Losses” means, collectively, losses, costs, expenses (including
reasonable attorney’s fees and expenses), damages, liabilities and claims.
The term “Monthly Reinsurance Settlement Report” has the meaning set forth on
Exhibit D attached hereto.
The term “Net Collections” means all principal collections on an Asset,
insurance proceeds and condemnation awards arising from or under such Asset,
after retention by the related servicer of required escrows and reserves to the
extent contemplated pursuant to the terms of the applicable loan agreement and
Servicing Agreement.
The term “Person” means and includes an individual, a corporation, a
partnership, an association, a trust, an unincorporated organization or a
government or political subdivision thereof.
The term “Qualified United States Financial Institution” means an institution
that (1) is organized, or in the case of a United States branch or agency office
of a foreign banking organization, licensed under the laws of the United States
or any state thereof and has been granted authority to operate with fiduciary
powers; and (2) is regulated, supervised, and examined by federal or state
authorities having regulatory authority over banks and trust companies.
The term “Retrocession Binder” means that certain binding commitment agreement,
dated as of [__], by and among the Beneficiary and the Grantor.
The term “Representative” of a Person shall mean the directors, officers,
employees, advisors, agents, consultants, independent accountants, investment
bankers, counsel or other representatives of such Person and of such Person’s
Affiliates.



--------------------------------------------------------------------------------



The term “Servicing Agreement” means any servicing agreement entered into by the
Grantor and any third party with respect to any Commercial Mortgage Loan.
The term “Trailing Document” means those Loan Assignment Documents referenced in
subclauses (a)(ii) and (iii) and (b)(ii) of the definition thereof.
The term “Trustee Loan Assignment Documents” means, with respect to (a) any
whole Commercial Mortgage Loan, documents substantially similar to the Loan
Assignment Documents pertaining to such whole Commercial Mortgage Loan, (and
with respect to the allonge, attaching the original Loan Assignment Allonge and
Note), (b) any participated Commercial Mortgage Loan, an original Participation
Certificate, and (c) in either case, any other required transfer documents, in
each case provided to the Trustee by the Person requesting the release of the
applicable Commercial Mortgage Loan, for execution in appropriate form.
The term “Underlying Asset” means any property or other asset serving as
collateral for any Commercial Mortgage Loan.
Section 15.    Governing Law. Except for the rights, duties, privileges,
immunities and standard of care of the Trustee, which shall be governed by the
laws of the State of the New York without regard to its conflict of laws or
principles, and as otherwise expressly provided herein, the provisions of and
validity and construction of this Agreement and any amendments thereto shall be
governed by and construed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provision, and the Trust
Account created hereunder shall be administered in accordance with the laws of
said state. Each of the Parties hereby submits to the personal jurisdiction of
and each agrees that all proceedings relating hereto shall be brought in courts
located within the City and State of New York.
Section 16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
Section 17.    Dispute Resolution. Except as otherwise specifically provided in
Section 2(h), or in the event that the Beneficiary delivers a Notice of
Exclusive Control to the Trustee, in the event of any dispute between or
conflicting claims by or between the Grantor, the Beneficiary and the Direct
Insurer and/or any other Person or entity with respect to any Assets, the
Trustee shall be entitled, in its sole discretion, to refuse to comply with any
and all claims, demands or instructions with respect to such Assets so long as
such dispute or conflict shall continue, and the Trustee shall not be or become
liable in any way to the Grantor, the Beneficiary or the Direct Insurer for
failure or refusal to comply with such conflicting claims, demands or
instructions. The Trustee shall be entitled to refuse to act until, in its sole
discretion, either (a) such conflicting or adverse claims or demands shall have
been determined by a final order, judgment or decree of a court of competent
jurisdiction, which order, judgment or decree is not subject to appeal, or
settled by agreement between the conflicting parties as evidenced in a writing
satisfactory to the Trustee or (b) the Trustee shall have received security or
an indemnity satisfactory to it sufficient to hold it harmless from and against
any and all Losses which it may incur by reason of so acting. The Trustee may,
in addition, elect, in its sole discretion, to commence an interpleader action
or seek other judicial relief or orders as it may deem, in its sole discretion,
necessary. The costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceeding shall be paid by, and
shall be deemed a joint and several obligation of, the Grantor, the Beneficiary
and the Direct Insurer.
Section 18.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, permitted
assigns and legal Representatives. Neither this Agreement, nor any right or
obligation hereunder, may be assigned by any Party without the prior written



--------------------------------------------------------------------------------



consent of the other Parties hereto. Any assignment in violation of this Section
18 shall be void and shall have no force and effect.
Section 19.    Severability. If any provision of this Agreement is held to be
void or unenforceable, in whole or in part, (a) such holding shall not affect
the validity and enforceability of the remainder of this Agreement, including
any other provision, paragraph or subparagraph, and (b) the Parties agree to
attempt in good faith to reform such void or unenforceable provision to the
extent necessary to render such provision enforceable and to carry out its
original intent.
Section 20.    Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof, and there are no
understandings or agreements, conditions or qualifications relative to this
Agreement which are not fully expressed in this Agreement or the Retrocession
Agreement.
Section 21.    Amendments. This Agreement may be modified or otherwise amended,
and the observance of any term of this Agreement may be waived, only if such
modification, amendment or waiver is in writing and signed by the Parties.
Section 22.    Notices. All notices, requests, instructions, directions, demands
and other communications under this Agreement must be in writing and will be
deemed to have been duly given or made as follows: (a) if sent by registered or
certified mail in the United States, return receipt requested, or by reputable
overnight air courier, upon receipt; (b) if sent by facsimile transmission, with
a copy mailed on the same day in the manner provided in (a) above, when
transmitted; or (c) if otherwise actually personally delivered, when delivered,
and shall be delivered as follows:


If to the Grantor:
[___]
If to the Direct Insurer:
[___]
If to the Beneficiary:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Joel Volcy, Managing Director and Chief Operating Officer
With a copy to:
Commonwealth Annuity and Life Insurance Company
20 Guest Street
Brighton, MA 02135
Facsimile: (508) 460-2401
Attention: Samuel Ramos, Esq., General Counsel and Secretary
If to the Trustee:
[___]
or to such other address or to such other Person as a Party may have last
designated by notice to the other Parties.



--------------------------------------------------------------------------------



Section 23.    Headings. The headings of the Sections have been inserted for
convenience of reference only and shall not be deemed to constitute a part of
this Agreement.
Section 24.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original, but such counterparts together shall constitute but one and the same
Agreement.
Section 25.    USA Patriot Act. The Grantor, the Beneficiary and the Direct
Insurer hereby acknowledge that the Trustee is subject to federal laws,
including the Customer Identification Program (“CIP”) requirements under the USA
PATRIOT Act and its implementing regulations, pursuant to which the Trustee must
obtain, verify and record information that allows the Trustee to identify the
Grantor, the Beneficiary and the Direct Insurer. Accordingly, prior to opening
the Trust Account hereunder, the Trustee will ask the Grantor, the Beneficiary
and the Direct Insurer to provide certain information including, but not limited
to, the Grantor’s, the Beneficiary’s and the Direct Insurer’s name, physical
address, tax identification number and other information that will help the
Trustee to identify and verify the Grantor’s, the Beneficiary’s and the Direct
Insurer’s identity such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.
Each of the Grantor, the Beneficiary and the Direct Insurer agrees that the
Trustee cannot open the Trust Account hereunder unless and until the Trustee
verifies the Grantor’s, the Beneficiary’s and the Direct Insurer’s identity in
accordance with the Trustee’s CIP.
Section 26.    Representations. Each Party represents and warrants to the others
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Agreement on its behalf
has the requisite authority to bind such Party to this Agreement, and that the
Agreement constitutes a binding obligation of such Party enforceable in
accordance with its terms.
Section 27.    Required Disclosure. The Trustee is authorized to supply any
information regarding the Trust Account and related Assets that is required by
any law, regulation or rule now or hereafter in effect. Each of the Grantor, the
Beneficiary and the Direct Insurer agrees to supply the Trustee with any
required information if it is not otherwise reasonably available to the Trustee,
except for information that is subject to the obligation of confidentiality and
is not required by the Trustee to comply with any applicable law, regulation or
rule now or hereafter in effect.
Section 28.    Shareholder Communication Act, Etc. With respect to securities
issued in the United States, the Shareholders Communications Act of 1985 (the
“Act”) requires Trustee to disclose to the issuers, upon their request, the
name, address and securities position of its Grantor who are (a) the “beneficial
owners” (as defined in the Act) of the issuer’s securities, if the beneficial
owner does not object to such disclosure, or (b) acting as a “respondent bank”
(as defined in the Act) with respect to the securities. (Under the Act,
“respondent banks” do not have the option of objecting to such disclosure upon
the issuers’ request.) The Act defines a “beneficial owner” as any Person who
has, or shares, the power to vote a security (pursuant to an agreement or
otherwise), or who directs the voting of a security. The Act defines a
“respondent bank” as any bank, association or other entity that exercises
fiduciary powers which holds securities on behalf of beneficial owners and
deposits such securities for safekeeping with a bank, such as Trustee. Under the
Act, Grantor is either the “beneficial owner” or a “respondent bank.”
[___] Grantor is the “beneficial owner,” as defined in the Act, of the
securities to be held by Trustee hereunder.
[___] Grantor is not the beneficial owner of the securities to be held by
Trustee, but is acting as a “respondent bank,” as defined in the Act, with
respect to the securities to be held by Trustee hereunder.
IF NO BOX IS CHECKED, TRUSTEE SHALL ASSUME THAT GRANTOR IS THE BENEFICIAL OWNER
OF THE SECURITIES.
For beneficial owners of the securities only:


[___] Grantor objects





--------------------------------------------------------------------------------



[___] Grantor does not object to the disclosure of its name, address and
securities position to any issuer which requests such information pursuant to
the Act for the specific purpose of direct communications between such issuer
and Grantor.
IF NO BOX IS CHECKED, TRUSTEE SHALL RELEASE SUCH INFORMATION UNTIL IT RECEIVES A
CONTRARY WRITTEN INSTRUCTION FROM GRANTOR.
With respect to securities issued outside of the United States, information
shall be released to issuers only if required by law or regulation of the
particular country in which the securities are located.
The Grantor agrees to disseminate in a timely manner any proxies or requests for
voting instructions, other proxy soliciting material, information statements,
and/or annual reports that it receives to any other beneficial owners.
Section 29.    Information Sharing.
The Bank of New York Mellon Corporation is a global financial organization that
operates in and provides services and products to clients through its affiliates
and subsidiaries located in multiple jurisdictions (the “BNY Mellon Group”). The
BNY Mellon Group may (a) centralize in one or more affiliates and subsidiaries
certain activities (the “Centralized Functions”), including audit, accounting,
administration, risk management, legal, compliance, sales, product
communication, relationship management, and the compilation and analysis of
information and data regarding the Grantor, the Beneficiary and the Direct
Insurer (which, for purposes of this provision, is the name and business contact
information for the Grantor’s, the Beneficiary’s and the Direct Insurer’s
respective employees and Representatives) and the accounts established pursuant
to this Agreement (“Account Information”) and (b) use third party service
providers to store, maintain and process Account Information (“Outsourced
Functions”). Notwithstanding anything to the contrary contained elsewhere in
this Agreement and solely in connection with the Centralized Functions and/or
Outsourced Functions, the Grantor’s, the Beneficiary’s and the Direct Insurer’s
respective consent to the disclosure of, and authorize BNY Mellon to disclose
Account Information to (i) other members of the BNY Mellon Group (and their
respective officers, directors and employees) and to (ii) third-party service
providers (but solely in connection with Outsourced Functions) who are required
to maintain the confidentiality of the Grantor’s, the Beneficiary’s and the
Direct Insurer’s Account Information in furtherance of the Trustee’s performance
of its obligations hereunder. In addition, the BNY Mellon Group may aggregate
Account Information with other data collected and/or calculated by the BNY
Mellon Group, and the BNY Mellon Group will own all such aggregated data,
provided that the BNY Mellon Group shall not distribute the aggregated data in a
format that identifies Account Information with the Grantor, the Beneficiary and
the Direct Insurer specifically. The Grantor, the Beneficiary and the Direct
Insurer each as to itself also consent to the disclosure of the Grantor’s, the
Beneficiary’s and the Direct Insurer’s Account Information to governmental and
regulatory authorities in jurisdictions where the BNY Mellon Group operates and
otherwise as required by law.
Section 30.    Successors and Assigns of Trustee.
Any corporation or other company into which the Trustee may be merged or
converted or with which it may be consolidated, or any corporation or other
company resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any corporation or other company succeeding to the
business of the Trustee shall be the successor of the Trustee hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
[The rest of this page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.
COMMONWEALTH ANNUITY AND LIFE
INSURANCE COMPANY, as Beneficiary




By:    
Name:
Title:




[___], as Direct Insurer




By:    
Name:
Title:




[RETROCESSIONAIRE], as Grantor


By:    
Name:
Title:




[THE BANK OF NEW YORK MELLON], as Trustee




By:     
Name:
Title:



--------------------------------------------------------------------------------



EXHIBIT A
BENEFICIARY REQUEST FOR WITHDRAWAL


The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Beneficiary”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among the Beneficiary, [___] (“Direct Insurer”), [___]
(the “Grantor”) and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between the Beneficiary and the Grantor (the “Retrocession Agreement”), the
Beneficiary is entitled to withdraw from the Trust Account (as defined in the
Trust Agreement) established by the Grantor for the benefit of the Beneficiary
and the Direct Insurer pursuant to the Trust Agreement, Assets with a current
fair market value equal to $[_______] for the purpose[s] specified in Section
9.8(a) of the Retrocession Agreement.
[Certification to specify the basis for the withdrawal.]
Beneficiary hereby requests that the Trustee immediately transfer to [the
Beneficiary] [such designee of the Beneficiary] [Account No. [•]] all right,
title and interest in those Assets set forth on Schedule A attached hereto
(which Assets have a fair market value equal to $[_____]) from the Trust Account
established by Commonwealth for the benefit of Beneficiary pursuant to the Trust
Agreement. [Insert transfer instructions.]
This Certificate is a “Beneficiary Request for Withdrawal” within the meaning of
Section 2(a) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.
 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



cc: Grantor
cc: Direct Insurer





--------------------------------------------------------------------------------



EXHIBIT B
DIRECT INSURER REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(“Direct Insurer”), does hereby request that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among the Direct Insurer,
Commonwealth Annuity and Life Insurance Company (“the Beneficiary”), [___] (the
“Grantor”) and The Bank of New York Mellon (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between the Grantor and the Beneficiary (the “Retrocession Agreement”), the
Direct Insurer is entitled to withdraw from the Trust Account (as defined in the
Trust Agreement) established by the Grantor for the benefit of the Direct
Insurer and The Beneficiary pursuant to the Trust Agreement, Assets with a
current fair market value equal to $[_______] for the purpose[s] specified in
Section 9.8(b) of the Retrocession Agreement.
[Certification to specify the basis for the withdrawal.]
Direct Insurer hereby requests that the Trustee immediately transfer to the
Beneficiary all right, title and interest in those Assets set forth on Schedule
A attached hereto (which Assets have a fair market value equal to $[_____]) from
the Trust Account established by Commonwealth for the benefit of Beneficiary
pursuant to the Trust Agreement. [Insert transfer instructions.]
This Certificate is a “Direct Insurer Request for Withdrawal” within the meaning
of Section 2(b) of the Trust Agreement.
Please notify the Grantor within two (2) Business Days of delivery of the
withdrawn Assets.
 
[DIRECT INSURER]
 
 
 
 
Dated:
 
 
Name:
 
Title:



cc: Grantor
cc: Beneficiary







--------------------------------------------------------------------------------



EXHIBIT C
GRANTOR REQUEST FOR WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(the “Grantor”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among Commonwealth
Annuity and Life Insurance Company (“Beneficiary”), Grantor, [___] (“Direct
Insurer”), and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Grantor (the “Retrocession Agreement”), Grantor is
entitled to withdraw from the Trust Account (as defined in the Trust Agreement)
established by the Grantor for the benefit of the Beneficiary and the Direct
Insurer pursuant to the Trust Agreement, Assets with a current fair market value
equal to $[_____].
[Grantor hereby directs the Trustee to immediately deliver to [Grantor or its
designee] [the Assets specified below] [and] [cash in the amount of $[_____]].
Grantor hereby attaches a copy of the applicable Monthly Reinsurance Settlement
Report and hereby certifies that the conditions described in Section 9.6 of the
Retrocession Agreement and Section 2(e)(i) of the Trust Agreement have been
met.] [Note: for use if the proviso set forth in Section 9.6 applies.]
[Grantor hereby directs the Trustee to deliver to [Grantor or its designee] [the
Assets specified below] [and] [cash in the amount of $[_____], immediately
following the fifth (5th) Business Day after the date hereof unless Beneficiary
or Direct Insurer shall have objected to such withdrawal in writing within such
five (5) Business Day period.] [Note: for use if the proviso set forth in
Section 9.6 does not apply.]
[Insert transfer instructions]
This Certificate is a “Grantor Request for Withdrawal” within the meaning of
Section 2(e) of the Trust Agreement.
Please notify the Beneficiary and the Direct Insurer within two (2) Business
Days of delivery of the withdrawn Assets.
 
[GRANTOR]
 
 
 
 
Dated:
 
 
Name:
 
Title:

With copy to: [Note: for use if the proviso set forth in Section 9.6 does not
apply.]
[Beneficiary]
[Address]
Facsimile:
Attention:


AND


[Direct Insurer]
[Address]
Facsimile:
Attention:     



--------------------------------------------------------------------------------



EXHIBIT D
PROVISIONS OF THE RETROCESSION AGREEMENT
AND UNDERLYING REINSURANCE AGREEMENT
Set forth below is the text of the provisions of the Retrocession Agreement (the
“Agreement”) that are referenced in this Trust Agreement.
Retrocession Agreement
Certain Definitions
“Adjusted MV Percentage” means, as of a given date, the percentage set forth in
Schedule L applicable to such date.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. “Control” (including the terms, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or credit
arrangement, as trustee or executor, or otherwise.
“[REDACTED]” means [REDACTED] or any successor thereto.
“Book Value” means, with respect to Trust Account assets, at any date of
determination, the amount stated for such assets on the Reinsurer’s statutory
financial statements determined in accordance with then applicable statutory
accounting principles.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the Commonwealth of Massachusetts, the City of New York, New York or
[______] are permitted or required to be closed.
“Business Covered” means the in-force block of Retroceded Contracts retroceded
under this Agreement.
“Company” means Commonwealth Annuity and Life Insurance Company, a life
insurance company organized under the laws of the Commonwealth of Massachusetts.
“Covered Liabilities” shall have the meaning specified in the Underlying
Reinsurance Agreement.
“Direct Insurer” means [___], a Connecticut-domiciled life insurer.
“Closing Date” means the date on which this Agreement is executed and delivered
by the parties hereto.
“Effective Date” means the first calendar day of the month during which the
Closing Date occurs.
“Eligible Trust Account Assets” means assets that comply with the Investment
Guidelines.
“Extracontractual Obligations” means all Liabilities for (i) any fines,
penalties, settlements, taxes, fees, forfeitures, costs or expenses or any
compensatory, punitive, exemplary, special, treble, bad



--------------------------------------------------------------------------------



faith, tort, statutory or any other form of extra-contractual damages, or
portion thereof, as well as all legal fees and expenses relating thereto,
relating to, but not arising under the express terms and conditions of, or in
excess of the applicable payment provisions or coverage limits of, the
Retroceded Contracts, whether to contractholders, insureds, producers, agents,
brokers, distributors, Governmental Authorities or any other Person, which arise
from any actual or alleged act, error or omission committed by or on behalf of
the Direct Insurer or Company, whether or not intentional, negligent, malicious,
fraudulent, unlawful, in bad faith or otherwise, including, any act, error or
omission of such Person, relating to (a) the form, marketing, sale,
underwriting, production, issuance, cancellation, offering of elections or
options under, or administration of, the Retroceded Contracts, (b) the
investigation, defense, trial, settlement or handling of claims, benefits or
payments in respect of any Retroceded Contracts, (c) the failure to pay, the
delay in payment or errors in calculating or administering the payment of
benefits, claims or any other amounts due or alleged to be due under or in
connection with any Retroceded Contracts or (d) the failure of any of the
Retroceded Contracts to qualify for their intended tax status and (ii) ex-gratia
payments made by or on behalf of the Direct Insurer or Company.
“Governmental Authority” means any foreign or national government, any state or
other political subdivision thereof or any self-regulatory authority, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Interest Maintenance Reserve” means the sum of (a) the Company’s existing
interest maintenance reserve that is attributable to the Reinsured Risks
immediately prior to the Closing Date, after giving effect to the execution of
the Underlying Reinsurance Agreement, plus (b) the Company’s interest
maintenance reserve that is created on the Closing Date as a direct result of
the transactions contemplated by this Agreement, plus (c) the amount of the
interest maintenance reserve attributable to the Reinsured Risks that is created
after the Closing Date and including the reserve established in Deemed Sales
under Section 9.7, in each case determined in accordance with SAP applicable to
the Company.
“Market Value” means, with respect to any asset, the fair market value thereof
as determined by the Reinsurer in good faith in accordance with the Market Value
Methods.
“Market Value Methods” shall have the meaning specified in Schedule K.
“Market Value Required Balance” means, as of any given date, an amount equal to
the product of (a) the Adjusted MV Percentage as of such date, times (b) the
Reinsurer’s Quota Share of the NAIC Reserves as of such date.
“Milliman” means Milliman LLP or any successor thereto.
“Monthly Accounting Period” means each calendar month, provided that the initial
Monthly Accounting Period shall commence on the Effective Date and end on the
last day of the calendar month in which the Effective Date falls [alternatively,
“shall be deemed to end on [___]”], and the final Monthly Accounting Period
shall commence on the first day of the calendar month in which the Termination
Date falls and end on the Termination Date.
“NAIC Reserves” means, as of any given date, an amount equal to the gross
statutory reserves that are required to be held by the Company for purposes of
its statutory financial statements with respect to the Retroceded Liabilities,
determined in accordance with SAP applicable to the Company.



--------------------------------------------------------------------------------



“Person” means any natural person, firm, limited liability company, general
partnership, limited partnership, joint venture, association, corporation,
trust, Governmental Authority or other entity.
“RBC Ratio” means, as of any given date, the ratio of (i) Total Adjusted Capital
(as defined in the NAIC Risk Based Capital (RBC) Model Act, or in the rules and
procedures prescribed by the NAIC with respect thereto, as in effect as of such
date) to (ii) Company Action Level RBC (as defined in the NAIC Risk Based
Capital (RBC) Model Act, or in the rules and procedures prescribed by the NAIC
with respect thereto, as in effect as of such date).
“RBC Reporting Deadline” means, with respect to any calendar year, the date that
is sixty (60) calendar days after the end of such calendar year and with respect
to any calendar quarter, the date that is forty-five (45) calendar days after
the end of such calendar quarter.
“Reinsurance Credit Event” means an event that causes the Company to be unable,
for any reason attributable to the Reinsurer or a change in Applicable Law, to
take full statutory financial statement credit for the reinsurance provided by
this Agreement.
“Reinsurer” means [Retrocessionaire], a life insurance company organized under
the laws of [__].
“Reinsurer’s Quota Share” means [REDACTED].
“Reinsured Risks” means the Reinsurer’s Quota Share of the Retroceded
Liabilities incurred by the Company.
“Required Balance” means, as of any given date, an amount equal to (x) of the
sum of (a) the Reinsurer’s Quota Share of the NAIC Reserves plus (b) the
Unamortized Interest Maintenance Reserve, where (i) other than following the
occurrence and during the continuance of a Triggering Event, (x) equals
[REDACTED]; and (ii) following the occurrence and during the continuance of a
Triggering Event, (x) equals [REDACTED].
“Retroceded Contracts” means those contracts in force on the Effective Date
ceded to the Company pursuant to the Underlying Reinsurance Agreement that are
set out in Schedule A under the heading “Business Covered” and as listed,
together with the NAIC Reserves in respect thereof, on an electronic bordereaux,
delivered by the Company to the Reinsurer on the Closing Date, and any such
contract reinstated after the Effective Date in accordance with the terms of the
Underlying Reinsurance Agreement, but excluding any such contract that has been
novated from the Direct Insurer to the Reinsurer.
“Retroceded Liabilities” means all liability of the Company for Covered
Liabilities pursuant to and in accordance with the Underlying Reinsurance
Agreement, but only to the extent, and insofar as, such Covered Liabilities
relate to the Retroceded Contracts (including any Retroceded Contract reinstated
in accordance with the terms of the Underlying Reinsurance Agreement); provided,
that Retroceded Liabilities shall not include any Extracontractual Obligations
other than any such Extracontractual Obligation for which the Reinsurer received
prior notice of and the Reinsurer has expressly concurred, in writing, with the
actions taken or not taken, or to be taken or not taken, by the Direct Insurer
that led to the assessment of such Extracontractual Obligation.
“SAP” means, as to any insurance company, the statutory accounting practices
prescribed by the Insurance Regulator in the jurisdiction in which such company
is domiciled, consistently applied by such company.



--------------------------------------------------------------------------------



“Termination Date” means the effective date of any termination of this Agreement
as provided in Section 10.2.
“Third Party Actuary” means Milliman; provided if Milliman refuses or is
otherwise not available to act in such capacity, the Third Party Actuary means a
nationally recognized independent actuarial firm mutually agreed upon by the
parties hereto; provided, that if the parties are unable to mutually agree on an
actuarial firm within ten (10) Business Days from the date on which Milliman
shall have provided the parties with notice of such refusal or unavailability,
the parties hereto shall jointly request the President of the Society of
Actuaries to appoint, within ten (10) Business Days from the date of such
request, a nationally recognized actuarial firm independent of the Company, the
Direct Insurer and the Reinsurer and their respective Affiliates to serve as the
Third Party Actuary.
“Triggering Event” means any of the following occurrences:
(a) the Reinsurer’s RBC Ratio as of any quarter-end is below [REDACTED] and the
Reinsurer has not cured such shortfall by the date that is twenty (20) calendar
days after the applicable RBC Reporting Deadline;
(b) there has been a failure by the Reinsurer to pay any undisputed amounts due
hereunder within the due dates specified in this Agreement, or to fund the Trust
Account in any undisputed amount required by Section 9.5 within the time
required to fund the Trust Account;
(c) a Reinsurance Credit Event has occurred and is continuing;
(d) the financial strength rating of the Reinsurer by [REDACTED]or below or has
been withdrawn; provided that such downgrade or withdrawal has not occurred
because (i) [REDACTED] has ceased to exist or has ceased to publicly provide
financial strength ratings for U.S. life insurance companies generally or (ii)
[REDACTED]has changed its financial strength ratings scale (in which case the
closest equivalent of a [REDACTED] rating as of the date hereof will be
applicable for this clause (d));
(e) any Guarantor fails to perform any of its obligations under the Guarantee
applicable to such Guarantor and such Guarantor fails to cure such breach within
twenty (20) Business Days after the date on which the Reinsurer or such
Guarantor becomes aware of such breach, including but not limited to, the date
on which the Company notifies the Reinsurer in writing of such breach; or
(f) the Reinsurer has been placed into liquidation, rehabilitation,
conservation, supervision, receivership or similar proceedings (whether
voluntary or involuntary), or there has been instituted against it proceedings
for the appointment of a receiver, liquidator, rehabilitator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or assume control of its operations.
“Trust Account” means the trust account established by the Reinsurer, as
grantor, for the benefit of the Company and the Direct Issuer, and governed by
the Trust Agreement.
“Trust Account Balance” means, as of a given date, the aggregate Book Value of
all assets in the Trust Account, including accrued interest, on such date,
determined in the manner set forth in Section 9.2.



--------------------------------------------------------------------------------



“Trust Assets” means, as of a given date, the assets held in the Trust Account
as of such date.
“Trustee” means the trustee of the Trust Account.
“Unamortized Interest Maintenance Reserve” means, with respect to any date of
determination, the Reinsurer’s share of the Interest Maintenance Reserve which
remains unamortized as of such date, determined in accordance with SAP
applicable to the Reinsurer without giving effect to any retrocession by the
Reinsurer.
“Underlying Reinsurance Agreement” means that certain Annuity Reinsurance
Agreement, dated as of the date hereof, by and between the Direct Insurer, as
ceding company, and the Company, as reinsurer, a copy of which is attached
hereto at Exhibit 2.
Section 6.1
Section 6.1    Monthly Reinsurance Settlement Reports.
(a)    As soon as practicable but not more than nine (9) Business Days following
the end of each Monthly Accounting Period ending after the Effective Date (or,
if later, within two (2) Business Days after delivery to the Company of the
corresponding report under the Underlying Reinsurance Agreement), the Company
shall deliver to the Reinsurer a monthly reinsurance settlement report in the
form of Schedule G-1  (the “Monthly Reinsurance Settlement Report”) and seriatim
data reports substantially in the form of Schedule G-2 (collectively, the
“Monthly Reports”).
Section 9.5
Section 9.5. Rebalancing the Trust Account.
(a)    With respect to any calendar month after the Closing Date:
(i) if the Trust Account Balance as of the end of such calendar month is less
than the Required Balance set forth in the certificate contemplated by Section
6.2(b) for such calendar month, then the Reinsurer shall deposit additional
Eligible Trust Account Assets into the Trust Account within ten (10) Business
Days following the date such shortfall is determined so that the Trust Account
Balance is no less than the Required Balance set forth in such certificate
(after giving effect to any deposit made following the end of such calendar
month pursuant to Section 9.5(b)); and
(ii) if, after giving effect to the deposit, if any, into the Trust Account of
Eligible Trust Account Assets pursuant to clause (i) of this Section 9.5(a) and
to any deposit made following the end of such calendar month pursuant to Section
9.5(b), the Market Value of the Eligible Trust Account Assets held in the Trust
Account as of the end of such calendar month is less than the Market Value
Required Balance as of the end such calendar month, then Reinsurer shall deposit
additional Eligible Trust Account Assets into the Trust Account within ten (10)
Business Days following the date such shortfall is determined so that the Market
Value of Eligible Trust Account Assets then held in the Trust Account is no less
than the Market Value Required Balance.
(b)    If, on the day a Triggering Event occurs, the Trust Account Balance
(calculated as of such day) is less than the Required Balance after giving
effect to the Triggering Event (calculated as of the end of the month
immediately preceding the month during which the Triggering Event occurs),



--------------------------------------------------------------------------------



then the Reinsurer, on the fifth (5th) Business Day after the Triggering Event
shall have occurred, shall deposit additional Eligible Trust Account Assets into
the Trust Account so that the Trust Account Balance as of such day is no less
than the Required Balance after giving effect to the Triggering Event as of the
end of the month immediately preceding the month during which the Triggering
Event occurred. For the avoidance of doubt, this Section 9.5(b) shall apply from
time to time only if and so long as a Triggering Event remains in effect.
Section 9.6
Section 9.6. Trust Account Withdrawals by the Reinsurer.
(a)    If, as of any month end on and after the Closing Date, (x) the Trust
Account Balance exceeds the Required Balance, then within ten (10) Business Days
after the Reinsurer’s receipt of a Monthly Reinsurance Settlement Report for
such month end, the Reinsurer may make a written demand to the Trustee,
substantially in the form as attached to the Trust Agreement, to release to the
Reinsurer assets in the Trust Account and the Trustee shall release such assets,
subject to the Company’s prior written consent, which consent shall be required
to be granted if all of, and only, the following conditions and those set forth
in clause (x) above are satisfied after any such withdrawal and shall be deemed
granted if the Company has not provided the Reinsurer and Trustee a good faith
written response within five (5) Business Days of receipt of Reinsurer’s written
demand (which response, if a rejection of such demand, shall specify in
reasonable detail the reasons for such rejection): (i) no Recapture Event has
occurred and is continuing (unless a recapture in respect of such Recapture
Event is no longer exercisable); (ii) the Book Value, including accrued interest
for so long as such interest is credited by the Trustee, of the Trust Account
assets shall be no less than the Required Balance, (iii) the ratio of Market
Value to Book Value of the aggregate Eligible Trust Account Assets in the Trust
Account immediately following the withdrawal shall not be less than such ratio
on the Business Day immediately prior to such withdrawal, (iv) after such
withdrawal, the Market Value of the Eligible Trust Account Assets, including
accrued interest, is no less than the Market Value Required Balance; and (v) all
the assets held in the Trust Account after such withdrawal are Eligible Trust
Account Assets; provided, however, that with respect to any withdrawal and
transfer of cash in connection with the payment by the Reinsurer of an amount
specified in a Monthly Reinsurance Settlement Report, if the conditions in (x)
and (i) through (v) are all met, the Reinsurer may direct the Trustee to release
such cash to the Company without prior notice to or approval by the Company,
upon presentation to the Trustee of (1) a copy of the applicable Monthly
Reinsurance Settlement Report delivered by the Company to the Reinsurer and (2)
a certification to the Trustee, with a copy to the Company, that such conditions
are met.
(b)    The Reinsurer covenants and agrees that it will not deliver a Reinsurer
Withdrawal Notice to the Trustee to withdraw from the Trust Account all or any
part of the Trust Assets and transfer such assets to the Reinsurer unless all
the conditions set forth in Section 9.6(a) have been met.
(c)    In the event there is a dispute between the Company and the Reinsurer
with respect to the Reinsurer’s rights to deliver a Reinsurer Withdrawal Notice
and withdraw Trust Assets pursuant to this Section 9.6, the parties shall use
their commercially reasonable efforts to negotiate a resolution of such dispute.
Should for any reason the dispute not be resolved within fifteen (15) Business
Days after the Reinsurer receives notice from the Company disputing the amount
requested for withdrawal by the Reinsurer in the Reinsurer Withdrawal Notice,
such dispute shall be submitted to a Third Party Actuary in accordance with the
procedures that apply to disputes with the Company by the Reinsurer with respect
to Monthly Reinsurance Settlement Reports pursuant to Section 6.1. Until the
final resolution of such dispute hereunder, the Reinsurer may not withdraw Trust
Assets, provided, however,



--------------------------------------------------------------------------------



that to the extent the Company does not dispute Reinsurer’s right to withdraw a
portion of the Trust Assets, the Reinsurer may deliver a Reinsurer Withdrawal
Notice to the Trustee and withdraw any such undisputed amounts.
(d)    If, notwithstanding the foregoing, a withdrawal is made in excess of the
amount permitted by this Section 9.6, such excess amount (including interest
paid or accrued thereon) shall be deemed to be held by the Reinsurer in
constructive trust for the benefit of the Company and the Reinsurer shall return
such excess amount (including interest paid or accrued thereon) to the Trust
Account within one (1) Business Day following the date the Reinsurer becomes
aware, or reasonably should have been aware, of such excess withdrawal.
Section 9.7
Section 9.7. Substitution of Assets. The Reinsurer may at any time, by written
request to the Trustee and the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), substitute
or exchange assets contained within the Trust Account with other Eligible Trust
Account Assets (such substituted or exchanged Eligible Trust Account Assets are
referred to herein as “Replacement Assets”). The Reinsurer represents and
warrants that (a) the assets contained within the Trust Account (including any
such Replacement Assets) shall remain Eligible Trust Account Assets following
such substitution or exchange; (b) the Book Value, including accrued interest,
and Market Value, including accrued interest, of such Replacement Assets that
are deposited in or credited to the Trust Account shall be at least equal to the
Book Value, including accrued interest, and Market Value, including accrued
interest, respectively, of the assets contained within the Trust Account being
removed from the Trust Account; (c) the difference, whether positive or
negative, between Market Value, including accrued interest, and Book Value,
including accrued interest, of the assets being removed from the Trust Account
will be treated as a realized gain or loss, respectively, and new Interest
Maintenance Reserve will be established in accordance with SAP for such realized
gain or loss for the purposes of this Agreement (“Deemed Sale”); (d) the
Replacement Assets shall be deposited into the Trust Account prior to or
simultaneously with the removal of assets from the Trust Account in connection
with any such substitution or exchange; and (e) the Reinsurer shall not make any
substitutions under this Section 9.7 if it is in default in any material respect
under any provision of this Agreement or the Trust Agreement. Any written
request provided by the Reinsurer pursuant to this Section 9.7 shall include the
Reinsurer’s representation and warranty that such substitution or exchange meets
the requirements of this Section 9.7. Notwithstanding the foregoing, if an asset
in the Trust Account no longer qualifies as an Eligible Trust Account Asset,
then, within five (5) Business Days following the date on which the Reinsurer
becomes aware of such circumstance, the Reinsurer shall replace such asset with
one or more Eligible Trust Account Assets meeting the requirements of this
Section 9.7.
Section 9.8
Section 9.8. Permitted Use of Trust Account Assets.
(a)    The Company shall be permitted to withdraw assets from the Trust Account
only if (x) a Recapture Event has occurred and is continuing and (y) the
Reinsurer has not paid an amount in full that is due and owing (or, if part of
the amount is disputed in good faith, the undisputed portion) to the Company
under this Agreement and any applicable payment period respect thereof (or, to
the extent of the portion of the payment under good faith dispute, the dispute
resolution period afforded the Reinsurer has expired); and then only for one or
more of the following purposes: (1) to reimburse



--------------------------------------------------------------------------------



the Company for undisputed amounts due by, but not yet recovered from the
Reinsurer under this Agreement in order to satisfy liabilities of the Reinsurer
under this Agreement; and (2) to pay reasonable out-of-pocket expenses relating
to the withdrawal, liquidation or enforcement of legal rights with respect to
the Trust Account assets to the extent such amounts are not being disputed by
the Reinsurer in good faith. The Company may so withdraw assets from the Trust
Account by written request to the Trustee signed by an authorized representative
of the Company, substantially in the form as attached to the Trust Agreement
(the “Company Withdrawal Notice”), to withdraw Trust Assets from the Trust
Account. The Company Withdrawal Notice shall be deemed to be a certification by
the Company to the Trustee that the requirements of this Section 9.8(a) are
satisfied, signed by a duly authorized officer of the Company. Simultaneously
with the Company submitting such written request to the Trustee, the Company
shall provide written notice to the Reinsurer of its request to withdraw Trust
Assets from the Trust Account together with a completed Company Withdrawal
Notice for such proposed withdrawal in substantially the form of Exhibit 3. A
Company Withdrawal Notice shall specify the Trust Assets to be withdrawn and an
instruction to the Trustee as to how such specified Trust Assets shall be
delivered. The Company may from time to time designate a third party (the
“Company Designee”) in a Company Withdrawal Notice to whom all or part of the
Trust Assets specified therein shall be delivered. The Company shall acknowledge
receipt of any such Trust Assets withdrawn upon request by the Trustee. Any
Company Withdrawal Notice provided by the Company pursuant to this Section 9.8
shall be deemed to be a certification that the withdrawal meets the requirements
of this Section 9.8.
(b)    The Direct Insurer shall be permitted to withdraw assets from the Trust
Account, subject to the following sentence, only if (x) a Recapture Event (as
defined in the Underlying Reinsurance Agreement) has occurred and is continuing
and (y) the Company shall have failed to pay to the Direct Insurer an amount
that is due to the Direct Insurer under the Underlying Reinsurance Agreement
where such amount constitutes a Retroceded Liability (a “Direct Insurer Claim
Amount”), following written notice to the Company of its failure to pay the
Direct Insurer Claim Amount and the Company’s failure to pay such Direct Insurer
Claim Amount within the applicable cure period set forth in the Underlying
Reinsurance Agreement. If the conditions in the preceding sentence are
satisfied, then the Direct Insurer shall be permitted to withdraw from the Trust
Account in an amount not to exceed the Reinsurer’s Quota Share of the Direct
Insurer Claim Amount. The Company acknowledges and agrees that if (i) the Direct
Insurer withdraws from the Trust Account in the circumstances permitted by this
Section 9.8(b) and (ii) the Reinsurer disputes in good faith that the
Reinsurer’s Quota Share of the Direct Insurer Claim Amount is an amount for
which the Reinsurer is liable under this Agreement, then, pending resolution of
such dispute between the Company and the Reinsurer, the Company shall promptly
deposit into the Trust Account Eligible Trust Account Assets having a Book Value
and a Market Value equal to the disputed portion of the amount withdrawn by the
Direct Insurer.
Adjusted MV Percentage (Schedule L to the Retrocession Agreement)
See Schedule 1 to this Exhibit D.
Form of Monthly Reinsurance Settlement Report (Schedule G-1 to the Retrocession
Agreement)
See Schedule 2 to this Exhibit D.
Market Value Methods (Schedule K to the Retrocession Agreement)
See Schedule 3 to this Exhibit D.





--------------------------------------------------------------------------------



SCHEDULE 1 TO EXHIBIT D
ADJUSTED MV PERCENTAGE
The Adjusted MV Percentage shall equal 100% as of the Effective Time. At each
subsequent time, the Adjusted MV Percentage shall equal:
a)
100%, minus

b)
(i) divided by (ii):

(i)
The Unamortized Interest Maintenance Reserve as of the Effective Date minus the
Unamortized Interest Maintenance Reserve as of such date of determination

(ii)
The Unamortized Interest Maintenance Reserve as of the Effective Date plus
Reinsurer’s Quota Share of NAIC Reserves as of the Effective Date.

Below is an illustration of the calculation:
 
Reinsurer’s Quota Share of NAIC Reserves
Unamortized Interest Maintenance Reserve
 
Adjusted MV Percentage
 
 
Calculation
Value
Effective Date
1000
100
 
=100%-(100-100)/(100+1000)
100%
Time 1
900
60
 
=100%-(100-60)/(100+1000)
96%
Time 2
800
20
 
=100%-(100-20)/(100+1000)
93%
Time 3
700
0
 
=100%-(100-0)/(100+1000)
91%




















--------------------------------------------------------------------------------



SCHEDULE 2 TO EXHIBIT D
MONTHLY REINSURANCE SETTLEMENT REPORT




[see attached.]




ilaandcommonwealthannuityrei.jpg [ilaandcommonwealthannuityrei.jpg]





--------------------------------------------------------------------------------



SCHEDULE 3 TO EXHIBIT D
MARKET VALUE METHODS
In determining the market value of any Eligible Asset, the Reinsurer shall use
prices published by using the “Pricing Services Hierarchy” below for assets for
which such prices are available, and for assets for which such prices are not
available, the Reinsurer shall determine the market value (the “Unpublished
Market Value”) of such assets in accordance with the methodologies used by the
Reinsurer in determining the market value of assets of the same or similar type
as such assets held in its own general account (other than the Trust Assets).


If the Company disputes the Reinsurer’s determination of an Unpublished Market
Value of any asset, and the parties are unable to resolve such dispute within
ten (10) calendar days of the origination of such dispute, then the Unpublished
Market Value of such asset shall be determined by a Valuation Expert, provided,
that the Valuation Expert’s determination of Unpublished Market Value shall be
within the range of the values provided by the Reinsurer and the Company
(inclusive of such values), and, in each case, the parties shall be bound by
such determination. Until such time as the Valuation Expert has determined the
Unpublished Market Value in dispute, the applicable Unpublished Market Value
shall be as determined by the Reinsurer. All fees, costs and expenses relating
to the foregoing shall be paid in equal shares by the parties hereto.


Pricing Services Hierarchy


Reinsurer shall use prices published by Interactive Data Corporation (or any
successor organization) or, for assets as to which Interactive Data Corporation
(or any successor organization) does not, at such time, provide prices, then
such prices published by (in the following priority):
1.
Barclays Capital’s “Barclays Index” pricing service

2.
Any other nationally recognized pricing service provider as the Company shall
approve (such approval not to be unreasonably withheld)








--------------------------------------------------------------------------------



EXHIBIT E
BENEFICIARY CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of
Commonwealth Annuity and Life Insurance Company (“Beneficiary”), does hereby
certify that, pursuant to Section 2 of the Trust Agreement dated as of [___],
2018, entered into by and among [___] (“Grantor”), [___] (“Direct Insurer”),
Beneficiary and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Grantor (the “Retrocession Agreement”), Beneficiary has
withdrawn from the Trust Account (as defined in the Trust Agreement) established
by Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the
Trust Agreement, Assets with a current fair market value equal to $[_____].
Beneficiary hereby certifies that the conditions described in Section 9.8(a) of
the Retrocession Agreement have been met.


 
COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY
 
 
 
 
Dated:
 
 
Name:
 
Title:



EXHIBIT F
DIRECT INSURER CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(“Direct Insurer”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among [___] (“Grantor”),
Direct Insurer, Commonwealth Annuity and Life Insurance Company (“Beneficiary”)
and [The Bank of New York Mellon] (the “Trustee”) (the “Trust Agreement”) and
the Annuity Retrocession Agreement dated as of [___], 2018, between Beneficiary
and Commonwealth (the “Retrocession Agreement”), Direct Insurer has withdrawn
from the Trust Account (as defined in the Trust Agreement) established by
Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the Trust
Agreement, Assets with a current fair market value equal to $[_____]. Direct
Insurer hereby certifies that the conditions described in Section 9.8(b) of the
Retrocession Agreement have been met.
 
[DIRECT INSURER]
 
 
 
 
Dated:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------



EXHIBIT G
GRANTOR CERTIFICATION OF WITHDRAWAL
The undersigned, the [insert position] and a duly authorized officer of [___]
(the “Grantor”), does hereby certify that, pursuant to Section 2 of the Trust
Agreement dated as of [___], 2018, entered into by and among Grantor, [___]
(“Direct Insurer”), Commonwealth Annuity and Life Insurance Company
(“Beneficiary”) and [The Bank of New York Mellon] (the “Trustee”) (the “Trust
Agreement”) and the Annuity Retrocession Agreement dated as of [___], 2018,
between Beneficiary and Commonwealth (the “Retrocession Agreement”), Grantor has
withdrawn from the Trust Account (as defined in the Trust Agreement) established
by Grantor for the benefit of Beneficiary and Direct Insurer pursuant to the
Trust Agreement, Assets with a current fair market value equal to $[_____].
Grantor hereby attaches a copy of the applicable Monthly Reinsurance Settlement
Report and hereby certifies that the conditions described in Section 9.6 of the
Retrocession Agreement have been met.
 
[GRANTOR]
 
 
 
 
Dated:
 
 
Name:
 
Title:






--------------------------------------------------------------------------------



EXHIBIT H
INVESTMENT GUIDELINES
Capitalized terms used in these Investment Guidelines that are not defined
herein shall have the meanings ascribed to such terms in the Retrocession
Agreement.


The Reinsurer shall be responsible for complying with the terms of the
Investment Guidelines outlined below. These Investment Guidelines shall apply to
the management of the Investment Assets.


In addition to these Investment Guidelines, all Investment Assets must qualify
as admitted assets for life insurance companies under the insurance laws of the
State of Connecticut and the Commonwealth of Massachusetts.


Eligible Investments: The Reinsurer shall have full authority to buy and sell
the Investment Assets as described below unless specifically limited or
restricted by these Investment Guidelines or by Applicable Law:
i.
[REDACTED].

Prohibited Investments: The Reinsurer may not invest in:
i.
[REDACTED].

In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Funds Withheld Account or the OC Trust Account; provided that,
for the avoidance of doubt, this limitation shall not prohibit the Reinsurer
from acquiring investments or instruments otherwise permitted pursuant to these
Investment Guidelines.
Any asset sector not listed as an Eligible Investment above may nevertheless be
approved as an Eligible Investment subject to prior written approval of the
Company (such approval to be at the sole discretion of the Company).
Compliance and Exceptions:
These Investment Guidelines shall be applied at the time the Funds Withheld
Account or the OC Trust Account are initially funded to ensure compliance.
Additionally, the portfolio of Investment Assets shall be monitored
periodically, as set forth below, to ensure compliance with these Investment
Guidelines on a maintenance basis.
As soon as practicable, but not more than five (5) Business Days (or such longer
reasonable period, if mutually agreeable), following the receipt by the
Reinsurer of the Monthly Reinsurance Settlement Report, the Reinsurer shall
supply the Company with a compliance report that demonstrates the Reinsurer’s
compliance with these Investment Guidelines as of the previous month end.
In the event that any Investment Asset, or the portfolio as a whole, exceeds or
otherwise fails to comply with these Investment Guidelines, the Reinsurer shall
promptly notify the Company and, unless otherwise directed by the Company, take
corrective action to correct such noncompliance or failure promptly but not
longer than within ten (10) Business Days after such non-compliance is
determined.
OTTI Reporting:
Within ten (10) Business Days following the end of each calendar quarter, the
Reinsurer shall supply the Company with its assessment of OC Trust Assets as to
impairment, which shall include any assessments prepared by any investment
manager appointed by the Reinsurer to manage any OC Trust Assets and relied upon
in the Reinsurer’s OTTI assessments.



--------------------------------------------------------------------------------



If the Company, based on its review of such reports, notifies the Reinsurer that
any OC Trust Assets would be considered impaired under the Company’s OTTI
policy, then the Book Value of such OC Trust Assets shall be marked down to
equal the Market Value of such OC Trust Assets for purposes of determining
whether the Book Value of the OC Trust Assets is at least equal to the OC
Amount.
Investment Limits:
All limits referred to herein are with respect to Book Value. All limits are
maintenance limits that must be cured or agreed to by the Company in accordance
with Compliance and Exceptions above.
•
All ratings herein refer to NRSRO Ratings, unless an NAIC Rating is specified

•
Single issuer exposure limits Structured Product single issuer limits will be
based on the equivalent NAIC Rating. (the US federal government and agencies are
excluded from these limits):

◦
[REDACTED]

•
Duration of assets no less than [REDACTED]

•
All Investment Assets must carry an NAIC Rating

•
All Investment Assets must be denominated in U.S. Dollars

•
[REDACTED]

•
[REDACTED]

•
[REDACTED]

•
Asset allocation limits:




--------------------------------------------------------------------------------



Asset Class
Limits
U.S. Treasuries, agencies, cash equivalents, etc.
[REDACTED]
 
 
NAIC Class 1 Corporate Bonds (AAA through A-)
[REDACTED]
BBB Corporate Bonds
[REDACTED]
Emerging market Corporate Bonds
[REDACTED]
Below investment grade Corporate Bonds
[REDACTED]
Total Corporate Bonds
[REDACTED]
Note: BBB Corporate Bond limit of [REDACTED]Investment Grade Corporate bond
limit of [REDACTED] are separate and mutually exclusive of each other.
 
 
 
Asset Class
Limits
Agency MBS
[REDACTED]
Non-Agency RMBS
[REDACTED]
CMBS
[REDACTED]
CLOs
[REDACTED]
ABS
[REDACTED]
Total Structured Products
[REDACTED]
 
 
CML
[REDACTED]
 
 
Municipal Bonds (investment grade)
[REDACTED]
 
 
Alternative Assets - debt funds only
[REDACTED]
 
 
All other assets
[REDACTED]
 
 
 
 
Additional restrictions that apply to all the assets above
 
Aggregate amount of Structured Products rated NAIC 3 and ABS/CLOs rated
non-investment grade by a NRSRO
[REDACTED]
Structured Products rated NAIC 4-6
[REDACTED]
Aggregate amount of Structured Products rated NAIC 3 and ABS/CLOs rated
non-investment grade by a NRSRO, Alternative Assets (debt focused funds only)
and below investment grade Corporate Bonds (which can be BB only)
[REDACTED]
Private Placements (excl. 144A registered securities, Reg S, Reg D and CML)
[REDACTED]
Corporate bond 144A Reg S and Reg D securities
[REDACTED]






--------------------------------------------------------------------------------



WARF Limit:
The portfolio WARF of the Investment Assets must be no greater than the WARF
Limit. The following scale will be utilized for computing the WARF weighted by
the Book Value of each asset.
Asset Class and Rating
WARF Score
Corporates, Emerging Markets, Municipal Bonds and Private Placements
 
AAA Rated
[REDACTED]
AA Rated
[REDACTED]
A Rated
[REDACTED]
BBB Rated
[REDACTED]
BB Rated
[REDACTED]
B Rated
[REDACTED]
CCC Rated
[REDACTED]
D Rated
[REDACTED]
Structured Products rated NAIC 1 or 2 (excluding ABS/CLOs rated non-investment
grade by a NRSRO)
[REDACTED]
Structured Products rated NAIC 3 and ABS/CLOs rated non-investment grade by a
NRSRO
[REDACTED]
CML
[REDACTED]
Alternative Assets
[REDACTED]







Defined Terms:
Capitalized terms used in these Investment Guidelines that are not defined in
the Agreement shall have the following meanings:
“Alternative Assets” means limited partnerships, hedge funds, real estate
equity, private equity, and equity-linked investments generally filed on
Schedule BA of a U.S. insurance company’s statutory financial statement.
“Asset-Backed Securities” or “ABS” means securitized fixed income securities
backed by pools of collateral including loans, receivables, advances, tangible
assets, and operating lease assets, and collateralized bond obligations/CLOs;
but, excluding such securities backed by CMBS and RMBS.
“CLOs” means collateralized loan obligations.
“Commercial Mortgage Backed Securities” or “CMBS” means securitized fixed income
securities backed by pools of collateral consisting of commercial real estate
mortgage loans.



--------------------------------------------------------------------------------



“Commercial Mortgage Loan” or “CML” or “Residential Mortgage Loan” or “RML”
means direct lending supported by commercial and residential real estate
properties, respectively.
“Corporate Bonds” means public bonds (including U.S. agency and corporate bonds)
but not including U.S. Treasuries or Structured Products.
“Derivative Instruments” shall include interest rate swaps, credit default
swaps, currency swaps, interest rate caps and floors, equity options, and other
derivatives used for hedging, replication, and income generation purposes.
“Municipal Bonds” means taxable and tax-exempt bonds issued by municipals.
“NAIC Rating” means the credit rating designation of 1, 2, 3, 4, 5 or 6 assigned
to a security in accordance with the Purpose and Procedures manual of the
Securities Valuation Office of the NAIC. All references to NAIC ratings shall be
on the NAIC ratings scale as of the Effective Date. Any subsequent changes to
the NAIC ratings scale will not affect these limits.
“Private Placements” means bonds or loans that have not been issued through a
public offering.
“Residential Mortgage-Backed Securities” or “RMBS” means securitized fixed
income securities backed by pools of collateral consisting of residential real
estate mortgage loans (including agency and non-agency mortgage- backed
securities and home equity).
“Structured Products” means all loan-backed or securitized asset types defined
above including ABS, CMBS, and RMBS.
“U.S. Treasuries” means U.S. federal government debt securities issued by the
Department of the Treasury.
“WARF” means weighted average rating factor.
“WARF Limit” means [REDACTED]



--------------------------------------------------------------------------------



EXHIBIT I
FORM OF GRANTOR SERVICING NOTICE


From:    [•] (“Grantor”)
To:    The Bank of New York Mellon (“Trustee”)
cc:    Commonwealth Annuity and Life Insurance Company (“Beneficiary”)
[___] (“Direct Insurer”)
Date:    [ ]
Re:
Grantor Servicing Notice





We refer to Section 4(j) of the Trust Agreement. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Trust Agreement.


We hereby (a) certify that (i) the transfer of the following [Asset or Assets]
is required in connection with [the pay-off of the following Commercial Mortgage
Loan] / [the sale of the following Commercial Mortgage Loan by the Grantor] /
[the restructuring, foreclosure, deed-in-lieu or other liquidation of the
following defaulted Commercial Mortgage Loan] and (ii) that the proceeds from
the transfer of such [Asset or Assets] will be paid to the Trustee within three
(3) Business Days, and (b) give you notice that we are exercising our right
withdraw the following [Assets or Assets] from the Trust Account.
Please deliver the following [Asset or Assets] to or for the account of the
Person named below at the address specified below:
The Trustee is instructed to deliver to the Grantor the undated Loan Assignment
Documents and original promissory note applicable to Commercial Mortgage Loan
No. ____________].
You shall not take any action under this notice until the passage of three (3)
Business Days from your receipt hereof.


GRANTOR
By:             
Name:    
Title:    



--------------------------------------------------------------------------------



EXHIBIT J
FORM OF LOAN ASSIGNMENT DOCUMENT CERTIFICATION


From:    [[•] (“Grantor) / [•] (“Direct Insurer”)]
To:    The Bank of New York Mellon (“Trustee”)
cc:    [[•] (“Grantor) / Commonwealth Annuity and Life Insurance Company
(“Beneficiary”) / [•] (“Direct Insurer”)]
Date:    [ ]
Re:    Loan Assignment Documentation Certification: Trust Account No.
[___________]
We hereby certify that, in connection with the deposit of [Commercial Mortgage
Loan] into the Trust Account, the following documents and instruments are being
provided to the Trustee:
i.            [Original allonge executed in favor of the Trustee, attaching the
original Note and any prior Note assignment documents
ii.       
Copies of the Assignment of the [[Mortgage]/[Deed of Trust] and Assignment of
Leases and Rents] executed in favor of the Trustee

iii.       Copies of the UCC-3 assignments of Secretary of State Filings and
Fixture Filings, as to the Trustee
iv.            Omnibus Assignment Agreement in favor of the Trustee, executed in
favor of the Trustee]
v.    [Original Participation Certificate and a copy of the Participation
Agreement]
vi.    Original Document Release Letter


All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Trust Agreement.


[GRANTOR]/[DIRECT INSURER]
By:             
Name:    
Title:



--------------------------------------------------------------------------------



EXHIBIT K
FORM OF DOCUMENT RELEASE LETTER
[Servicer]
Date:             

Re:
Servicing Agreement dated as of [______], between [Servicer] for [•], and
affiliate organizations, as the Owner. Trust Account No. [________]



In connection with the administration of the below commercial mortgage loan(s)
serviced by you and the servicing file related thereto held by you as the
Servicer on behalf of the Owner, we request and authorize the release of the
servicing file for the [Loan] described below to the Bank of New York Mellon as
Trustee (the “Trustee”) under the Trust Agreement dated as of [___], 2018,
entered into by and among [•] (“Grantor”), [•] (“Direct Insurer”), Commonwealth
Annuity and Life Insurance Company (“Beneficiary”) and [The Bank of New York
Mellon] (the “Trustee”), to the Beneficiary or to the Direct Insurer, in each
case upon request of the Trustee. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Servicing Agreement.


Borrower’s Name:        
Property Name & Address:    


Loan Number:                


Note Amount:            


Mortgage Dated:        


Ship To:
___________________________________________
___________________________________________
___________________________________________
___________________________________________


Reason for Requesting Documents (check one):
X Asset Loan to be: Sold, Transferred or Otherwise Liquidated - Date:    


If all or part of the servicing file was previously released to us, please
release to us previous correspondence related thereto on file with you, as well
as any additional documents in your possession relating to the specified [Loan].




[GRANTOR]


By:        ____________________            
Name/Title:    ____________________


The undersigned Servicer hereby acknowledges its agreement to deliver the
Servicing File to .


[Servicer]
By:        ____________________



--------------------------------------------------------------------------------



EXHIBIT 3
ELIGIBLE TRUST ACCOUNT ASSETS INVESTMENT GUIDELINES
The Reinsurer shall have full authority to buy and sell investments for the
Trust Account unless specifically limited or restricted by these investment
guidelines or by the insurance laws and regulations of the State of Connecticut
or the Commonwealth of Massachusetts (as in effect from time to time) (for
purposes of this Exhibit 3, “Insurance Laws”). The foregoing summary is intended
to serve as a guide and any and all investments must (i) comply with the more
restrictive of such Insurance Laws, including, but not limited to, Conn. Gen.
Statute Section 38a-102c and Massachusetts Ins. Code Section 175:63 and (ii) be
considered “admitted assets” under the Insurance Laws. For purposes of applying
these guidelines, the assets held in the Trust Account will be considered all of
the assets of a life insurance company writing the Reinsured Contracts.
In addition, the Reinsurer may not incur indebtedness (through margin or
otherwise) in the Trust Account; provided that, for the avoidance of doubt, this
limitation shall not prohibit the Reinsurer from acquiring investments or
instruments otherwise permitted pursuant to these investment guidelines.
Investment Limits
All limits referred to herein are with respect to statutory book value.
Asset Class Limitations
 
Limit
US obligations
 
 [REDACTED]
US state/municipal obligations
 
 [REDACTED]
US agency obligations
 


[REDACTED]
Canadian municipal and agency obligations
 


[REDACTED]
NAIC 1-2 corporate bonds
 
 [REDACTED]
Total financial companies/banks obligations
 
 [REDACTED]
NAIC 1-2 structured securities
 
 [REDACTED]
Common stock/futures/LPs
 
 [REDACTED]
Investments in affiliates
 
 [REDACTED]
Emerging markets
 
 [REDACTED]
Qualified mortgage loans
 
 [REDACTED]
Cash & repo
 
 [REDACTED]
Obligations to all foreign countries rated lower than AA
 
 [REDACTED]
Aggregate foreign obligations and investments (regardless of rating)
 
 [REDACTED]
Tangible investments, non-income producing real estate & portion of loan secured
by unqualified mortgage loans
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]






--------------------------------------------------------------------------------



Limitations on Obligations With Ratings from the SVO of the NAIC
 
Limit
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
NAIC 5-6
 
 [REDACTED]
NAIC 6
 
 [REDACTED]



Concentration Limits in Single Obligor
 
Limit
Issued or guaranteed by any agency, state, development bank (excl. general
obligations of any state)
 
 [REDACTED]
NAIC 1-2 (maturity greater than 1yr)
 
 [REDACTED]
NAIC 3-6
 
 [REDACTED]
NAIC 4-6
 
 [REDACTED]
Securities registered under Securities Act of 1933 not rated NAIC 1-2
 
 [REDACTED]
Obligations to each foreign country rated AA or higher
 
 [REDACTED]
Obligations to each foreign country rated lower than AA
 
 [REDACTED]
Common stock, LP interest or other equity interests (incl. preferred stock) in
single institution
 
 [REDACTED]
Real Estate investment or other tangible investment
 
 [REDACTED]





    



--------------------------------------------------------------------------------






ANNEX A-1
ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART A
[see attached]





--------------------------------------------------------------------------------





CUSIP
Position Description
Legal Entity
Portfolio


UniqueID
Face Val USD
Par/Shares USD
Book Value (NAIC Statement Value) USD
Market Value
USD
WAL


Sector
Subsector
Effective Rating
Effective Rating2
78413MAG3
SFAVE_15-5AVE XA 144A
Hartford Life and Annuity Insurance Company
PA2
PA278413MAG3
63,986,000


63,986,000


4,008,202


3,563,892


17.51


 CMBS
 CMBS IO
 AAA
 AAA
61766RBA3
MSBAM_16-C31 XA
Hartford Life and Annuity Insurance Company
PA2
PA261766RBA3
16,500,000


16,485,597


1,631,440


1,601,493


8.31


 CMBS
 CMBS IO
 Aaa
 AAA
032511BB2
ANADARKO PETROLEUM CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2032511BB2
5,350,000


5,350,000


2,169,499


2,163,069


19.78


 Corporates
 Industrial
 BBB
 BBB
358266CJ1
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2358266CJ1
28,023,300


28,023,300


12,372,469


13,755,237


14.63


 Corporates
 Tax Muni
 A
 A
736679LD1
PORTLAND OR TXBL PENSION CAB MBIA
Hartford Life and Annuity Insurance Company
PA2
PA2736679LD1
15,070,950


15,070,950


8,422,085


9,896,189


10.42


 Corporates
 Tax Muni
 Aa1
 AA
358266CB8
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2358266CB8
5,350,000


5,350,000


3,509,135


3,907,801


7.63


 Corporates
 Tax Muni
 A
 A
20030NBU4
COMCAST CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA220030NBU4
3,049,500


3,049,500


2,657,363


2,663,165


29.54


 Corporates
 Industrial
 A-
 A
60636AMS9
MISSOURI ST HEALTH & EDL FACS
Hartford Life and Annuity Insurance Company
PA2
PA260636AMS9
1,926,000


1,926,000


1,926,000


1,610,425


34.71


 Corporates
 Tax Muni
 Aaa
 AAA
92343VDC5
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VDC5
4,161,230


4,161,230


4,159,040


3,766,005


29.63


 Corporates
 Industrial
 BBB+
 BBB
912810RS9
TREASURY BOND (2OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912810RS9
570,000


570,000


555,568


506,543


29.38


 TSY
 Govt
 Govt
 Govt
167486PG8
CHICAGO ILL TAXBL REF
Hartford Life and Annuity Insurance Company
PA2
PA2167486PG8
7,918,000


7,918,000


7,005,217


6,419,281


24.12


 Corporates
 Tax Muni
 BBB-
 BBB
9128282A7
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA29128282A7
10,770,000


10,770,000


10,529,564


9,905,460


9.63


 TSY
 Govt
 Govt
 Govt
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life and Annuity Insurance Company
PA2
PA274913EAJ9
4,125,000


4,125,000


3,889,006


3,753,750


14.13


 BIG Corporates
 HY Industrials
 BB
 BIG
912828U24
TREASURY NOTE (OTR)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U24
4,830,000


4,830,000


4,655,764


4,647,175


9.88


 TSY
 TSY
 Govt
 govt
BHM1J8QC4
ELECTRIC TRANSMISSION TEXAS LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1J8QC4
10,000,000


10,000,000


10,000,000


9,324,800


19.21


 Corporates
 Utilities
 Baa1
 BBB
92343VCV4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VCV4
12,572,500


12,572,500


11,974,956


12,033,467


19.04


 Corporates
 Industrial
 BBB+
 BBB
12623SAS9
COMM_12-CR5 D 144A
Hartford Life and Annuity Insurance Company
PA2
PA212623SAS9
3,745,000


3,745,000


3,886,418


3,521,551


5.94


 CMBS
 CMBS
 Baa1
 BBB
BHM15X6S1
HTFD CONCORDVIL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM15X6S1
40,000,000


40,000,000


40,000,000


36,676,184


14.62


 CML
 CML
 A2
 A
BHM1KXMB3
VIRGINIA INTERNATIONAL GATEWAY INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1KXMB3
43,759,615


43,759,615


43,759,615


42,221,903


22.96


 Corporates
 Industrial
 A-
 A
BHM0MZCQ6
DESERT SUNLIGHT FUNDING I-GTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MZCQ6
17,142,857


16,139,792


16,139,792


15,703,372


13.19


 Agency
 FDIC Guaranteed
 AAA
 AAA
540424AR9
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2540424AR9
2,800,725


2,800,725


2,689,248


2,686,982


26.38


 Corporates
 Financial
 A
 A
552081AM3
LYONDELLBASELL INDUSTRIES NV
Hartford Life and Annuity Insurance Company
PA2
PA2552081AM3
8,244,350


8,244,350


8,112,354


7,661,013


38.16


 Corporates
 Industrial
 BBB
 BBB
912810RU4
TREASURY BOND (OTR)
Hartford Life and Annuity Insurance Company
PA2
PA2912810RU4
2,180,000


2,180,000


2,079,926


2,104,722


29.88


 TSY
 Govt
 Govt
 Govt
BHM0M67U7
HTFD RREEF IND PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0M67U7
3,804,742


3,804,742


3,804,742


3,667,148


8.42


 CML
 CML
 A2
 A
718172AT6
PHILIP MORRIS INTERNATIONAL INC
Hartford Life and Annuity Insurance Company
PA2
PA2718172AT6
10,000,000


10,000,000


9,487,588


9,784,650


5.64


 Corporates
 Industrials
 A
 A
912828U57
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U57
560,000


560,000


557,336


556,281


6.92


 TSY
 TSY
 Govt
 govt
3132WEB43
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23132WEB43
846,000


806,834


828,583


802,005


9.47


 MBS
 MBS
 Govt
 govt
3132WED25
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23132WED25
1,590,000


1,545,382


1,590,182


1,536,127


9.47


 MBS
 MBS
 Govt
 govt
3138WG5Q3
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WG5Q3
3,544,000


3,451,412


3,555,573


3,432,478


9.43


 MBS
 MBS
 Govt
 govt
3138WHFN7
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WHFN7
591,000


579,307


595,623


576,129


9.43


 MBS
 MBS
 Govt
 govt
3140F5QW6
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23140F5QW6
824,000


796,465


818,995


792,096


9.43


 MBS
 MBS
 Govt
 govt
3138WHFR8
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23138WHFR8
2,029,000


1,941,001


1,994,959


1,930,353


9.43


 MBS
 MBS
 Govt
 govt
3140F5MJ9
MBS
Hartford Life and Annuity Insurance Company
PA2
PA23140F5MJ9
126,000


118,161


121,542


117,513


9.43


 MBS
 MBS
 Govt
 govt






--------------------------------------------------------------------------------





95000HBH4
WFCM_16-LC24 AS
Hartford Life and Annuity Insurance Company
PA2
PA295000HBH4
4,000,000


4,000,000


4,117,036


3,866,676


9.63


 CMBS
 CMBS
 Aa2
 AA
969457BU3
WILLIAMS COS INC
Hartford Life and Annuity Insurance Company
PA2
PA2969457BU3
2,822,000


2,822,000


2,690,555


2,723,230


6.04


 BIG Corporates
 HY Industrials
 BB
 BIG
912828U65
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828U65
560,000


560,000


555,901


555,822


4.92


 TSY
 TSY
 Govt
 govt
00287YAQ2
ABBVIE INC
Hartford Life and Annuity Insurance Company
PA2
PA200287YAQ2
5,000,000


5,000,000


5,209,899


4,952,440


8.37


 Corporates
 Industrials
 Baa2
 BBB
74456QBQ8
PUBLIC SERVICE ELECTRIC AND GAS CO MTN
Hartford Life and Annuity Insurance Company
PA2
PA274456QBQ8
2,675,000


2,675,000


2,666,911


2,596,039


29.17


 Corporates
 Utilities
 A+
 A
05565QCD8
BP CAPITAL MARKETS PLC
Hartford Life and Annuity Insurance Company
PA2
PA205565QCD8
2,273,750


2,273,750


2,138,032


2,232,250


6.36


 Corporates
 Industrial
 A-
 A
92343VCM4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
PA292343VCM4
5,940,105


5,940,105


4,730,702


5,908,991


37.64


 Corporates
 Industrial
 BBB+
 BBB
BHM1ANBZ5
VERIZON CORPORATE SERVICES GROUP I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1ANBZ5
7,000,000


6,769,181


6,769,181


6,733,913


11.46


 Corporates
 Industrial
 Baa1
 BBB
12629NAJ4
COMM_15-DC1 B
Hartford Life and Annuity Insurance Company
PA2
PA212629NAJ4
6,420,000


6,420,000


6,582,035


6,380,562


8.03


 CMBS
 CMBS
 AA-
 AA
BHM13T3U0
HTFD ELEMENT AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM13T3U0
31,000,000


29,874,605


29,874,605


28,724,780


10.96


 CML
 CML
 A2
 A
260543CG6
DOW CHEMICAL COMPANY (THE)
Hartford Life and Annuity Insurance Company
PA2
PA2260543CG6
7,735,565


7,735,565


7,182,473


7,509,068


25.88


 Corporates
 Industrial
 BBB
 BBB
BHM0NS7F1
KONINKLIJKE VOPAK NV Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0NS7F1
5,000,000


5,000,000


5,000,000


4,989,900


6.47


 Corporates
 Industrials
 Baa2
 BBB
76112B2D1
RAMP_06-RS2 A3A
Hartford Life and Annuity Insurance Company
PA2
PA276112B2D1
2,585,000


2,322,506


2,079,268


2,136,102


4.71


 ABS
 Home Equity
 B
 BIG
BHM1D4FT4
UNITED ENERGY DISTRIBUTION PTY LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM1D4FT4
10,000,000


10,000,000


10,000,000


9,693,200


5.79


 Corporates
 Utilities
 Baa2
 BBB
200474BF0
COMM_15-LC19 B
Hartford Life and Annuity Insurance Company
PA2
PA2200474BF0
3,905,500


3,905,500


4,003,484


3,972,573


8.03


 CMBS
 CMBS
 AA-
 AA
912828T59
TREASURY NOTE (2OLD)
Hartford Life and Annuity Insurance Company
PA2
PA2912828T59
310,000


310,000


310,034


306,682


2.79


 TSY
 Govt
 Govt
 Govt
74840LAA0
QUICKEN LOANS INC 144A
Hartford Life and Annuity Insurance Company
PA2
PA274840LAA0
2,066,000


2,066,000


2,007,581


2,009,185


8.34


 BIG Corporates
 HY Financials
 Ba2
 BIG
94989CAZ4
WFCM_15-C26 AS
Hartford Life and Annuity Insurance Company
PA2
PA294989CAZ4
4,280,000


4,280,000


4,387,373


4,324,542


8.04


 CMBS
 CMBS
 Aa1
 AA
BHM0LCEA1
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LCEA1
17,000,000


15,587,640


15,587,640


15,826,131


8.48


 Corporates
 Utilities
 A
 A
94989DBB4
WFCM_15-C27 B
Hartford Life and Annuity Insurance Company
PA2
PA294989DBB4
4,516,470


4,516,470


4,645,877


4,643,776


8.21


 CMBS
 CMBS
 A1
 A
718549AE8
PHILLIPS 66 PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA2718549AE8
6,448,890


6,448,890


6,404,084


6,192,785


29.75


 Corporates
 Industrial
 Baa3
 BBB
12665UAA2
CVS PASSTHROUGH TRUST 144A
Hartford Life and Annuity Insurance Company
PA2
PA212665UAA2
6,420,000


5,899,219


5,899,219


6,208,839


10.92


 Corporates
 Industrial
 Baa1
 BBB
12592XBF2
COMM_15-CR22. AM
Hartford Life and Annuity Insurance Company
PA2
PA212592XBF2
6,420,000


6,420,000


6,582,439


6,453,750


8.13


 CMBS
 CMBS
 AAA
 AAA
30295MAS1
FREMF_16-K723 B
Hartford Life and Annuity Insurance Company
PA2
PA230295MAS1
2,400,000


2,400,000


2,247,616


2,212,584


6.78


 CMBS
 CMBS
 BBB
 BBB
913017BT5
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017BT5
16,050,000


16,050,000


18,407,371


17,179,984


25.42


 Corporates
 Industrial
 A-
 A
81745DAE1
SEMT_13-9 A1 144A
Hartford Life and Annuity Insurance Company
PA2
PA281745DAE1
3,650,000


2,326,394


2,261,916


2,317,488


7.97


 MBS
 CMO Non-Agency
 AAA
 AAA
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0RMP52
25,000,000


24,294,351


24,294,351


24,078,959


3.37


 CML
 CML
 A1
 A
1248EPBM4
CCO HOLDINGS LLC/CCO HOLDINGS CAPI 144A
Hartford Life and Annuity Insurance Company
PA2
PA21248EPBM4
4,781,000


4,781,000


4,811,732


4,948,335


7.13


 BIG Corporates
 HY Industrials
 BB+
 BIG
50077LAM8
KRAFT HEINZ FOODS CO
Hartford Life and Annuity Insurance Company
PA2
PA250077LAM8
9,704,900


9,704,900


9,778,547


10,159,206


28.04


 Corporates
 Industrial
 BBB-
 BBB
12629NAH8
COMM_15-DC1 AM
Hartford Life and Annuity Insurance Company
PA2
PA212629NAH8
6,955,000


6,955,000


7,130,411


6,961,572


8.03


 CMBS
 CMBS
 AAA
 AAA
25470XAE5
DISH DBS CORP
Hartford Life and Annuity Insurance Company
PA2
PA225470XAE5
4,456,000


4,456,000


4,655,854


4,834,760


4.42


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0MEM25
AQUARION WATER CO OF CONNECTICUT Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MEM25
19,000,000


19,000,000


19,000,000


19,456,190


15.63


 Corporates
 Utilities
 A3
 A
564759QB7
MANUFACTURERS & TRADERS TRUST CO
Hartford Life and Annuity Insurance Company
PA2
PA2564759QB7
8,500,000


8,500,000


8,500,000


8,340,625


4.92


 Corporates
 Financials
 A-
 A
29273RAZ2
ENERGY TRANSFER PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA229273RAZ2
2,675,000


2,675,000


2,715,370


2,756,927


26.25


 Corporates
 Industrial
 BBB-
 BBB






--------------------------------------------------------------------------------





591894CB4
METROPOLITAN EDISON COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
PA2591894CB4
2,078,475


2,078,475


2,141,033


2,092,501


8.29


 Corporates
 Utilities
 BBB-
 BBB
BHM0LDWD3
PATTERSON COS INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDWD3
15,000,000


15,000,000


15,000,000


15,172,200


1.94


 Corporates
 Industrials
 Baa1
 BBB
681919AZ9
OMNICOM GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2681919AZ9
1,808,300


1,808,300


1,831,155


1,857,144


5.34


 Corporates
 Industrials
 Baa1
 BBB
89641UAC5
TRINITY ACQUISITION PLC
Hartford Life and Annuity Insurance Company
PA2
PA289641UAC5
5,350,000


5,350,000


5,457,106


5,415,559


8.96


 Corporates
 Financials
 BBB
 BBB
BHM03GBH0
NJNGC FIRST MORTGAGE BONDS Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03GBH0
10,000,000


10,000,000


10,529,454


10,505,000


1.38


 Corporates
 Utilities
 A1
 A
BHM0M7933
ENVESTRA LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0M7933
11,000,000


11,000,000


11,000,000


11,245,410


10.53


 Corporates
 Utilities
 Baa2
 BBB
BHM0L4WM3
COMPASS GROUP PLC - SER I Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L4WM3
10,000,000


10,000,000


10,000,000


10,204,800


1.75


 Corporates
 Industrials
 A3
 A
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0MN8Z8
20,000,000


19,945,287


19,945,287


20,023,111


9.62


 CML
 CML
 A2
 A
BHM0LDGK5
CURTISS-WRIGHT CORPORATION Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDGK5
5,000,000


5,000,000


5,057,138


5,133,050


4.92


 Corporates
 Industrials
 Baa2
 BBB
32027NVV0
FFML_05-FF9 A4
Hartford Life and Annuity Insurance Company
PA2
PA232027NVV0
3,500,000


2,102,726


1,968,619


1,987,780


2.86


 ABS
 Home Equity
 B-
 BIG
12637UBA6
CSAIL_16-C7 AS
Hartford Life and Annuity Insurance Company
PA2
PA212637UBA6
2,400,000


2,400,000


2,471,330


2,405,803


9.79


 CMBS
 CMBS
 Aa3
 AA
55608XAB3
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA255608XAB3
1,712,000


1,712,000


1,708,019


1,732,529


8.44


 Corporates
 Financial
 BBB-
 BBB
BHM15T4C7
HTFD ENCLAVE AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM15T4C7
30,000,000


30,000,000


30,000,000


27,222,510


18.14


 CML
 CML
 A2
 A
14149YBD9
CARDINAL HEALTH INC
Hartford Life and Annuity Insurance Company
PA2
PA214149YBD9
6,540,375


6,540,375


6,947,414


6,901,253


28.21


 Corporates
 Industrial
 BBB+
 BBB
209111FK4
CONSOLIDATED EDISON COMPANY OF NEW
Hartford Life and Annuity Insurance Company
PA2
PA2209111FK4
1,765,500


1,765,500


1,750,141


1,763,074


39.92


 Corporates
 Utilities
 A-
 A
32008DAA4
FIRST DATA CORPORATION 144A
Hartford Life and Annuity Insurance Company
PA2
PA232008DAA4
2,534,000


2,534,000


2,551,515


2,547,481


4.04


 BIG Corporates
 HY Industrials
 BB
 BIG
80282KAE6
SANTANDER HOLDINGS USA INC
Hartford Life and Annuity Insurance Company
PA2
PA280282KAE6
1,899,250


1,899,250


1,898,581


1,887,372


8.55


 Corporates
 Financials
 Baa3
 BBB
46625YJM6
JPMCC_05-CB11 C
Hartford Life and Annuity Insurance Company
PA2
PA246625YJM6
5,354,815


5,354,815


5,328,255


5,527,219


0.99


 CMBS
 CMBS
 AA
 AA
882484AA6
TEXAS HEALTH RESOURCES
Hartford Life and Annuity Insurance Company
PA2
PA2882484AA6
6,946,975


6,946,975


6,946,975


6,945,565


37.88


 Corporates
 Tax Muni
 Aa2
 AA
12626PAJ2
CRH AMERICA INC.
Hartford Life and Annuity Insurance Company
PA2
PA212626PAJ2
5,000,000


5,000,000


5,185,427


5,469,325


1.54


 Corporates
 Industrials
 BBB
 BBB
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L66Z8
31,500,000


29,568,381


29,568,381


30,053,838


5.03


 CML
 CML
 A1
 A
BHM04KJQ2
MDU RESOURCES GROUP INC SNR NOTE Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM04KJQ2
5,000,000


5,000,000


5,301,788


5,323,800


1.71


 Corporates
 Utilities
 A3
 A
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0L6753
22,500,000


21,120,272


21,120,272


21,680,353


5.03


 CML
 CML
 A1
 A
BHM04XRH5
FOOTBALL TRUST IV Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM04XRH5
5,000,000


5,000,000


5,340,415


5,368,700


1.88


 Corporates
 Industrials
 A
 A
BHM0KTWD9
HTFD AQUATERA A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0KTWD9
36,000,000


34,672,137


34,672,137


35,784,451


6.28


 CML
 CML
 A1
 A
66989HAK4
NOVARTIS CAPITAL CORP
Hartford Life and Annuity Insurance Company
PA2
PA266989HAK4
3,282,225


3,282,225


3,585,317


3,312,376


28.39


 Corporates
 Industrial
 AA-
 AA
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life and Annuity Insurance Company
PA2
PA2212015AH4
5,397,000


5,397,000


5,192,647


5,447,678


3.21


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JB0A1
10,000,000


9,523,426


9,523,426


9,834,533


3.92


 CML
 CML
 Aa3
 AA
96950FAN4
WILLIAMS PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
PA296950FAN4
5,671,000


5,671,000


5,373,929


5,495,999


27.18


 Corporates
 Industrial
 BBB-
 BBB
61763MAF7
MSBAM_14-C16 A5
Hartford Life and Annuity Insurance Company
PA2
PA261763MAF7
3,100,000


3,100,000


3,171,787


3,262,338


7.27


 CMBS
 CMBS
 Aaa
 AAA
36253GAK8
GSMS_14-GC24 B
Hartford Life and Annuity Insurance Company
PA2
PA236253GAK8
4,012,500


4,012,500


4,110,094


4,218,682


7.69


 CMBS
 CMBS
 Aa3
 AA
125581GQ5
CIT GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2125581GQ5
2,669,000


2,669,000


2,693,475


2,782,433


5.63


 BIG Corporates
 HY Financials
 BB+
 BIG
06053FAA7
BANK OF AMERICA CORP
Hartford Life and Annuity Insurance Company
PA2
PA206053FAA7
2,940,000


2,940,000


2,938,331


3,071,124


6.57


 Corporates
 Financials
 BBB+
 BBB
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEJL1
8,800,000


8,131,983


8,131,983


8,455,862


4.13


 CML
 CML
 A1
 A






--------------------------------------------------------------------------------





BHM0JAX25
VECTOR LTD Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JAX25
10,000,000


10,000,000


10,000,000


10,239,000


5.97


 Corporates
 Utilities
 BBB
 BBB
21684AAA4
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
PA221684AAA4
3,900,000


3,900,000


4,035,578


4,103,151


6.92


 Corporates
 Financials
 A3
 A
BHM0J85Z8
STERICYCLE INC. Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0J85Z8
15,000,000


15,000,000


15,000,000


15,974,700


3.79


 Corporates
 Industrial
 A3
 A
29364WAS7
ENTERGY GULF STATES LOUISIANA LLC
Hartford Life and Annuity Insurance Company
PA2
PA229364WAS7
3,117,000


3,117,000


3,110,126


3,266,806


6.42


 Corporates
 Utilities
 A2
 A
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEJN7
32,401,000


29,941,407


29,941,407


31,192,398


4.13


 CML
 CML
 Aa3
 AA
42824CAY5
HEWLETT PACKARD ENTERPRISE CO
Hartford Life and Annuity Insurance Company
PA2
PA242824CAY5
9,630,000


9,630,000


9,415,106


9,643,838


28.29


 Corporates
 Industrial
 BBB
 BBB
BHM0LDGM1
GREEN MOUNTAIN POWER CORPORATION Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0LDGM1
3,400,000


3,400,000


3,400,000


3,515,328


24.88


 Corporates
 Utilities
 A
 A
291011AY0
EMERSON ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2291011AY0
7,500,000


7,500,000


7,491,092


8,091,270


2.79


 Corporates
 Industrials
 A2
 A
913017BR9
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017BR9
5,000,000


5,000,000


4,990,629


5,395,915


3.29


 Corporates
 Industrials
 A-
 A
64072TAC9
CSC HOLDINGS LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA264072TAC9
4,662,000


4,662,000


4,905,682


5,093,235


3.79


 BIG Corporates
 HY Industrials
 BB-
 BIG
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life and Annuity Insurance Company
PA2
PA2853496AB3
2,419,000


2,419,000


2,449,270


2,503,907


6.13


 BIG Corporates
 HY Industrials
 Ba2
 BIG
87264AAL9
T-MOBILE USA INC
Hartford Life and Annuity Insurance Company
PA2
PA287264AAL9
7,598,000


7,598,000


7,825,411


8,053,880


1.25


 BIG Corporates
 HY Industrials
 Ba3
 BIG
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0JEHH2
9,000,000


8,322,273


8,322,273


8,724,180


5.89


 CML
 CML
 A1
 A
482480AE0
KLA-TENCOR CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2482480AE0
7,700,275


7,700,275


7,897,946


8,151,604


7.59


 Corporates
 Industrials
 Baa2
 BBB
13645RAP9
CANADIAN PACIFIC RAILWAY CO
Hartford Life and Annuity Insurance Company
PA2
PA213645RAP9
5,000,000


5,000,000


4,948,530


5,371,760


5.04


 Corporates
 Industrials
 Baa1
 BBB
98417EAR1
GLENCORE FINANCE CANADA LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA298417EAR1
11,283,150


11,283,150


10,986,015


10,841,302


25.82


 Corporates
 Industrial
 Baa3
 BBB
375558BD4
GILEAD SCIENCES INC
Hartford Life and Annuity Insurance Company
PA2
PA2375558BD4
5,483,750


5,483,750


5,791,826


5,673,877


28.67


 Corporates
 Industrial
 A3
 A
55336VAJ9
MPLX LP
Hartford Life and Annuity Insurance Company
PA2
PA255336VAJ9
2,153,375


2,153,375


2,199,786


2,213,986


8.17


 Corporates
 Industrial
 BBB-
 BBB
BHM03HEU6
HTFD BOSTON HAR PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03HEU6
10,000,000


10,000,000


10,000,000


9,986,822


1.34


 CML
 CML
 A2
 A
BHM0H7EB5
TRANSWESTERN PIPELINE CO SENIOR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0H7EB5
7,500,000


7,500,000


7,500,000


8,049,600


3.94


 Corporates
 Industrials
 Baa3
 BBB
130911XH8
CALIFORNIA STWIDE TXBL PENS AMBAC
Hartford Life and Annuity Insurance Company
PA2
PA2130911XH8
16,050,000


16,050,000


16,050,000


16,784,288


4.09


 Corporates
 Tax Muni
 Baa1
 BBB
29364WAM0
ENTERGY LOUISIANA LLC
Hartford Life and Annuity Insurance Company
PA2
PA229364WAM0
3,000,000


3,000,000


2,997,911


3,180,462


8.79


 Corporates
 Utilities
 A2
 A
035242AN6
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life and Annuity Insurance Company
PA2
PA2035242AN6
8,675,560


8,675,560


8,655,459


9,377,153


28.59


 Corporates
 Industrial
 A3
 A
29444UAP1
EQUINIX INC
Hartford Life and Annuity Insurance Company
PA2
PA229444UAP1
2,190,000


2,190,000


2,276,407


2,288,550


6.00


 BIG Corporates
 HY Industrials
 BB
 BIG
BHM0HX7K6
PNG COMPANIES LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0HX7K6
4,000,000


4,000,000


4,228,199


4,326,840


3.16


 Corporates
 Utilities
 BBB-
 BBB
63938CAD0
NAVIENT CORP
Hartford Life and Annuity Insurance Company
PA2
PA263938CAD0
2,455,000


2,455,000


2,481,751


2,596,163


4.57


 BIG Corporates
 HY Financials
 BB-
 BIG
81727TAA6
SENSATA TECHNOLOGIES UK FINANCING 144A
Hartford Life and Annuity Insurance Company
PA2
PA281727TAA6
1,879,000


1,879,000


1,920,406


1,963,555


4.13


 BIG Corporates
 HY Industrials
 Ba3
 BIG
92826CAF9
VISA INC
Hartford Life and Annuity Insurance Company
PA2
PA292826CAF9
3,697,920


3,697,920


3,691,853


3,903,206


28.46


 Corporates
 Industrial
 A1
 A
190760HT8
COBB-MARIETTA GA COLISEUM & EX
Hartford Life and Annuity Insurance Company
PA2
PA2190760HT8
13,019,225


13,019,225


13,019,225


13,392,096


9.00


 Corporates
 Tax Muni
 AAA
 AAA
344868AA2
FOOTBALL TRUST V 144A
Hartford Life and Annuity Insurance Company
PA2
PA2344868AA2
4,000,000


4,000,000


4,000,000


4,251,684


3.78


 Corporates
 Industrials
 A
 A
BHM127TJ6
495 & 499 BROAD PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM127TJ6
40,000,000


40,000,000


40,000,000


40,266,604


16.00


 CML
 CML
 A2
 A
496902AN7
KINROSS GOLD CORP
Hartford Life and Annuity Insurance Company
PA2
PA2496902AN7
2,526,000


2,526,000


2,572,093


2,557,575


6.96


 BIG Corporates
 HY Industrials
 BB+
 BIG
4520015Y2
ILLINOIOS ED FACS AUTH REVS
Hartford Life and Annuity Insurance Company
PA2
PA24520015Y2
13,118,200


13,118,200


13,095,387


13,929,167


3.54


 Corporates
 Tax Muni
 A2
 A
BHM014GK7
DODGER TICKETS LLC SER A SR SEC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM014GK7
20,000,000


15,305,416


15,305,416


16,478,576


7.64


 Corporates
 Industrial
 BBB
 BBB






--------------------------------------------------------------------------------





521865AX3
LEAR CORP
Hartford Life and Annuity Insurance Company
PA2
PA2521865AX3
2,616,685


2,616,685


2,686,190


2,750,790


3.04


 Corporates
 Industrials
 Baa3
 BBB
BHM0W7049
PORTLAND GENERAL ELECTRIC COMP Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0W7049
11,000,000


11,000,000


11,000,000


11,633,160


25.88


 Corporates
 Utilities
 A-
 A
55616XAB3
MACYS RETAIL HOLDINGS INC
Hartford Life and Annuity Insurance Company
PA2
PA255616XAB3
5,000,000


5,000,000


5,149,310


5,585,295


10.54


 Corporates
 Industrials
 BBB
 BBB
278058AK8
EATON CORP
Hartford Life and Annuity Insurance Company
PA2
PA2278058AK8
7,690,625


7,690,625


8,051,165


8,743,810


2.46


 Corporates
 Industrial
 BBB+
 BBB
BHM017MA5
DETROIT EDISON COMPANY (THE) SR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM017MA5
14,000,000


14,000,000


14,000,000


15,366,820


6.75


 Corporates
 Utilities
 A2
 A
BHM01J674
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01J674
8,985,763


5,604,123


5,604,123


6,147,050


4.02


 Corporates
 Financial
 A2
 A
736688FN7
PORTLAND ORE CMNTY COLLEGE
Hartford Life and Annuity Insurance Company
PA2
PA2736688FN7
5,350,000


5,350,000


5,350,000


5,852,258


6.74


 Corporates
 Tax Muni
 Aa2
 AA
785592AD8
SABINE PASS LIQUEFACTION LLC
Hartford Life and Annuity Insurance Company
PA2
PA2785592AD8
5,346,000


5,346,000


5,454,512


5,680,125


6.04


 BIG Corporates
 HY Industrials
 Ba1
 BIG
68275CAC2
FB_05-1 A3 144A
Hartford Life and Annuity Insurance Company
PA2
PA268275CAC2
5,350,000


5,350,000


5,378,890


6,025,876


8.17


 CMBS
 CMBS
 AAA
 AAA
347382AA1
FORT GORDON GA MILITARY HSG 144A
Hartford Life and Annuity Insurance Company
PA2
PA2347382AA1
6,369,175


6,369,175


6,796,856


6,950,107


26.64


 Corporates
 Tax Muni
 Baa2
 BBB
BHM03CN52
ALLETE INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM03CN52
10,000,000


10,000,000


10,000,000


11,376,000


6.34


 Corporates
 Utilities
 A1
 A
BHM01JC69
UBS 733 THIRD A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01JC69
29,981,009


26,079,414


26,401,588


28,863,808


8.16


 CML
 CML
 Aa3
 AA
BHM01NWT8
UBS 605 3RD AVE PN Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM01NWT8
30,000,000


27,452,955


26,828,233


30,661,780


8.16


 CML
 CML
 A1
 A
752123JH3
RANCHO CUCAMONGA REDEV TAX ALLOC
Hartford Life and Annuity Insurance Company
PA2
PA2752123JH3
15,054,900


15,054,900


15,054,900


16,978,163


9.53


 Corporates
 Tax Muni
 A3
 A
682439AC8
AACMT_05-C6A A2 144A
Hartford Life and Annuity Insurance Company
PA2
PA2682439AC8
13,375,000


13,375,000


13,406,245


15,474,287


9.54


 CMBS
 CMBS
 AAA
 AAA
718846AM0
PHOENIX AZ CIVIC IMP RENT CAR FGIC
Hartford Life and Annuity Insurance Company
PA2
PA2718846AM0
22,673,300


22,673,300


22,673,300


25,075,763


5.62


 Corporates
 Tax Muni
 A3
 A
67704LAA9
OGLETHORPE PWR CORP GA 1ST MTG 144A
Hartford Life and Annuity Insurance Company
PA2
PA267704LAA9
16,050,000


16,050,000


16,050,000


16,688,951


16.00


 Corporates
 Tax Muni
 A
 A
134011AJ4
CAMP PENDLETON/QUANTICO 144A
Hartford Life and Annuity Insurance Company
PA2
PA2134011AJ4
15,349,150


15,349,150


15,349,150


16,360,812


22.01


 Corporates
 Tax Muni
 AA
 AA
10075EAT5
BOSTON GAS CO INC MTN
Hartford Life and Annuity Insurance Company
PA2
PA210075EAT5
5,350,000


5,350,000


5,338,076


6,181,925


8.75


 Corporates
 Utilities
 A3
 A
949746RF0
WELLS FARGO & COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2949746RF0
18,501,370


18,501,370


16,453,481


20,962,811


27.04


 Corporates
 Financial
 A-
 A
BHM02H3Y1
NEW CARDINALS STADIUM LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02H3Y1
18,000,000


14,296,961


14,296,961


16,516,278


9.26


 Corporates
 Industrial
 BBB
 BBB
686053CP2
OREGON SCH BRDS ASSN
Hartford Life and Annuity Insurance Company
PA2
PA2686053CP2
16,050,000


16,050,000


16,050,000


18,177,267


7.50


 Corporates
 Tax Muni
 AA-
 AA
45200FCE7
ILLINOIS FIN AUTH-THEORY & COMPUTI
Hartford Life and Annuity Insurance Company
PA2
PA245200FCE7
12,305,000


12,305,000


12,305,000


14,138,814


10.62


 Corporates
 Tax Muni
 A3
 A
686053DR7
OREGON SCH BOARD TAXABLE 04 FSA
Hartford Life and Annuity Insurance Company
PA2
PA2686053DR7
10,700,000


10,700,000


10,700,000


12,232,561


9.01


 Corporates
 Tax Muni
 Aa2
 AA
24668PAE7
KONINKLIJKE AHOLD DELHAIZE NV
Hartford Life and Annuity Insurance Company
PA2
PA224668PAE7
14,595,335


14,595,335


14,579,522


16,172,989


23.75


 Corporates
 Industrial
 Baa2
 BBB
126408GU1
CSX CORP
Hartford Life and Annuity Insurance Company
PA2
PA2126408GU1
15,407,465


15,407,465


15,166,225


17,686,984


23.88


 Corporates
 Industrial
 Baa1
 BBB
04351LAA8
ASCENSION HEALTH
Hartford Life and Annuity Insurance Company
PA2
PA204351LAA8
3,000,000


3,000,000


3,000,000


3,271,038


34.73


 Corporates
 Taxable Muni
 AA+
 AA
694308GK7
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2694308GK7
12,318,375


12,318,375


12,189,203


14,544,847


20.17


 Corporates
 Utilities
 A3
 A
594918AX2
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AX2
10,700,000


10,700,000


10,720,207


11,876,936


26.96


 Corporates
 Industrial
 Aaa
 AAA
15135UAF6
CENOVUS ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA215135UAF6
15,000,000


15,000,000


16,731,961


16,724,550


22.88


 BIG Corporates
 HY Industrial
 Ba2
 BIG
694308GJ0
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
PA2694308GJ0
13,910,000


13,910,000


13,826,663


16,969,797


20.17


 Corporates
 Utilities
 A3
 A
69351UAN3
PPL ELECTRIC UTILITIES CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA269351UAN3
3,000,000


3,000,000


3,050,437


3,474,918


24.04


 Corporates
 Utilities
 A
 A
136055AA8
CANADIAN IMPERIAL BANK OF COMMERCE 144A
Hartford Life and Annuity Insurance Company
PA2
PA2136055AA8
12,109,725


9,271,499


9,360,720


10,894,419


7.63


 Corporates
 Financial
 A+
 A
586054AA6
MEMORIAL SLOAN-KETTERING CANCER CT
Hartford Life and Annuity Insurance Company
PA2
PA2586054AA6
9,726,835


9,726,835


9,905,730


10,927,088


25.50


 Corporates
 Industrial
 AA-
 AA






--------------------------------------------------------------------------------





21684AAB2
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
PA221684AAB2
11,457,025


11,457,025


11,462,694


13,276,893


26.92


 Corporates
 Financial
 A3
 A
68389XAM7
ORACLE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA268389XAM7
13,963,500


13,963,500


14,591,628


16,227,137


23.54


 Corporates
 Industrial
 A+
 A
49337WAJ9
KEYSPAN CORP
Hartford Life and Annuity Insurance Company
PA2
PA249337WAJ9
13,321,500


13,321,500


13,321,500


15,101,026


18.25


 Corporates
 Utilities
 BBB+
 BBB
976657AG1
WISCONSIN ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
PA2976657AG1
11,173,475


11,173,475


11,977,149


13,324,246


16.25


 Corporates
 Utilities
 BBB+
 BBB
BHM0213U4
NORTHERN ILLINOIS GAS CO Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0213U4
15,000,000


15,000,000


15,000,000


17,964,731


19.96


 Corporates
 Utilities
 AA-
 AA
724060AA6
PIPELINE FUNDING COMPANY LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA2724060AA6
2,675,000


2,621,768


3,101,067


3,038,823


11.05


 Corporates
 Industrial
 BBB-
 BBB
001192AH6
AGL CAPITAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2001192AH6
3,370,000


3,370,000


3,364,850


3,925,420


23.71


 Corporates
 Utilities
 BBB+
 BBB
594918AD6
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AD6
13,910,000


13,910,000


13,885,366


16,309,044


22.42


 Corporates
 Industrial
 Aaa
 AAA
097023AD7
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AD7
5,350,000


5,350,000


5,631,121


6,765,589


4.63


 Corporates
 Industrial
 A
 A
626207YS7
GEORGIA MUN ELEC AUTH
Hartford Life and Annuity Insurance Company
PA2
PA2626207YS7
6,126,820


6,126,820


7,121,672


6,964,111


27.42


 Corporates
 Tax Muni
 A-
 A
143658AH5
CARNIVAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2143658AH5
4,428,730


4,428,730


4,886,365


5,192,881


11.04


 Corporates
 Industrial
 A-
 A
842400FF5
SOUTHERN CALIFORNIA EDISON
Hartford Life and Annuity Insurance Company
PA2
PA2842400FF5
16,050,000


16,050,000


15,977,895


19,177,760


20.04


 Corporates
 Utilities
 A+
 A
914440LJ9
UNIVERSITY MASS BLDG AUTH PROJ REV
Hartford Life and Annuity Insurance Company
PA2
PA2914440LJ9
4,000,000


4,000,000


3,829,582


4,768,240


19.61


 Corporates
 Taxable Muni
 Aa2
 AA
540424AP3
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2540424AP3
5,000,000


5,000,000


4,893,267


5,944,725


18.09


 Corporates
 Financials
 A
 A
199575AV3
COLUMBUS SOUTHERN POWER CO
Hartford Life and Annuity Insurance Company
PA2
PA2199575AV3
16,737,475


16,737,475


16,488,732


19,401,679


18.75


 Corporates
 Utilities
 BBB+
 BBB
048677AG3
ATLANTIC MARINE CORPS COMMUNITIES 144A
Hartford Life and Annuity Insurance Company
PA2
PA2048677AG3
3,745,000


3,666,326


4,061,850


4,282,196


34.92


 Corporates
 Tax Muni
 A1
 A
594918AM6
MICROSOFT CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2594918AM6
5,000,000


5,000,000


4,961,685


5,945,010


24.11


 Corporates
 Industrials
 Aaa
 AAA
771367BX6
ROCHESTER GAS & ELECTRIC
Hartford Life and Annuity Insurance Company
PA2
PA2771367BX6
2,600,000


2,600,000


2,962,960


2,991,100


16.67


 Corporates
 Utilities
 A
 A
592112DR4
METROPOLITAN GOVT NASHVILLE & DAVI
Hartford Life and Annuity Insurance Company
PA2
PA2592112DR4
4,280,000


4,280,000


4,280,000


5,026,603


13.93


 Corporates
 Tax Muni
 Aa2
 AA
136385AL5
CANADIAN NATURAL RESOURCES LIMITED
Hartford Life and Annuity Insurance Company
PA2
PA2136385AL5
7,757,500


7,757,500


7,730,129


8,825,428


21.21


 Corporates
 Industrial
 Baa3
 BBB
71644EAF9
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAF9
15,116,425


15,116,425


15,257,766


18,444,125


11.88


 Corporates
 Industrial
 Baa1
 BBB
BHM042GE2
CONSOLIDATED EDISON INC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM042GE2
15,000,000


13,459,730


13,459,730


17,000,178


5.39


 Corporates
 Utilities
 A2
 A
61980AAD5
MOTIVA ENTERPRISES LLC 144A
Hartford Life and Annuity Insurance Company
PA2
PA261980AAD5
15,263,975


15,263,975


17,416,278


18,453,169


23.04


 Corporates
 Industrials
 BBB+
 BBB
56585AAF9
MARATHON PETROLEUM CORP
Hartford Life and Annuity Insurance Company
PA2
PA256585AAF9
18,743,725


18,743,725


18,598,269


20,048,195


24.17


 Corporates
 Industrial
 BBB
 BBB
91324PAR3
UNITEDHEALTH GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA291324PAR3
10,700,000


10,700,000


9,991,220


13,020,723


19.21


 Corporates
 Financial
 A-
 A
913017AT6
UNITED TECHNOLOGIES CORP
Hartford Life and Annuity Insurance Company
PA2
PA2913017AT6
2,675,000


2,675,000


3,621,469


3,482,574


11.59


 Corporates
 Industrial
 A-
 A
4042Q1AA5
HSBC BANK USA
Hartford Life and Annuity Insurance Company
PA2
PA24042Q1AA5
21,400,000


21,400,000


21,310,938


24,914,543


17.84


 Corporates
 Financial
 A1
 A
459200GS4
INTERNATIONAL BUSINESS MACHINES CO
Hartford Life and Annuity Insurance Company
PA2
PA2459200GS4
11,826,175


11,826,175


9,756,473


14,416,048


22.92


 Corporates
 Industrial
 Aa3
 AA
36186CBY8
ALLY FINANCIAL INC
Hartford Life and Annuity Insurance Company
PA2
PA236186CBY8
3,994,000


3,994,000


4,752,890


4,632,720


14.84


 BIG Corporates
 HY Financials
 BB+
 BIG
26882PAR3
ERAC USA FINANCE CO 144A
Hartford Life and Annuity Insurance Company
PA2
PA226882PAR3
8,025,000


8,025,000


7,778,429


9,732,455


17.42


 Corporates
 Industrial
 Baa1
 BBB
745332CD6
PUGET SOUND ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA2745332CD6
2,715,000


2,715,000


2,714,876


3,283,646


23.79


 Corporates
 Utilities
 A-
 A
90131HAZ8
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HAZ8
3,531,000


3,531,000


4,712,593


4,341,760


11.27


 Corporates
 Industrial
 BBB+
 BBB
49338CAA1
KEYSPAN GAS EAST CORPORATION 144A
Hartford Life and Annuity Insurance Company
PA2
PA249338CAA1
25,155,000


25,155,000


25,155,000


29,993,615


24.25


 Corporates
 Utilities
 A-
 A
887315AM1
HISTORIC TW INC
Hartford Life and Annuity Insurance Company
PA2
PA2887315AM1
8,107,925


8,107,925


9,025,899


10,397,992


6.09


 Corporates
 Industrial
 BBB
 BBB






--------------------------------------------------------------------------------





654894AF1
NOBLE ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
PA2654894AF1
11,770,000


11,770,000


12,145,109


14,323,984


10.25


 Corporates
 Industrial
 BBB-
 BBB
626207YF5
GEORGIA MUN ELEC AUTH PWR REV
Hartford Life and Annuity Insurance Company
PA2
PA2626207YF5
15,204,700


15,204,700


17,878,721


18,857,021


27.15


 Corporates
 Tax Muni
 A+
 A
25272KAR4
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life and Annuity Insurance Company
PA2
PA225272KAR4
1,648,870


1,648,870


1,672,436


2,030,234


29.04


 Corporates
 Industrial
 BBB-
 BBB
592173AE8
METROPOLITAN LIFE INSURANCE CO 144A
Hartford Life and Annuity Insurance Company
PA2
PA2592173AE8
7,490,000


7,490,000


7,425,114


9,424,959


8.84


 Corporates
 Financial
 A
 A
71644EAE2
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAE2
14,760,650


14,760,650


15,478,544


18,502,032


9.46


 Corporates
 Industrial
 Baa1
 BBB
393154AC3
GREEN MOUNTAIN POWER CORP Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2393154AC3
15,000,000


15,000,000


15,000,000


18,979,430


19.59


 Corporates
 Utilities
 A
 A
309588AE1
FARMERS EXCHANGE CAPITAL 144A
Hartford Life and Annuity Insurance Company
PA2
PA2309588AE1
10,700,000


10,700,000


9,225,561


12,136,486


31.54


 Corporates
 Financial
 Baa2
 BBB
90131HAX3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HAX3
5,188,430


5,188,430


6,198,600


6,686,205


8.83


 Corporates
 Industrial
 BBB+
 BBB
79765RTK5
SAN FRANCISCO CA CITY & CNTY WTR
Hartford Life and Annuity Insurance Company
PA2
PA279765RTK5
10,919,350


10,919,350


13,852,553


13,363,537


18.38


 Corporates
 Tax Muni
 Aa3
 AA
74531EAC6
PUGET SOUND ENERGY INC. MTN
Hartford Life and Annuity Insurance Company
PA2
PA274531EAC6
8,025,000


8,025,000


7,835,920


10,171,254


12.19


 Corporates
 Utilities
 A-
 A
BHM0078Z7
AQUARION WATER CO OF CT SR UNSEC Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM0078Z7
8,500,000


8,500,000


8,500,000


10,908,645


17.50


 Corporates
 Utilities
 A3
 A
91324PBQ4
UNITEDHEALTH GROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA291324PBQ4
3,000,000


3,000,000


3,060,236


3,743,457


24.13


 Corporates
 Financials
 A-
 A
743917AH9
PRUDENTIAL INSURANCE CO OF AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
PA2743917AH9
11,097,450


11,097,450


12,270,353


14,537,149


8.50


 Corporates
 Financials
 A
 A
172967HA2
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2172967HA2
10,700,000


10,700,000


11,958,269


13,562,325


26.70


 Corporates
 Financial
 BBB
 BBB
45138LAT0
IDAHO POWER COMPANY MTN
Hartford Life and Annuity Insurance Company
PA2
PA245138LAT0
5,350,000


5,350,000


5,337,705


6,737,212


20.79


 Corporates
 Utilities
 A-
 A
264399ED4
DUKE ENERGY CAROLINAS LLC
Hartford Life and Annuity Insurance Company
PA2
PA2264399ED4
3,979,000


3,979,000


4,838,319


5,027,972


15.79


 Corporates
 Utilities
 A1
 A
11041RAL2
BRITISH AEROSPACE FINANCE INC. 144A
Hartford Life and Annuity Insurance Company
PA2
PA211041RAL2
14,284,500


14,284,500


14,425,968


18,485,029


10.50


 Corporates
 Industrial
 BBB
 BBB
437076AV4
HOME DEPOT INC
Hartford Life and Annuity Insurance Company
PA2
PA2437076AV4
5,000,000


5,000,000


5,055,374


6,356,345


24.25


 Corporates
 Industrials
 A
 A
149123BN0
CATERPILLAR INC
Hartford Life and Annuity Insurance Company
PA2
PA2149123BN0
28,114,250


28,114,250


28,436,964


35,178,939


19.63


 Corporates
 Industrial
 A
 A
501044BV2
KROGER CO. (THE)
Hartford Life and Annuity Insurance Company
PA2
PA2501044BV2
5,350,000


5,350,000


5,746,073


7,236,961


12.71


 Corporates
 Industrial
 BBB
 BBB
26442CAB0
DUKE ENERGY CAROLINAS LLC
Hartford Life and Annuity Insurance Company
PA2
PA226442CAB0
10,700,000


10,700,000


10,693,580


13,253,223


21.04


 Corporates
 Utilities
 AA-
 AA
891490AR5
TOSCO CORP
Hartford Life and Annuity Insurance Company
PA2
PA2891490AR5
5,885,000


5,885,000


6,113,021


7,524,996


10.00


 Corporates
 Industrial
 A-
 A
283695BK9
EL PASO NATURAL GAS COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2283695BK9
2,675,000


2,675,000


3,289,539


3,317,329


15.46


 Corporates
 Industrial
 BBB-
 BBB
17275RAD4
CISCO SYSTEMS INC
Hartford Life and Annuity Insurance Company
PA2
PA217275RAD4
18,725,000


18,725,000


18,728,507


23,780,319


22.13


 Corporates
 Industrial
 A1
 A
00817YAF5
AETNA INC
Hartford Life and Annuity Insurance Company
PA2
PA200817YAF5
33,374,200


33,374,200


36,882,162


42,458,223


19.46


 Corporates
 Financials
 A-
 A
BHM02Z867
CHEYENNE LIGHT FUEL AND PWR Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02Z867
25,000,000


25,000,000


25,000,000


32,002,000


20.89


 Corporates
 Utilities
 Baa2
 BBB
656531AJ9
STATOILHYDRO ASA
Hartford Life and Annuity Insurance Company
PA2
PA2656531AJ9
12,473,525


12,473,525


13,390,017


16,634,356


12.04


 Corporates
 Non-Corp
 A+
 A
45138LAS2
IDAHO POWER COMPANY MTN
Hartford Life and Annuity Insurance Company
PA2
PA245138LAS2
13,375,000


13,375,000


13,443,322


16,772,986


20.46


 Corporates
 Utilities
 A-
 A
695114CB2
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
PA2695114CB2
5,350,000


5,350,000


5,335,541


6,728,288


19.59


 Corporates
 Utilities
 A+
 A
046353AD0
ASTRAZENECA PLC
Hartford Life and Annuity Insurance Company
PA2
PA2046353AD0
29,425,000


29,425,000


30,937,423


38,066,740


20.71


 Corporates
 Industrial
 A-
 A
880451AU3
TENNESSEE GAS PIPELINE CO
Hartford Life and Annuity Insurance Company
PA2
PA2880451AU3
7,222,500


7,222,500


7,359,449


8,731,663


20.25


 Corporates
 Industrial
 BBB-
 BBB
207597DV4
CONNECTICUT LIGHT AND POWER CO
Hartford Life and Annuity Insurance Company
PA2
PA2207597DV4
4,681,250


4,681,250


4,679,229


5,969,661


19.42


 Corporates
 Utilities
 A+
 A
665772CB3
NORTHERN STATES POWER COMPANY (MIN
Hartford Life and Annuity Insurance Company
PA2
PA2665772CB3
5,403,500


5,403,500


5,387,789


6,998,792


19.42


 Corporates
 Utilities
 A+
 A
037411AM7
APACHE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
PA2037411AM7
7,230,525


7,230,525


8,320,267


9,571,834


30.63


 Corporates
 Industrial
 BBB
 BBB






--------------------------------------------------------------------------------





02765UDN1
AMERICAN MUN PWR OHIO INC
Hartford Life and Annuity Insurance Company
PA2
PA202765UDN1
9,504,275


9,504,275


11,569,416


11,239,375


28.32


 Corporates
 Tax Muni
 A
 A
12201PAB2
BURLINGTON RESOURCES FINANCE CO
Hartford Life and Annuity Insurance Company
PA2
PA212201PAB2
29,425,000


29,425,000


29,425,000


37,929,266


14.63


 Corporates
 Industrial
 A-
 A
534187BA6
LINCOLN NATIONAL CORP
Hartford Life and Annuity Insurance Company
PA2
PA2534187BA6
10,700,000


10,700,000


11,807,916


13,509,317


23.46


 Corporates
 Financial
 BBB+
 BBB
71644EAJ1
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
PA271644EAJ1
7,000,000


7,000,000


7,988,308


9,077,404


21.38


 Corporates
 Industrials
 Baa1
 BBB
167725AF7
CHICAGO ILL TRAN AUTH
Hartford Life and Annuity Insurance Company
PA2
PA2167725AF7
10,253,275


10,253,275


11,676,641


12,834,229


16.87


 Corporates
 Tax Muni
 A1
 A
172967AS0
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
PA2172967AS0
7,222,500


7,222,500


7,673,483


9,339,617


81.13


 Corporates
 Financial
 BBB+
 BBB
209111EU3
CONSOLIDATED EDISON CO OF NEW YORK
Hartford Life and Annuity Insurance Company
PA2
PA2209111EU3
2,500,000


2,500,000


3,369,234


3,383,618


21.25


 Corporates
 Utilities
 A-
 A
097023AS4
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AS4
4,633,635


4,633,635


4,820,649


6,273,715


21.13


 Corporates
 Industrial
 A
 A
44841SAC3
HUTCHISON WHAMPOA INTERNATIONAL (0 144A
Hartford Life and Annuity Insurance Company
PA2
PA244841SAC3
13,375,000


13,375,000


13,350,853


18,099,598


16.90


 Corporates
 Industrial
 A-
 A
64952GAF5
NEW YORK LIFE INSURANCE COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
PA264952GAF5
2,675,000


2,675,000


3,743,003


3,518,441


22.88


 Corporates
 Financial
 Aa2
 AA
915217RY1
UNIVERSITY VA
Hartford Life and Annuity Insurance Company
PA2
PA2915217RY1
16,169,305


16,169,305


18,386,795


21,999,633


22.67


 Corporates
 Tax Muni
 AAA
 AAA
695114BT4
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
PA2695114BT4
8,827,500


8,827,500


8,953,559


12,792,539


14.88


 Corporates
 Utilities
 A+
 A
902133AG2
TYCO ELECTRONICS GROUP SA
Hartford Life and Annuity Insurance Company
PA2
PA2902133AG2
12,385,250


12,385,250


13,279,726


16,129,051


20.75


 Corporates
 Industrial
 A-
 A
25156PAC7
DEUTSCHE TELEKOM INTL FIN
Hartford Life and Annuity Insurance Company
PA2
PA225156PAC7
16,718,750


16,718,750


17,190,920


24,578,485


13.46


 Corporates
 Industrial
 BBB+
 BBB
740816AG8
PRESIDENT AND FELLOWS OF HARVARD 144A
Hartford Life and Annuity Insurance Company
PA2
PA2740816AG8
10,568,925


10,568,925


12,574,116


15,002,462


22.04


 Corporates
 Industrial
 Aaa
 AAA
316773CH1
FIFTH THIRD BANCORP
Hartford Life and Annuity Insurance Company
PA2
PA2316773CH1
21,400,000


21,400,000


21,349,645


29,746,856


21.17


 Corporates
 Financial
 Baa1
 BBB
233835AQ0
DAIMLERCHRYSLER NORTH AMERICA HLDG
Hartford Life and Annuity Insurance Company
PA2
PA2233835AQ0
7,063,605


7,063,605


8,069,799


10,638,856


14.05


 Corporates
 Industrial
 A-
 A
111021AE1
BRITISH TELECOMMUNICATIONS PLC
Hartford Life and Annuity Insurance Company
PA2
PA2111021AE1
14,506,525


14,506,525


16,392,269


22,132,315


13.96


 Corporates
 Industrial
 BBB+
 BBB
03523TBF4
ANHEUSER-BUSCH INBEV WORLDWIDE INC
Hartford Life and Annuity Insurance Company
PA2
PA203523TBF4
7,133,690


7,133,690


7,117,036


10,728,314


22.04


 Corporates
 Industrial
 A3
 A
90131HBJ3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
PA290131HBJ3
8,025,000


8,025,000


9,209,581


10,916,014


19.80


 Corporates
 Industrial
 BBB+
 BBB
097023AE5
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
PA2097023AE5
11,045,075


11,045,075


13,147,736


16,937,832


14.71


 Corporates
 Industrial
 A
 A
13063BJC7
STATE OF CALIFORNIA
Hartford Life and Annuity Insurance Company
PA2
PA213063BJC7
11,761,975


11,761,975


15,196,727


17,716,828


23.84


 Corporates
 Tax Muni
 AA-
 AA
91913YAP5
VALERO ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
PA291913YAP5
5,593,425


5,593,425


5,580,163


8,554,377


22.21


 Corporates
 Industrial
 BBB
 BBB
55608PAA2
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
PA255608PAA2
3,000,000


3,000,000


2,999,937


3,015,027


0.14


 Corporates
 Financials
 A
 A
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life and Annuity Insurance Company
PA2
PA262718QAA3
3,000,000


3,000,000


2,999,846


3,015,630


0.19


 Corporates
 Financials
 A3
 A
BHM02SKS1
GALLAGHER ARTHUR J. & CO. - B Prvt
Hartford Life and Annuity Insurance Company
PA2
PA2BHM02SKS1
5,000,000


5,000,000


5,112,141


5,107,800


0.59


 Corporates
 Financials
 Baa3
 BBB
44891AAA5
HYUNDAI CAPITAL AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
PA244891AAA5
6,000,000


6,000,000


5,994,488


5,998,908


1.22


 Corporates
 Industrials
 Baa1
 BBB
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life and Annuity Insurance Company
PA2
PA226250JAJ9
4,250,000


4,250,000


4,250,000


4,243,592


5.83


 CLO
 CLO
 AA
 AA
26250JAL4
DRSLF_12-25A B2R 144A
Hartford Life and Annuity Insurance Company
PA2
PA226250JAL4
1,750,000


1,750,000


1,750,000


1,747,361


5.83


 CLO
 CLO
 AA
 AA
70069FDL8
PPSI_04-WWF1 M3
Hartford Life and Annuity Insurance Company
PA2
PA270069FDL8
19,100,000


11,157,473


10,819,268


11,099,353


0.64


 ABS
 Home Equity
 A+
 A
004421PR8
ACE_05-HE4 M2
Hartford Life and Annuity Insurance Company
PA2
PA2004421PR8
20,006,000


4,332,441


4,154,447


4,310,783


0.43


 ABS
 Home Equity
 Baa3
 BBB
07388YAG7
BSCMS_07-PW16 AM
Hartford Life and Annuity Insurance Company
PA2
PA207388YAG7
2,100,000


2,100,000


2,097,386


2,127,479


0.38


 CMBS
 CMBS
 A2
 A
93364LAD0
WMCMS_07-SL3 AJ 144A
Hartford Life and Annuity Insurance Company
PA2
PA293364LAD0
8,000,000


4,998,062


4,060,075


4,976,520


0.22


 CMBS
 CMBS
 Aaa
 AAA
93364LAE8
WMCMS_07-SL3 B 144A
Hartford Life and Annuity Insurance Company
PA2
PA293364LAE8
5,000,000


5,000,000


4,972,746


4,920,300


1.75


 CMBS
 CMBS
 Aa1
 AA








--------------------------------------------------------------------------------






ANNEX B-1
ASSETS IN CONNECTION WITH ESTIMATED INITIAL REINSURANCE PREMIUM PART B
[see attached]





--------------------------------------------------------------------------------





 CUSIP
Position Description
Legal Entity
 Portfolio
Par/Shares
Closing Date Market Value (excl Accrued)
Accrued Interest
UniqueID
61766RBA3
MSBAM_16-C31 XA
Hartford Life and Annuity Insurance Company
PA2
(250,839
)
(21,537
)
 NA
PA261766RBA3
032511BB2
ANADARKO PETROLEUM CORPORATION
Hartford Life and Annuity Insurance Company
PA2
(350,000
)
(149,349
)
 NA
PA2032511BB2
358266CJ1
FRESNO CNTY CA TXBL PENS 04A FGIC
Hartford Life and Annuity Insurance Company
PA2
1,700


899


—


PA2358266CJ1
736679LD1
PORTLAND OR TXBL PENSION CAB MBIA
Hartford Life and Annuity Insurance Company
PA2
4,050


2,809


—


PA2736679LD1
20030NBU4
COMCAST CORPORATION
Hartford Life and Annuity Insurance Company
PA2
500


402


6


PA220030NBU4
60636AMS9
MISSOURI ST HEALTH & EDL FACS
Hartford Life and Annuity Insurance Company
PA2
4,000


3,361


24


PA260636AMS9
92343VDC5
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
770


666


9


PA292343VDC5
167486PG8
CHICAGO ILL TAXBL REF
Hartford Life and Annuity Insurance Company
PA2
2,000


1,815


44


PA2167486PG8
9128282A7
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(10,770,000
)
(9,650,082
)
 NA
PA29128282A7
74913EAJ9
QWEST CAPITAL FUNDING
Hartford Life and Annuity Insurance Company
PA2
(1,353,000
)
(1,243,786
)
 NA
PA274913EAJ9
912828U24
TREASURY NOTE (OTR)
Hartford Life and Annuity Insurance Company
PA2
(4,830,000
)
(4,492,277
)
 NA
PA2912828U24
92343VCV4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
27,500


25,618


427


PA292343VCV4
BHM15X6S1
HTFD CONCORDVIL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(779,068
)
(737,203
)
 NA
PA2BHM15X6S1
BHM1KXMB3
VIRGINIA INTERNATIONAL GATEWAY INC Prvt
Hartford Life and Annuity Insurance Company
PA2
40,385


38,295


234


PA2BHM1KXMB3
BHM0MZCQ6
DESERT SUNLIGHT FUNDING I-GTD Prvt
Hartford Life and Annuity Insurance Company
PA2
84,845


80,493


405


PA2BHM0MZCQ6
540424AR9
LOEWS CORPORATION
Hartford Life and Annuity Insurance Company
PA2
275


257


—


PA2540424AR9
552081AM3
LYONDELLBASELL INDUSTRIES NV
Hartford Life and Annuity Insurance Company
PA2
650


608


8


PA2552081AM3
912810RU4
TREASURY BOND (OTR)
Hartford Life and Annuity Insurance Company
PA2
(2,180,000
)
(2,090,160
)
 NA
PA2912810RU4
912828U57
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(560,000
)
(540,662
)
 NA
PA2912828U57
3132WEB43
MBS
Hartford Life and Annuity Insurance Company
PA2
(806,834
)
(778,891
)
 NA
PA23132WEB43
3132WED25
MBS
Hartford Life and Annuity Insurance Company
PA2
(1,545,382
)
(1,492,102
)
 NA
PA23132WED25
3138WG5Q3
MBS
Hartford Life and Annuity Insurance Company
PA2
(3,451,412
)
(3,333,671
)
 NA
PA23138WG5Q3
3138WHFN7
MBS
Hartford Life and Annuity Insurance Company
PA2
(579,307
)
(559,549
)
 NA
PA23138WHFN7
3140F5QW6
MBS
Hartford Life and Annuity Insurance Company
PA2
(796,465
)
(769,313
)
 NA
PA23140F5QW6
3138WHFR8
MBS
Hartford Life and Annuity Insurance Company
PA2
(1,941,001
)
(1,874,833
)
 NA
PA23138WHFR8
3140F5MJ9
MBS
Hartford Life and Annuity Insurance Company
PA2
(118,161
)
(114,134
)
 NA
PA23140F5MJ9
969457BU3
WILLIAMS COS INC
Hartford Life and Annuity Insurance Company
PA2
(322,000
)
(314,353
)
 NA
PA2969457BU3
912828U65
TREASURY NOTE (OLD)
Hartford Life and Annuity Insurance Company
PA2
(560,000
)
(542,566
)
 NA
PA2912828U65
05565QCD8
BP CAPITAL MARKETS PLC
Hartford Life and Annuity Insurance Company
PA2
250


242


—


PA205565QCD8
92343VCM4
VERIZON COMMUNICATIONS INC
Hartford Life and Annuity Insurance Company
PA2
895


853


12


PA292343VCM4
BHM1ANBZ5
VERIZON CORPORATE SERVICES GROUP I Prvt
Hartford Life and Annuity Insurance Company
PA2
(246,445
)
(239,391
)
 NA
PA2BHM1ANBZ5
BHM13T3U0
HTFD ELEMENT AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(852,454
)
(830,687
)
 NA
PA2BHM13T3U0
260543CG6
DOW CHEMICAL COMPANY (THE)
Hartford Life and Annuity Insurance Company
PA2
435


416


1


PA2260543CG6






--------------------------------------------------------------------------------





76112B2D1
RAMP_06-RS2 A3A
Hartford Life and Annuity Insurance Company
PA2
(442,353
)
(432,979
)
 NA
PA276112B2D1
912828T59
TREASURY NOTE (2OLD)
Hartford Life and Annuity Insurance Company
PA2
(310,000
)
(304,163
)
 NA
PA2912828T59
BHM0LCEA1
BASIN ELECTRIC POWER COOPERATIVE I Prvt
Hartford Life and Annuity Insurance Company
PA2
(778,600
)
(764,072
)
 NA
PA2BHM0LCEA1
718549AE8
PHILLIPS 66 PARTNERS LP
Hartford Life and Annuity Insurance Company
PA2
110


108


1


PA2718549AE8
12665UAA2
CVS PASSTHROUGH TRUST 144A
Hartford Life and Annuity Insurance Company
PA2
(17,282
)
(16,867
)
 NA
PA212665UAA2
81745DAE1
SEMT_13-9 A1 144A
Hartford Life and Annuity Insurance Company
PA2
(2,326,394
)
(2,295,406
)
 NA
PA281745DAE1
BHM0RMP52
HTFD LIT IX WHL PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(45,783
)
(45,413
)
 NA
PA2BHM0RMP52
50077LAM8
KRAFT HEINZ FOODS CO
Hartford Life and Annuity Insurance Company
PA2
100


99


2


PA250077LAM8
25470XAE5
DISH DBS CORP
Hartford Life and Annuity Insurance Company
PA2
(1,807,000
)
(1,804,741
)
 NA
PA225470XAE5
591894CB4
METROPOLITAN EDISON COMPANY 144A
Hartford Life and Annuity Insurance Company
PA2
525


524


2


PA2591894CB4
681919AZ9
OMNICOM GROUP INC
Hartford Life and Annuity Insurance Company
PA2
700


699


2


PA2681919AZ9
BHM03GBH0
NJNGC FIRST MORTGAGE BONDS Prvt
Hartford Life and Annuity Insurance Company
PA2
(10,000,000
)
(10,000,000
)
 NA
PA2BHM03GBH0
BHM0MN8Z8
HTFD GAEDEKE PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(481,209
)
(482,031
)
 NA
PA2BHM0MN8Z8
32027NVV0
FFML_05-FF9 A4
Hartford Life and Annuity Insurance Company
PA2
(559,822
)
(562,541
)
 NA
PA232027NVV0
BHM15T4C7
HTFD ENCLAVE AT PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(600,470
)
(603,572
)
 NA
PA2BHM15T4C7
14149YBD9
CARDINAL HEALTH INC
Hartford Life and Annuity Insurance Company
PA2
625


604


6


PA214149YBD9
209111FK4
CONSOLIDATED EDISON COMPANY OF NEW
Hartford Life and Annuity Insurance Company
PA2
500


495


10


PA2209111FK4
80282KAE6
SANTANDER HOLDINGS USA INC
Hartford Life and Annuity Insurance Company
PA2
750


748


12


PA280282KAE6
882484AA6
TEXAS HEALTH RESOURCES
Hartford Life and Annuity Insurance Company
PA2
25


25


—


PA2882484AA6
12626PAJ2
CRH AMERICA INC.
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,033,552
)
 NA
PA212626PAJ2
BHM0L66Z8
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(853,637
)
(863,720
)
 NA
PA2BHM0L66Z8
BHM0L6753
HTFD GRI-REGENC PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(609,741
)
(618,230
)
 NA
PA2BHM0L6753
BHM04XRH5
FOOTBALL TRUST IV Prvt
Hartford Life and Annuity Insurance Company
PA2
(4,130,435
)
(4,176,971
)
 NA
PA2BHM04XRH5
BHM0KTWD9
HTFD AQUATERA A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(938,094
)
(952,647
)
 NA
PA2BHM0KTWD9
66989HAK4
NOVARTIS CAPITAL CORP
Hartford Life and Annuity Insurance Company
PA2
2,775


2,788


2


PA266989HAK4
212015AH4
CONTINENTAL RESOURCES INC
Hartford Life and Annuity Insurance Company
PA2
(405,000
)
(412,141
)
 NA
PA2212015AH4
BHM0JB0A1
HTFD AMB INDUST PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(262,019
)
(267,100
)
 NA
PA2BHM0JB0A1
125581GQ5
CIT GROUP INC
Hartford Life and Annuity Insurance Company
PA2
(545,000
)
(554,200
)
 NA
PA2125581GQ5
BHM0JEJL1
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(238,304
)
(243,803
)
 NA
PA2BHM0JEJL1
BHM0JEJN7
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(877,418
)
(899,103
)
 NA
PA2BHM0JEJN7
853496AB3
STANDARD INDUSTRIES INC 144A
Hartford Life and Annuity Insurance Company
PA2
(339,000
)
(344,933
)
 NA
PA2853496AB3
87264AAL9
T-MOBILE USA INC
Hartford Life and Annuity Insurance Company
PA2
(7,598,000
)
(7,849,722
)
 NA
PA287264AAL9
BHM0JEHH2
HTFD REGENCY PO PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(242,120
)
(250,402
)
 NA
PA2BHM0JEHH2
482480AE0
KLA-TENCOR CORPORATION
Hartford Life and Annuity Insurance Company
PA2
725


755


2


PA2482480AE0






--------------------------------------------------------------------------------





98417EAR1
GLENCORE FINANCE CANADA LTD 144A
Hartford Life and Annuity Insurance Company
PA2
850


849


4


PA298417EAR1
375558BD4
GILEAD SCIENCES INC
Hartford Life and Annuity Insurance Company
PA2
250


259


3


PA2375558BD4
55336VAJ9
MPLX LP
Hartford Life and Annuity Insurance Company
PA2
625


646


15


PA255336VAJ9
BHM0H7EB5
TRANSWESTERN PIPELINE CO SENIOR Prvt
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,178,771
)
 NA
PA2BHM0H7EB5
035242AN6
ANHEUSER-BUSCH INBEV FINANCE INC
Hartford Life and Annuity Insurance Company
PA2
440


454


7


PA2035242AN6
63938CAD0
NAVIENT CORP
Hartford Life and Annuity Insurance Company
PA2
(361,000
)
(374,989
)
 NA
PA263938CAD0
92826CAF9
VISA INC
Hartford Life and Annuity Insurance Company
PA2
80


83


2


PA292826CAF9
190760HT8
COBB-MARIETTA GA COLISEUM & EX
Hartford Life and Annuity Insurance Company
PA2
775


807


14


PA2190760HT8
496902AN7
KINROSS GOLD CORP
Hartford Life and Annuity Insurance Company
PA2
(357,000
)
(369,495
)
 NA
PA2496902AN7
4520015Y2
ILLINOIOS ED FACS AUTH REVS
Hartford Life and Annuity Insurance Company
PA2
1,800


1,885


41


PA24520015Y2
BHM014GK7
DODGER TICKETS LLC SER A SR SEC Prvt
Hartford Life and Annuity Insurance Company
PA2
(1,533,927
)
(1,614,343
)
 NA
PA2BHM014GK7
521865AX3
LEAR CORP
Hartford Life and Annuity Insurance Company
PA2
315


330


6


PA2521865AX3
278058AK8
EATON CORP
Hartford Life and Annuity Insurance Company
PA2
375


396


15


PA2278058AK8
BHM01J674
WELLS FARGO-WACHOVIA BANK Prvt
Hartford Life and Annuity Insurance Company
PA2
(1,100,084
)
(1,168,639
)
 NA
PA2BHM01J674
347382AA1
FORT GORDON GA MILITARY HSG 144A
Hartford Life and Annuity Insurance Company
PA2
825


913


2


PA2347382AA1
BHM01JC69
UBS 733 THIRD A PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(708,459
)
(770,973
)
 NA
PA2BHM01JC69
BHM01NWT8
UBS 605 3RD AVE PN Prvt
Hartford Life and Annuity Insurance Company
PA2
(746,423
)
(813,254
)
 NA
PA2BHM01NWT8
752123JH3
RANCHO CUCAMONGA REDEV TAX ALLOC
Hartford Life and Annuity Insurance Company
PA2
100


109


1


PA2752123JH3
718846AM0
PHOENIX AZ CIVIC IMP RENT CAR FGIC
Hartford Life and Annuity Insurance Company
PA2
1,700


1,860


42


PA2718846AM0
67704LAA9
OGLETHORPE PWR CORP GA 1ST MTG 144A
Hartford Life and Annuity Insurance Company
PA2
50,000


54,895


1,114


PA267704LAA9
134011AJ4
CAMP PENDLETON/QUANTICO 144A
Hartford Life and Annuity Insurance Company
PA2
850


946


7


PA2134011AJ4
949746RF0
WELLS FARGO & COMPANY
Hartford Life and Annuity Insurance Company
PA2
630


694


13


PA2949746RF0
BHM02H3Y1
NEW CARDINALS STADIUM LLC Prvt
Hartford Life and Annuity Insurance Company
PA2
(548,702
)
(610,517
)
 NA
PA2BHM02H3Y1
24668PAE7
KONINKLIJKE AHOLD DELHAIZE NV
Hartford Life and Annuity Insurance Company
PA2
665


735


6


PA224668PAE7
126408GU1
CSX CORP
Hartford Life and Annuity Insurance Company
PA2
535


596


3


PA2126408GU1
694308GK7
PACIFIC GAS & ELECTRIC CO
Hartford Life and Annuity Insurance Company
PA2
625


712


9


PA2694308GK7
15135UAF6
CENOVUS ENERGY INC
Hartford Life and Annuity Insurance Company
PA2
(9,850,000
)
(11,277,541
)
 NA
PA215135UAF6
136055AA8
CANADIAN IMPERIAL BANK OF COMMERCE 144A
Hartford Life and Annuity Insurance Company
PA2
9,737


11,149


90


PA2136055AA8
586054AA6
MEMORIAL SLOAN-KETTERING CANCER CT
Hartford Life and Annuity Insurance Company
PA2
165


190


3


PA2586054AA6
21684AAB2
RABOBANK NEDERLAND
Hartford Life and Annuity Insurance Company
PA2
975


1,120


27


PA221684AAB2
68389XAM7
ORACLE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
500


583


10


PA268389XAM7
49337WAJ9
KEYSPAN CORP
Hartford Life and Annuity Insurance Company
PA2
500


583


4


PA249337WAJ9
976657AG1
WISCONSIN ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
525


611


5


PA2976657AG1
724060AA6
PIPELINE FUNDING COMPANY LLC 144A
Hartford Life and Annuity Insurance Company
PA2
3


4


—


PA2724060AA6






--------------------------------------------------------------------------------





626207YS7
GEORGIA MUN ELEC AUTH
Hartford Life and Annuity Insurance Company
PA2
68,180


81,127


735


PA2626207YS7
143658AH5
CARNIVAL CORPORATION
Hartford Life and Annuity Insurance Company
PA2
270


320


7


PA2143658AH5
199575AV3
COLUMBUS SOUTHERN POWER CO
Hartford Life and Annuity Insurance Company
PA2
525


621


5


PA2199575AV3
048677AG3
ATLANTIC MARINE CORPS COMMUNITIES 144A
Hartford Life and Annuity Insurance Company
PA2
674


802


20


PA2048677AG3
136385AL5
CANADIAN NATURAL RESOURCES LIMITED
Hartford Life and Annuity Insurance Company
PA2
500


602


6


PA2136385AL5
71644EAF9
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
575


688


1


PA271644EAF9
BHM042GE2
CONSOLIDATED EDISON INC Prvt
Hartford Life and Annuity Insurance Company
PA2
(94,592
)
(113,193
)
 NA
PA2BHM042GE2
61980AAD5
MOTIVA ENTERPRISES LLC 144A
Hartford Life and Annuity Insurance Company
PA2
25


30


1


PA261980AAD5
56585AAF9
MARATHON PETROLEUM CORP
Hartford Life and Annuity Insurance Company
PA2
275


330


4


PA256585AAF9
459200GS4
INTERNATIONAL BUSINESS MACHINES CO
Hartford Life and Annuity Insurance Company
PA2
825


989


23


PA2459200GS4
36186CBY8
ALLY FINANCIAL INC
Hartford Life and Annuity Insurance Company
PA2
(557,000
)
(668,400
)
 NA
PA236186CBY8
887315AM1
HISTORIC TW INC
Hartford Life and Annuity Insurance Company
PA2
75


91


2


PA2887315AM1
626207YF5
GEORGIA MUN ELEC AUTH PWR REV
Hartford Life and Annuity Insurance Company
PA2
300


372


3


PA2626207YF5
25272KAR4
DIAMOND 1 FINANCE CORPORATION/DIAM 144A
Hartford Life and Annuity Insurance Company
PA2
130


158


4


PA225272KAR4
71644EAE2
PETRO-CANADA
Hartford Life and Annuity Insurance Company
PA2
350


430


12


PA271644EAE2
90131HAX3
21ST CENTURY FOX AMERICA INC
Hartford Life and Annuity Insurance Company
PA2
570


696


3


PA290131HAX3
79765RTK5
SAN FRANCISCO CA CITY & CNTY WTR
Hartford Life and Annuity Insurance Company
PA2
650


805


3


PA279765RTK5
743917AH9
PRUDENTIAL INSURANCE CO OF AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
550


686


18


PA2743917AH9
11041RAL2
BRITISH AEROSPACE FINANCE INC. 144A
Hartford Life and Annuity Insurance Company
PA2
500


621


15


PA211041RAL2
149123BN0
CATERPILLAR INC
Hartford Life and Annuity Insurance Company
PA2
750


946


13


PA2149123BN0
00817YAF5
AETNA INC
Hartford Life and Annuity Insurance Company
PA2
800


998


24


PA200817YAF5
656531AJ9
STATOILHYDRO ASA
Hartford Life and Annuity Insurance Company
PA2
475


603


12


PA2656531AJ9
880451AU3
TENNESSEE GAS PIPELINE CO
Hartford Life and Annuity Insurance Company
PA2
500


627


6


PA2880451AU3
207597DV4
CONNECTICUT LIGHT AND POWER CO
Hartford Life and Annuity Insurance Company
PA2
750


954


23


PA2207597DV4
665772CB3
NORTHERN STATES POWER COMPANY (MIN
Hartford Life and Annuity Insurance Company
PA2
500


642


15


PA2665772CB3
037411AM7
APACHE CORPORATION
Hartford Life and Annuity Insurance Company
PA2
475


617


10


PA2037411AM7
02765UDN1
AMERICAN MUN PWR OHIO INC
Hartford Life and Annuity Insurance Company
PA2
725


942


12


PA202765UDN1
167725AF7
CHICAGO ILL TRAN AUTH
Hartford Life and Annuity Insurance Company
PA2
1,725


2,245


58


PA2167725AF7
172967AS0
CITIGROUP INC
Hartford Life and Annuity Insurance Company
PA2
500


651


10


PA2172967AS0
097023AS4
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
365


491


7


PA2097023AS4
915217RY1
UNIVERSITY VA
Hartford Life and Annuity Insurance Company
PA2
695


940


10


PA2915217RY1
695114BT4
PACIFICORP
Hartford Life and Annuity Insurance Company
PA2
500


683


1


PA2695114BT4
902133AG2
TYCO ELECTRONICS GROUP SA
Hartford Life and Annuity Insurance Company
PA2
750


1,016


8


PA2902133AG2
25156PAC7
DEUTSCHE TELEKOM INTL FIN
Hartford Life and Annuity Insurance Company
PA2
250


345


10


PA225156PAC7






--------------------------------------------------------------------------------





740816AG8
PRESIDENT AND FELLOWS OF HARVARD 144A
Hartford Life and Annuity Insurance Company
PA2
75


104


2


PA2740816AG8
233835AQ0
DAIMLERCHRYSLER NORTH AMERICA HLDG
Hartford Life and Annuity Insurance Company
PA2
395


560


12


PA2233835AQ0
111021AE1
BRITISH TELECOMMUNICATIONS PLC
Hartford Life and Annuity Insurance Company
PA2
475


679


19


PA2111021AE1
03523TBF4
ANHEUSER-BUSCH INBEV WORLDWIDE INC
Hartford Life and Annuity Insurance Company
PA2
310


449


9


PA203523TBF4
097023AE5
BOEING COMPANY
Hartford Life and Annuity Insurance Company
PA2
925


1,362


16


PA2097023AE5
13063BJC7
STATE OF CALIFORNIA
Hartford Life and Annuity Insurance Company
PA2
3,025


4,566


16


PA213063BJC7
91913YAP5
VALERO ENERGY CORP
Hartford Life and Annuity Insurance Company
PA2
575


944


12


PA291913YAP5
55608PAA2
MACQUARIE BANK LTD 144A
Hartford Life and Annuity Insurance Company
PA2
(3,000,000
)
(3,000,000
)
 NA
PA255608PAA2
62718QAA3
MURRAY STREET INVESTMENT TRUST I
Hartford Life and Annuity Insurance Company
PA2
(3,000,000
)
(3,000,000
)
 NA
PA262718QAA3
BHM02SKS1
GALLAGHER ARTHUR J. & CO. - B Prvt
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,000,000
)
 NA
PA2BHM02SKS1
44891AAA5
HYUNDAI CAPITAL AMERICA 144A
Hartford Life and Annuity Insurance Company
PA2
(6,000,000
)
(6,000,000
)
 NA
PA244891AAA5
26250JAJ9
DRSLF_12-25A B1R 144A
Hartford Life and Annuity Insurance Company
PA2
(4,250,000
)
(4,250,000
)
 NA
PA226250JAJ9
26250JAL4
DRSLF_12-25A B2R 144A
Hartford Life and Annuity Insurance Company
PA2
(1,750,000
)
(1,750,000
)
 NA
PA226250JAL4
70069FDL8
PPSI_04-WWF1 M3
Hartford Life and Annuity Insurance Company
PA2
(11,157,473
)
(11,157,473
)
 NA
PA270069FDL8
004421PR8
ACE_05-HE4 M2
Hartford Life and Annuity Insurance Company
PA2
(4,332,441
)
(4,332,441
)
 NA
PA2004421PR8
07388YAG7
BSCMS_07-PW16 AM
Hartford Life and Annuity Insurance Company
PA2
(2,100,000
)
(2,100,000
)
 NA
PA207388YAG7
93364LAD0
WMCMS_07-SL3 AJ 144A
Hartford Life and Annuity Insurance Company
PA2
(4,998,062
)
(4,998,062
)
 NA
PA293364LAD0
93364LAE8
WMCMS_07-SL3 B 144A
Hartford Life and Annuity Insurance Company
PA2
(5,000,000
)
(5,000,000
)
 NA
PA293364LAE8






